Case 3:21-cv-00538-N Document 26-32 Filed 06/09/21      Page 1 of 243 PageID 11322




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 32
Case 3:21-cv-00538-N Document 26-32 Filed 06/09/21   Page 2 of 243 PageID 11323
Case 3:21-cv-00538-N Document 26-32 Filed 06/09/21   Page 3 of 243 PageID 11324
Case 3:21-cv-00538-N Document 26-32 Filed 06/09/21   Page 4 of 243 PageID 11325
Case 3:21-cv-00538-N Document 26-32 Filed 06/09/21   Page 5 of 243 PageID 11326
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        238 06/09/21 Page 6 of 243 PageID 11327
Case 3:21-cv-00538-N Document 26-32 Filed



                              EXHIBIT 99




                                                                     008475
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                        238 06/09/21 Page 7 of 243 PageID 11328
Case 3:21-cv-00538-N Document 26-32 Filed
                                                                EXECUTION COPY




                                   ROCKWALL CDO LTD.,
                                        Issuer

                            ROCKWALL CDO (DELAWARE) CORP.,
                                      Co-Issuer

                                             and

                      JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
                            as Trustee and as Securities Intermediary




                                        INDENTURE


                                   Dated as of May 10, 2006




 US_EAST:6212215.13


                                                                        008476
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                        238 06/09/21 Page 8 of 243 PageID 11329
Case 3:21-cv-00538-N Document 26-32 Filed



                 INDENTURE, dated as of May 10, 2006, among ROCKWALL CDO LTD., an
 exempted limited liability company incorporated under the laws of the Cayman Islands (the
 "Company" and, together with its permitted successors and assigns, the "Issuer"), ROCKWALL
 CDO (DELAWARE) CORP., a Delaware corporation (the "Co-Issuer" and, together with the
 Issuer, the "Co-Issuers") and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
 trustee (together with its permitted successors in the trusts hereunder, the "Trustee") and as
 Securities Intermediary.

                                 PRELIMINARY STATEMENT

                The Co-Issuers are duly authorized to execute and deliver this Indenture to
 provide for the Notes issuable as provided in this Indenture. All representations, warranties,
 covenants and agreements made by the Co-Issuers herein are for the benefit and security of the
 Noteholders and the Trustee. The Co-Issuers are entering into this Indenture, and the Trustee is
 accepting the trusts created hereby, for good and valuable consideration, the receipt and
 sufficiency of which are hereby acknowledged.

                It is a condition of issuance of the Notes that the Class A-1LA Notes be rated
 "AAA" by Standard & Poor’s and "Aaa" by Moody’s, the Class X Notes be rated "AAA" by
 Standard & Poor’s and "Aaa" by Moody’s, the Class A-1LB Notes be rated "AAA" by Standard
 & Poor’s and "Aaa" by Moody’s, the Class A-2L Notes be rated at least "AA" by Standard &
 Poor’s and at least "Aa2" by Moody’s, the Class A-3L Notes be rated at least "A" by Standard &
 Poor’s and at least "A2" by Moody’s, the Class A-4L Notes be rated at least "A-" by Standard &
 Poor’s and at least "A3" by Moody’s and the Class B-1L Notes be rated at least "BBB" by
 Standard & Poor’s and at least "Baa2" by Moody’s. With respect to the Notes, such ratings by
 Standard & Poor’s address solely the likelihood of the timely payment of the Periodic Interest
 Amount (which consists of interest accrued on the Aggregate Principal Amount of each
 applicable Class of Notes at the Applicable Periodic Rate) and the ultimate payment of the
 Aggregate Principal Amount in the case of the Class A-1LA Notes, the Class A-1LB Notes and
 the Class A-2L Notes, timely payment of Class X Payments and the ultimate payment of the
 Cumulative Interest Amount and the Aggregate Principal Amount in the case of the Class A-3L
 Notes, the Class A-4L Notes and the Class B-1L Notes. Such ratings by Moody’s address the
 ultimate cash receipt of all required payments as provided by the governing documents, and are
 based on the expected loss to the Noteholders of each Class relative to the promise of receiving
 the present value of such payments. Notwithstanding the foregoing, the obligation to make any
 Extension Bonus Payment will not be rated by the Rating Agencies.

               All things necessary to make this Indenture a valid agreement of the Co-Issuers in
 accordance with its terms have been done.

                                     GRANTING CLAUSES

                 The Issuer hereby Grants to the Trustee, for the benefit and security of the
 Holders of the Notes, the Trustee, the Paying and Transfer Agent, the Default Swap
 Counterparties, the Servicer, the Collateral Administrator and the Securities Intermediary
 (collectively, the "Secured Parties"), all of its right, title and interest, whether now owned or


 US_EAST:6212215.13                             1

                                                                                    008477
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        238 06/09/21 Page 9 of 243 PageID 11330
Case 3:21-cv-00538-N Document 26-32 Filed



 hereafter acquired, in, to and under the following: (a) the Initial Portfolio Collateral listed in
 Schedule A to this Indenture, all payments thereon or with respect thereto, all Portfolio Collateral
 (including all Original Portfolio Collateral, all Additional Portfolio Collateral and all Substitute
 Portfolio Collateral, whether or not any of the same may become at any time or times Defaulted
 Portfolio Collateral, Credit Risk Portfolio Collateral, Equity Portfolio Collateral or Credit
 Improved Portfolio Collateral) which may be delivered to the Trustee in the future and all
 payments thereon or with respect thereto, (b) the Issuer’s rights, remedies, powers, privileges and
 claims under or with respect to the Servicing Agreement as set forth in Article XIV hereof, (c)
 the Collection Account, the Collateral Account, the Reserve Account, the Expense
 Reimbursement Account, the Closing Expense Account, the Initial Deposit Account, the Loan
 Funding Account, each Default Swap Collateral Account, each Default Swap Issuer Account,
 each Securities Lending Account, and all investment property, money, instruments and other
 property credited to or carried in such Accounts including, without limitation, the Eligible
 Investments, (d) the Default Swap Collateral, the Securities Lending Collateral, and the trust
 accounts described in Section 11.4 hereof, (e) all other assets of the Issuer (other than the
 Preferred Shares Collection Account and all funds deposited therein or credited thereto, the
 Issuer’s share capital on account of its ordinary issued shares and any transaction fee for issuing
 the Notes and the Preferred Shares, each held in its account in the Cayman Islands and any
 interest thereon) and all other property delivered to the Trustee, (f) all accounts, general
 intangibles, chattel paper, instruments, documents, money, deposit accounts, goods, letters of
 credit, letter-of-credit rights, oil, gas, and other minerals, and investment property, consisting of,
 arising from, or relating to any of the foregoing, and (g) all proceeds, profits, rents, products,
 earnings, interest, dividends (whether in the form of cash, securities, instruments or other
 property) and distributions (whether of rights, options, stock, warrants, securities or other
 property) of or with respect to any of the foregoing; provided that such Grant shall not extend to
 any property, cash or other amounts specifically released from the lien of this Indenture or
 otherwise paid to the Issuer in accordance with the terms hereof; and provided further that the
 rights of each Default Swap Counterparty as a Secured Party shall be limited to only the related
 Default Swap Collateral, the related Default Swap Collateral Account, and the property credited
 thereto. The collateral described in the preceding sentence is referred to as the "Trust Estate."
 Such Grant is made, however, in trust, to secure the Notes equally and ratably without prejudice,
 priority or distinction, except as expressly provided in this Indenture, between any Note and any
 other Note by reason of difference in time of issuance or otherwise, and to secure in accordance
 with the priorities set forth in this Indenture (i) the payment of all amounts due on the Notes in
 accordance with their terms, (ii) the payment of all other sums payable under this Indenture and
 all amounts payable to the Servicer under the Servicing Agreement, and (iii) compliance with the
 provisions of this Indenture and the Servicing Agreement, all as provided in this Indenture.

               The Trustee acknowledges such Grant, accepts the trusts hereunder and agrees to
 perform the duties herein in accordance with the provisions hereof.




 US_EAST:6212215.13                                2

                                                                                        008478
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        238 06/09/21 Page 10 of 243 PageID 11331
Case 3:21-cv-00538-N Document 26-32 Filed



                                               ARTICLE I

                                           DEFINITIONS

                  Section 1.1.   Definitions

                 Except as otherwise specified herein or as the context may otherwise require, the
 following terms have the respective meanings set forth below for all purposes of this Indenture,
 and the definitions of such terms are equally applicable both to the singular and plural forms of
 such terms and, where applicable, to the masculine, feminine and neuter genders of such terms.
 Whenever any reference is made to an amount the determination of which is governed by
 Section 1.3 hereof, the provisions of Section 1.3 hereof shall be applicable to such determination
 or calculation, whether or not reference is specifically made to Section 1.3 hereof, unless some
 other method of calculation or determination is expressly specified in the particular provisions.

                "Account Income": Any interest or other earnings on funds in the Collection
 Account, the Initial Deposit Account, the Loan Funding Account or the Expense Reimbursement
 Account.

                  "Accounts": The meaning specified in Section 10.2 hereof.

                "Accrued Interest on Sale": Interest accrued on an item of Portfolio Collateral at
 the time of sale or other disposition to the extent paid to the Issuer as part of the sale or other
 disposition price of such item of Portfolio Collateral after deducting amounts representing
 Purchased Accrued Interest on such item of Portfolio Collateral.

                "Accountants’ Certificate": A certificate of a firm of Independent certified public
 accountants of national reputation in the United States of America appointed by the Issuer
 pursuant to Section 10.6(a) hereof.

                 "Additional Collateral Deposit Requirement": With respect to each Payment Date
 after the second Payment Date, the amount necessary such that (a) the sum of: (i) the Aggregate
 Principal Amount of the Portfolio Collateral in the Trust Estate as of the Calculation Date
 relating to such Payment Date, plus (ii) the sum of the Balance of Eligible Investments and cash
 in the Collection Account representing Collateral Principal Collections plus the Balance of
 Eligible Investments and cash in the Initial Deposit Account plus unpaid Purchased Accrued
 Interest as of such date, less (iii) the Overcollateralization Haircut Amount (if any), equals or
 exceeds: (b) 107.00% of the amount necessary, after giving effect to the amount applied to any
 O/C Redemption of the Notes (other than the Class X Notes) to satisfy the Overcollateralization
 Tests and the Interest Coverage Test (if applicable) on such Payment Date, to repay the
 Aggregate Principal Amount of the Note (other that the Class X Notes), including any Periodic
 Rate Shortfall Amounts. Notwithstanding the foregoing, if Additional Collateral Deposit
 Requirement is a positive number that is more than the amount available therefore in the priority
 of distributions set forth in Section 11.1, then the amount distributed with respect to the
 Additional Collateral Deposit Requirements shall be such lesser amount available.

                For purposes of the Additional Collateral Deposit Requirement, no item of Equity
 Portfolio Collateral shall be included as Portfolio Collateral. In addition for purposes of this

 US_EAST:6212215.13                                3

                                                                                     008479
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        238 06/09/21 Page 11 of 243 PageID 11332
Case 3:21-cv-00538-N Document 26-32 Filed



 requirement, (i) with respect to Defaulted Portfolio Collateral as to which there has occurred a
 payment default or an event of bankruptcy, only the portion equal to the lesser of (a) the Market
 Value of such item of Defaulted Portfolio Collateral and (b) the Applicable Percentage
 multiplied by the Principal Balance of such item of Portfolio Collateral, shall be included as
 Portfolio Collateral and (ii) with respect to items of Discount Portfolio Collateral, only an
 amount equal to the original purchase price of such item of Discount Portfolio Collateral shall be
 included as Portfolio Collateral. For purposes of calculating the Additional Collateral Deposit
 Requirement, to the extent an item of Portfolio Collateral is considered Defaulted Portfolio
 Collateral, Discount Portfolio Collateral and/or is included in the Overcollateralization Haircut
 Amount, such item of Portfolio Collateral will not be discounted multiple times, but will be
 treated in the category that results in the largest discount to the par amount of the Portfolio
 Collateral.

                "Additional Fee Amount": With respect to each Due Period, an amount equal to
 0.35% per annum of the Quarterly Collateral Amount, calculated on the basis of a 360-day year
 and the actual number of days elapsed.

                "Additional Issuance": The issuance and sale of Additional Preferred Shares by
 the Issuer at any time during the Revolving Period, the proceeds of which (net of any fees and
 expenses incurred in connection with the issuance thereof, including, without limitation,
 compensation payable to the Initial Purchaser or any placement agent for any services provided
 in connection therewith) are used to purchase additional eligible Portfolio Collateral (which may
 include eligible Portfolio Collateral purchased from any Servicer Entity on an arms-length
 transaction basis); provided that (a) such Additional Issuance will be for an Additional Issuance
 Percentage; (b) such Additional Preferred Shares must be issued for a cash sales price (the net
 sale proceeds to be used to purchase eligible Portfolio Collateral (or, pending such application,
 deposited into the Collection Account and held in Eligible Investments)); (c) the terms (other
 than the date of issuance, the issue price, the date from which dividends will accrue and similar
 matters) of such Preferred Shares must be identical to the terms of the applicable Class of
 Preferred Shares; (d) the Holders of Preferred Shares must be notified in writing 30 days prior to
 such issuance; (e) the Servicer must consent to such Additional Issuance; and (f) Initial
 Purchaser must be notified in writing at least 30 days prior to such issuance.

               "Additional Issuance Percentage": With respect to any Additional Issuance, a
 percentage specified by the Servicer of the original issue price of the Preferred Shares issued and
 Outstanding on the date of such Additional Issuance.

               "Additional Portfolio Collateral": Any and all items of Portfolio Collateral which
 are purchased pursuant to Section 11.3 hereof with Collections (other than Collateral Disposition
 Proceeds).

              "Additional Preferred Shares": Any additional Preferred Shares issued after the
 Closing Date in accordance with the applicable terms hereof and the Paying and Transfer
 Agency Agreement.

                "Additional Servicing Fee": For any Payment Date, an amount equal to the sum
 of (a) product of (i) the Additional Fee Amount for such Payment Date and (ii) the Servicing Fee

 US_EAST:6212215.13                              4

                                                                                     008480
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        238 06/09/21 Page 12 of 243 PageID 11333
Case 3:21-cv-00538-N Document 26-32 Filed



 Portion for such Payment Date plus (b) on any Payment Date that any part of the Base Servicing
 Fee was not paid on the preceding Payment Date, interest on such unpaid amount in an amount
 equal to the product of (i) LIBOR for the applicable period plus 3.0% per annum and (ii) the
 actual number of days in such Due Period, divided by 360 plus (c) on any Payment Date that any
 part of the Additional Servicing Fee was not paid on the preceding Payment Date, such unpaid
 Additional Servicing Fee and interest on such unpaid amount in an amount equal to the product
 of (i) LIBOR for the applicable period plus 3.0% per annum and (ii) the actual number of days in
 such Due Period divided by 360; provided that in the event that the Servicer is removed or
 resigns, the amount of such fee accrued to the effective date of such removal or resignation will
 be payable to the Servicer on the next succeeding Payment Date or Payment Dates on which
 such amount may be paid, in accordance with Section 11.1 (provided that the payment of any fee
 payable pursuant to this proviso will be pari passu with the payment of any servicing fees to the
 then-current servicer).

               "Adjusted Collections": With respect to any Payment Date, the sum of (i) the
 Adjusted Collateral Interest Collections collected during the applicable Due Period, (ii) the
 Adjusted Collateral Principal Collections collected during the applicable Due Period and (iii) the
 available funds in the Expense Reimbursement Account, as each is determined as of the
 Calculation Date relating to such Payment Date.

                 "Adjusted Collateral Interest Collections": With respect to any Payment Date, the
 Collateral Interest Collections collected during the applicable Due Period, as determined as of
 the Calculation Date relating to such Payment Date, less the sum of (i) the amount of the
 Collateral Interest Collections paid to the Trustee and the Paying and Transfer Agent pursuant to
 Section 11.1(b) hereof with respect to such Payment Date, (ii) the amount of the Collateral
 Interest Collections paid to the Issuer or deposited in the Expense Reimbursement Account
 pursuant to Section 11.1(b) hereof with respect to such Payment Date, (iii) the amount of the
 Collateral Interest Collections paid to the Servicer pursuant to Section 11.1(b) hereof with
 respect to such Payment Date and (iv) during any time prior to the Final Maturity Date, any
 Collateral Interest Collections attributable to the Collateral Purchase Amount held in the
 Collection Account pending application to purchase Portfolio Collateral.

                 "Adjusted Collateral Principal Collections": With respect to any Payment Date,
 the Collateral Principal Collections collected during the applicable Due Period, as determined as
 of the Calculation Date relating to such Payment Date, less the sum of (i) the amount of the
 Collateral Principal Collections paid to the Trustee and the Paying and Transfer Agent pursuant
 to Section 11.1(b) hereof with respect to such Payment Date, (ii) the amount of Collateral
 Principal Collections paid to the Issuer or deposited in the Expense Reimbursement Account
 pursuant to Section 11.1(b) hereof with respect to such Payment Date, (iii) the amount of
 Collateral Principal Collections paid to the Servicer pursuant to Section 11.1(b) hereof with
 respect to such Payment Date, (iv) any Collateral Disposition Proceeds released from the
 Collection Account for the purchase of Portfolio Collateral during the applicable Due Period
 pursuant to Section 10.2(e) hereof, and (v) during any time prior to the Final Maturity Date, any
 amount attributable to the Collateral Purchase Amount held in the Collection Account pending
 application to purchase Portfolio Collateral.



 US_EAST:6212215.13                              5

                                                                                     008481
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        238 06/09/21 Page 13 of 243 PageID 11334
Case 3:21-cv-00538-N Document 26-32 Filed



               "Administration Agreement": The Administration Agreement, dated as of May
 10, 2006, between the Issuer and the Administrator.

                  "Administrator": Maples Finance Limited, or any successor thereto appointed by
 the Issuer.

                 "Affiliate": With respect to any specified Person, any other Person controlling or
 controlled by or under common control with such specified Person. For the purposes of this
 definition, "control," when used with respect to any specified Person, means the power to direct
 the management and policies of such Person, directly or indirectly, whether through the
 ownership of voting securities, by contract or otherwise; and the terms "controlling" and
 "controlled" have meanings correlative to the foregoing; provided that (for the avoidance of
 doubt) the only Affiliate of the Issuer shall be the Co-Issuer and the only Affiliate of the Co-
 Issuer shall be the Issuer.

               "Aggregate Base Fees and Expenses": For any Payment Date, the total aggregate
 amount of fees and expenses payable pursuant to Section 11.1(b).

                "Aggregate Par Amount": With respect to any date of determination, the
 Aggregate Principal Amount of the Portfolio Collateral in the Trust Estate, including cash and
 Eligible Investments representing Collateral Principal Collections on deposit in the Collection
 Account and the Initial Deposit Account.

                "Aggregate Principal Amount": With respect to any date of determination, when
 used with respect to the Portfolio Collateral, the aggregate Principal Balances of such items of
 Portfolio Collateral on such date of determination. With respect to any date of determination,
 when used with respect to any Eligible Investments, the Balance of such Eligible Investments on
 such date of determination. When used with respect to any Note or Class of Notes, as of any
 date of determination, the original principal amount of such Note or Class of Notes, as
 applicable, reduced by all prior payments, if any, made with respect to principal of such Note.
 When used with respect to the Notes in the aggregate, the sum of the Aggregate Principal
 Amount of each Class of the Outstanding Notes.

                  "Ambac": Ambac Assurance Corporation.

             "Amendment Buy-Out": The purchase of all Notes and Preferred Shares of Non-
 Consenting Holders by the Amendment Buy-Out Purchaser pursuant to the exercise of the
 Amendment Buy-Out Option.

                "Amendment Buy-Out Option": In the case of any supplemental indenture that
 requires the consent of one or more Holders of the Notes or Preferred Shares, the right (but not
 the obligation) of an Amendment Buy-Out Purchaser to purchase from Non-Consenting Holders
 all Notes and Preferred Shares held by such Holder whose consent was solicited with respect to
 such supplemental indenture, regardless of the applicable percentage of the Aggregate Principal
 Amount of the Notes or Preferred Shares the consent of whose Holders is required for such
 supplemental indenture.



 US_EAST:6212215.13                              6

                                                                                     008482
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        238 06/09/21 Page 14 of 243 PageID 11335
Case 3:21-cv-00538-N Document 26-32 Filed



                 "Amendment Buy-Out Purchase Price": The price payable by the Amendment
 Buy-Out Purchaser for Notes or Preferred Shares purchased in an Amendment Buy-Out in an
 amount equal to (i) in the case of Notes, the Aggregate Principal Amount thereof, plus accrued
 and unpaid interest to the date of purchase payable to the Non-Consenting Holder (giving effect
 to all amounts paid to such Holder on such date) and plus any unpaid Extension Bonus Payment,
 and (ii) in the case of the Preferred Shares, an amount that, when taken together with all
 payments and distributions made in respect of such Preferred Shares since the Closing Date (and
 any amounts payable, if any to such Holder on the next succeeding Payment Date) would cause
 such Preferred Shares to have received (as of the date of purchase thereof) an Internal Rate of
 Return of 12.0% (assuming such date was a Payment Date under the Indenture); provided that,
 after the date on which any Holder of Preferred Shares has received an Internal Rate of Return
 equal to or in excess of 12.0%, the Amendment Buy-Out Purchase Price for such Preferred
 Shares shall be equal to zero.

                "Amendment Buy-Out Purchaser": The Servicer (or any of its affiliates acting as
 principal or agent); provided that in the event that the Servicer elects not to purchase Notes or
 Preferred Shares from Holders pursuant to the Amendment Buy-Out, "Amendment Buy-Out
 Purchaser" shall mean one or more qualifying purchasers (which may include the Initial
 Purchaser or any of its affiliates acting as principal or agent) designated by the Servicer;
 provided, however, none of the Servicer, the Initial Purchaser or any of their respective affiliates
 shall have any duty to act as an Amendment Buy-Out Purchaser.

                 "Amortization Period": The period beginning on the day following the end of the
 Revolving Period and ending on the Payment Date upon which the Aggregate Principal Amount
 of the Notes is paid in full.

                 "Applicable Percentage": The lesser of the Moody’s Priority Category Recovery
 Rate and the S&P Priority Category Recovery Rate applicable to such item of Portfolio
 Collateral as specified in the tables below and in Schedule C hereto:

                                                            Moody’s Priority Category
            Moody’s Priority Category*                          Recovery Rate
   Senior Secured Loans:
         +2 or more Rating Subcategories                                60%
                      Difference
        +1 Rating Subcategories Difference                              50%
        0 Rating Subcategories Difference                               45%
        -1 Rating Subcategories Difference                              40%
        -2 Rating Subcategories Difference                              30%
    -3 or less Rating Subcategories Difference                          20%
   DIP Loan (senior secured)                                            50%



 US_EAST:6212215.13                               7

                                                                                      008483
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 15 of 243 PageID 11336



                                                           Moody’s Priority Category
             Moody’s Priority Category*                        Recovery Rate
    Non-Senior Secured Loans:
          +2 or more Rating Subcategories                              45%
                       Difference
         +1 Rating Subcategories Difference                           42.5%
         0 Rating Subcategories Difference                             40%
         -1 Rating Subcategories Difference                            30%
         -2 Rating Subcategories Difference                            15%
     -3 or less Rating Subcategories Difference                        10%
    Debt Securities
          +2 or more Rating Subcategories                              40%
                       Difference
         +1 Rating Subcategories Difference                            35%
         0 Rating Subcategories Difference                             30%
         -1 Rating Subcategories Difference                            15%
         -2 Rating Subcategories Difference                            10%
     -3 or less Rating Subcategories Difference                        2%
    Synthetic Securities                          In the case of (i) any Synthetic Security under
                                                  clause (A) or clause (B) of the definition
                                                  thereof, the "Moody’s Priority Category
                                                  Recovery Rate" referred to in this clause for
                                                  the related Reference Obligation (or
                                                  deliverable obligation to the extent such
                                                  deliverable obligation is not the Reference
                                                  Obligation), (ii) any Synthetic Security under
                                                  clause (C) of the definition thereof, the
                                                  "Moody’s Priority Category Recovery Rate"
                                                  given by Moody’s to such Synthetic Security
                                                  at the time of acquisition of such Synthetic
                                                  Security, and (iii) any Synthetic Security
                                                  which has the ability to vary the nature of the
                                                  deliverable obligation from the time of the
                                                  initial acquisition, the "Moody’s Priority
                                                  Category Recovery Rate" given by Moody’s to
                                                  such Synthetic Security at such time.
    CLO Securities:


  US_EAST:6212215.13                              8

                                                                                     008484
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 16 of 243 PageID 11337



                                                           Moody’s Priority Category
             Moody’s Priority Category*                        Recovery Rate
    Percentage of Total Capitalization            Moody’s Default Probability Rating

                                                  Aaa     Aa       A       Baa     Ba    B

       Greater than 70%                           85.0% 80.0% 65.0% 55.0% 45.0% 30.0%

       Less than or equal to 70%, but greater
       than 10%                                   75.0% 70.0% 60.0% 50.0% 40.0% 25.0%

       Less than or equal to 10%, but greater
       than 5%                                    65.0% 55.0% 50.0% 40.0% 30.0% 20.0%

       Less than or equal to 5%, but greater than
       2%                                         55.0% 45.0% 40.0% 35.0% 25.0% 10.0%

       Less than or equal to 2%                   45.0% 35.0% 30.0% 25.0% 10.0%          5.0%

      * For purposes of the Moody’s Priority Category, the classification of a Portfolio Loan
  shall be determined as of each date of determination.

                                                           S&P Priority Category
                S&P Priority Category                        Recovery Rate
      Senior secured Portfolio Loans                                55%
      Second lien Portfolio Loans                                  37.5%
      Senior unsecured Portfolio Loans                             37.5%
      Subordinated Portfolio Loans                                 21.5%
                                                           To be determined on a
      DIP Loan
                                                         case-by-case basis by S&P
                                                The "S&P Priority Category Recovery Rate"
                                                given by Standard & Poor’s to such Synthetic
      Synthetic Securities
                                                Security at the time of acquisition of such
                                                Synthetic Security.
      Debt Securities
      Senior secured Debt Securities                               44.0%
      Senior unsecured Debt Securities                             30.0%
      Subordinated Debt Securities                                 18.0%




  US_EAST:6212215.13                              9

                                                                                     008485
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 17 of 243 PageID 11338



                  "Applicable Periodic Rate": With respect to the Class A-1LA Notes and for each
  Periodic Interest Accrual Period, a per annum rate equal to 0.30% above LIBOR for such
  Periodic Interest Accrual Period. With respect to the Class A-1LB Notes and for each Periodic
  Interest Accrual Period, a per annum rate equal to 0.50% above LIBOR for such Periodic
  Interest Accrual Period. With respect to the Class A-2L Notes and for each Periodic Interest
  Accrual Period, a per annum rate equal to 0.65% above LIBOR for such Periodic Interest
  Accrual Period. With respect to the Class A-3L Notes and for each Periodic Interest Accrual
  Period, a per annum rate equal to 1.40% above LIBOR for such Periodic Interest Accrual Period.
  With respect to the Class A-4L Notes and for each Periodic Interest Accrual Period, a per annum
  rate equal to 1.70% above LIBOR for such Periodic Interest Accrual Period. With respect to the
  Class B-1L Notes and for each Periodic Interest Accrual Period, a per annum rate equal to 2.25%
  above LIBOR for such Periodic Interest Accrual Period. With respect to the Class X Notes and
  for each Periodic Interest Accrual Period, a per annum rate equal to 0.36% above LIBOR for
  such Periodic Interest Accrual Period.

                   "Applicable Procedures": The meaning specified in Section 2.5(b) hereof.

                 "Approved Pricing Service": Any pricing service (including any of its successors
  and assigns) listed as an Approved Pricing Service in Schedule J or otherwise disclosed in
  writing by the Issuer to the Trustee and the Holders of the Notes, and not objected to by the
  Requisite Noteholders within 15 days of such disclosure, provided that the Rating Condition has
  been satisfied with respect to any pricing service not included on Schedule J.

                 "Ask-Side Market Value": As of any Measurement Date, the market value
  determined by the Servicer and reported to the Trustee as an amount rather than as a percentage
  or fraction of par (expressed in Dollars) of any lent item of Portfolio Collateral based upon the
  Servicer's commercially reasonable judgment and based upon the following order of priority: (i)
  the average of the ask-side market prices obtained by the Servicer from three Independent
  broker-dealers active in the trading of such obligations or (ii) if the foregoing set of prices were
  not obtained, the higher of the ask-side market prices obtained by the Servicer from two
  Independent broker-dealers active in the trading of such obligations or (iii) if the foregoing sets
  of prices were not obtained, the average of the ask-side prices for the purchase of such item of
  Portfolio Collateral determined by an Approved Pricing Service (Independent from the Servicer)
  that derives valuations by polling broker-dealers (Independent from the Servicer); provided that
  if the Ask-Side Market Value of any lent item of Portfolio Collateral cannot be so determined
  then such item of Portfolio Collateral shall be deemed to have a Market Value equal to the
  outstanding principal balance thereof.

                  "Asset Backed Security": Any obligation that is either (i) a security that is
  primarily serviced by the cash flows of a discrete pool of receivables or other financial assets,
  either fixed or revolving, and that, by its terms converts into cash within a finite time period, plus
  any rights or other assets designed to assure the servicing or timely distribution of proceeds to
  the holders thereof or (ii) an "asset-backed security" as such term may be defined from time to
  time in the "General Instructions to Form S-3 Registration Statement" promulgated under the
  Securities Act, including collateralized bond obligations and collateralized loan obligations.
  Notwithstanding the foregoing, a Synthetic Security shall not be considered an Asset Backed


  US_EAST:6212215.13                               10

                                                                                         008486
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 18 of 243 PageID 11339



  Security for purposes of this Indenture unless the related Reference Obligation is an Asset
  Backed Security.

                "Assumed Interest Rate": A rate equal to LIBOR as of the most recent LIBOR
  Determination Date minus 0.25%, but not less than zero.

                 "Authenticating Agent": An agent of the Trustee appointed by the Trustee
  pursuant to Section 2.4 to authenticate the Notes.

                  "Authorized Officer": With respect to either of the Co-Issuers, any chairman,
  deputy chairman, president, vice president, managing director, secretary, director, treasurer or
  other officer thereof or any chairman, deputy chairman, president, vice president, secretary,
  director, treasurer or other officer of any duly appointed agent thereof who is authorized to act
  for the Issuer or the Co-Issuer, as the case may be, in matters relating to, and binding upon, such
  Issuer or the Co-Issuer. With respect to the Servicer, any member, manager, officer, employee
  or agent of the Servicer, as applicable, who is authorized to act for the Servicer, in matters
  relating to, and binding upon, the Servicer, with respect to the subject matter of the request,
  certificate or order in question. With respect to the Trustee or any other bank or trust company
  acting as trustee of any express trust or as custodian, a Responsible Officer. Each party may
  receive and accept a certification of the authority of any other party as conclusive evidence of the
  authority of any person to act, and such certification may be considered as in full force and effect
  until receipt by such other party of written notice to the contrary.

                "Balance": On any date, with respect to cash or Eligible Investments in the
  Collection Account, the Initial Deposit Account, the Loan Funding Account or the Expense
  Reimbursement Account, the aggregate (i) face amount or current balance, as the case may be, of
  cash, demand deposits, time deposits, certificates of deposit, bankers’ acceptances, federal funds
  and commercial bank money market accounts; (ii) outstanding principal amount of interest-
  bearing government and corporate securities; and (iii) purchase price of non-interest-bearing
  government and corporate securities, commercial paper and repurchase obligations.

                 "Bankruptcy Code": Title 11 of the United States Code (11 U.S.C. §§ 101 et
  seq.), as amended, and any successor statute and/or any bankruptcy, insolvency, reorganization
  or similar law enacted under the laws of the Cayman Islands.

                "Base Fee Amount": With respect to each Due Period, an amount equal to 0.20%
  per annum of the Quarterly Collateral Amount, calculated on the basis of a 360-day year and the
  actual number of days elapsed.

                  "Base Servicing Fee": For any Payment Date, an amount equal to the product of
  (a) the Base Fee Amount for such Payment Date and (b) the Servicing Fee Portion for such
  Payment Date; provided that in the event that the Servicer is removed or resigns, the amount of
  such fee accrued to the effective date of such removal or resignation will be payable to the
  Servicer on the next succeeding Payment Date or Payment Dates on which such amount may be
  paid, in accordance with the priority of payments set forth in Section 11.1 (provided that the
  payment of any fee payable pursuant to this proviso will be pari passu with the payment of any
  servicing fees to the then-current servicer).


  US_EAST:6212215.13                              11

                                                                                       008487
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 19 of 243 PageID 11340



                "B Rating Category": Having a Moody's Rating of "B1" or below or an S&P
  Rating of "B+" or below.

               "BB Rating Category": Having a Moody's Rating of "Ba1" or below or an S&P
  Rating of "BB+" or below.

                 "Bear Notes": Notes of any Class, if any, initially issued to Bear Stearns or an
  Affiliate of Bear Stearns on the Closing Date.

                   "Bear Stearns": Bear, Stearns & Co. Inc., a Delaware corporation.

                  "Beneficial Owners": The meaning specified in the Investment Company Act and
  the rules and regulations promulgated thereunder.

                 "Business Day": Any day that is not a Saturday, Sunday or other day on which
  commercial banking institutions in the City of New York, the State of New York, or in the city in
  which the Corporate Trust Office is located, or, to the extent action is required of a Paying Agent
  or the Paying and Transfer Agent, including the Trustee, in the city of the place of payment, are
  authorized or obligated by law or executive order to be closed. To the extent action is required of
  the Irish Paying Agent, Dublin, Ireland shall be considered in determining "Business Day" for
  purposes of determining when such Irish Paying Agent action is required.

                   "Calculation Agent": The meaning specified in Section 2.11(a) hereof.

                   "Calculation Date": The last day of each Due Period.

                 "CCC/Caa Portfolio Collateral": Portfolio Collateral (excluding Defaulted
  Portfolio Collateral) that has a Moody's Rating below "B3" or an S&P Rating below "B-".

               "CCC Rating Category": Having a Moody's Rating of "Caa1" or below or an
  S&P Rating of "CCC+" or below.

                   "CIFG": CIFG Services, Inc.

                "Class": Any of the Class A-1LA Notes, the Class A-1LB Notes, the Class A-2L
  Notes, the Class A-3L Notes, the Class A-4L Notes, the Class B-1L Notes and the Class X
  Notes.

                 "Class A Notes": The Class A-1LA Notes, the Class A-1LB Notes, the Class A-
  2L Notes, the Class A-3L Notes and the Class A-4L Notes.

                 "Class A Overcollateralization Percentage": 107.00% (for purposes of the Class A
  Overcollateralization Test).

                "Class A Overcollateralization Ratio": As of any date of determination, the ratio
  (expressed as a percentage) obtained by dividing (a) the sum of (1) the Aggregate Principal
  Amount of the Portfolio Collateral in the Trust Estate as of such date, calculated in accordance
  with the Overcollateralization Ratio Adjustment, plus (2) the sum of the Balance of Eligible

  US_EAST:6212215.13                              12

                                                                                       008488
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 20 of 243 PageID 11341



  Investments and cash in the Collection Account, representing Collateral Principal Collections
  plus the Balance of Eligible Investments and cash in the Initial Deposit Account plus unpaid
  Purchased Accrued Interest, each as of such date by (b) the sum of the Aggregate Principal
  Amount of the Class A Notes (including for this purpose any unpaid Periodic Rate Shortfall
  Amounts with respect to such Classes of Notes not paid when due, until such amounts, if any, are
  paid in full) as of such date.

                 "Class A Overcollateralization Test": A test that will be satisfied on any date of
  determination if the Class A Overcollateralization Ratio is at least equal to the Class A
  Overcollateralization Percentage.

                   "Class A-1L Notes": The Class A-1LA Notes and the Class A-1LB Notes.

                 "Class A-1LA Notes": The U.S. $538,000,000 Class A-1LA Floating Rate
  Extendable Notes due August 2021 issued hereunder by the Co-Issuers and having the terms
  described herein.

                 "Class A-1LB Notes": The U.S. $96,000,000 Class A-1LB Floating Rate
  Extendable Notes due August 2021 issued hereunder by the Co-Issuers and having the terms
  described herein

              "Class A-2L Notes": The U.S. $76,000,000 Class A-2L Floating Rate Extendable
  Notes due August 2021 issued hereunder by the Co-Issuers and having the terms described
  herein.

              "Class A-3L Notes": The U.S. $36,500,000 Class A-3L Floating Rate Extendable
  Notes due August 2021 issued hereunder by the Co-Issuers and having the terms described
  herein.

              "Class A-4L Notes": The U.S. $10,000,000 Class A-4L Floating Rate Extendable
  Notes due August 2021 issued hereunder by the Co-Issuers and having the terms described
  herein.

              "Class B-1L Notes": The U.S. $21,000,000 Class B-1L Floating Rate Extendable
  Notes due August 2021 issued hereunder by the Co-Issuers and having the terms described
  herein.

               "Class B-1L Overcollateralization Percentage": 106.00% (for purposes of the
  Class B-1L Overcollateralization Test).

                  "Class B-1L Overcollateralization Ratio": As of any date of determination, the
  ratio (expressed as a percentage) obtained by dividing (a) the sum of (1) the Aggregate Principal
  Amount of the Portfolio Collateral in the Trust Estate as of such date, calculated in accordance
  with the Overcollateralization Ratio Adjustment less the Overcollateralization Haircut Amount,
  if any, plus (2) the sum of the Balance of Eligible Investments and cash in the Collection
  Account, representing Collateral Principal Collections plus the Balance of Eligible Investments
  and cash in the Initial Deposit Account plus unpaid Purchased Accrued Interest, each as of such
  date by (b) the sum of the Aggregate Principal Amounts of the Class A Notes and the Class B-1L

  US_EAST:6212215.13                             13

                                                                                     008489
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 21 of 243 PageID 11342



  Notes (including for this purpose any unpaid Periodic Rate Shortfall Amounts with respect to
  such Classes of Notes not paid when due, until such amounts, if any, are paid in full) as of such
  date.

                   If an item of Portfolio Collateral is both eligible to be included in the
  Overcollateralization Haircut Amount and is subject to an Overcollateralization Ratio
  Adjustment, for purposes of calculating the Class B-1L Overcollateralization Ratio, such item of
  Portfolio Collateral will not be discounted multiple times, but will be treated in the category that
  results in the largest discount to the par amount of such item of Portfolio Collateral.

                "Class B-1L Overcollateralization Test": A test that will be satisfied as of any
  date of determination if the Class B-1L Overcollateralization Ratio is at least equal to the Class
  B-1L Overcollateralization Percentage.

                  "Class I Preferred Shares": The Class I Preferred Shares, par value $0.001 per
  share, issued by the Issuer; provided that any transfer of Class I Preferred Shares to HFP from
  any third party shall require the exchange and conversion of such Class I Preferred Shares into
  Class II Preferred Shares.

                "Class II Preferred Share Dividend": Class II Preferred Share Base Dividend,
  Class II Preferred Share Additional Dividend and Class II Preferred Share Supplemental
  Dividend.

                  "Class II Preferred Share Additional Dividend": For any Payment Date, an
  amount equal to the sum of (a) the product of (i) the Additional Fee Amount for such Payment
  Date and (ii) the Class II Preferred Share Portion for such Payment Date plus (b) on any Payment
  Date that any part of the Class II Preferred Share Base Dividend was not paid on the preceding
  Payment Date, interest on such unpaid amount in an amount equal to the product of (i) LIBOR
  for the applicable period and (ii) the actual number of days in such Due Period, divided by 360
  plus (c) on any Payment Date that any part of the Class II Preferred Share Additional Dividend
  was not paid on the preceding Payment Date, such unpaid Class II Preferred Share Additional
  Dividend and interest thereon in an amount equal to the product of (i) LIBOR for the applicable
  period and (ii) the actual number of days in such Due Period divided by 360.

                "Class II Preferred Share Base Dividend": For any Payment Date, an amount
  equal to the product of (a) the Base Fee Amount for such Payment Date and (b) the Class II
  Preferred Share Portion for such Payment Date.

                  "Class II Preferred Share Supplemental Dividend": For any Payment Date, an
  amount equal to the product of (a) the Supplemental Fee Amount for such Payment Date and (b)
  the Class II Preferred Share Portion for such Payment Date.

                 "Class II Preferred Share Percentage": For any Payment Date, a fraction,
  expressed as a percentage, the numerator of which is the number of Outstanding Class II
  Preferred Shares on the Calculation Date related to such Payment Date and the denominator of
  which is the total number of Outstanding Preferred Shares on such Calculation Date.



  US_EAST:6212215.13                              14

                                                                                       008490
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 22 of 243 PageID 11343



                "Class II Preferred Share Portion": For any Payment Date, 100% minus the
  Servicing Fee Portion for such Payment Date.

                 "Class II Preferred Shares": The Class II Preferred Shares, par value $0.001 per
  share, issued by the Issuer and held by HFP; provided that any transfer of Class II Preferred
  Shares by HFP to any third party shall require the exchange and conversion of such shares into
  Class I Preferred Shares.

                   "Class X Interest Payment": The Periodic Interest Amount with respect to the
  Class X Notes.

                   "Class X Notes": The U.S.$14,000,000 Class X Floating Rate Notes Due August
  2013.

                "Class X Payment": With respect to each Payment Date; the Class X Interest
  Payment and the Class X Principal Payment; provided, such amount may be reduced in
  connection with a redemption of the Class X Notes, as set forth in the Indenture.

                  "Class X Principal Payment": With respect to the Class X Notes and any
  Payment Date, an amount equal to the Class X Principal Payment for such Payment Date
  beginning on the Payment Date in November 2007, in accordance with the amortization schedule
  set forth in Schedule K.

                 "Class X Shortfall Amount": With respect to the Class X Notes and any Payment
  Date, any shortfall or shortfalls in the payment of the Class X Payment with respect to any
  preceding Payment Date or Payment Dates together with interest accrued thereon at the Periodic
  Interest Rate relating to the Class X Notes (net of all Class X Shortfall Amounts, if any, paid
  with respect to the Class X Notes prior to such Payment Date).

                   "Clearance System": The Euroclear System or Clearstream or both.

                   "Clearstream": Clearstream Banking, société anonyme.

                 "CLO Security": A U.S. dollar-denominated collateralized loan obligation or a
  similar obligation that entitles the holders thereof to receive payments that depend (except for
  rights or other assets designed to assure the servicing or timely distribution of proceeds to
  holders of the CLO Securities) on the credit exposure to, or cash flow from, a portfolio of
  collateral of which at least 75% consists of commercial loans (including eligible synthetic
  securities whose reference obligations consist of commercial loans); provided that not more than
  25% of the Aggregate Principal Amount of any CLO Security may be comprised of Synthetic
  Securities; and provided further that each CLO Security must have a public or an estimated
  rating from each of the Rating Agencies.

                   "Closing Date": May 10, 2006.

                   "Closing Expense Account": The meaning specified in Section 10.2 hereof.



  US_EAST:6212215.13                               15

                                                                                      008491
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 23 of 243 PageID 11344



                 "Closing Expense Deposit": The cash credited to the Closing Expense Account
  on the Closing Date pursuant to Section 3.2(f) hereof.

                    "Closing Expenses": The meaning specified in Section 11.1(a) hereof.

                    "Code": The United States Internal Revenue Code of 1986, as amended.

                    "Co-Issuer": As defined in the first sentence of this Indenture.

                    "Co-Issuers": The Issuer and the Co-Issuer.

                    "Collateral": The Trust Estate.

                    "Collateral Account": The meaning specified in Section 10.2 hereof.

                    "Collateral Administration Agreement":        The meaning specified in Section
  10.5(g) hereof.

                "Collateral Administrator": The collateral administrator under the Collateral
  Administration Agreement, initially JPMorgan Chase Bank, National Association.

                    "Collateral Agent": The meaning specified in the Paying and Transfer Agency
  Agreement.

                  "Collateral Disposition Proceeds": All proceeds (including, to the extent so
  determined by the Servicer, any payments received in connection with a consent or similar
  solicitation and including any amounts received in connection with an item of Defaulted
  Portfolio Collateral up to an amount equal to, in the aggregate, the Principal Balance of such
  item of Defaulted Portfolio Collateral) received during a Due Period from the sale or other
  disposition of any Portfolio Collateral included in the Trust Estate, net of any reasonable
  amounts expended by the Trustee in connection with such sale or other disposition (including
  without limitation disposition proceeds from liquidation of the Trust Estate pursuant to Section
  9.11). Accrued interest may also be treated as Collateral Disposition Proceeds (y) to the extent
  necessary to pay for the principal amount of or accrued interest on Substitute Portfolio Collateral
  if the item of sold Portfolio Collateral paid interest before, and in the same Due Period as, the
  date of sale or (z) to the extent such amounts are Purchased Accrued Interest treated as Collateral
  Principal Collections hereunder. Amounts received with respect to Equity Portfolio Collateral or
  in connection with a consent or similar solicitation shall be treated as Collateral Interest
  Collections to the extent such proceeds are in excess of the Principal Balance (determined
  immediately prior to such Portfolio Collateral becoming Equity Portfolio Collateral) of the
  Portfolio Collateral disposed of.

                 "Collateral Interest Collections": With respect to any Payment Date, the sum of
  (i) all payments of interest with respect to any Portfolio Collateral (excluding accrued interest
  classified as Collateral Disposition Proceeds but including any other receipts of accrued interest
  (including Accrued Interest on Sale) and, to the extent so determined by the Servicer, any
  payments (other than principal) received in connection with a consent or similar solicitation, fees
  received in connection with an amendment (but only to the extent such amendment does not

  US_EAST:6212215.13                                  16

                                                                                       008492
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 24 of 243 PageID 11345



  result in diminishing the principal money terms of such item of Portfolio Collateral) and
  including any commitment, standby or similar fees with respect to the unfunded portion of the
  Issuer’s commitment to make or otherwise fund advances with respect to a Delayed Drawdown
  Loan or a Revolving Loan which are received during the applicable Due Period, less any
  Retained Accrued Interest, (ii) the Account Income, if any, in the Collection Account, the Initial
  Deposit Account and the Loan Funding Account which is received during the applicable Due
  Period, as each is determined as of the Calculation Date relating to such Payment Date
  (including, without limitation, Account Income on funds on deposit in the Initial Deposit
  Account transferred to the Collection Account on the Effective Date pursuant to Section 3.3(a)
  hereof), (iii) on or after the Effective Date, any funds transferred by the Trustee from the Initial
  Deposit Account pursuant to Section 10.2(f) hereof and (iv) income on Eligible Investments in
  and/or the securities credited to the Default Swap Collateral Account (to the extent the Issuer is
  entitled to receive such income pursuant to the terms hereof).

                "Collateral LIBOR": With respect to any item of Portfolio Collateral, the London
  interbank offered rate for U.S. dollar deposits as determined under the terms of the related
  Underlying Instrument.

                  "Collateral Principal Collections": With respect to any Payment Date, all
  payments of principal of any Portfolio Collateral (including (i) any remaining Deposit (but
  excluding any Account Income thereon and subject to Section 3.4(d) hereof) not applied to
  purchase Original Portfolio Collateral or to effect an Initial Deposit Redemption, (ii) any
  payment of Premium, (iii) to the extent so determined by the Servicer, any payments received in
  connection with a consent or similar solicitation, fees received in connection with an amendment
  and including principal received in connection with or any payments received with respect to an
  item of Credit Risk Portfolio Collateral in connection with any consent or solicitation, (iv) all
  proceeds received from the sale of any warrant (whether sold as part of a Unit or separately), (v)
  any Collateral Disposition Proceeds which are received during the applicable Due Period, as
  determined as of the Calculation Date relating to such Payment Date, (vi) amounts representing
  Purchased Accrued Interest and (vii) amounts transferred from the Loan Funding Account upon
  the sale or disposition of Delayed Drawdown Loans or Revolving Loans or upon the expiration
  of a drawdown or revolving period, (viii) funds (other than income thereon) transferred from a
  Default Swap Collateral Account to the Collection Account, (ix) any amounts received by the
  Issuer that do not qualify as Collateral Interest Collections (other than those standing to the credit
  of any Default Swap Collateral Account or Default Swap Issuer Account) and (x) on or after the
  Effective Date, any funds in the Initial Deposit Account not considered Collateral Interest
  Collections pursuant to Section 10.2(f) hereof). Notwithstanding the foregoing, Collateral
  Principal Collections shall include (A) any other amounts not included in Collateral Interest
  Collections or Adjusted Collateral Interest Collections, (B) any payments received with respect
  to an item of Defaulted Portfolio Collateral up to, in the aggregate, the Principal Balance of such
  item of Defaulted Portfolio Collateral and (C) any amounts recharacterized as Collateral
  Principal Collections in connection with any distribution of Payment Date Equity Securities.

                "Collateral Purchase Amount": With respect to any Payment Date, the aggregate
  amount of funds deposited into the Collection Account on such Payment Date pursuant to clause
  NINTH of Section 11.1(c)(i) and clause THIRD of Section 11.1(c)(ii).


  US_EAST:6212215.13                               17

                                                                                         008493
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 25 of 243 PageID 11346



                 "Collateral Quality Formula": The formula set forth in Annex D to be used to
  interpolate between values or rows of the criteria set forth in the Collateral Quality Matrix. For
  purposes of such calculation, (i) the Moody's Asset Correlation Test requirement in the
  applicable row of the Collateral Quality Matrix must be equal to or less than 4.0% and greater
  than or equal to 3.0%, (ii) the Moody's Minimum Average Recovery Rate requirement in the
  applicable row of the Collateral Quality Matrix must be less than or equal to 45.5% and greater
  than or equal to 40.0%, (iii) the Moody’s Weighted Average Rating Test requirement in the
  applicable row of the Collateral Quality Matrix must be equal to or greater than 1500 and less
  than or equal to 2500 and (iv) the Weighted Average Margin requirement in the applicable row
  of the Collateral Quality Matrix must be equal to or greater than 1.5% and less than or equal to
  3.0%.

                   "Collateral Quality Matrix": For any date of determination, the row of the table
  set forth in Annex D that has been selected by the Servicer (in accordance with the procedures
  described in the next sentence) for use in determining the scores that are required to satisfy the
  Moody’s Asset Correlation Test, the Minimum Average Recovery Rate Test with respect to
  Moody’s, the Moody’s Weighted Average Rating Test, the Weighted Average Coupon Test and
  the Weighted Average Margin Test. The Servicer may elect to (i) have a different row of the
  table set forth in Annex D apply and (ii) add additional rows to the table set forth in Annex D by
  interpolating using the Collateral Quality Formula (which may or may not include a combination
  of existing values), in each case upon providing written notice to the Issuer and the Trustee, so
  long as, immediately after giving effect to the change in rows, each of the Moody’s Correlation
  Factor Test, the Minimum Average Recovery Rate Test with respect to Moody’s, the Moody’s
  Weighted Average Rating Test, the Weighted Average Coupon Test and the Weighted Average
  Margin Test will be satisfied according to the scores that are prescribed by the newly selected
  row and the Standard & Poor’s CDO Monitor Test would have been satisfied as of the date of the
  most recent purchase or sale of an item of Portfolio Collateral had such test been calculated using
  the Current Portfolio, the Proposed Portfolio, and the S&P Scenario Loss Rate that was in effect
  immediately prior to such purchase or sale, but using the S&P Break-Even Loss Rate applicable
  to the Notes that would have been applicable after giving effect to the change in combinations; it
  being agreed that the Servicer shall be under no obligation to elect to change the Collateral
  Quality Matrix In determining whether the criteria set forth in the Collateral Quality Matrix are
  satisfied, the Servicer may use the Collateral Quality Formula to interpolate between values of
  such criteria or may use any other method that is agreed by the Issuer and Moody’s with written
  notice to the Trustee. If a new Standard & Poor's CDO Monitor is required in connection with
  selecting a new row of the matrix, the Servicer will give notice to S&P and the Trustee at least
  two weeks prior to the selection of such new row.


               "Collateral Quality Tests": The Moody's Correlation Factor Test, the Minimum
  Average Recovery Rate Test, the Moody’s Weighted Average Rating Test, the Weighted
  Average Coupon Test, the Weighted Average Margin Test, the Weighted Average Life
  Requirement and the Standard & Poor’s CDO Monitor Test.

                   "Collection Account": The meaning specified in Section 10.2 hereof.



  US_EAST:6212215.13                              18

                                                                                      008494
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 26 of 243 PageID 11347



                 "Collections": With respect to any Payment Date, the sum of (i) the Collateral
  Interest Collections collected during the applicable Due Period and (ii) the Collateral Principal
  Collections collected during the applicable Due Period, as each is determined as of the
  Calculation Date relating to such Payment Date.

                 "Controlling Class": Shall mean the Class A-1LA Notes and the Class X Notes,
  so long as any Class A-1LA Notes and Class X Notes are Outstanding, then the Class A-1LB
  Notes, so long as any Class A-1LB Notes are Outstanding, then the Class A-2L Notes, so long as
  any Class A-2L Notes are Outstanding, then the Class A-3L Notes, so long as any Class A-3L
  Notes are Outstanding, then the Class A-4L Notes, so long as any Class A-4L Notes are
  Outstanding and then the Class B-1L Notes, so long as any Class B-1L Notes are Outstanding.

                  "Corporate Trust Office": The principal corporate trust office of the Trustee
  currently located at 600 Travis Street, 50th Floor, Houston, Texas 77002, Attention: Worldwide
  Securities Services-ROCKWALL CDO, or at such other address as the Trustee may designate by
  notice to the Noteholders, the Servicer, the Issuer and the Rating Agencies or the principal
  corporate trust office in the United States of any successor Trustee.

                  "Coupon Adjustment": To the extent the Weighted Average Coupon of the Fixed
  Rate Portfolio Collateral exceeds the percentage specified in the row of the Collateral Quality
  Matrix then in effect for such Weighted Average Coupon, then the Weighted Average Margin
  Test (as specified in the row of the Collateral Quality Matrix then in effect), will be reduced by a
  per annum percentage equal to the product of (x) the amount by which the Weighted Average
  Coupon of the Fixed Rate Portfolio Collateral exceeds the percentage specified in the row of the
  Collateral Quality Matrix then in effect for such Weighted Average Coupon, times (y) a fraction,
  the numerator of which is the Aggregate Principal Amount of the Fixed Rate Portfolio Collateral
  and the denominator of which is the Aggregate Principal Amount of the Floating Rate Portfolio
  Collateral, times (z) 360/365.

                  To the extent the Weighted Average Margin of the Floating Rate Portfolio
  Collateral exceeds the percentage specified in the row of the Collateral Quality Matrix then in
  effect for such Weighted Average Margin, then the Weighted Average Coupon Test (as specified
  in the row of the Collateral Quality Matrix then in effect) will be reduced by a per annum
  percentage equal to the product of (x) the amount by which the Weighted Average Margin
  exceeds the percentage specified in the current row of the Collateral Quality Matrix, times (y) a
  fraction, the numerator of which is the Aggregate Principal Amount of the Floating Rate
  Portfolio Collateral and the denominator of which is the Aggregate Principal Amount of the
  Fixed Rate Portfolio Collateral, times (z) 365/360.

                  "Credit Improved Criteria": Shall mean with respect to any item of Portfolio
  Collateral, in the Servicer's reasonable judgment, such item of Portfolio Collateral has
  significantly improved in credit quality, and:

                  (a) Moody's, S&P or Fitch has placed such item of Portfolio Collateral or any
  other class of security issued together with such item of Portfolio Collateral (or, if such item of
  Portfolio Collateral is not rated, the issuer thereof) on its credit watch list (or similar list) with the
  potential for developing positive credit implications since the date the Issuer first acquired such

  US_EAST:6212215.13                                 19

                                                                                            008495
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 27 of 243 PageID 11348



  item of Portfolio Collateral (and for so long as such item of Portfolio Collateral or issuer, as
  applicable, remains on such list) or there has been an upgrade in the rating of such item of
  Portfolio Collateral, issuer or other class of security issued together with such item of Portfolio
  Collateral, as applicable, by Moody's, S&P or Fitch by one or more subcategories from the rating
  of such item of Portfolio Collateral or issuer, as applicable, by Moody's, S&P or Fitch, as
  applicable, in effect on the date the Issuer first acquired such item of Portfolio Collateral;

                  (b) with respect to a Portfolio Loan, since the date on which such Portfolio Loan
  was first acquired by the Issuer, has increased in price to 101.5% or more of its original purchase
  price or the spread of which over the related reference rate has been reduced, in each case, in
  accordance with its Underlying Instruments since the date on which such item of Portfolio
  Collateral was first acquired by the Issuer by 0.25% or more (in the case of an item of Portfolio
  Collateral with a spread over the related reference rate less than or equal to 2.00% at the time
  such item of Portfolio Collateral was first acquired by the Issuer) or 0.50% or more (in the case
  of an item of Portfolio Collateral with a spread over the related reference rate greater than 2.00%
  at the time such item of Portfolio Collateral was first acquired by the Issuer) for reasons
  primarily due to an improvement in the related borrower's financial ratios or financial results and
  not as a result of general market conditions; or

                  (c) with respect to any item of Portfolio Collateral which is not a Portfolio Loan,
  an increase in the market price (expressed as a percentage of par value) since the date of
  purchase of such item of Portfolio Collateral which, compared to the change in the average
  market price of a representative sample (as determined by the Servicer) of other debt securities
  with similar terms and credit characteristics and that would be eligible to be pledged as Portfolio
  Collateral, is greater than 3.00% of the par value or more relative to such representative sample;
  or a decrease since the date of purchase of such item of Portfolio Collateral of more than 10.0%
  in the difference between the yield to worst call on such item of Portfolio Collateral compared to
  the yield on the relevant United States Treasury security;

  provided, however, that the criteria in (b) and (c) above may be used only as corroboration of
  other bases for the Servicer's Judgment.

                 "Credit Improved Portfolio Collateral": Any item of Portfolio Collateral which,
  (a) in the Servicer's commercially reasonable judgment consistent with the standard of care set
  forth in the Servicing Agreement (provided, that in forming such judgment a decrease in credit
  spread or an increase in Market Value of such item of Portfolio Collateral may only be utilized
  as corroboration of other bases of such judgment), has improved in credit quality or otherwise
  satisfies the Credit Improved Criteria or (b) is sold pursuant to a Portfolio Improvement
  Exchange; provided that the Aggregate Principal Amount of any such Portfolio Collateral sold
  pursuant to clause (b) shall not exceed, during any twelve-month period, 20% (or such lower
  amount as determined by the Servicer) of the Aggregate Par Amount as of the first day of such
  period.

                   "Credit Risk Criteria": With respect to any item of Portfolio Collateral:

                  (a) Moody's, Fitch or S&P has placed such item of Portfolio Collateral or any
  other class of security issued together with such item of Portfolio Collateral (or, if such item of

  US_EAST:6212215.13                                20

                                                                                        008496
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 28 of 243 PageID 11349



  Portfolio Collateral is not rated, the issuer thereof) on its credit watch list with the potential for
  developing negative credit implications (or similar list) since the date the Issuer first acquired
  such item of Portfolio Collateral (and for so long as such item of Portfolio Collateral or issuer, as
  applicable, remains on such list) or there has been a reduction in the rating of such item of
  Portfolio Collateral, issuer or other class of security issued together with such item of Portfolio
  Collateral, as applicable, by Moody's, Fitch or S&P, as applicable, by one or more subcategories
  from the rating of such item of Portfolio Collateral or issuer, as applicable, by Moody's, Fitch or
  S&P, as applicable, in effect on the date the Issuer first acquired such item of Portfolio
  Collateral;

                 (b) which is a Portfolio Loan, the spread over the applicable reference rate has
  been increased in accordance with the related Underlying Instruments since the date on which
  such Portfolio Loan was first acquired by the Issuer by 0.50% or more (in the case of a Portfolio
  Loan with a spread over the applicable reference rate at the time such Portfolio Loan was first
  acquired by the Issuer less than or equal to 2.00%) or 0.75% or more (in the case of a Portfolio
  Loan with a spread over the applicable reference rate at the time such Portfolio Loan was first
  acquired by the Issuer greater than 2.00%) primarily due to a deterioration in the related
  borrower's financial ratios or financial results and not as a result of general market conditions;
  provided, however, that the criteria in this paragraph (b) may be used only as corroboration of
  other bases for the Servicer’s judgment;

                 (c) which is a CLO Security, a decline in the par amount of underlying collateral
  such that the aggregate par amount of the entire class of securities to which such item of
  Portfolio Collateral belongs and all other securities secured by the same pool of collateral and
  that rank senior in priority of payment to such class of securities exceeds the aggregate par
  amount of all collateral (excluding defaulted collateral) securing such securities; or

                   (d) it is a Deferred Interest PIK Bond or a partial Deferred Interest PIK Bond.

                  "Credit Risk Portfolio Collateral": Any item of Portfolio Collateral (other than an
  item of Defaulted Portfolio Collateral) which, in the Servicer’s commercially reasonable
  business judgment consistent with the standard of care set forth in the Servicing Agreement
  (which judgment shall not be questioned as a result of subsequent events; provided, that in
  forming such judgment an increase in credit spread or a decrease in Market Value of such item
  of Portfolio Collateral may only be utilized as corroboration of other bases of such judgment), (i)
  is likely to decline in credit quality and, with the passage of time, become Defaulted Portfolio
  Collateral, and (ii) if a Sales Restriction Condition has occurred, otherwise satisfies the Credit
  Risk Criteria.

                "Cumulative Class X Payment": With respect to any Payment Date and the Class
  X Notes, the Class X Payment with respect to such Payment Date and the Class X Shortfall
  Amount, if any, with respect to such Payment Date.

                 "Cumulative Interest Amount": With respect to a Payment Date and any Class of
  Notes the applicable Periodic Interest Amount with respect to such Payment Date and the
  applicable Periodic Rate Shortfall Amount, if any, with respect to such Payment Date.



  US_EAST:6212215.13                               21

                                                                                         008497
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 29 of 243 PageID 11350



                  "Current Pay Obligation": An item of Portfolio Collateral that would otherwise be
  an item of Defaulted Portfolio Collateral but as to which (i) no interest payments (including
  deferred interest) or scheduled principal payments are due and payable that are unpaid and the
  Servicer reasonably expects that the issuer or obligor of such item of Portfolio Collateral will
  continue to make scheduled payments in cash of interest or principal thereon and will pay the
  principal thereof by maturity, (ii) if the issuer or obligor of such item of Portfolio Collateral is
  subject to a bankruptcy proceeding, a bankruptcy court has authorized the payment of interest
  due and payable on such item of Portfolio Collateral, and (iii) either (a) the Market Value of such
  item of Portfolio Collateral is equal to or greater than 80% of par and the Moody's Rating of such
  item of Portfolio Collateral is at least "Caa1" or (b) the Market Value of such item of Portfolio
  Collateral is equal to or greater than 85% of par and the Moody's Rating of such item of Portfolio
  Collateral is at least "Caa2" (or, if the Moody's Rating has been withdrawn, the Moody's Rating
  of such item of Portfolio Collateral was at least "Caa2" prior to withdrawal) or (c) if the Moody's
  Rating of such item of Portfolio Collateral is less than "Caa2" or is "Caa2" and on credit watch
  with negative implications, but greater than or equal to "Caa3" without credit watch with
  negative implications, the Market Value of the such item of Portfolio Collateral is at least equal
  to 90% of its Principal Balance; provided that if the Moody’s Rating of the item of Portfolio
  Collateral has been withdrawn but the obligation had a Moody’s rating of at least "Caa3" without
  credit watch with negative implications at the time of default, such item of Portfolio Collateral
  may be treated as a Current Pay Obligation if its Market Value is at least equal to 90% of its
  Principal Balance.

                 "Current Portfolio": Pledged Securities in the Trust Estate immediately prior to
  the sale, maturity or the other disposition of an item of Portfolio Collateral or immediately prior
  to the purchase of an item of Portfolio Collateral, as the case may be.

                   "Custodian": As such term is defined in Section 2.1(b) hereof.

                 "Debt Security": Each Structured Finance Investment and interests in corporate
  and other debt securities (including senior secured floating notes) included in the Portfolio
  Collateral (other than Eligible Investments, CLO Securities and Portfolio Loans) and, for the
  avoidance of doubt, Portfolio Loans shall not be considered Debt Securities.

                 "Default": Any event or condition the occurrence or existence of which, with the
  giving of notice or lapse of time or both, would become an Event of Default.

                  "Defaulted Portfolio Collateral": Any item of Portfolio Collateral (other than an
  item of Portfolio Collateral which is a DIP Loan, unless such item of Portfolio Collateral itself is
  in default since acquisition), including with respect to a Synthetic Security, the related Reference
  Obligation, with respect to which:

                  (i)      the issuer thereof has defaulted in the payment of principal or interest (in
          respect of Portfolio Loans only, beyond five Business Days, provided the Servicer
          certifies in writing to the Trustee that it believes, in its reasonable business judgment, that
          such delay is not credit related), unless, in the case of a failure of such issuer to make
          required interest payments, such issuer has resumed current cash payments of interest and
          paid in full all accrued and unpaid interest;

  US_EAST:6212215.13                                22

                                                                                          008498
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 30 of 243 PageID 11351



                  (ii)    such item of Portfolio Collateral is pari passu with or subordinated to
          other material indebtedness for borrowed money owing by the issuer thereof ("Other
          Indebtedness") and such issuer has defaulted in the payment of principal or interest
          (beyond any applicable grace or notice period and without regard to any waiver of such
          default) on such Other Indebtedness, unless, in the case of a failure of such issuer to make
          required interest payments, such issuer has resumed current cash payments of interest and
          has paid in full any accrued interest due and payable thereon;

                   (iii)   an Insolvency Event has occurred with respect to the issuer thereof;

                 (iv)    the Servicer has knowledge (or such rating information has been
          published) that the issuer thereof is rated "D" or "SD" by S&P (calculated in accordance
          with Schedule D) (or S&P has withdrawn its rating which prior to such withdrawal was
          "D" or "SD");

                  (v)    there has been proposed or effected any distressed exchange or other
          distressed debt restructuring where the issuer of such Portfolio Collateral has offered the
          debt holders a new security or package of securities that, in the commercially reasonable
          judgment of the Servicer amounts to a diminished financial obligation;

                  (vi)    such item of Portfolio Collateral is declared to be an item of Defaulted
          Portfolio Collateral by the Servicer, but only so long as it remains so designated by the
          Servicer in its sole discretion; or

                  (vii) such item of Portfolio Collateral is a CLO Security which is rated "CC" or
          below by S&P (or S&P has withdrawn its rating which prior to such withdrawal was
          rated "CC") or rated "Ca" or "C" or below by Moody's;

  provided that any item of Portfolio Collateral that is classified as an item of "Defaulted Portfolio
  Collateral" will cease to be so classified if such item of Portfolio Collateral, at any date
  thereafter, (a) would not otherwise be classified as an item of Defaulted Portfolio Collateral in
  accordance with the definition of such term and (b) otherwise meets the collateral criteria
  described herein as of such date.
                 "Default Swap": Any U.S. dollar denominated "pay as you go" credit default
  swap or total return swap with respect to a Reference Obligation, which the Issuer (directly or
  indirectly) purchased from or entered into with a Default Swap Counterparty, which contains
  equivalent probability of default, recovery upon default (or a specific percentage thereof),
  expected loss, maturity, interest rate and other non-credit characteristics as those of the related
  Reference Obligation (without taking account of such considerations as they relate to the Default
  Swap Counterparty); provided that (i) the Reference Obligation is a CLO Security, (ii) such
  Default Swap will not cause the Issuer to be treated as engaged in a trade or business in the
  United States for U.S. Federal income tax purposes or otherwise subject the Issuer (or the
  beneficial owners thereof) to U.S. Federal income tax on a net income tax basis, (iii) either (a)
  amounts receivable by the Issuer are not expected to (based on the Servicer's determination,
  which may include consultation with counsel to the Issuer) be subject to U.S. or foreign
  withholding tax in respect of the Default Swap or (b) the Default Swap Counterparty is required


  US_EAST:6212215.13                                23

                                                                                        008499
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 31 of 243 PageID 11352



  to make "gross-up" payments pursuant to the related Underlying Instruments that cover the full
  amount of any such withholding tax on an after-tax basis (including any tax on such additional
  payments), (iv) the Issuer has caused to be deposited in a Default Swap Collateral Account an
  amount in cash at least equal to the aggregate of (or the amount required under the terms of the
  Synthetic Security to provide for) all further payments (contingent or otherwise) that the Issuer is
  or may be required to make to the Default Swap Counterparty under the Default Swap; (v) the
  agreement relating to such Default Swap contains "non-petition" provisions with respect to the
  Issuer and "limited recourse" provisions limiting the Default Swap Counterparty's rights in
  respect of the Default Swap Collateral to the funds and other property credited to the Default
  Swap Collateral Account related to such Default Swap; (vi) the notional amount of such Default
  Swap is equal to the principal amount of the Reference Obligation; (vii) the agreement relating to
  such Default Swap Collateral contains provisions to the effect that upon the occurrence of an
  "Event of Default" or "Termination Event" (other than an "Illegality" or "Tax Event"), if any,
  where the Default Swap Counterparty is the sole "Defaulting Party" or the sole "Affected Party"
  ("Event of Default," "Termination Event," "Illegality," "Tax Event," "Defaulting Party" or
  "Affected Party," as applicable, as such terms are defined in the ISDA Master Agreement
  relating to such Default Swap), (a) the Issuer may terminate its obligations under such Default
  Swap and upon such termination and payment of any termination amount payable under the
  Default Swap, any lien in favor of the Default Swap Counterparty over its related Default Swap
  Collateral Account will be terminated and (b) upon payment of any termination amount payable
  under the Default Swap, the Issuer will no longer be obligated to make any payments to the
  Default Swap Counterparty with respect to such Default Swap, (viii) any Default Swap shall be
  positively indexed to the related Reference Obligation on no more than a one-to-one basis, (ix) if
  any Reference Obligation delivered pursuant to any Default Swap does not constitute Portfolio
  Collateral and it would cause any collateral quality test or concentration limitation not to be
  satisfied, such Reference Obligation shall be deemed Equity Portfolio Collateral, and (x) (a) such
  Default Swap shall be documented with a standard ISDA form master agreement, as modified by
  appropriate schedules and confirmations and (b) (1) such Default Swap is a Form-Approved
  Synthetic Security or (2) the Rating Condition has been satisfied with respect to the purchase of
  or entry into such Default Swap.

                 "Default Swap Collateral": Cash, securities or other collateral purchased or
  posted by the Issuer in connection with the purchase of a Default Swap, including without
  limitation a payment of cash or delivery of securities by the Issuer.

                 "Default Swap Collateral Account": The account established pursuant to Section
  10.2 hereof with the Securities Intermediary in the name of the Trustee.

                 "Default Swap Counterparty": Any entity, whose long term senior unsecured debt
  or derivatives counterparty rating shall be at least "A2" by Moody’s and a long term rating of at
  least "A" or a short term rating of at least "A-1" by S&P, required to make payments on
  Synthetic Portfolio Collateral pursuant to the terms of such Default Swap or any guarantee
  thereof to the extent that a Reference Obligor makes payments on a related Reference
  Obligation.

               "Default Swap Counterparty Termination Payment": An amount payable by the
  Issuer to a Default Swap Counterparty that is due following the designation of an "Early

  US_EAST:6212215.13                              24

                                                                                       008500
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 32 of 243 PageID 11353



  Termination Date" (as defined in the related credit default swap) (other than in respect of
  "Illegality" or a "Tax Event" (each as defined in the related credit default swap)), as to which the
  Default Swap Counterparty is the sole "Defaulting Party" or the sole "Affected Party" (as each
  such term is defined in the ISDA Master Agreement related to such Synthetic Security).

                 "Default Swap Issuer Account": The account established pursuant to Section 10.2
  hereof with the Securities Intermediary in the name of the Trustee.

                 "Deferred Interest PIK Bond": As of any date of determination, any PIK Bond
  that is not an item of Defaulted Portfolio Collateral that has, in accordance with its terms,
  deferred or paid "in-kind" any amount of interest for a period equal to:

                  (a) in the case of an item of Portfolio Collateral that has a Moody's Rating below
  "Baa3" (or, if rated "Baa3," is on credit watch for possible downgrade) or, if rated by S&P, a
  rating by S&P below "BBB-" (or, if rated "BBB-," is on credit watch for possible downgrade),
  the shorter of one accrual period or six months; and

                   (b) in all other cases, the shorter of two accrual periods or twelve months;

  and has not, as of such date of determination, resumed timely payment of current interest in cash
  and repaid all outstanding deferred or capitalized interest in cash. For the avoidance of doubt, an
  item of Portfolio Collateral will not constitute a Deferred Interest PIK Bond if it resumes timely
  payment of current interest in cash and repays all outstanding deferred or capitalized interest in
  cash on the Payment Date immediately succeeding the end of the interest accrual period(s) set
  forth above.
                 "Definitive Notes": Registered definitive notes in substantially the form set forth
  in Exhibits A-1L-4, A-2L-4, A-3L-4 and B-1L-4.

                  "Delayed Drawdown Loan": A Portfolio Loan that, pursuant to the related
  Underlying Instrument or Underlying Loan and Security Agreement and lender or lenders, would
  obligate the Issuer, if the Issuer were to become a lender thereunder by purchasing such Portfolio
  Loan for inclusion in the Trust Estate, to make or otherwise fund one or more future advances to
  the related borrower and meeting the criteria described in Section 3.4; provided that, if a Delayed
  Drawdown Loan has been drawn in full and there are no future advance obligations to the related
  borrower, such Portfolio Loan will no longer be considered a Delayed Drawdown Loan.

                   "Deliver" or "Delivery": The taking of the following steps by the Issuer:

                 (a) with respect to such of the Trust Estate as constitutes an instrument, causing
  the Trustee to take possession in the State of New York of such instrument, indorsed to the
  Trustee or in blank by an effective indorsement;

                (b) with respect to such of the Trust Estate as constitutes tangible chattel paper,
  goods, a negotiable document, or money, causing the Trustee to take possession in the State of
  New York of such tangible chattel paper, goods, negotiable document, or money;




  US_EAST:6212215.13                                25

                                                                                         008501
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 33 of 243 PageID 11354



                  (c) with respect to such of the Trust Estate as constitutes a certificated security in
  bearer form, causing the Trustee to acquire possession in the State of New York of the related
  security certificate;

                  (d) with respect to such of the Trust Estate as constitutes a certificated security in
  registered form, causing the Trustee to acquire possession in the State of New York of the related
  security certificate, indorsed to the Trustee or in blank by an effective indorsement, or registered
  in the name of the Trustee, upon original issue or registration of transfer by the issuer of such
  certificated security;

                  (e) with respect to such of the Trust Estate as constitutes an uncertificated
  security, causing the issuer of such uncertificated security to register the Trustee as the registered
  owner of such uncertificated security;

                 (f) with respect to such of the Trust Estate as constitutes a security entitlement,
  causing the Securities Intermediary to indicate by book entry that the financial asset relating to
  such security entitlement has been credited to the appropriate Account;

                   (g) with respect to such of the Trust Estate as constitutes an account or a general
  intangible, (i) causing the account debtor for such account or general intangible to be notified of
  the grant to the Trustee of a security interest in such account or general intangible, (ii) causing to
  be taken any steps necessary to perfect a security interest in such account or general intangible
  under the laws of the Cayman Islands, and (iii) causing to be filed with the District of Columbia
  Recorder of Deeds a properly completed UCC financing statement that names the Issuer as
  debtor and the Trustee as secured party and that covers such account or general intangible;

                  (h) with respect to such of the Trust Estate as constitutes a deposit account,
  causing such deposit account to be maintained in the name of the Trustee and causing the bank
  with which such deposit account is maintained to agree in writing with the Trustee and the Issuer
  that (i) such bank will comply with instructions originated by the Trustee directing disposition of
  the funds in such deposit account without further consent of any other person or entity, (ii) such
  bank will not agree with any person or entity other than the Trustee to comply with instructions
  originated by any person or entity other than the Trustee, (iii) such deposit account and the
  property deposited therein will not be subject to any lien, security interest, encumbrance, or right
  of set-off in favor of such bank or anyone claiming through it (other than the Trustee), (iv) such
  agreement will be governed by the laws of the State of New York, and (v) the State of New York
  will be the bank’s jurisdiction of such bank for purposes of Article 9 of the UCC; or

                  (i) in the case of each of paragraphs (a) through (h) above, such additional or
  alternative procedures as may hereafter become appropriate to grant and perfect a security
  interest in such items of the Trust Estate in favor of the Trustee, consistent with applicable law or
  regulations.

                 In each case of Delivery contemplated herein, the Trustee shall make appropriate
  notations on its records indicating that such item of the Trust Estate is held by the Trustee
  pursuant to and as provided herein.



  US_EAST:6212215.13                               26

                                                                                         008502
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 34 of 243 PageID 11355



                 Effective upon Delivery of any item of the Trust Estate, the Trustee shall be
  deemed to have (i) represented that its purchase of such item of the Trust Estate is made in good
  faith, and without notice of any adverse claim thereto appearing on the face of such item (if in
  physical form) or otherwise known to a Responsible Officer of the Trustee; provided that such
  representation shall not impose any other affirmative duty or obligation upon the Trustee with
  regard to inquiry or investigation of, or constructive notice of, adverse claims; and (ii)
  acknowledged that it holds such item of the Trust Estate as Trustee hereunder for the benefit of
  the Holders of the Notes and the other Secured Parties. Any additional or alternative procedures
  for accomplishing "Delivery" for purposes of paragraph (i) of this definition shall be permitted
  only upon delivery to the Trustee of an Opinion of Counsel to the effect that such procedures are
  appropriate to grant and perfect a security interest in the applicable type of collateral in favor of
  the Trustee.

                  "Deposit": The cash credited to the Initial Deposit Account on the Closing Date
  (or with respect to the Post-Closing Sale Collateral, within 10 days of the Closing Date) in
  accordance with Section 3.2(e) hereof, including any reimbursement for amounts withdrawn
  from the Initial Deposit Account pursuant to Section 10.2(f), and including the first interest
  payment received on each Portfolio Loan and on CLO Securities (other than certain CLO
  Securities, as indicated on Schedule A) purchased on the Closing Date.

                   "Deposit Account": The meaning specified in Section 10.2 hereof.

                "Depository": With respect to the Regulation S Global Notes and the Rule 144A
  Global Notes, DTC, its nominees, and their respective successors.

                 "DIP Loan": Any interest in a loan or financing facility (a) which at the time of
  purchase is an obligation of a debtor-in-possession pursuant to Section 364 of United States the
  Bankruptcy Code, (b) the terms of which have been approved by an order of a United States
  Bankruptcy Court, a United States District Court, or any other court of competent jurisdiction,
  the enforceability of which order is not subject to any pending contested matter or proceeding (as
  such terms are defined in the Federal Rules of Bankruptcy Procedure), (c) which has the priority
  allowed by either Section 364(c) or 364(d) of the Bankruptcy Code, (d) which pays interest in
  cash on a current basis, and (e) as to which the obligor has paid its most recent scheduled interest
  and principal payments (if any) and the Servicer reasonably expects that such obligor will
  continue to pay interest and principal payments. For purposes hereof, a DIP Loan shall not be
  considered a Current Pay Obligation. Any DIP Loan added as an item of Portfolio Collateral
  must be assigned a formal or estimated rating by Moody's and S&P.

                  "Discount Portfolio Collateral": (a) Any Portfolio Loan which had a Moody's
  Rating of at least “B3” at the time of purchase and which was purchased at a price less than 85%
  of the Principal Balance thereof, (b) any Portfolio Loan which had a Moody's Rating below “B3”
  at the time of purchase and which was purchased at a price less than 90% of the Principal
  Balance thereof, (c) any item of Portfolio Collateral which is not a Portfolio Loan and which had
  a Moody's Rating of at least “B3” at the time of purchase and which was purchased at a price
  less than 80% of the Principal Balance thereof, (d) any item of Portfolio Collateral which is not a
  Portfolio Loan and which had a Moody's Rating below “B3” at the time of purchase and which
  was purchased at a price less than 85% of the Principal Balance thereof and (e) any CLO

  US_EAST:6212215.13                               27

                                                                                        008503
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 35 of 243 PageID 11356



  Security which had a Moody's Rating of "Aa3" or greater at the time of purchase or originally
  rated "Aa3" or greater by Moody's which was purchased at a price less than 92% of the Principal
  Balance thereof and the provisions of this definition set forth below will not be applicable to
  these CLO Securities; provided that, (i) any item of Portfolio Collateral that would otherwise be
  considered Discount Portfolio Collateral, but that has a Market Value above 90% of its Principal
  Balance for 22 consecutive Business Days if it is a Portfolio Loan or above 85% of its Principal
  Balance for 60 consecutive days if it is a CLO Security, after being purchased by the Issuer, will
  no longer be considered Discount Portfolio Collateral and (ii) any item of Portfolio Collateral
  that would otherwise be considered Discount Portfolio Collateral, but that is purchased with the
  proceeds of sale of an item of Portfolio Collateral that was not an item of Discount Portfolio
  Collateral at the time of its purchase, so long as such item of Portfolio Collateral (a) was
  purchased or committed to be purchased within five Business Days of such sale, (b) was
  purchased at a price (as a percentage of par) equal to or greater than the sale price of the sold
  item of Portfolio Collateral, (c) was purchased at a purchase price not less than 65% of the
  Principal Balance thereof and (d) had a rating equal to or greater than the rating of the sold item
  of Portfolio Collateral, will not be considered Discount Portfolio Collateral. Notwithstanding the
  foregoing, at no time during the period commencing on the Closing Date through the Final
  Maturity Date, shall the Aggregate Principal Amount of all items of Discount Portfolio Collateral
  purchased pursuant to clause (ii) exceed in the aggregate 10% of the Required Portfolio
  Collateral Amount; provided that no more than 3% of the Required Portfolio Collateral Amount
  of such 10% cumulative limitation may consist of CLO Securities; provided that if a Portfolio
  Loan purchased pursuant to clause (ii) above is repaid in full, is sold for a price equal to at least
  97.5% of its unpaid Principal Balance or has a Market Value above 90% of its Principal Balance
  for at least 22 consecutive Business Days after being purchased, such Portfolio Loan shall not be
  taken into account for purposes of clause (ii) above; provided further that, as of any date of
  determination, the Aggregate Principal Amount of items of Portfolio Collateral in the Trust
  Estate purchased pursuant to clause (ii) above, may not exceed (x) 5% of the Aggregate Par
  Amount or (y) if the weighted average purchase price of Portfolio Collateral purchased pursuant
  to clause (b) above is less than 75% as of such date of determination, 2.5% of the Aggregate Par
  Amount.

                "Distributable Equity Securities" Any and all Equity Portfolio Collateral, which
  cannot be sold by the Servicer as a result of the regulatory, market or other restrictions, as
  determined in good faith by the Servicer, and shall have the value as determined by an
  independent third party with relevant experience in making such valuation.

                  "Distribution Compliance Period": The period ending on the 40th day after the
  later of the conclusion of the offering of the Notes and the Closing Date.

                 "DTC":     The Depository Trust Company, a New York corporation, or any
  successor thereto.

                "Due Date": Each date on which a distribution or payment is due on a Pledged
  Security (which includes any Eligible Investment).

                "Due Period": With respect to any Payment Date, the period beginning on the
  day following the last day of the immediately preceding Due Period (or, in the case of the Due

  US_EAST:6212215.13                               28

                                                                                        008504
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 36 of 243 PageID 11357



  Period that is applicable to the first Payment Date beginning on the Closing Date) and ending at
  the close of business on the seventh Business Day preceding such Payment Date.

                 "Effective Date": The earlier of (i) the first date on which the Deposit has been
  applied to the purchase (or committed to the purchase) of Original Portfolio Collateral such that
  the Aggregate Principal Amount of the Portfolio Collateral (without giving effect to any
  reductions of that amount that may have resulted from scheduled principal payments, principal
  prepayments or dispositions made with respect to any of the Original Portfolio Collateral on or
  before the Effective Date) is at least equal to the Required Portfolio Collateral Amount or (ii)
  September 10, 2006.

                 "Eligible Investments": Any U.S. dollar denominated investment that is one or
  more of the following (including security entitlements with respect thereto):

                  (a) direct registered obligations of, and registered obligations fully guaranteed by,
  the United States of America or any agency or instrumentality of the United States of America
  the obligations of which are backed by the full faith and credit of the United States of America or
  United States Security Entitlements (as defined in the Indenture) other than obligations or
  security entitlements of the Federal Home Loan Mortgage Corporation; provided, however, that,
  in the case of obligations or United States Security Entitlements that are rated, each such
  obligation shall, at the time of its inclusion in the Trust Estate, have a credit rating of "AA-" or
  better or "A-1+" or better, as applicable, by S&P (except that Eligible Investments in an amount
  up to 20% of the Aggregate Principal Amount of the Notes Outstanding may be rated "A-1") and
  "Aa3" or better (if such obligation has a long-term rating) or "P-1" or better by Moody's, and, in
  each case, is not put on credit watch (with negative implications);

                  (b) demand and time deposits in, trust accounts with, and certificates of deposit
  of, any depository institution or trust company (including the Trustee) incorporated under the
  laws of the United States of America or any state thereof and subject to the supervision and
  examination by federal and/or state banking authorities so long as the commercial paper and/or
  debt obligations of such depository institution or trust company (or, in the case of the principal
  depository institution in a holding company system, the commercial paper or debt obligations of
  such holding company) at the time of purchase or contractual commitment providing for such
  purchase have a credit rating of "AA-" or better, in the case of debt obligations, or "A-1+" or
  better, in the case of commercial paper, by S&P (except that Eligible Investments in an amount
  up to 20% of the Aggregate Principal Amount of the Notes Outstanding may be rated "A-1") and
  "Aa3" or better (if such obligation has a long-term rating) or "P-1" or better by Moody's, and, in
  each case, is not put on credit watch (with negative implications);

                 (c) registered securities bearing interest or sold at a discount issued by any
  corporation incorporated under the laws of the United States of America or any state thereof that
  have a credit rating of "AA-" or better by S&P and "Aa3" or better (if such obligation has a
  long-term rating) or "P-1" or better by Moody's at the time of purchase or contractual
  commitment providing for such purchase, and, in each case, is not put on credit watch (with
  negative implications);




  US_EAST:6212215.13                               29

                                                                                        008505
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 37 of 243 PageID 11358



                  (d) repurchase obligations with respect to any security described in clause (a)
  above, entered into with a depository institution or trust company (acting as principal) described
  in clause (b) above (including the Trustee) or entered into with a corporation (acting as principal)
  whose short-term debt has a credit rating of "A-1+" (except that Eligible Investments in an
  amount up to 20% of the Aggregate Principal Amount of the Notes Outstanding may be rated
  "A-1") or better by S&P and "Aa3" or better (if such obligation has a long-term rating) or "P-1"
  or better by Moody's at the time of purchase in the case of any repurchase obligation for a
  security having a maturity not more than 183 days from the date of its issuance or whose long-
  term debt has a credit rating of "AA-"- or better by S&P and "Aa3" or better (if such obligation
  has a long-term rating) by Moody's at the time of purchase in the case of any repurchase
  obligation for a security having a maturity more than 183 days from the date of its issuance and,
  in each case, is not put on credit watch (with negative implications);

                   (e) commercial paper having at the time of purchase a credit rating of "A-l+"
  (except that an amount up to 20% of the Aggregate Principal Amount of the Notes Outstanding
  may be rated "A-1") or better by S&P and "Aa3" or better (if such obligation has a long-term
  rating) or "P-1" or better by Moody's and that has a maturity of not more than 183 days from its
  date of issuance; provided, however, that in the case of commercial paper with a maturity of
  longer than 91 days, the issuer of such commercial paper (or, in the case of a principal depository
  institution in a holding company system, the holding company of such system), if rated by S&P,
  must have at the time of purchase a long-term credit rating of "AA-" or better by S&P and "Aa3"
  or better (if such obligation has a long-term rating) by Moody's and, in each case, is not put on
  credit watch (with negative implications);

                  (f) off-shore money market funds, which funds have, at all times, the highest
  credit rating assigned to such investment category by S&P and Moody's; and

                   (g) such other Eligible Investments acceptable to the Rating Agencies;

  provided, however, that: (i) Eligible Investments purchased with funds in the Collection Account
  shall be held until maturity (or sold only for an amount at least equal to the par amount of such
  Eligible Investment) and shall include only such obligations or securities as mature no later than
  the Business Day prior to the next Payment Date and Eligible Investments purchased with funds
  in the Initial Deposit Account shall be held until maturity (or sold only for an amount at least
  equal to the par amount of such Eligible Investment) and shall include only such obligations or
  securities as mature no later than the Business Day prior to the date expected to be used and in
  any event prior to the Initial Deposit Redemption Date; (ii) none of the foregoing obligations or
  securities shall constitute Eligible Investments if all, or substantially all, of the remaining
  amounts payable thereunder shall consist of interest and not principal payments; (iii) none of the
  S&P ratings required above shall have a subscript of "r", "t", "p", "pi" or "q"; (iv) none of the
  foregoing obligations or securities shall constitute Eligible Investments if such obligations or
  securities are mortgage-backed securities; (v) no such obligation may be margin stock, securities
  which have a mandatory or optional conversion to equity or securities which are subject to an
  Offer; (vi) no such obligation may have coupons or other payments that are subject to U.S.
  withholding tax or are subject to foreign withholding under the terms of the underlying
  instruments where the issuer is not required to make "gross-up" payments sufficient to cause the
  net amount to be received on the debt obligations to equal the amount that would have been paid

  US_EAST:6212215.13                               30

                                                                                       008506
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 38 of 243 PageID 11359



  had no such withholding tax applied; and (vii) any such Eligible Investment purchased on the
  basis of S&P's short-term rating of "A-1" shall mature not later than thirty (30) days after the
  date of purchase. Eligible Investments may include those Eligible Investments with respect to
  which the Trustee or its Affiliates provide services.

                  "Equity Portfolio Collateral": Any security (or any other right, interest or
  property or security entitlement) which does not entitle the holder thereof to receive periodic
  payments of interest no less frequently than semiannually and one or more installments of
  principal, in cash and sufficient to retire in full the stated principal amount thereof on the stated
  maturity date therefor; provided, however, that such definition will not include warrants, profit
  participations or similar equity-based rights that are a component of a Unit to the extent that the
  Aggregate Principal Amount of Portfolio Collateral in the Trust Estate with a warrant, profit
  participation or similar equity-based right attached thereto as a component of a Unit does not
  exceed 10% of the Aggregate Principal Amount of all Pledged Securities in the Trust Estate.

                   "ERISA": The United States Employee Retirement Income Security Act of 1974,
  as amended.

                "Euroclear Operator": Euroclear Bank S.A./N.V., as operator of the Euroclear
  System, and any successor thereto.

                   "Event of Default": The meaning specified in Section 5.1 hereof.

                   "Exchange Act":     The United States Securities Exchange Act of 1934, as
  amended.

                   "Exchange Certificate": The certification delivered in the form of Exhibit F
  hereto.

                  "Exchange Offer": With respect to any item of Portfolio Collateral, (i) an offer by
  the issuer of such item of Portfolio Collateral or by any other Person made to all holders of such
  item of Portfolio Collateral to exchange such item of Portfolio Collateral held by them for an
  item of Equity Portfolio Collateral or other debt instruments that do not otherwise satisfy the
  definition of Portfolio Collateral or (ii) any solicitation by such issuer or other Person to amend,
  modify or waive any provision of such item of Portfolio Collateral or of the related Underlying
  Instrument, the effect of which would be to convert such item of Portfolio Collateral into an item
  of Equity Portfolio Collateral or other debt instruments that do not otherwise satisfy the
  definition of Portfolio Collateral.

                  "Excluded Accrued Interest": With respect to any item of Initial Portfolio
  Collateral, any accrued and unpaid interest thereon (i) which was not included in the purchase
  price thereof that the Issuer paid on the Closing Date, and (ii) which will be paid by the Trustee
  from the Trust Estate, as instructed by Bear Stearns, in accordance with the terms of the
  Indenture.

                "Expected Maturity Date": With respect to the Class X Notes, the Payment Date
  occurring in August 2013.


  US_EAST:6212215.13                               31

                                                                                        008507
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 39 of 243 PageID 11360



                   "Expense Reimbursement Account":       The meaning specified in Section 10.2
  hereof.

                  "Extended Final Maturity Date" If a Maturity Extension has occurred, the
  sixteenth Payment Date after the then current Extended Final Maturity Date (or, in the case of
  the first Extended Final Maturity Date, the Payment Date in August 2025).

                   "Extended Revolving Period End Date": If an Extension has occurred, the
  sixteenth Payment Date after the then current Extended Revolving Period End Date (or, in the
  case of the first Extension, the Payment Date in August 2015).

                  "Extended Weighted Average Life Date": If a Maturity Extension has occurred,
  the sixteenth Payment Date after the then current Extended Weighted Average Life Date (or, in
  the case of the first Extended Weighted Average Life Date, May 1, 2019).

                "Extension": An extension of the Revolving Period, the Final Maturity Date of the
  Notes and the Weighted Average Life Test in accordance with the Indenture.

                  "Extension Bonus Payment": With respect to each Maturity Extension, a single
  payment to each applicable Noteholder as set forth in Sections 11.1(c) and (d) in an amount
  equal to (1) in the case of the Class A-1LA Notes, 0.25% of the Aggregate Principal Amount
  thereof held by such beneficial owner as of the applicable Extension Effective Date, (2) in the
  case of the Class A-1LB Notes, 0.25% of the Aggregate Principal Amount thereof held by such
  beneficial owner as of the applicable Extension Effective Date, (3) in the case of the Class A-2L
  Notes, 0.25% of the Aggregate Principal Amount thereof held by such beneficial owner as of the
  applicable Extension Date, (4) in the case of the Class A-3L Notes, 0.50% of the Aggregate
  Principal Amount thereof held by such beneficial owner as of the applicable Extension Effective
  Date, (5) in the case of the Class A-4L Notes, 0.50% of the Aggregate Principal Amount thereof
  held by such beneficial owner as of the applicable Extension Effective Date, and (6) in the case
  of the Class B-1L Notes, 0.50% of the Aggregate Principal Amount thereof held by such
  beneficial owner as of the applicable Extension Effective Date.

                  "Extension Bonus Eligibility Certification": With respect to each Maturity
  Extension and each beneficial owner of Notes other than Extension Sale Securities, the written
  certification by such beneficial owner acceptable to the Issuer to the effect that it held Notes
  other than Extension Sale Securities on the applicable Extension Effective Date, including the
  Aggregate Principal Amount thereof and wire transfer instructions for the Extension Bonus
  Payment and any required documentation thereunder.

                   "Extension Conditions": As defined under Section 2.3(d).

                 "Extension Determination Date": The 8th Business Day prior to each Extension
  Effective Date.

                 "Extension Effective Date": If an Extension has occurred, the sixteenth Payment
  Date after the then current Extension Effective Date (or, in the case of the first Extension
  Effective Date, the Payment Date in August 2011).


  US_EAST:6212215.13                              32

                                                                                     008508
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 40 of 243 PageID 11361



                "Extension Notice": The notice given by the Issuer of its election to extend the
  Revolving Period substantially in the form of Exhibit I.

                 "Extension Purchase Price": The purchase price payable by the Extension
  Qualifying Purchasers for Extension Sale Securities in connection with each Maturity Extension,
  if any, in an amount equal to (i) in the case of the Notes, the Aggregate Principal Amount
  thereof, plus accrued and unpaid interest as of the applicable Extension Effective Date (giving
  effect to any amounts paid to the Holder on such date), (ii) in the case of the Preferred Shares, an
  amount that, when taken together with all payments and distributions made in respect of such
  Preferred Shares since the Closing Date would cause such Preferred Shares to have received (as
  of the date of purchase thereof) an Internal Rate of Return of 12.0% (assuming such purchase
  date was a "Payment Date" under the Indenture); provided, however, that if the applicable
  Extension Effective Date is on or after the date on which such Holders have received an Internal
  Rate of Return equal to or in excess of 12.0%, the applicable Extension Purchase Price for such
  Preferred Shares shall be zero.

                  "Extension Qualifying Purchasers": The Servicer (or any of its Affiliates acting
  as principal or agent); provided that in the event the Servicer elects not to purchase Securities
  from Holders pursuant to the Extension Conditions set forth in Section 2.3(d); "Extension
  Qualifying Purchasers" shall mean one or more qualifying purchasers (which may include the
  Initial Purchaser or any of its Affiliates acting as principal or agent) designated by the Servicer;
  provided, however, none of the Servicer, the Initial Purchaser, or any of their respective
  Affiliates shall have any duty to act as an Extension Qualifying Purchaser.

                 "Extension Sale Notice": Irrevocable notice given by any Holder of Notes (other
  than the Class X Notes) and Preferred Shares of its intention to sell its Notes or Preferred Shares
  to an Extension Qualifying Purchaser in the case of a Maturity Extension substantially in the
  form of Enclosure B to Exhibit I.

                "Extension Sale Notice Period": Within 30 days after the Issuer has delivered the
  Extension Notice.

                "Extension Sale Securities": Notes or Preferred Shares as to which an Extension
  Sale Notice has been duly given.

                 "Final Maturity Date": With respect to each Class of Notes (other than the Class
  X Notes) the Payment Date occurring in August 2021 and with respect to the Class X Notes, the
  Payment Date occurring in August 2013 or such earlier date on which the Aggregate Principal
  Amount of each Class of Notes is paid in full, including in connection with an Optional
  Redemption; provided that the "Final Maturity Date" with respect to the Notes (other than the
  Class X Notes) will be extended to the applicable Extended Final Maturity Date upon the
  occurrence of a Maturity Extension.

                   "Fitch": Fitch Ratings or any successor thereto.

                   "Fixed Rate Portfolio Collateral": An item of Portfolio Collateral that bears
  interest at a fixed rate.


  US_EAST:6212215.13                               33

                                                                                       008509
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 41 of 243 PageID 11362



                   "Floating Rate Portfolio Collateral": An item of Portfolio Collateral that bears
  interest at a floating rate.

                   "Foreign Intermediaries": The meaning specified in Section 3.5 hereof.

                  "Form-Approved Synthetic Security": A Synthetic Security (a)(i) the Reference
  Obligation of which would be eligible for purchase by the Issuer as an item of Portfolio
  Collateral without any required action by the Rating Agencies or for which the Rating Condition
  has been satisfied or (ii) the Reference Obligation of which would satisfy clause (i) but for the
  currency in which it is payable and such Synthetic Security is payable in U.S. Dollars, does not
  provide for physical settlement and does not expose the Issuer to currency risk, (b) the
  documentation of which conforms (but for the amount and timing of periodic payments, the
  name of the Reference Obligation, the notional amount, the effective date, the termination date
  and other similarly necessary changes) to a form in respect of which the Rating Condition has
  been satisfied for use in this transaction, (c) which provides that any "credit event" thereunder
  shall not include restructuring (other than modified restructuring as defined in the 2003 ISDA
  Credit Derivatives Definitions), repudiation, moratorium, obligation default or obligation
  acceleration unless such Synthetic Security may be settled only through a physical settlement of
  a deliverable obligation to the Issuer and not in cash, (d) which has been certified in writing by
  the Servicer to the Trustee and the Issuer as meeting the requirements of this definition and (e)
  for which the Issuer has provided the Rating Agencies notice of the purchase of such Synthetic
  Security no less than five Business Days prior to such purchase; provided that each Rating
  Agency may revoke its consent to a Form-Approved Synthetic Security upon 30 days’ written
  notice to the Trustee and the Issuer.

                "Global Note": A Temporary Regulation S Global Note, a Permanent Regulation
  S Global Note or a Rule 144A Global Note.

                 "Grant": To grant, bargain, sell, warrant, alienate, remise, demise, release, convey,
  assign, transfer, mortgage, pledge, create and grant a security interest in and right of set-off
  against, deposit, set over and confirm. A Grant of any item of the Trust Estate shall include all
  rights, powers and options (but none of the obligations) of the granting party thereunder,
  including without limitation the immediate and continuing right to claim for, collect, receive and
  receipt for principal and interest payments in respect of such item of the Trust Estate, and all
  other monies payable thereunder, to give and receive notices and other communications, to make
  waivers or other agreements, to exercise all rights and options, to bring Proceedings in the name
  of the granting party or otherwise, and generally to do and receive anything that the granting
  party is or may be entitled to do or receive thereunder or with respect thereto.

                  "Group A Country": Australia, Canada, the United Kingdom, the Federal
  Republic of Germany or The Netherlands (so long as the U.S. dollar denominated sovereign debt
  obligations of such jurisdiction are rated at least "Aa2" by Moody's and the foreign currency
  issuer credit rating assigned by S&P to such jurisdiction is at least "AA" and, in each case, is not
  put on credit watch (with negative implications)).

                  "Group B Country": Austria, Belgium, Bermuda, Denmark, Finland, France,
  Ireland, Italy, Liechtenstein, Luxembourg, New Zealand, Norway, Portugal, Spain, Sweden or

  US_EAST:6212215.13                               34

                                                                                       008510
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 42 of 243 PageID 11363



  Switzerland or any other member state of the European Union (as of the Closing Date) identified
  from time to time by the Servicer and subject to the satisfaction of the Rating Condition with
  respect to each Rating Agency with respect thereto (so long as the U.S. dollar denominated
  sovereign debt obligations of such jurisdiction are rated at least "Aa2" by Moody's and the
  foreign currency issuer credit rating assigned by S&P to such jurisdiction is at least "AA" and, in
  each case, is not put on credit watch (with negative implications)).

                 "HFP Shares": Preferred Shares beneficially owned or controlled by Highland
  Financial Partners, L.P., an affiliate of the Servicer.

                   "Holder" and "Noteholder": The Person in whose name a Note is registered in the
  Note Register.

                   "Indenture": This Indenture, as supplemented or amended in accordance with the
  terms hereof.

                  "Independent": When used with respect to any specified Person means such a
  Person who (a) is in fact independent of the Issuer and any other obligor upon the Notes and the
  Servicer or any Affiliate of the Issuer or such other obligor or the Servicer, (b) does not have any
  direct financial interest or any material indirect financial interest in the Issuer or in any such
  other obligor or the Servicer or in an Affiliate of the Issuer or such other obligor or the Servicer,
  and (c) is not connected with the Issuer or any such other obligor or the Servicer or any Affiliate
  of the Issuer or such other obligor or the Servicer as an officer, employee, promoter, underwriter,
  trustee, partner, director or Person performing similar functions. "Independent" when used with
  respect to any accountant may include an accountant who audits the books of such Person if in
  addition to satisfying the criteria set forth above the accountant is independent with respect to
  such Person within the meaning of Rule 101 of the Code of Ethics of the American Institute of
  Certified Public Accountants. Whenever it is provided herein that any Independent Person’s
  opinion or certificate shall be furnished to the Trustee, such Person shall be appointed by Issuer
  Order and such opinion or certificate shall state that the signer has read this definition and that
  the signer is independent within the meaning thereof. Notwithstanding anything herein to the
  contrary, Bear Stearns shall be "Independent" for all purposes hereof.

                 "Initial Consent Period": The period of 15 Business Days from but excluding the
  date on which the Trustee provided notice of a proposed supplemental indenture pursuant to
  Section 82 hereof to the Holders of any Notes or Preferred Shares.

               "Initial Deposit Redemption": A redemption of the Class X Notes and the Class
  A-1LA Notes pursuant to Section 3.3 hereof.

                   "Initial Deposit Redemption Amount": The meaning specified in Section 3.3.

                   "Initial Deposit Redemption Date": The November 2006 Payment Date.

                  "Initial Portfolio Collateral": The Portfolio Collateral that, in the case of CLO
  Securities, will be purchased on or prior to the Closing Date and, in the case of Portfolio Loans,
  will be purchased on or before the Closing Date or identified by the Issuer and for which
  commitments will be entered into on or prior to the Closing Date for purchase on or as soon as

  US_EAST:6212215.13                               35

                                                                                        008511
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 43 of 243 PageID 11364



  practicable after (not scheduled to exceed sixty (60) days after) the Closing Date with the net
  proceeds from the sale of the Notes and the net proceeds from the sale of the Preferred Shares on
  the Closing Date, which Initial Portfolio Collateral is set forth on Schedule A hereto.

                "Initial Portfolio Collateral Amount": U.S. $765,000,000 (or such larger
  Aggregate Principal Amount of Portfolio Collateral as may be purchased on the Closing Date by
  the Issuer).

                   "Insolvency Event": With respect to any Person, means that:

                  (i)    an involuntary proceeding shall be commenced or an involuntary petition
          shall be filed seeking (a) liquidation, reorganization or other relief in respect of such
          Person or its debts, or of all or substantially all of its assets, under any bankruptcy,
          insolvency, receivership or similar law now or hereafter in effect or (b) the appointment
          of a receiver, trustee, custodian, sequestrator, conservator or similar official for such
          Person or for all or substantially all of its assets, and, in any such case, such proceeding
          or petition shall continue undismissed for 30 days; or an order or decree approving or
          ordering any of the foregoing shall be entered; or

                   (ii)    such Person shall (a) voluntarily commence any proceeding or file any
          petition seeking liquidation, reorganization or other relief under any bankruptcy,
          insolvency, receivership or similar law now or hereafter in effect, (b) consent to the
          institution of, or fail to contest in a timely and appropriate manner, any proceeding or
          petition described in clause (i) above, (c) apply for or consent to the appointment of a
          receiver, trustee, custodian, sequestrator or conservator or for all or substantially all of its
          assets, (d) file an answer admitting the material allegations of a petition filed against it in
          any such proceeding, (e) make a general assignment for the benefit of creditors or (f) take
          any action for the purpose of effecting any of the foregoing.

                  "Institutional Investor": Any one of the following persons: (i) any bank, trust
  company or national banking association, acting for its own account or in a fiduciary capacity,
  (ii) any charitable foundation or eleemosynary institution, (iii) any insurance company, (iv) any
  pension or retirement trust or fund for which any bank, trust company, national banking
  association or investment adviser registered under the Investment Advisers Act of 1940, as
  amended from time to time, is acting as trustee or agent, or that manages its own assets, having
  funds of at least $5,000,000, (v) any investment company, as defined in the Investment Company
  Act, (vi) any college or university, (vii) any government or public employees’ pension or
  retirement system, or any other governmental agency supervising the investment of public funds,
  or (viii) any corporation, limited liability company, business trust or partnership having total
  assets in excess of $5,000,000.

                 "Interest Coverage Ratio": with respect to any Payment Date after the second
  Payment Date, a number (expressed as a percentage) calculated by dividing (a) four times the
  amount by which (i) the Collateral Interest Collections received or scheduled to be received
  during the Due Period in which such calculation occurs (other than Collateral Interest
  Collections (including deferred interest thereon) scheduled to be received on any item of
  Portfolio Collateral that is not paying or expected to pay current interest), exceeds (ii) the

  US_EAST:6212215.13                                36

                                                                                           008512
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 44 of 243 PageID 11365



  Periodic Reserve Amount (excluding amounts payable on the Class B-1L Notes) as of such
  Payment Date, by (b) the Aggregate Principal Amount of Class A Notes with respect to such
  Payment Date, as adjusted, to take into account any O/C Redemption to occur on the Payment
  Date related to such Due Period pursuant the Indenture pursuant to Section 11.2 hereof.

                  For purposes of calculating the Interest Coverage Ratio, any item of Portfolio
  Collateral as to which any interest or other payment thereon is subject to withholding tax or other
  deductions on account of tax of any jurisdiction, each such payment of interest or other payment
  thereon will be deemed to be payable net of such withholding tax or other deductions on account
  of tax unless, in the case of a withholding tax, the issuer thereof or obligor thereon is required to
  make additional payments to fully compensate the Issuer for such withholding taxes (including
  in respect of any such additional payments) and on any date of determination, the amount of any
  scheduled payment due on any future date will be assumed to be made net of any such
  uncompensated withholding tax or other deductions on account of tax based upon withholding or
  other applicable tax rates in effect on such date of determination.

               "Interest Coverage Test": A test which is applicable on each Payment Date after
  the second Payment Date and will be satisfied as of such determination date if the Interest
  Coverage Ratio will be at least 1.5%.

                  "Internal Rate of Return": With respect to any Payment Date, the annualized
  discount rate at which the sum of the discounted values of the following cashflows is equal to
  zero, assuming discounting on a quarterly basis as of each Payment Date: (1) the Notional
  Amount of the Preferred Shares (which amount will be deemed to be negative for purposes of
  this calculation), (2) each distribution of Collateral Interest Collections made to the holders of
  the Preferred Shares on any prior Payment Date and, to the extent necessary to reach the
  applicable Internal Rate of Return, such Payment Date and (3) each distribution of Collateral
  Principal Collections made to the holders of the Preferred Shares on any prior Payment Date and,
  to the extent necessary to reach the applicable Internal Rate of Return, such Payment Date.

               "Investment Company Act": The United States Investment Company Act of
  1940, as amended.

                  "Investor Corp.": Rockwall Investors Corp., a Cayman Islands limited liability
  company, which will hold all of the Class I Preferred Shares, and which will issue its preferred
  shares to third party investors.

                  "Investor Representation Letter": A certificate delivered by a prospective
  transferee of a Note in the form of Exhibit C hereto.

                   "Irish Paying Agent": RSM Robson Rhodes LLP, or any successors thereto.

                   "Issuer": The meaning specified in the first sentence of this Indenture.

                 "Issuer Base Administrative Expenses": With respect to any Payment Date, the
  administrative expenses paid or payable by the Issuer during the applicable Due Period,
  including, without limitation, taxes, government fees, indemnities, registered office fees and
  expenses for third party loan pricing services and accountants, if any, in the following order: (i)

  US_EAST:6212215.13                                37

                                                                                        008513
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 45 of 243 PageID 11366



  pro rata, taxes of the Co-Issuers, surveillance fees, shadow rating fees and credit estimate fees, if
  any, of the Rating Agencies; fees due to any Listing and Paying Agent; fees due to any stock
  exchange on which any Class of the Notes or the Preferred Shares are listed; governmental fees,
  registered office fees and any other fees which are deemed necessary by the Servicer for
  administration of the Trust Estate, and (ii) pro rata reimbursement of expenses (including
  indemnities) of the Servicer required to be paid pursuant to the Servicing Agreement; and all
  expenses of the Administrator, the Listing and Paying Agent, the Securities Intermediary (if not
  the same person as the Trustee), the accountants and any fiscal agent retained in connection with
  the issuance of income notes, if any, in which the primary collateral for such income notes are
  obligations of the Issuer, any expenses of Investor Corp. and all other administrative expenses of
  the Co-Issuers, each as determined as of the Calculation Date relating to such Payment Date and
  as set forth in the related Note Valuation Report.

                  "Issuer Excess Administrative Expenses": With respect to any Payment Date, (i)
  the Trustee Administrative Expenses for the Due Period relating to such Payment Date in excess
  of the amount paid pursuant to Clause FIRST of Section 11.1(b) for the corresponding period,
  (ii) the Preferred Shares Administrative Expenses for the Due Period relating to such Payment
  Date in excess of the amount paid pursuant to clause FIRST of Section 11.1(b) for the
  corresponding period and (iii) the administrative expenses or other amounts (including
  indemnities) paid or payable by the Issuer during the applicable Due Period, as determined as of
  the Calculation Date relating to such Payment Date and as set forth in the related Note Valuation
  Report, in excess of the amount of the Issuer Base Administrative Expenses paid pursuant to
  Clause SECOND of Section 11.1(b).

                 "Issuer Order" and "Issuer Request": A written order or request dated and signed
  in the name of the Issuer by an Authorized Officer of the Issuer or a Person designated in writing
  by an Authorized Officer of the Issuer.

                 "LIBOR": For any Periodic Interest Accrual Period, the London interbank
  offered rate for three-month (or, for the period from the Closing Date to the November 2006
  Payment Date, as described in Section 2.11 hereof) U.S. dollar deposits, as determined by the
  Calculation Agent in accordance with the provisions of Section 2.11 hereof.

             "LIBOR Determination Date": The second London Business Day prior to the
  commencement of a Periodic Interest Accrual Period.

               "Loan Funding Account": The account specified in Section 10.2 as that
  maintained by the Trustee into which the Issuer shall remit the full amount of the Issuer’s
  commitment to make or otherwise fund draws related to any Delayed Drawdown Loans or
  Revolving Loans in the Portfolio Collateral.

                  "London Business Day": Any day on which dealings in deposits in U.S. dollars
  are transacted in the London interbank market.

                "Majority Noteholders": The Holders of more than 50% of the Aggregate
  Principal Amount of the Outstanding Notes, voting as a single class; provided that upon the
  occurrence of a Default or an Event of Default pursuant to Section 5.1 hereof, "Majority


  US_EAST:6212215.13                               38

                                                                                        008514
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 46 of 243 PageID 11367



  Noteholders" shall mean the Holders of more than 50% of the Controlling Class, voting together
  as a single class.

                "Majority Preferred Shareholders":       The Holders of more than 50% of the
  outstanding Preferred Shares.

                   "Mandatory Redemption": An O/C Redemption or a Rating Confirmation Failure
  Redemption.

               "Mandatory Redemption Date":        Any Payment Date on which an O/C
  Redemption or a Rating Confirmation Failure Redemption is required.

                 "Mandatory Redemption Price": When used with respect to an O/C Redemption
  or a Rating Confirmation Failure Redemption, an amount equal to the principal amount of the
  Notes being redeemed (or, in the case of the Class A-3L Notes, the Class A-4L Notes and the
  Class B-1L Notes, first to pay any Periodic Rate Shortfall Amount with respect to such Notes
  and then to pay principal).

                 "Market Value":     On any date of determination with respect to an item of
  Portfolio Collateral, any of:

                 (a) the average of the bid-side prices for the purchase of such item of Portfolio
  Collateral determined by an Approved Pricing Service that derives valuations by polling broker-
  dealers (Independent from the Servicer); or

                  (b) the arithmetic average of bid-side quotations for the purchase of such item of
  Portfolio Collateral obtained by the Servicer from three or more broker-dealers (provided if upon
  reasonable efforts of the Servicer, quotations from three broker-dealers are not available, the
  lower of the quotations from two broker-dealers may be used), in each case, Independent from
  the Servicer, in the relevant market; provided that one such bid must be from a broker-dealer
  other than Bear Stearns or an Affiliate of Bear Stearns and any bid received from Bear Stearns or
  an Affiliate of Bear Stearns hereunder cannot be more than 10% higher than the next highest bid;
  and

                  (c) if the determinations of the broker-dealers specified in the foregoing clauses
  (a) or (b) are not available (as reasonably determined by the Servicer) and so long as the Servicer
  is subject to the Investment Advisors Act of 1940, as amended, the bid-side market value of such
  item of Portfolio Collateral as certified by the Servicer as consistent with reasonable and
  customary market practice; provided, that, as of any date of determination (x) no more than 5.0%
  of the Aggregate Principal Amount of Portfolio Collateral may have market values determined in
  the manner provided in this clause (c) and (y) if the item of Portfolio Collateral constitutes
  collateral for any other issuer or account managed or serviced by the Servicer or its Affiliates,
  the Market Value of such item of Portfolio Collateral determined pursuant to this clause (c) shall
  be consistent with the market value applied by the Servicer or its Affiliates for such item of
  Portfolio Collateral for such for such other issuers or accounts; and

                  (d) if the market value cannot be determined in the manner described in clause
  (a), (b) or (c) above, an amount equal to the Principal Balance of the Portfolio Collateral as of

  US_EAST:6212215.13                              39

                                                                                      008515
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 47 of 243 PageID 11368



  such date multiplied by the Applicable Percentage for such item of Portfolio Collateral;
  provided, that if the market value cannot be determined in the manner described in clauses (a),
  (b) or (c) above for more than thirty (30) Business Days immediately following any date such
  market value is determined pursuant to this clause (d), then the market value of such item of
  Portfolio Collateral shall be automatically deemed to be zero following such 30-Business-Day
  period until the market value can be determined in the manner described in clause (a), (b) or (c)
  above as of any date of determination;

  provided that (A) for purposes of determining Market Value, but subject to clause (b) hereof,
  Bear Stearns will be deemed to be Independent from the Servicer (provided that any quotes
  received from such entity will be on an arm’s-length basis); (B) the Market Value of any item of
  Portfolio Collateral with respect to which the Issuer has entered into a commitment to sell but
  has not settled will be deemed to be the agreed sales price therefor (determined exclusive of
  accrued interest); and (C) the Market Value is determined only for purposes of compliance with
  covenants, coverage tests, overcollateralization tests, or any other requirements or tests set forth
  herein, or the determination of redemption prices.

                 "Maturity": With respect to any Note, the date on which the Aggregate Principal
  Amount of such Note becomes due and payable as therein and herein provided, whether at the
  Final Maturity Date or by declaration of acceleration or otherwise.

                   "Maturity Extension": As defined in Section 2.3(b) hereof.

                "Minimum Average Recovery Rate Test": A test that will be satisfied with respect
  to Moody’s, by application of the Collateral Quality Matrix and with respect to S&P, if the S&P
  Minimum Average Recovery Rate is greater than or equal to the S&P Weighted Average
  Recovery Rate then applicable in table set forth in the definition of S&P Break-Even Loss Rate.

                   "Monthly Report": The meaning specified in Section 10.5(a) hereof.

                   "Moody’s": Moody’s Investors Service, Inc. or any successor thereto.

                  "Moody’s Default Probability Rating": For a Portfolio Loan which is (i) a Senior
  Secured Loan, the Moody’s corporate family rating for the obligor of such Portfolio Loan and, if
  any such obligor does not have a Moody’s corporate family rating, such rating will be
  determined in accordance with the methodology described in Schedule F or (ii) a Non-Senior
  Secured Loan, the Moody’s senior unsecured rating for the obligor of such Portfolio Loan and, if
  any such obligor does not have a Moody’s senior unsecured rating, such rating will be
  determined by reference to the Moody’s long-term issuer rating of the obligor of such Portfolio
  loan and, if such obligor does not have a Moody’s senior unsecured rating or a Moody’s long-
  term issuer rating, such rating will be determined in accordance with the methodology described
  in Schedule F.

                "Moody's Asset Correlation Test" or "MAC Test": A test satisfied on each
  Measurement Date if the Moody's Correlation Factor on such Measurement Date (rounded up to
  the nearest whole number) is equal to or less than the designated Moody's Correlation Factor
  determined by application of the Collateral Quality Matrix.


  US_EAST:6212215.13                              40

                                                                                       008516
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 48 of 243 PageID 11369



                 "Moody's Correlation Factor": a single number determined by the Servicer in
  accordance with the correlation methodology provided to the Servicer and the Collateral
  Administrator by Moody's, and for which the number of assets represented by (N) on the
  calculation shall always equal 100.

                 "Moody’s Minimum Average Recovery Rate": The number obtained by summing
  the products obtained by multiplying the Principal Balance of each item of Portfolio Collateral
  (excluding Defaulted Portfolio Collateral) by the Applicable Percentage (according to the
  Moody’s Priority Category) applicable to such item of Portfolio Collateral as set forth in the
  definition above, dividing such sum by the Aggregate Principal Amount of all Portfolio
  Collateral, and rounding up to the fourth decimal place.

               "Moody’s Priority Category": Senior Secured Loans, Non-Senior Secured Loans,
  DIP Loans and/or Synthetic Securities.

                 "Moody’s Priority Category Recovery Rate": For any item of Portfolio
  Collateral, the percentage specified in the definition of the term "Applicable Percentage"
  opposite the Moody’s Priority Category of such item of Portfolio Collateral, taking into account
  the Rating Subcategories Difference applicable to such item of Portfolio Collateral.

                 "Moody’s Rating": The rating determined in accordance with the methodology
  described in Schedule F.

                   "Moody’s Weighted Average Rating": Shall have the meaning set forth in
  Schedule F.

                  "Moody’s Weighted Average Rating Test": A test that will be satisfied by
  application of the Collateral Quality Matrix.

                   "Non-Senior Secured Loan": A Portfolio Loan that is not a Senior Secured Loan.

                "Non-Call Period": The period beginning on the Closing Date and ending on
  August 1, 2010.

                 "Non-Consenting Holder": With respect to any supplemental indenture proposed
  pursuant to the Indenture that requires the consent of one or more Holders of the Notes or the
  Preferred Shares, any such Holder, or, in the case of Notes or Preferred Shares in global form,
  any beneficial owner, that either (i) has declared in writing that it will not consent to such
  supplemental indenture or (ii) has not consented to such supplemental indenture within 15
  Business Days from the date on which the Trustee provided notice of such proposed
  supplemental indenture pursuant to the Indenture to such Holder or beneficial owner; provided,
  that in the case of the Non-Call Period, "Non-Consenting Holder" shall exclude any Holder of
  Class A-1LA Notes (unless such Holder has consented in writing to be designated as a Non-
  Consenting Holder) and the Amendment Buy-Out Option shall not be applicable to such Class
  A-1LA Notes.

                  "Non-U.S. Obligor": An issuer of or obligor on an item of Portfolio Collateral
  that is located outside the United States and is not a Permitted Non-U.S. Obligor.

  US_EAST:6212215.13                              41

                                                                                    008517
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 49 of 243 PageID 11370



                   "Non-U.S. Person": A Person who is not a U.S. Person.

                   "Non-U.S. Person Certificate": A certificate substantially in the form of Exhibit
  G hereto.

                   "Noteholder" and "Holder": The Person in whose name a Note is registered in the
  Note Register.

                   "Noteholder Report": The meaning specified in Section 10.5(c) hereof.

                 "Note Register" and "Note Registrar": The respective meanings specified in
  Section 2.5 hereof.

                   "Note Valuation Report": The meaning specified in Section 10.5(b) hereof.

                "Notes": The Class X Notes, the A-1LA Notes, the Class A-1LB Notes, the Class
  A-2L Notes, the Class A-3L Notes, the Class A-4L Notes and the Class B-1L Notes.

                   "Notice": The meaning specified in Section 13.3 hereof.

                 "Notional Amount": When used with respect to the Preferred Shares, as of any
  date of determination, $1.00 per Preferred Share.

                "O/C Redemption": The redemption of a Class or Classes of Notes other than the
  Class X Notes (including, with respect to the Class B-1L Notes, the applicable Periodic Rate
  Shortfall Amount, as set forth herein), to the extent necessary such that the Overcollateralization
  Tests and the Interest Coverage Test are satisfied, such tests to be calculated according to the
  method prescribed by Annex A and Annex B, respectively.

                 "Offer": With respect to any security, (a) any offer by the issuer of such security
  or by any other Person made to all of the holders of such class of security to purchase or
  otherwise acquire all such securities (other than pursuant to any redemption in accordance with
  the terms of the related Underlying Instruments) or to exchange such securities for any other
  security or other property or (b) any solicitation by the issuer of such security or any other
  Person to amend, modify or waive any provision of such security or any related Underlying
  Instrument.

                  "Officer": With respect to any corporation or company other than the corporation
  or company acting as Trustee, the Chief Executive Officer, the President, any Vice President, the
  Secretary or the Treasurer of such corporation or any other officer duly authorized by the Board
  of Directors; and with respect to the Trustee (and any other bank or trust company acting as
  trustee of an express trust or as custodian), any Responsible Officer thereof.

                 "Officer’s Certificate": A certificate signed on behalf of the Issuer, the Co-Issuer
  or the Servicer by an Authorized Officer of the Issuer, the Co-Issuer or the Servicer, as the case
  may be.



  US_EAST:6212215.13                              42

                                                                                      008518
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 50 of 243 PageID 11371



                  "Opinion of Counsel": A written opinion, addressed to the Trustee (or on which
  the Trustee may rely) and in form and substance reasonably satisfactory to the Trustee, of an
  attorney at law admitted to practice before the highest court of any state of the United States or
  the District of Columbia or, with respect to matters relating to the laws of the Cayman Islands,
  the Cayman Islands, which attorney or attorneys may, except as otherwise expressly provided in
  this Indenture, be counsel for the Issuer, the Servicer or the Trustee and who shall be reasonably
  satisfactory to the Trustee.

                   "Optional Redemption": A redemption of the Notes in whole pursuant to Section
  9.1 hereof.

               "Optional Redemption Date": The Payment Date fixed by the Issuer for an
  Optional Redemption, which shall be no earlier than the first Payment Date occurring in August
  2010.

                 "Optional Redemption Price": With respect to each Class of Notes, an amount
  equal to the aggregate of (i) the Aggregate Principal Amount of such Class of Notes as of the
  Optional Redemption Date, (ii) the applicable Cumulative Interest Amount with respect to the
  Optional Redemption Date and (iii) any unpaid Extension Bonus Payments in respect of such
  Notes.

                For any Partial Optional Redemption, the Optional Redemption Price shall be
  equal to the applicable Partial Redemption Percentage of the Optional Redemption Price that
  would have applied for a Total Optional Redemption occurring on the applicable Optional
  Redemption Date.

                 "Original HFP Share Amount": The amount of HFP Shares acquired by the
  Servicer Entities on the Closing Date.

                 "Original Portfolio Collateral": The Portfolio Collateral, including the Initial
  Portfolio Collateral, purchased by the Issuer with the Deposit on or before the Effective Date
  and, in the case of Portfolio Loans, which will be identified by the Issuer and for which
  commitments will be entered into on or prior to the Effective Date for purchase on or as soon as
  practicable thereafter (but not scheduled to exceed sixty (60) days thereafter) pursuant to Section
  3.4 hereof.

                 "Original Portfolio Collateral Criteria": The requirements for the acquisition of
  Original Portfolio Collateral prior to the Effective Date, as set forth in Section 3.4 hereof.

                 "Outstanding": With respect to the Preferred Shares, as of the date of
  determination and subject to the proviso below, "Outstanding" refers to all Preferred Shares
  issued and indicated in the Share Register as outstanding. With respect to the Notes, as of the
  date of determination, "Outstanding" refers to all Notes theretofore authenticated and delivered
  under this Indenture except:

                  (i)    Notes theretofore canceled by the Note Registrar or delivered (or to be
          delivered pursuant to Sections 2.9 or 9.8 hereof) to the Note Registrar for cancellation;


  US_EAST:6212215.13                              43

                                                                                      008519
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 51 of 243 PageID 11372



                 (ii)     Notes or portions thereof for whose payment or redemption money in the
          necessary amount has been theretofore irrevocably deposited with the Trustee or any
          Paying Agent in trust for the Holders of such Notes; provided that, if such Notes or
          portions thereof are to be redeemed, notice of such redemption has been duly given
          pursuant to this Indenture or provision therefor satisfactory to the Trustee has been made;

                 (iii) Notes in exchange for or in lieu of which other Notes have been
          authenticated and delivered pursuant to this Indenture, unless proof satisfactory to the
          Trustee is presented that any such Notes are held by a protected purchaser; and

                 (iv)  Notes alleged to have been mutilated, destroyed, lost or stolen for which
          replacement Notes have been issued as provided in Section 2.6 hereof;

  provided that, in determining whether the Holders of the requisite Aggregate Principal Amount
  have given any request, demand, authorization, direction, notice, consent or waiver hereunder,
  Notes owned by or pledged to the Issuer, the Trustee or any other obligor upon the Notes or any
  Affiliate of the Issuer, the Trustee or of such other obligor, and solely for purposes of termination
  of the Servicer, the Servicer and any Affiliate thereof, shall be disregarded and deemed not to be
  Outstanding, except that, in determining whether the Trustee shall be protected in relying upon
  any such request, demand, authorization, direction, notice, consent or waiver, only Notes that a
  Responsible Officer of the Trustee has actual knowledge to be so owned or pledged shall be so
  disregarded.

                 "Overcollateralization Haircut Amount": With respect to any date of
  determination, an amount equal to the sum of:

                   (A)   the greatest of the following:

                (a) the product of (i) the applicable Overcollateralization Haircut Percentage
  multiplied by (ii) the Aggregate Principal Amount of all CLO Securities (other than Deferred
  Interest PIK Bonds and Defaulted Portfolio Collateral) on such date of determination that have
  an S&P Rating or a Moody's Rating within the CCC Rating Category;

                 (b) the product of (i) the applicable Overcollateralization Haircut Percentage
  multiplied by (ii) the excess, if any, of (x) the Aggregate Principal Amount of all CLO Securities
  included in the pledged Portfolio Collateral (other than Deferred Interest PIK Bonds and
  Defaulted Portfolio Collateral) on such date of determination that have an S&P Rating or a
  Moody's Rating within the B Rating Category or an S&P Rating or a Moody's Rating within the
  CCC Category over (y) 5.0% of the Aggregate Par Amount as of the date of the applicable
  Overcollateralization Test; provided that at no time during the period commencing on the
  Closing Date through the Final Maturity Date, shall the Aggregate Principal Amount of all CLO
  Securities exempt from haircut based on subclause (y) above exceed in the aggregate 5.0% of the
  Required Portfolio Collateral Amount; and

                 (c) the product of (i) the applicable Overcollateralization Haircut Percentage
  multiplied by (ii) the excess, if any, of (x) the Aggregate Principal Amount of all CLO Securities
  included in the pledged Portfolio Collateral (other than Deferred Interest PIK Bonds and
  Defaulted Portfolio Collateral) on such date of determination that have an S&P Rating or a

  US_EAST:6212215.13                               44

                                                                                        008520
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 52 of 243 PageID 11373



  Moody's Rating within the BB Rating Category, the B Rating Category or the CCC Rating
  Category over (y) 10.25% of the Aggregate Par Amount as of the date of the applicable
  Overcollateralization Test; provided that if at the date of measurement, Portfolio Loans within
  the CCC Rating Category is less than 6.25% of the Aggregate Par Amount, then 10.25% will be
  increased by the difference between 6.25% and percentage of the Aggregate Par Amount
  representing Portfolio Loans in the CCC Rating Category; provided that in no event shall such
  percentage increase to greater than 15%;

  provided that for the avoidance of doubt, for purposes of clauses (a), (b) and (c) above, the
  applicable Overcollateralization Haircut Percentage shall always be applied first to the lowest
  rated Portfolio Collateral that falls within such clause, then to the next lowest rated Portfolio
  Collateral, etc., so that the maximum applicable haircut shall be applied to the Portfolio
  Collateral;

          plus

                   (B)     the product of (i) the applicable Overcollateralization Haircut Percentage
                   multiplied by (ii) the excess, if any, of (x) the Aggregate Principal Amount of all
                   Portfolio Loans included in the pledged Portfolio Collateral (other than Deferred
                   Interest PIK Bonds and Defaulted Portfolio Collateral) on such date of
                   determination that have an S&P Rating or a Moody's Rating within the CCC
                   Rating Category over (y) 6.25% of the Aggregate Par Amount as of the applicable
                   Overcollateralization Test.

                  "Overcollateralization Haircut Percentage": (i) With respect to CLO Securities
  with an S&P Rating or a Moody's Rating falling within the BB Rating Category, 10%, (ii) with
  respect to CLO Securities with an S&P Rating or a Moody's Rating falling within the B Rating
  Category, 20%, (iii) with respect to Portfolio Loans with an S&P Rating or a Moody's Rating
  falling within the CCC Rating Category, the greater of (x) 30% and (y) one minus the weighted
  average Market Value of all Portfolio Loans with an S&P Rating or a Moody's Rating falling
  within the CCC Rating Category and (iv) with respect to CLO Securities with an S&P Rating or
  a Moody's Rating falling within the CCC Rating Category, 50%.

               "Overcollateralization Ratio": The Class A Overcollateralization Ratio or the
  Class B-1L Overcollateralization Ratio, as the context may require.

                  "Overcollateralization Ratio Adjustment": For purposes of calculating the
  Overcollateralization Ratios (i) items of Equity Portfolio Collateral shall not be included as
  Portfolio Collateral, (ii) items of Deferred Interest PIK Bonds and Defaulted Portfolio Collateral
  shall be included at the lesser of (a) the Market Value of such item of Deferred Interest PIK
  Bonds, Defaulted Portfolio Collateral and (b) the Applicable Percentage for such item of
  Deferred Interest PIK Bonds and Defaulted Portfolio Collateral multiplied by its Principal
  Balance; provided that any Portfolio Loan that has been an item of Defaulted Portfolio Collateral
  for four years shall not be included as Portfolio Collateral and any CLO Security that has been an
  item of Defaulted Portfolio Collateral for three years shall not be included as Portfolio Collateral,
  (iii) with respect to items of Discount Portfolio Collateral, an amount equal to the original
  purchase price of such item of Discount Portfolio Collateral shall be included as Portfolio

  US_EAST:6212215.13                               45

                                                                                        008521
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 53 of 243 PageID 11374



  Collateral and (iv) to the extent the Aggregate Principal Amount of Current Pay Obligations
  exceeds 7.5% of the Aggregate Par Amount, such excess shall be included as Defaulted Portfolio
  Collateral. If an item of Portfolio Collateral could be classified in more than one of the
  categories set forth in clauses (i) through (iv), such item of Portfolio Collateral will not be
  discounted multiple times but will be treated in the applicable category that results in the largest
  discount to the par amount of such item of Portfolio Collateral. Notwithstanding the foregoing,
  there may be included as Portfolio Collateral (with respect to items (i) through (iv) above) such
  greater amount as confirmed by the Rating Agencies which will not result in a reduction or
  withdrawal of the then-current ratings assigned by them to any Class of the Notes.

                 "Overcollateralization Tests": With respect to any date of determination, tests
  met when the Class A Overcollateralization Ratio is at least equal to the Class A
  Overcollateralization Percentage and the Class B-1L Overcollateralization Ratio is at least equal
  to the Class B-1L Overcollateralization Percentage, each relating to such date of determination.

                 "Partial Deferred Interest Bonds": Any debt obligation, with respect to which a
  portion of the interest thereon can be partially deferred without causing a payment default of
  such debt obligation under its underlying documents. For purposes of calculating the Weighted
  Average Coupon, the portion of interest that is deferrable with respect to any Partial Deferred
  Interest Bond will be assumed to be zero.

                 "Partial Optional Redemption": An Optional Redemption in part, in accordance
  with the terms specified herein.

                "Partial Redemption Percentage": The percentage of Notes that will be subject to
  redemption pro rata.

                  "Participation": With respect to any Portfolio Loan, a participation interest in a
  commercial loan purchased from a Selling Institution that does not entitle the holder thereof to
  direct rights against the obligor.

                   "Paying Agent": The Trustee, the Irish Paying Agent or any other depository
  institution or trust company authorized by the Co-Issuers pursuant hereto to pay principal of or
  any interest that may become payable on any Class of Notes on behalf of the Co-Issuers.

                "Paying and Transfer Agency Agreement": The agreement dated as of the
  Closing Date between the Issuer and the Paying and Transfer Agent with respect to the Preferred
  Shares.

                 "Paying and Transfer Agent": JPMorgan Chase Bank, National Association, as
  Paying and Transfer Agent with respect to (i) the Preferred Shares and (ii) the preferred shares
  issued by Investor Corp.

                "Payment Date": November 1, February 1, May 1 and August 1 of each year,
  commencing November 1, 2006 (or if any such date is not a Business Day, the next succeeding
  Business Day).



  US_EAST:6212215.13                              46

                                                                                       008522
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 54 of 243 PageID 11375



                 "Payment Date Equity Securities" shall mean, with respect to any Payment Date,
  Distributable Equity Securities that the Issuer, in its sole discretion but on the advice of the
  Servicer, elects to distribute in lieu of cash on such Payment Date to the Holders of Preferred
  Shares in accordance with the terms hereof.

                "Periodic Interest Accrual Period": With respect to any Payment Date, the period
  commencing on the prior Payment Date (or the Closing Date in the case of the first Payment
  Date) and ending on the day preceding such Payment Date.

                  "Periodic Interest Amount": With respect to the Class A-1LA Notes, the Class A-
  1LB Notes and the Class X Notes on any Payment Date, the aggregate amount of interest
  accrued at the Applicable Periodic Rate during the related Periodic Interest Accrual Period on (i)
  with respect to the first Payment Date, the average daily Aggregate Principal Amount of such
  Class of Notes during such Periodic Interest Accrual Period, and (ii) thereafter, the Aggregate
  Principal Amount of such Class of Notes on the first day of such Periodic Interest Accrual Period
  (after giving effect to any payment of principal of such Class of Notes on such day). With respect
  to each other Class of Notes and any Payment Date, the aggregate amount of interest accrued at
  the Applicable Periodic Rate during the related Periodic Interest Accrual Period on the
  Aggregate Principal Amount of such Class on the first day of such Periodic Interest Accrual
  Period (after giving effect to any payment of principal of such Class of Notes on such date,
  including in connection with a redemption of a Class of Notes on any date during the related
  Periodic Interest Accrual Period).

                 "Periodic Rate Shortfall Amount": With respect to each Class of Notes and any
  Payment Date, any shortfall or shortfalls in the payment of the Periodic Interest Amount on such
  Class of Notes with respect to any preceding Payment Date or Payment Dates, together with
  interest accrued thereon at the Applicable Periodic Rate (net of all Periodic Rate Shortfall
  Amounts, if any, paid with respect to such Class of Notes prior to such Payment Date).

                "Periodic Reserve Amount": As of any date of determination, an amount equal to
  the sum of (i) the Trustee Administrative Expenses and Preferred Shares Administrative
  Expenses payable on the next succeeding Payment Date; (ii) without duplication of amounts
  payable pursuant to clause (i) hereof, the Issuer Base Administrative Expenses payable on the
  next succeeding Payment Date; (iii) the Base Fee Amount payable on the next succeeding
  Payment Date; (iv) the Cumulative Interest Amount for the Class A-1LA Notes, the Class A-
  1LB Notes, the Class A-2L Notes, the Class A-3L Notes, the Class A-4L Notes and the Periodic
  Interest Amount for the Class B-1L Notes due on the next succeeding Payment Date; and (v) the
  Cumulative Class X Payment due on the next succeeding Payment Date.

                "Permanent Global Note": The Rule 144A Global Notes and the Permanent
  Regulation S Global Notes.

                  "Permanent Regulation S Global Note": With respect to any Class, the permanent
  global note issued to Non-U.S. Persons in exchange for the Temporary Regulation S Global Note
  of such Class after the Distribution Compliance Period, the permanent global note substantially
  in the form attached hereto as Exhibits A-1L-2, A-2L-2, A-3L-2 and B-1L-2.



  US_EAST:6212215.13                             47

                                                                                     008523
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 55 of 243 PageID 11376



                  "Permitted Non-U.S. Obligor": An issuer of or obligor on an item of Portfolio
  Collateral that is located in (a) a Group A Country or (b)(i) a Group B Country, (ii) any tax
  advantaged jurisdiction (including the Cayman Islands, Netherlands Antilles, Bermuda, Ireland,
  Luxembourg and the Channel Islands) or (iii) any tax advantaged jurisdiction or any tax neutral
  or other jurisdiction subject to Moody's and S&P confirming to the Issuer, the Trustee and the
  Servicer that an immediate withdrawal, reduction or other adverse action with respect to any then
  current rating (including any private or confidential rating) of any Class of Notes will not occur
  as a result of such obligor being a Permitted Non-U.S. Obligor); provided that, with respect to
  the obligors of an item of Portfolio Collateral qualifying as Permitted Non-U.S. Obligors under
  this clause (b)(ii), at least 80% of such obligor's underlying assets must be domiciled in the
  United States or another Permitted Non-U.S. Obligor jurisdiction to so qualify as a Permitted
  Non-U.S. Obligor. For purposes of this definition, the Servicer may specify the location of a
  Permitted Non-U.S. Obligor to be the country in which at least 80% of such obligor's underlying
  assets are domiciled, if such assets are domiciled in the United States or another Permitted Non-
  U.S. Obligor jurisdiction; provided that the Aggregate Principal Amount of the Portfolio
  Collateral as to which the Servicer so specifies the location of a Permitted Non-U.S. Obligor may
  not exceed 5% of the Aggregate Par Amount. If the location of a Permitted Non-U.S. Obligor is
  specified by the Servicer to be in a country other than where it is domiciled in accordance with
  the foregoing sentence, for purposes of the concentration limitations and collateral quality tests
  described herein, such item of Portfolio Collateral will be considered to be domiciled in the
  country so specified.

                "Person": Any individual, corporation, partnership, limited liability company,
  joint venture, association, joint stock company, trust (including any beneficiary thereof),
  unincorporated organization, government or any agency or political subdivision thereof.

                  "PIK Bond": Any item of Portfolio Collateral that, pursuant to the terms of the
  related Underlying Instruments, permits the payment of interest thereon to be deferred and
  capitalized or otherwise provides that interest will accrue on such deferred interest or that issues
  identical securities in place of payments of interest in cash.

                  "Pledged Securities": On any date of determination, the Portfolio Collateral and
  the Eligible Investments in the Trust Estate.

                 "Portfolio Collateral": (I) Any United States dollar denominated commercial
  loan, including participation or assignment interests therein, in Registered form or Registered
  debt obligation (other than Eligible Investments) of any corporation, limited liability company,
  partnership, trust or other entity or of the United States government or any agency or
  instrumentality thereof or of any state or political subdivision or any agency or instrumentality
  thereof or of any sovereign issuer (including any security entitlement with respect thereto) and
  any United States Security Entitlement, which obligation, security entitlement or United States
  Security Entitlement, when Granted to the Trustee or committed to be purchased by the Issuer
  (with written notice to the Trustee):

                   (a) is an "eligible asset" as defined in Rule 3a-7;




  US_EAST:6212215.13                                 48

                                                                                       008524
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 56 of 243 PageID 11377



                 (b) except as permitted under Section 12.10(b), provides for periodic payments of
  interest thereon in cash no less frequently than semiannually, or, in the case of Portfolio Loans,
  quarterly;

                 (c) provides for a fixed amount of principal to be payable according to a fixed
  schedule or at maturity;

                 (d) is not an item of Defaulted Portfolio Collateral, an item of Equity Portfolio
  Collateral or a margin stock, or, except as permitted under Section 12.4, an item of Credit Risk
  Portfolio Collateral;

                 (e) is not a zero-coupon bond, a bond that provides for a combination of no
  coupon and a fixed coupon, a step-up bond (except for step-up bonds providing for the payment
  of current interest at a rate no less than 5% per annum or Collateral LIBOR, if floating rate),
  other than with respect to the Initial Portfolio Collateral on the Closing Date, a Partial Deferred
  Interest Bond (except for such bonds providing for the payment of current interest at a rate no
  less than 5% per annum or Collateral LIBOR, if floating rate);

                   (f) is not currently the subject of an Offer that would result in (i) the Issuer
  owning a security not meeting the requirements of Portfolio Collateral, not paying current
  interest, or, in the reasonable judgment of the Servicer, not expected to pay in full at maturity, or
  (ii) the Issuer receiving Eligible Investments or cash in a par amount less than that of the original
  security or the subject of an Exchange Offer;

                  (g) does not provide for conversion or exchange into equity capital at any time
  over its life (other than the exercise of any warrant, profit participation or other equity-like
  interest which is a component of a Unit);

                  (h) with respect to Portfolio Collateral which consists of Floating Rate Portfolio
  Collateral, has an interest rate which adjusts periodically in accordance with changes in one or
  more established indices at least one of which is the London interbank offered rate for one-, two-
  , three- or six-month U.S. dollar deposits and which adjusts at least semiannually or, with respect
  to items of Fixed Rate Portfolio Collateral, has an interest rate that remains constant until the
  maturity of such obligations or is a Reset Debt Security; provided that not more than 5.0% of the
  Aggregate Principal Amount of the Portfolio Collateral included in the Trust Estate may include
  items of Portfolio Collateral the interest rate on which adjusts in accordance with one or more
  indices that do not include the London interbank offered rate for one-, two-, three-, or six-month
  U.S. Dollar deposits;

                 (i) has coupon or other payments that are not subject to U.S. withholding tax and
  are not at time of purchase subject to foreign withholding tax unless the issuer of the security is
  required to make "gross-up" payments sufficient to cause the net amount to be received on the
  debt obligations to equal the amount that would have been paid had no such withholding tax
  applied;

                 (j) matures on or before August 1, 2021, or, if a Maturity Extension as occurred,
  the then applicable Extended Final Maturity Date, except that up to 5.0% of the Aggregate Par
  Amount may mature after such date but before 5 years after such date; provided that, with

  US_EAST:6212215.13                               49

                                                                                        008525
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 57 of 243 PageID 11378



  respect to Portfolio Loans, no more than 3.0% of the Aggregate Par Amount may mature after
  August 1, 2021, or, if a Maturity Extension as occurred, the then applicable Extended Final
  Maturity Date, but before two years after such date and no Portfolio Loans may mature after two
  years after such date;

                    (k) the terms of which do not, unless it is a Delayed Drawdown Loan or
  Revolving Loan, require the Holder to assume or otherwise undertake any funding obligations or
  liabilities (of a contingent nature or otherwise);

                   (l) is payable only in United States dollars;

                   (m)is not a Current Pay Obligation;

                   (n) is not a Debt Security;

                 (o) the S&P Rating of which does not include a subscript of "r", "t", "p", "pi" or
  "q" unless otherwise agreed to by Standard & Poor's in writing and a Moody's Rating that
  addresses the full amount of principal or interest indicated would be paid;

                (p) any, during the Revolving Period, CLO Security has a Moody's Rating of
  "Ba2" or higher and an S&P Rating of "BB" or higher and, after the Revolving Period, are not
  CLO Securities;

                (q) is not a PIK Bond which is currently deferring interest payments or receiving
  payments in-kind pursuant to the terms of the Underlying Instrument; and

                 (r) satisfies, together with the other Portfolio Collateral to be concurrently
  included in the Trust Estate, the other applicable criteria set forth in this Indenture, including the
  ratings guidelines and guidelines concerning issuer concentration and industry concentration; or

                 (II) a Synthetic Security; provided that the Servicer concludes, based on advice of
          counsel, that the Synthetic Security is an "eligible asset" for purposes of Rule 3a-7.

                  "Portfolio Improvement Exchange": The disposition, during the Revolving
  Period, of an item of Portfolio Collateral and corresponding acquisition of one or more items of
  Substitute Portfolio Collateral which in the aggregate will result in (i) the Collateral Quality
  Tests, the Interest Coverage Test, the Overcollateralization Tests and the other collateral criteria
  set forth in Section 12.2 being satisfied (or bring the total Portfolio Collateral closer to
  compliance with any such test or limitation) or if one or more of such Collateral Quality Tests,
  Interest Coverage Test, Overcollateralization Tests or collateral criteria set forth in Section 12.2
  is not satisfied, the degree of compliance therewith would be improved and (ii) improving, on a
  net basis, the quality of the Portfolio Collateral as measured by such Collateral Quality Tests,
  Interest Coverage Test, Overcollateralization Tests and collateral criteria set forth in Section
  12.2, and (iii) in the case of each of clause (i) and (ii) not causing any other Collateral Quality
  Tests, Interest Coverage Test, Overcollateralization Tests or collateral criteria set forth in Section
  12.2, to be violated or significantly increase the likelihood of such violation in the future.



  US_EAST:6212215.13                                50

                                                                                         008526
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 58 of 243 PageID 11379



                   "Portfolio Loan":    Interests in commercial loans included in the Portfolio
  Collateral.

                "Post-Closing Sale Collateral": An asset acquired by the Issuer which as of the
  Closing Date has a commitment to be sold by the Issuer within 10 days of the Closing Date.

                 "Preferred Shares": The 33,200,000 Class I Preferred Shares of the Issuer, par
  value U.S.$0.001 per share, and the 45,000,000 Class II Preferred Shares of the Issuer, par value
  U.S.$0.001 per share, that will be issued on the Closing Date pursuant to the Issuer’s
  Memorandum of Association and Articles of Association and any further Preferred Shares issued
  from time to time by the Issuer.

                 "Preferred Shares Administrative Expenses": With respect to any Payment Date
  (including without limitation the Final Maturity Date), the Paying and Transfer Agent’s
  administrative expenses for each of the Issuer and Investor Corp. for the Due Period relating to
  such Payment Date.

               "Preferred Shares Collection Account": The meaning set forth in the Paying and
  Transfer Agency Agreement.

                 "Premium": With respect to any item of Portfolio Collateral sold pursuant to the
  terms hereof or called pursuant to the terms thereof, the excess, if any, of (a) the sale or call price
  of such item of Portfolio Collateral less any accrued interest with respect to such item of
  Portfolio Collateral over (b) the Aggregate Principal Amount of such item of Portfolio Collateral.

                  "Principal Balance": With respect to any Pledged Security, as of any date of
  determination, the outstanding principal amount of such Pledged Security, provided that (i)
  unless otherwise stated herein or in the Indenture, the "Principal Balance" of any Delayed
  Drawdown Loan or Revolving Loan shall refer to the sum of the outstanding aggregate principal
  amount of such Delayed Drawdown Loan or Revolving Loan plus the amount of the unfunded
  portion of the Issuer's commitment to make or otherwise fund advances related thereto (to the
  extent, and without duplication, of amounts on deposit in the Loan Funding Account available to
  fund such advances), (ii) the "Principal Balance" of any Synthetic Security shall be equal to (a)
  in the case of any Synthetic Security other than a Default Swap, the outstanding principal amount
  of the Reference Obligation or the notional amount of the Synthetic Security related thereto and
  (b) in the case of any Default Swap, the cash and the principal amount of the securities in the
  related Default Swap Collateral Account reduced by the amount of any payments due and
  payable to the Default Swap Counterparty by reason of the occurrence of one or more "credit
  events" or other similar circumstances to the extent such payments have not yet been made; and
  (iii) with respect to any item of Equity Portfolio Collateral, the "Principal Balance" shall equal
  zero.

                   "Proceedings": Any suit in equity, action at law or other judicial or administrative
  proceeding.

                 "Proposed Portfolio": The Aggregate Par Amount resulting from the sale,
  maturity or other disposition of an item of Portfolio Collateral or a proposed purchase of an item
  of Portfolio Collateral, as the case may be.

  US_EAST:6212215.13                                51

                                                                                          008527
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 59 of 243 PageID 11380



                 "Purchased Accrued Interest": Interest accrued on or purchased with respect to an
  item of Portfolio Collateral as part of the price paid by the Issuer to acquire such item of
  Portfolio Collateral less any amount of Collateral Interest Collections applied by the Issuer to
  acquire such; provided that accrued interest on certain CLO Securities as indicated on Schedule
  A shall not constitute Purchased Accrued Interest.

               "Qualified Institutional Buyer":       A "qualified institutional buyer" within the
  meaning of Rule 144A.

                  "Qualified Purchaser": A "qualified purchaser" within the meaning of Section
  3(c)(7) of the Investment Company Act.

                 "Quarterly Collateral Amount": With respect to any Due Period, the average of
  (i) the Aggregate Principal Amount of Portfolio Collateral on the first day of such Due Period
  and (ii) the Aggregate Principal Amount of Portfolio Collateral on the last day of such Due
  Period. For purposes of such amounts, Equity Portfolio Collateral and Defaulted Portfolio
  Collateral shall be excluded in calculating the Aggregate Principal Amount of the Portfolio
  Collateral.

                   "Rating Agencies": Standard & Poor’s and Moody’s, collectively.

                "Rating Condition": With respect to any Rating Agency and any action proposed
  to be taken under this Indenture, a condition that is satisfied when such Rating Agency has
  confirmed in writing to the Issuer, the Trustee and the Servicer that no withdrawal, reduction or
  suspension (and not restored) with respect to any then current rating, if any, by such Rating
  Agency (including any private or confidential rating) of any Class of Notes will occur as a result
  of such proposed action.

                  "Rating Confirmation": Written confirmation from each of the Rating Agencies
  that it has not reduced or withdrawn (and not restored) the rating assigned by it on the Closing
  Date to any Class of Notes.

                 "Rating Confirmation Failure": A failure to obtain Rating Confirmation by the
  35th day after the Effective Date (or if such day is not a Business Day, the succeeding Business
  Day).

                  "Rating Confirmation Failure Redemption": The redemption of a Class or Classes
  of Notes, as a result of a Rating Confirmation Failure pursuant to Section 9.2.

                 "Rating Subcategories Difference": The number of ratings subcategories
  difference between the rating by Moody’s or, if not actually rated by Moody’s, the Moody’s
  Rating, of an item of Portfolio Collateral and the Moody’s Default Probability Rating of such
  item of Portfolio Collateral.

                 "Record Date": With respect to any Payment Date, the Business Day
  immediately preceding such Payment Date; provided however, that if any Definitive Notes are
  issued, the Record Date for such Definitive Notes shall be fifteen calendar days preceding such
  Payment Date.

  US_EAST:6212215.13                             52

                                                                                     008528
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 60 of 243 PageID 11381



                   "Redemption Date Statement": The meaning specified in Section 10.5(e) hereof.

                "Redemption Record Date": With respect to an Optional Redemption Date, a
  Special Redemption Date, a Tax Event Redemption Date or a Mandatory Redemption Date, the
  Business Day preceding such Optional Redemption Date, Special Redemption Date, Tax Event
  Redemption Date or Mandatory Redemption Date, and with respect to an Initial Deposit
  Redemption, the last day of the calendar month preceding the month in which the Initial Deposit
  Redemption Date occurs.

                 "Reference Banks": Four major banks in the London interbank market selected
  by the Calculation Agent (after consultation with the Servicer).

                  "Reference Obligation": A security or other debt obligation that satisfies the
  definition of Portfolio Collateral other than as to payment terms; provided that notwithstanding
  the definition thereof, a Reference Obligation may be a loan (but not a participation interest in a
  loan, except as permitted in the Indenture).

                   "Reference Obligor": The obligor under a Reference Obligation.

                "Registered": When used with respect to any Portfolio Collateral or Eligible
  Investment, an instrument issued after July 18, 1984, that is in registered form for purposes of
  the Code.

                   "Regulation S": Regulation S promulgated under the Securities Act.

                "Regulation S Global Note": Temporary Regulation S Global Notes, together
  with the Permanent Regulation S Global Notes.

                 "Regulation S Transferor Certificate": A certificate substantially in the form of
  Exhibit E hereto.

                "Relevant Date": The Final Maturity Date, except that if the full amount payable
  on the Notes has not been duly received by the Trustee or Paying Agent on or prior to the Final
  Maturity Date, the "Relevant Date" shall be the date on which such monies have been so
  received.

                 "Repository": Shall mean the internet-based password protected electronic
  repository of transaction documents relating to privately offered and sold collateralized debt
  obligation securities located at "www.cdolibrary.com".

                   "Required Portfolio Collateral Amount": U.S. $850,000,000.

                "Requisite Noteholders": The Holders of at least 60% of the Aggregate Principal
  Amount of the Outstanding Notes (voting as a single class); provided that (i) upon the
  occurrence of a Default or an Event of Default under this Indenture, "Requisite Noteholders"
  shall mean the Holders of at least 60% of the Aggregate Principal Amount of the Controlling
  Class. If the Person that is acting as Trustee hereunder is a Holder of any Note for its own
  account, such Person shall be excluded as a Holder for purposes of this definition in connection

  US_EAST:6212215.13                              53

                                                                                        008529
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 61 of 243 PageID 11382



  with the consent or approval by Noteholders of any supplemental indenture affecting the
  provisions hereof relating to the Trustee.

                   "Reserve Account": The meaning specified in Section 10.2 hereof.

                 "Reserve Amount": A portion of the proceeds from the sale of the Notes in an
  amount equal to US$1,600,000 to fund a portion of the payments to be made on any Payment
  Date in accordance with the Priority of Payments, or to otherwise fund any payments of interest
  or principal on the Notes at the direction and the sole discretion of the Servicer.

                  "Reset Debt Security": An item of Portfolio Collateral bearing a rate of interest
  that varies periodically (including, without limitation, daily), which at the time of its inclusion in
  the Trust Estate has a minimum rate of interest of at least 5.0% per annum with respect to Fixed
  Rate Portfolio Collateral or Collateral LIBOR with respect to Floating Rate Portfolio Collateral,
  and which minimum interest rate is not subject to adjustment on or after its inclusion in the Trust
  Estate, pursuant to the terms of the related Underlying Instrument to a rate of interest which is
  lower than the rate of interest borne by such item of Portfolio Collateral on the date that such
  item of Portfolio Collateral was included in the Trust Estate.

                  "Responsible Officer": When used with respect to the Trustee, any officer within
  the Corporate Trust Office (or any successor group of the Trustee) including any vice president,
  assistant vice president, assistant treasurer, assistant secretary, trust officer or any other officer of
  the Trustee customarily performing functions similar to those performed by the persons who at
  the time shall be such officers, respectively, or to whom any corporate trust matter is referred
  within the Corporate Trust Office because of his or her knowledge of and familiarity with the
  particular subject.

                 "Retained Accrued Interest" Any accrued and unpaid interest with respect to any
  Portfolio Collateral which was not included in the purchase price for such collateral at the time
  of purchase.

                 "Revolving Loan": A Portfolio Loan that, pursuant to the agreement or instrument
  that governs the rights and obligations of the parties thereto, would obligate the Issuer, if the
  Issuer were to purchase such Portfolio Loan for inclusion in the Trust Estate, to make or
  otherwise fund one or more future advances to the related borrower.

                   "Revolving Period": The period beginning on the Closing Date and ending on the
  earliest of (i) August 1, 2011 for Portfolio Loans or August 1, 2009 for CLO Securities or, in the
  case of an Extension, the Extended Revolving Period End Date; provided that Portfolio Loans
  and CLO Securities may be purchased for the period of any such Extension, and (ii) the
  occurrence and continuance of an Event of Default; provided that in no event shall date of
  termination of the Revolving Period be determined on the basis of the Market Value of the
  Portfolio Collateral.

                   "Rule 144A": Rule 144A promulgated under the Securities Act.

                 "Rule 144A Global Note": With respect to any Class, the permanent global note
  issued to U.S. Persons.

  US_EAST:6212215.13                                 54

                                                                                           008530
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 62 of 243 PageID 11383



                "Rule 144A Transferor Certificate": A certificate substantially in the form of
  Exhibit D hereto.

                   "Rule 3a-7": Rule 3a-7 under the Investment Company Act.

                   "Sale": The meaning specified in Section 5.18 hereof.

                  "Sale Restriction Condition": Shall mean (x) with respect to sales of Credit Risk
  Portfolio Collateral, if the rating of the Class A-1LA Notes, the Class A-1LB or the Class A-2L
  Notes has been downgraded at least one rating sub-category below the original rating by
  Moody’s (and such original rating has not been restored to the original rating) or the original
  rating of the Class A-3L Notes, the Class A-4L Notes or the Class B-1L Notes has been
  downgraded at least two rating sub-categories by Moody’s (and has not been restored to a rating
  no more than one rating sub-category below the original rating of such Class of Notes), or if the
  Class A Overcollateralization Ratio is less than 90% of the Class A Overcollateralization
  Percentage or (y) with respect to sales of Credit Improved Portfolio Collateral, if the original
  rating of the Class A-1LA Notes, the Class A-1LB Notes or the Class A-2L Notes has been
  downgraded at least one rating sub-category by Moody’s (and such original rating has not been
  restored) or the original rating of the Class A-3L Notes, the Class A-4L Notes or the Class B-1L
  Notes has been downgraded at least two rating sub-categories by Moody’s (and has not been
  restored to a rating no more than one rating sub-category below the original rating of such Class
  of Notes).

                 "Schedule of Portfolio Collateral": The Initial Portfolio Collateral listed on
  Schedule A hereto, as amended from time to time to reflect Portfolio Collateral in the Trust
  Estate, including the inclusion of Portfolio Collateral purchased pursuant to Section 3.4(a)
  hereof, the inclusion of Additional Portfolio Collateral as provided in Section 11.3 hereof, the
  release of Portfolio Collateral pursuant to Article X hereof, and the inclusion of Substitute
  Portfolio Collateral as provided in Section 12.4 hereof.

                 "Scheduled Distribution": With respect to any Pledged Security, for each Due
  Date after the date of determination, the scheduled payment of principal and/or interest due on
  such Due Date with respect to such Pledged Security, determined in accordance with the
  assumptions specified in Section 1.3 hereof.

                   "Secured Parties": The meaning specified in the Granting Clauses hereof.

                   "Securities Act": The United States Securities Act of 1933, as amended.

                   "Securities Intermediary": The meaning specified in Section 6.15 hereof.

                   "Securities Lending Agreements": The meaning specified in Section 7.19 hereof.

                   "Securities Lending Collateral": The meaning specified in Section 7.19 hereof.

                   "Securities Lending Counterparty": The meaning specified in Section 7.19 hereof.



  US_EAST:6212215.13                               55

                                                                                      008531
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 63 of 243 PageID 11384



                 "Selling Institution": The seller of a Participation or, if applicable, its guarantor,
  which has a long-term senior unsecured debt rating of at least "A2" by Moody’s and at least "A"
  by S&P at the time such Participation is committed to be acquired by the Issuer.

               "Senior Class A Notes": The Class A-1LA Notes, the Class A-1LB Notes and the
  Class A-2L Notes.

                 "Senior Class Overcollateralization Ratio" With respect to a determination made
  as of any date of calculation, the ratio (expressed as a percentage) obtained by dividing (a) the
  sum of (1) the Aggregate Principal Amount of the Portfolio Collateral in the Trust Estate (other
  than items of Equity Portfolio Collateral, which shall not be included as Portfolio Collateral) as
  of such date, plus (2) the sum of the Balance of Eligible Investments and cash in the Collection
  Account representing Collateral Principal Collections plus the Balance of Eligible Investments
  and cash in the Initial Deposit Account plus unpaid Purchased Accrued Interest, each as of such
  date by (b) the sum of the Aggregate Principal Amount of the Senior Class A Notes (including
  for this purpose any Periodic Rate Shortfall Amounts with respect to such Class of Notes not
  paid when due, until such amounts, if any, are paid in full) as of such date.

                  "Senior Secured Loan": A loan that (i) is not (and by its terms is not permitted to
  become) subordinate in right of payment to any other debt for borrowed money incurred by the
  obligor under such loan and (ii) is secured by a valid first priority perfected security interest or
  lien on specified collateral securing the obligor's obligations under such Senior Secured Loan,
  which security interest or lien is not subordinate to the security interest or lien securing any other
  debt for borrowed money. For the avoidance of doubt, any second lien Portfolio Loan which has
  a Moody's obligation rating at least equal to the Moody's corporate family implied rating of such
  issuer, will be treated as Senior Secured Loan for the purposes of determining Moody’s Priority
  Category Recovery Rate.

                 "Servicer": Highland Capital Management, L.P., unless and until a successor
  Person becomes the servicer pursuant to the provisions of the Servicing Agreement, and
  thereafter "Servicer" shall mean such successor Person.

                  "Servicer Entities": Collectively, the Servicer, entities affiliated with the Servicer
  or clients of the Servicer.

                 "Servicer Order" and "Servicer Request": A written order or request dated and
  signed in the name of the Servicer by an Authorized Officer of the Servicer.

                "Servicing Agreement": The Servicing Agreement, dated as of the Closing Date,
  between the Issuer and the Servicer, and if amended as permitted therein and in Section 14.1(f),
  as so amended.

                "Servicing Fee Portion": 100% minus (a) for any Payment Date prior to the two-
  year anniversary of the Closing Date, the Class II Preferred Share Percentage for such Payment
  Date and (b) for any other Payment Date, a percentage selected by the Servicer in its sole
  discretion.



  US_EAST:6212215.13                               56

                                                                                         008532
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 64 of 243 PageID 11385



                "Share Register": The register maintained under the Paying and Transfer Agency
  Agreement for the Preferred Shares and any other shares of the Issuer.

                   "Share Registrar": Maples Finance Limited or any successor thereto appointed by
  the Issuer.

                   "Special Redemption": A redemption of the Notes pursuant to Section 9.4 hereof.

                  "Special Redemption Date": The Payment Date during the Revolving Period
  fixed by the Issuer for a Special Redemption.

                 "Special Redemption Price": When used with respect to a Special Redemption,
  an amount equal to the principal amount of the Notes being redeemed (or, in the case of the
  Class A-3L Notes, the Class A-4L Notes and the Class B-1L Notes, first to pay any Periodic
  Rate Shortfall Amount with respect to such Notes and then to pay principal).

             "Standard & Poor’s" or "S&P": Standard & Poor’s Ratings Services, a division of
  The McGraw-Hill Companies, Inc., or any successor thereto.

                 "Standard & Poor’s CDO Monitor": The dynamic, analytical computer model
  developed by Standard & Poor’s and used to estimate default risk of Portfolio Collateral and
  provided to the Servicer, the Issuer and the Trustee on or before the Effective Date, as it may be
  modified by Standard & Poor’s in connection with its confirmation of the ratings of the Notes
  following the Closing Date.

                   "Standard & Poor’s CDO Monitor Test": A test that is satisfied if, after giving
  effect to the sale of an item of Portfolio Collateral or the purchase of an item of Portfolio
  Collateral (or both), as the case may be (i) the S&P Loss Differential of the Proposed Portfolio is
  positive or (ii) the S&P Loss Differential of the Proposed Portfolio is greater than the S&P Loss
  Differential of the Current Portfolio.

                 "Standard & Poor’s Industry Category": When used with respect to an item of
  Portfolio Collateral, any of the industry categories established by Standard & Poor’s set forth in
  Schedule B hereto, and any additional categories that may be subsequently established by
  Standard & Poor’s.

                  "Standard & Poor’s Preferred Format": A Microsoft Excel file (or such other
  format agreed by Standard & Poor's) of the Standard & Poor's CDO Monitor input file and, with
  respect to each item of Portfolio Collateral, the name of each obligor thereon, the CUSIP number
  thereof (if applicable) and the Standard & Poor's Industry Category thereof.

               "Standard & Poor’s Rating":        The rating determined in accordance with the
  methodology described in Schedule D.

                "S&P Break-Even Loss Rate": At any time, the maximum percentage of defaults
  which the Current Portfolio or the Proposed Portfolio, as applicable, can sustain, as determined
  by S&P through application of the Standard & Poor’s CDO Monitor, which, after giving effect to
  S&P’s assumptions on recoveries and timing and to the priority of payments, will result in

  US_EAST:6212215.13                              57

                                                                                      008533
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 65 of 243 PageID 11386



  sufficient funds remaining for the principal repayment of the Notes in full and the timely
  payment, as applicable, of interest on each Class of Notes. The Issuer shall cause the relevant
  version of the Standard & Poor's CDO Monitor Test provided by S&P to be run to determine the
  appropriate S&P Break-Even Loss Rate.

         Standard &
                             Weighted
         Poor’s CDO                               S&P Minimum Average Recovery Rate
                           Average Spread
           Monitor
                                                 AAA           AA           A           BBB
               1                 255            46.48%       47.69%       48.98%      51.21%
               2                 255            45.80%       47.01%       48.30%      50.53%
               3                 255            47.90%       48.91%       49.98%      51.84%
               4                 245            45.80%       47.01%       48.30%      50.53%
               5                 245            46.48%       47.69%       48.98%      51.21%
               6                 265            45.80%       47.01%       48.30%      50.53%
               7                 265            45.50%       46.71%       48.00%      50.24%


                "S&P Loss Differential": At any time, the rate calculated by subtracting the S&P
  Scenario Loss Rate from the S&P Break-Even Loss Rate at such time.

                "S&P Minimum Average Recovery Rate": The number obtained by summing the
  products obtained by multiplying the Principal Balance of each item of Portfolio Collateral
  (excluding Defaulted Portfolio Collateral) by the Applicable Percentage (according to the S&P
  Priority Category) applicable to such item of Portfolio Collateral as set forth in the definition
  above, dividing such sum by the Aggregate Principal Amount of all Portfolio Collateral
  (excluding Defaulted Portfolio Collateral), and rounding up to the fourth decimal place.

                "S&P Priority Category": Senior secured Portfolio Loans and Debt Securities,
  second lien Portfolio Loans, senior unsecured Portfolio Loans and Debt Securities, subordinated
  Portfolio Loans and Debt Securities, DIP Loans and Synthetic Securities.

                 "S&P Priority Category Recovery Rate": For any item of Portfolio Collateral, the
  percentage specified in the definition of the term "Applicable Percentage" opposite the S&P
  Priority Category of item of Portfolio Collateral.

                 "S&P Scenario Loss Rate": At any time, an estimate of the cumulative default
  rate for the Current Portfolio or the Proposed Portfolio, as applicable, consistent with a "AAA"
  rating of the Class A-1LA Notes, the Class A-1LB Notes and the Class X Notes, a "AA" rating
  of the Class A-2L Notes, a "A" rating of the Class A-3L Notes, a "A-" rating of the Class A-4L
  Notes and a "BBB" rating of the Class B-1L Notes, in each case by Standard & Poor’s,
  determined by application of the Standard & Poor’s CDO Monitor at such time.



  US_EAST:6212215.13                             58

                                                                                     008534
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 66 of 243 PageID 11387



                 "Subsequent Delivery Date": A date fixed by the Issuer for the delivery of an
  item of Portfolio Collateral to be included in the Trust Estate after the Effective Date.

                 "Substitute Portfolio Collateral": An item of Portfolio Collateral that is Delivered
  to the Trustee under this Indenture as security for the Notes in accordance with Section 12.4
  hereof.

               "Supplemental Fee Amount": The amount used to pay the Supplemental
  Servicing Fee pursuant to clause FOURTEENTH(a) of Section 11.1(c)(i) and clause
  FOURTEENTH(a) of Section 11.(d).

                 "Supplemental Servicing Fee": For any Payment Date, an amount equal to the
  product of (a) the Supplemental Fee Amount for such Payment Date and (b) the Servicing Fee
  Portion for such Payment Date.

                 "Suspension Trigger Event": As of any date of determination, (I) the ratio
  (expressed as a percentage) obtained by dividing (a) the sum of (1) the Aggregate Principal
  Amount of the Portfolio Collateral in the Trust Estate as of such date, calculated in accordance
  with the Overcollateralization Ratio Adjustment less the Overcollateralization Haircut Amount,
  if any, plus (2) the sum of the Balance of Eligible Investments and cash in the Collection
  Account, representing Collateral Principal Collections plus the Balance of Eligible Investments
  and cash in the Initial Deposit Account plus unpaid Purchased Accrued Interest, each as of such
  date by (b) the sum of the Aggregate Principal Amount of the Class A-1L Notes (including for
  this purpose any unpaid Periodic Rate Shortfall Amounts with respect to such Classes of Notes
  not paid when due, until such amounts, if any, are paid in full) as of such date, is than (II) 110%.

                  "Synthetic Security": Any (I) U.S. dollar denominated swap transaction, security
  issued by a trust or similar vehicle or other asset purchased from or entered into by the Issuer
  with a Synthetic Security Counterparty the returns on which (as determined by the Servicer) are
  linked to the credit performance of a Reference Obligation, but which may provide for a different
  maturity, payment dates or interest rate or interest rate basis than such Reference Obligation;
  provided that, either (A) (i) such Synthetic Security will not require the Issuer to make any
  payment to the Synthetic Security Counterparty after the initial purchase thereof by the Issuer,
  (ii) the ownership of such Synthetic Security, based on the Servicer's determination (which may
  include consultation with counsel to the Issuer), is not expected to subject the Issuer to
  withholding tax, (iii) such Synthetic Security terminates on or prior to the redemption or
  repayment in full of the Reference Obligation, (iv) the principal amount of such Synthetic
  Security is equal to the principal amount of the Reference Obligation, (v) all scheduled payments
  made pursuant to the terms of such Synthetic Security are at a fixed or floating interest rate based
  on an interest rate used for borrowings or financings in domestic or international markets or are
  linked to the payments on one or more Reference Obligations (which payments are themselves at
  a fixed interest rate or such floating rate), (vi) the minimum coupon on such Synthetic Security is
  6.0%, if such Synthetic Security is fixed rate, (vii) the minimum margin on such Synthetic
  Security is 0.60%, if such Synthetic Security is floating rate, (viii) the terms of such Synthetic
  Security provide that upon maturity, acceleration or any early termination of such Synthetic
  Security, the Synthetic Security Counterparty of such Synthetic Security must deliver the
  Reference Obligation or an amount greater than or equal to the then par amount of the Reference

  US_EAST:6212215.13                              59

                                                                                       008535
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 67 of 243 PageID 11388



  Obligation, except (a) the Issuer may accept an amount equal to the fair market value of the
  Reference Obligation if the Servicer chooses to terminate such Synthetic Security in connection
  with the sale of such Synthetic Security as Credit Risk Portfolio Collateral, Credit Improved
  Portfolio Collateral, Defaulted Portfolio Collateral or Equity Portfolio Collateral or pursuant to
  the right of the Issuer to sell Portfolio Collateral which is not Credit Improved Portfolio
  Collateral, Credit Risk Portfolio Collateral, Defaulted Portfolio Collateral or Equity Portfolio
  Collateral or (b) following a credit event with respect to the Reference Obligation, the Issuer may
  accept an amount equal to the fair market value of such Reference Obligation; provided,
  however, that this clause (viii) shall not apply to an acceleration or early termination upon the
  exercise of any put or call provision of the Synthetic Security or any Reference Obligation, (ix)
  upon the exercise of any put or call provision of the Synthetic Security or any Reference
  Obligation, the holder of such Synthetic Security will receive a Reference Obligation or an
  amount greater than or equal to the par amount of such Reference Obligation, plus, if the
  Reference Obligation is a bond, accrued interest, (x) such Synthetic Security will not constitute a
  commodity option, leverage transaction or futures contract that is subject to the jurisdiction of
  the U.S. Commodity Futures Trading Commission, (xi) the acquisition of such Synthetic
  Security would not cause the Issuer to be "engaged in a U.S. trade or business" for Federal
  income tax purposes or otherwise cause the Issuer (or the beneficial owners thereof) to become
  subject to U.S. net income tax, (xii) the Underlying Instrument with respect to such Synthetic
  Security is governed by the laws of the State of New York, contains a non-petition clause and a
  limited recourse clause, each as against the Issuer, and is documented with a standard ISDA form
  master agreement, as modified by appropriate schedules and confirmations and (xiii) total
  payments including termination payments may not exceed the notional amount of such Synthetic
  Security; provided that if any Reference Obligation delivered pursuant to any Synthetic Security
  does not constitute Portfolio Collateral and would cause a breach of any concentration limitation,
  such Reference Obligation shall be deemed Equity Portfolio Collateral, and (B) (i) such
  Synthetic Security is a Form-Approved Synthetic Security or (ii) the Rating Condition has been
  satisfied with respect to the purchase of such Synthetic Security; provided further, that any
  Synthetic Security shall be positively indexed to the related Reference Obligation on no more
  than a one-to-one basis and (II) any Default Swap.

                "Synthetic Security Counterparty": An entity which is required to make payments
  to the Issuer on a Synthetic Security to the extent that the issuer of the related Reference
  Obligation makes payments thereon pursuant to the terms of such Synthetic Security and any
  Default Swap Counterparty.

                   "Tax Event Redemption": A redemption of the Notes in whole pursuant to Section
  9.5 hereof.

              "Tax Event Redemption Date": The Payment Date fixed by the Issuer for a Tax
  Event Redemption.

                  "Tax Event Redemption Price": An amount equal to the aggregate of (i) the
  Aggregate Principal Amount of each Class of Notes as of the Tax Event Redemption Date and
  (ii) the applicable Cumulative Interest Amount with respect to each Class of Notes as of the Tax
  Event Redemption Date.


  US_EAST:6212215.13                              60

                                                                                      008536
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 68 of 243 PageID 11389



                  "Temporary Regulation S Global Notes": With respect to any Notes issued to
  Non-U.S. Persons that will be represented by a temporary global note, the temporary global note
  substantially in the form attached hereto as Exhibits A-1L-1, A-2L-1, A-3L-1 and B-1L-1.

                 "Total Optional Redemption": An Optional Redemption in whole, in accordance
  with the terms specified herein.

                "Transaction Documents": This Indenture, the Paying and Transfer Agency
  Agreement, the Servicing Agreement and the Collateral Administration Agreement.

                   "Transfer Agent": Any transfer agent appointed by the Issuer.

                "Transferor Certificates": Collectively, the Regulation S Transferor Certificate
  and the Rule 144A Transferor Certificate.

                   "Trust Estate": The meaning specified in the Granting Clauses of this Indenture.

                 "Trust Termination Date": The date on which the obligations of the Issuer
  hereunder are terminated as set forth in Section 4.1 or Section 9.11 hereof.

                   "Trustee": As defined in the first sentence of this Indenture.

                   "Trustee Administrative Expenses": With respect to any Payment Date (including
  without limitation the Final Maturity Date), fees, expenses or other amounts due or accrued and
  payable to the Trustee for the Due Period relating to such Payment Date, including, but not
  limited to, all amounts payable to the Trustee under Section 6.7 hereof and all fees and expenses
  pursuant to duties performed as Collateral Administrator and Paying and Transfer Agent, and as
  paying and transfer agent of Investor Corp., provided such payment pursuant to clause FIRST of
  Section 11.1(b) shall not exceed on such Payment Date one-quarter of 0.0275% of the Aggregate
  Par Amount as of the Calculation Date relating to such Payment Date (such amount subject to a
  minimum of U.S.$74,000 per annum), plus U.S.$7,500 per annum for payments of expenses and
  certain other amounts under Section 6.7, if any.

                   "Trustee Fee Letter Agreement": The Trustee fee letter agreement, dated as of
  May 1, 2006.

                  "Trustee Payment-Related Event of Default": An Event of Default caused solely
  by and based solely upon a failure to pay any amounts owing to the Trustee or the Paying and
  Transfer Agent pursuant to Section 6.7 hereof or to the Paying and Transfer Agent pursuant to
  Section 11 of the Paying and Transfer Agency Agreement (other than the amount payable to the
  Trustee as its fee (but not expenses) under the Trustee Fee Letter Agreement).

                   "UCC": The New York Uniform Commercial Code.

                 "Underlying Instrument": With respect to any item of Portfolio Collateral, any
  loan participation agreement, loan assignment agreement, indenture, pooling and servicing
  agreement, trust agreement, instrument, or other agreement pursuant to which such item of
  Portfolio Collateral has been created or issued or of which the holders of such item of Portfolio

  US_EAST:6212215.13                                61

                                                                                      008537
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 69 of 243 PageID 11390



  Collateral are the beneficiaries, and any instrument evidencing or constituting such item of
  Portfolio Collateral (in the case of Portfolio Collateral evidenced by or in the form of
  instruments).

                 "Underlying Loan and Security Agreement": Any agreement (other than an
  Underlying Instrument) which governs the terms of or guarantees or secures the obligations
  represented by any Portfolio Collateral or of which the holders of such Portfolio Collateral are
  the beneficiaries (which in the case of a Portfolio Loan which is a Participation shall include the
  loan and security documentation with respect to the underlying loan).

                   "Unit": An item of Portfolio Collateral with a warrant, profit participation or
  other equity-based feature (including but not limited to convertible bonds) included as a
  component thereof which otherwise meets the requirements for Portfolio Collateral; provided
  that (i) the value of such warrant, profit participation or other equity-based feature at the time of
  purchase, as determined by the Servicer in good faith, is less than 2% of the purchase price of
  such item of Portfolio Collateral and (ii) such warrant, profit participation or other equity-like
  feature at the time of purchase shall not, relate to or be exchangeable for, margin stock.

                "United States Regulations": 31 C.F.R. Part 357, Subpart B; 12 C.F.R. Part 615,
  Subparts O, R and S; 12 C.F.R. Part 987; 12 C.F.R. Part 1511; 24 C.F.R. Part 81, Subpart H; 31
  C.F.R. Part 354; 18 C.F.R. Part 1314; and 24 C.F.R. Part 350.

                 "United States Security Entitlement": A Security Entitlement as defined in a
  United States Regulation.

                   "Unregistered Securities": The meaning specified in Section 5.18(c) hereof.

                 "Unscheduled Principal Proceeds": Collateral Principal Collections received by
  the Issuer from an unscheduled prepayment, in whole or in part, by the obligor of an item of
  Portfolio Collateral prior to the stated maturity date of such item of Portfolio Collateral,
  including without limitation, any Collateral Disposition Proceeds received from the sale of any
  item of Portfolio Collateral received in an Offer, Exchange Offer or similar tender, whether such
  tender required action on the part of the Issuer or otherwise.

                "USA PATRIOT Act": The Uniting and Strengthening America By Providing
  Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

                   "U.S. Person":

                       (i) (a) a citizen of the United States;

                     (b) a natural person who is a resident of the United States or a resident alien
      of the United States as defined by section 7701(b) of the Code;

                       (c) any partnership (unless otherwise provided in the regulations), corporation
      or other entity created, organized or incorporated in or under the laws of the United States, its
      states, territories or possessions, or the District of Columbia;


  US_EAST:6212215.13                                 62

                                                                                        008538
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 70 of 243 PageID 11391



                     (d) any estate or trust as defined by section 7701(a)(30)(D) and (E) of the
      Code, respectively; or

                       (ii) as defined in Regulation S, as the context may require.

                  "Weighted Average Coupon": The amount (rounded up to the nearest 0.001%)
  determined by summing the products obtained by multiplying, for each item of Fixed Rate
  Portfolio Collateral then included in the Trust Estate (other than items of Defaulted Portfolio
  Collateral), the Principal Balance of such item of Portfolio Collateral and the stated rate of
  interest of such item of Portfolio Collateral and then dividing such sum by the Aggregate
  Principal Amount of all of the Fixed Rate Portfolio Collateral included in the Trust Estate (other
  than items of Defaulted Portfolio Collateral) as of such date of determination.

                 "Weighted Average Coupon Test": A test that will be satisfied by application of
  the Collateral Quality Matrix, after giving effect to any Coupon Adjustment.

                  "Weighted Average Life": As of any date of determination, the amount
  determined by summing the products obtained by multiplying, for each item of Portfolio
  Collateral (other than items of Defaulted Portfolio Collateral) then included in the Trust Estate,
  the Principal Balance of such item of Portfolio Collateral and the Average Life (as such term is
  defined below) of such item of Portfolio Collateral as of such date of determination and then
  dividing such sum by the Aggregate Principal Amount of all of the Portfolio Collateral included
  in the Trust Estate as of such date of determination. For any item of Portfolio Collateral (other
  than items of Defaulted Portfolio Collateral), the "Average Life" shall be equal to the number of
  years obtained by dividing (a) the Principal Balance of such item of Portfolio Collateral into (b)
  the sum of the products obtained by multiplying (i) the amount of each of the remaining,
  required principal payments on such item of Portfolio Collateral by (ii) the number of years
  (calculated to the nearest one-twelfth) that will have elapsed between such date of determination
  and the making of such payment.

                  "Weighted Average Life Requirement": A test that will be satisfied on any date of
  determination if the Weighted Average Life on such date of all items of Portfolio Collateral
  (other than items of Defaulted Portfolio Collateral) is equal to or less than the number of years
  set forth in Schedule I hereto opposite the period set forth in Schedule I hereto in which such test
  is being measured. Notwithstanding the foregoing, the Weighted Average Life may vary from
  the restrictions set forth above, if the Rating Agencies have confirmed such variance would not
  result in a withdrawal or downgrade of any of the then current ratings assigned by them to the
  Notes.

                  "Weighted Average Margin": The amount (rounded up to the nearest 0.001%)
  equal to (i) the sum of the products obtained by multiplying the margin over Collateral LIBOR
  on each item of Floating Rate Collateral (other than items of Defaulted Portfolio Collateral) as of
  the date of calculation (which will be determined for items of Floating Rate Collateral that do not
  bear interest based on Collateral LIBOR by expressing the current interest rate on such Floating
  Rate Collateral as a margin above or below three-month LIBOR on the date of determination,
  which margin will be expressed as a negative number if such current interest rate is lower than
  three-month LIBOR) by the Principal Balance of such item of Floating Rate Collateral (other

  US_EAST:6212215.13                                63

                                                                                       008539
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 71 of 243 PageID 11392



  than items of Defaulted Portfolio Collateral) as of such date, divided by (ii) the Aggregate
  Principal Amount of all such Floating Rate Collateral (other than items of Defaulted Portfolio
  Collateral) on such date. For purposes of calculating the Weighted Average Margin for any
  Delayed Drawdown Loan or Revolving Loan, the principal balance representing the funded
  portion will be multiplied by the margin above Collateral LIBOR and the principal balance
  representing the unfunded portion will be multiplied by the commitment fee related thereto. If
  an item of Floating Rate Portfolio Collateral does not provide for Collateral LIBOR, the margin
  for this purpose shall be equal to the then applicable interest rate minus then current LIBOR. If
  an item of Floating Rate Portfolio Collateral has a Collateral LIBOR floor, the excess of such
  floor rate over Collateral LIBOR will be added to the margin above Collateral LIBOR for
  purposes of calculating the Weighted Average Margin of such item of Floating Rate Portfolio
  Collateral.

                 "Weighted Average Margin Test": A test that will be satisfied by application of
  the Collateral Quality Matrix, after giving effect to any Coupon Adjustment.

                   Section 1.2.   Other Definitional Provisions.

                 All references in this instrument to designated "Annexes," "Articles," "Sections,"
  "Subsections" and other subdivisions are to the designated Annexes, Articles, Sections,
  Subsections and other subdivisions of this instrument as originally executed. The words
  "herein," "hereof," "hereunder" and other words of similar import refer to this Indenture as a
  whole and not to any particular Annex, Article, Section, Subsection or other subdivision. Unless
  the context otherwise requires, terms defined in the UCC and not otherwise defined in this
  Indenture shall have the meanings set forth in the UCC.

                 Any reference herein to a "beneficial interest" in a security also shall mean, unless
  the context otherwise requires, a security entitlement with respect to such security, and any
  reference herein to a "beneficial owner" or "beneficial holder" of a security also shall mean,
  unless the context otherwise requires, the holder of a security entitlement with respect to such
  security.

                   Section 1.3.   Assumptions as to Portfolio Collateral and Trust Estate.

                  Except as otherwise expressly set forth herein, in connection with all calculations
  required to be made pursuant to this Indenture with respect to Scheduled Distributions on any
  Pledged Security, or any payments on any other assets included in the Trust Estate, and with
  respect to the income that can be earned on Scheduled Distributions on such Pledged Securities
  and on any other amounts that may be received for deposit in the Collection Account, the
  provisions set forth in this Section 1.3 shall apply.

                  All calculations with respect to Scheduled Distributions on the Pledged Securities
  shall be made on the basis of information as to the terms of each such Pledged Security and upon
  accounting of payments, if any, received on such Pledged Security that are furnished by or on
  behalf of the issuer of such Pledged Security and such information or report may be conclusively
  relied upon in making such calculations.



  US_EAST:6212215.13                               64

                                                                                       008540
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 72 of 243 PageID 11393



                 For each Due Period, the Scheduled Distributions on any Pledged Security
  (excluding any item of Defaulted Portfolio Collateral and Equity Portfolio Collateral, as to which
  Scheduled Distributions shall be assumed to be zero) shall be the amount required to be paid
  (including coupon payments, accrued interest, scheduled principal payments, if any, by way of
  sinking fund payments which are assumed to be on a pro rata basis or other scheduled
  amortization of principal (excluding any optional redemption), return of principal, and
  redemption premium, if any) that, if paid as scheduled, will be available in the Collection
  Account at the end of such Due Period. For purposes of calculating interest on Pledged
  Securities that have a rate of interest which varies with an objective index, the interest to be
  received thereon shall be assumed to be equal to the interest that would be received on such
  Pledged Security if the rate of interest accruing on such Pledged Security on the date of
  determination were to remain constant for each succeeding Due Period.

                  Each Scheduled Distribution with respect to a Pledged Security shall be assumed
  to be received on the applicable Due Date, and each such Scheduled Distribution shall be
  assumed to be immediately deposited in the Collection Account and to earn interest at the
  Assumed Interest Rate. All funds assumed to earn interest as provided herein shall be assumed
  to continue to earn interest at the applicable rate until the date on which they are required to be
  available in the Collection Account for application, in accordance with the terms hereof, to
  payment of principal of or interest on the Notes or other amounts payable or otherwise for
  application in accordance with the terms of this Indenture.

                 Notwithstanding anything to the contrary contained in this Indenture if the
  Trustee receives an Issuer Order or Issuer Request and also receives a Servicer Order or Servicer
  Request with respect to the same subject matter, the Issuer Order or Issuer Request, as the case
  may be, shall supersede any such Servicer Order or Servicer Request and be the controlling order
  or request hereunder.

                                             ARTICLE II

                                            THE NOTES

                   Section 2.1.   Forms Generally.

                  (a) The Notes and the Trustee’s certificate of authentication thereon shall be in
  substantially the forms required by this article with such appropriate insertions, omissions,
  substitutions and other variations as are required or permitted by this Indenture, and may have
  such letters, numbers or other marks of identification and such legends or endorsements placed
  thereon, as may, consistently herewith, be determined by the Authorized Officer of the Issuer
  executing such Notes as evidenced by such Authorized Officer’s execution of such Notes. Any
  portion of the text of any Note may be set forth on the reverse thereof, with an appropriate
  reference thereto on the face of the Note.

                 (b) Regulation S Notes. The Class A-1L Notes, the Class A-2L Notes, the Class
  A-3L Notes, the Class A-4L Notes, the Class B-1L Notes and the Class X Notes initially sold to
  Non-U.S. Persons in "offshore transactions" (within the meaning of Regulation S) shall be
  represented initially by single global notes (the "Temporary Regulation S Global Notes") in fully

  US_EAST:6212215.13                              65

                                                                                      008541
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 73 of 243 PageID 11394



  registered form without coupons, authenticated and delivered in substantially the forms attached
  hereto as Exhibit A-1L-1, Exhibit A-2L-1, Exhibit A-3L-1, Exhibit B-1L-1 and [Exhibit X-1],
  respectively. The Issuer shall deposit such Notes on behalf of the subscribers for such Notes
  with the Trustee as custodian (in such capacity, the "Custodian") for the Depository, registered in
  the name of a nominee of the Depository for the accounts of each of the Clearance Systems, for
  credit by the Clearance Systems to the respective accounts designated by the subscribers of such
  Notes (or to such other accounts as they may direct) at each of the Clearance Systems. The
  Temporary Regulation S Global Notes shall be exchanged for interests in the Permanent
  Regulation S Global Notes as set forth below. The Permanent Regulation S Global Notes shall
  be substantially in the form set forth as Exhibit A-1L-2, Exhibit A-2L-2, Exhibit A-3L-2,
  Exhibit B-1L-2 and [Exhibit X].

                After the expiration of the Distribution Compliance Period beneficial interests in
  the Temporary Regulation S Global Note of each Class shall be exchanged for a Permanent
  Regulation S Global Note for such Class pursuant to and as provided below.

                  Without unnecessary delay but in any event prior to the termination of the
  Distribution Compliance Period, the Issuer shall deliver to the Trustee or the Authenticating
  Agent the Permanent Regulation S Global Notes executed by the Co-Issuers. Upon the
  termination of the Distribution Compliance Period, any Classes of Temporary Regulation S
  Global Notes shall be surrendered by the Custodian to the Trustee, in each case as the Issuer’s
  agent for such purpose (or, at the Authenticating Agent’s option, the Custodian shall be
  instructed by the Authenticating Agent or the Trustee to endorse each such Temporary
  Regulation S Global Note to reduce the principal amount thereof), to be exchanged, in whole or
  from time to time in part, for a Permanent Regulation S Global Note without charge and the
  Authenticating Agent shall authenticate and deliver to the Custodian for delivery in exchange for
  each such Temporary Regulation S Global Note or the portions thereof to be exchanged, an equal
  aggregate principal amount of a Permanent Regulation S Global Note, as shall be specified by
  the Custodian; provided that, upon such presentation by the Custodian: (i) the Trustee receives a
  certificate substantially in the form set forth in Exhibit F attached hereto, and signed by the
  respective Clearance System as to the portions of each Temporary Regulation S Global Note
  held for the respective accounts of such Clearance System, that it has received from each
  beneficial owner of the portion of each Temporary Regulation S Global Note then to be
  exchanged, written certification substantially to the effect set forth in Exhibit G attached hereto,
  with such changes therein as shall be approved by the Issuer, (ii) none of the Trustee or any
  Paying Agent have actual knowledge, nor have they received notification from the Issuer with
  respect to the original issuance and distribution of the Global Notes that such Person has actual
  knowledge, that such certificate is false, and (iii) the Trustee and any Paying Agent do not have a
  United States address as the address for payment to any Holder of the Permanent Regulation S
  Global Note issuable upon such exchange. Notwithstanding the foregoing, in the event of
  redemption in whole or acceleration of all or any part of the Notes prior to the termination of the
  Distribution Compliance Period, the Permanent Regulation S Global Notes will not be issuable
  in respect of the Temporary Regulation S Global Note or portion thereof, and payment thereon
  will be made as provided in the Temporary Regulation S Global Note. Any Class of Note in the
  form of a Temporary Regulation S Global Note presented to the Trustee for a Permanent
  Regulation S Global Note shall be endorsed by the Trustee to reduce the principal amount


  US_EAST:6212215.13                              66

                                                                                       008542
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 74 of 243 PageID 11395



  thereof by the amount so exchanged, and shall then be returned to the Custodian, pending
  exchange of the remaining balance thereof pursuant to the terms hereof.

                   On each Payment Date, if any, that falls on or prior to the date on which all
  Temporary Regulation S Global Notes shall have been exchanged for Permanent Regulation S
  Global Notes (the "Exchange Date"), interest, if any, and principal on the Temporary Regulation
  S Global Notes shall be paid to the Custodian acting on behalf of the Clearance System for the
  benefit of persons for whom the Clearance System holds the Temporary Regulation S Global
  Notes on each such Payment Date to the extent the Clearance System has delivered a certificate
  or certificates, appropriately completed and signed, in substantially the form set forth in Exhibit
  F attached hereto, which certificate or certificates shall be dated the relevant Payment Date and
  shall be delivered to the Custodian.

                   The Issuer will obtain from each Clearance System an agreement that it will credit
  principal and interest, if any, as of each Payment Date that falls on or prior to the termination of
  the Distribution Compliance Period, received in respect of each Temporary Regulation S Global
  Note to the respective accounts of the persons for whom the Clearance System holds a
  Temporary Regulation S Global Note on each such Payment Date, upon, and only upon, receipt
  of certificates from such account holders in substantially the form set forth in Exhibit G attached
  hereto to be dated on or before each relevant Payment Date (copies of such form being available
  from the offices of Clearstream at 67, Boulevard Grande-Duchesse Charlotte, Luxembourg, the
  offices of Euroclear at 1 Boulevard du Roi Albert II, B-1210 Brussels, Belgium, and each other
  Paying Agent of the Issuer).

                  Upon any such exchange of a portion of any Temporary Regulation S Global
  Note for a Permanent Regulation S Global Note, the Custodian shall endorse (or, as provided
  above, the Trustee shall instruct the Custodian) such Temporary Regulation S Global Note to
  reflect the reduction of the principal amount evidenced thereby.

                (c) Rule 144A Global Notes. The Class A-1LA Notes, the Class A-1LB Notes,
  the Class A-2L Notes, the Class A-3L Notes, the Class A-4L Notes, the Class B-1L Notes and
  the Class X Notes initially sold to U.S. Persons (within the meaning of Rule 144A) shall be
  represented by single global notes (the "Rule 144A Global Notes") in fully registered form
  without coupons, authenticated and delivered in substantially the forms attached hereto as
  Exhibit A-1L-3, Exhibit A-2L-3, Exhibit A-3L-3, Exhibit B-1L-3 and [Exhibit X-1] respectively,
  which the Issuer shall deposit on behalf of the subscribers for such Notes with the Custodian for
  the Depository and registered in the name of Cede & Co., the nominee of DTC. The Aggregate
  Principal Amount of each Rule 144A Global Note may from time to time be increased or
  decreased by adjustments made on the records of the Custodian for DTC or its nominees, as the
  case may be.

                (d) Book-Entry Provisions. This Section 2.1(d) shall apply only to Regulation S
  Global Notes or Rule 144A Global Notes ("Global Notes") deposited with or on behalf of the
  Depository. On or prior to the Closing Date, the Issuer shall provide to the Trustee or
  Authenticating Agent (as applicable) an Issuer Order setting forth the amount of Notes (if any) to
  be issued on the Closing Date in the form of Temporary Regulation S Global Notes and Rule
  144A Global Notes for each Class. With respect to the Notes, a Temporary Regulation S Global

  US_EAST:6212215.13                              67

                                                                                       008543
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 75 of 243 PageID 11396



  Note may be initially issued for each Class with an outstanding principal balance of zero (and the
  same may be reduced to zero at any time during the Distribution Compliance Period without
  cancellation).

                  (e) Definitive Notes. If at any time (including without limitation during the
  Distribution Compliance Period) (i) the Temporary Regulation S Global Notes or the Permanent
  Regulation S Global Notes or any of them become immediately due and repayable pursuant to
  Article Five hereof or (ii) any of DTC, Euroclear or Clearstream (A) is closed for business for a
  continuous period of 14 days (other than by reason of holiday, statutory or otherwise) or (B)
  announces an intention permanently to cease business and no alternative clearance system
  satisfactory to the Issuer is available or (iii) as a result of any amendment to, or change in, the
  laws or regulations of the Cayman Islands or of any authority therein or thereof having power to
  tax or in the interpretation or administration of such laws or regulations which becomes effective
  on or after the Closing Date, the Issuer or any Paying Agent is or will be required to make any
  deduction or withholding from any payment in respect of the Notes which would not be required
  were the Notes in definitive registered form or (iv) the Issuer so elects by notice to the
  Noteholders and Euroclear or Clearstream, as the case may be, does not object (as determined by
  the Issuer), then the Issuer will issue Definitive Notes in exchange for and to the extent of such
  Global Notes within 30 days of the occurrence of the relevant event set forth in (i), (ii), (iii) or
  (iv) above.

                   If at any time (i) the Notes or any of them become immediately due and payable
  following an Event of Default hereunder or (ii) DTC notifies the Issuer or the Trustee in writing
  that it is unwilling or unable to discharge properly its responsibilities as a depository with respect
  to the Rule 144A Global Notes or it ceases to be a "clearing agency" registered under the
  Exchange Act, and the Issuer is unable to locate a qualified successor within 90 days after such
  notice, then the Issuer will issue Definitive Notes in exchange for and to the extent of such Rule
  144A Global Notes within 30 days of the occurrence of the relevant event set forth in (i) or (ii)
  above.

                  The Issuer shall notify the Trustee forthwith upon the occurrence of any of the
  events referred to in the two immediately preceding paragraphs and the Issuer shall, unless the
  Trustee agrees otherwise, promptly give notice thereof and of its obligation to issue Definitive
  Notes to the Noteholders. Upon giving such notice, the Issuer promptly shall cause the
  Custodian, as the case may be, to present forthwith for exchange and surrender such Global Note
  to the Trustee for cancellation, together with appropriate exchange, registration, payment and
  delivery instructions (identifying according to its records the beneficial holders to whom, and in
  the amounts, the Definitive Notes are to be registered and delivered), upon which the Trustee
  shall be entitled to rely conclusively. The Issuer shall prepare, execute and deliver to the Trustee
  at its specified office a sufficient number of duly executed Definitive Notes not later than the
  20th day following the date of such notice, and the Trustee shall then promptly authenticate and
  deliver the appropriate number and amount of such Definitive Notes in accordance with the
  instructions received from the Custodian.

               (f) Form of Notes. The Notes shall be typed, printed, lithographed or engraved or
  produced by any combination of these methods or may be produced in any other manner, all as


  US_EAST:6212215.13                               68

                                                                                         008544
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 76 of 243 PageID 11397



  determined by the Authorized Officers of the Co-Issuers, as applicable, executing such Notes, as
  evidenced by the Authorized Officers’ execution of such Notes.

                   Section 2.2.   Authorized Amount.

                 The aggregate principal amount of Class A-1LA Notes, the Class A-1LB Notes,
  Class A-2L Notes, Class A-3L Notes, Class A-4L Notes, Class B-1L Notes and Class X Notes
  that may be authenticated and delivered under this Indenture is limited to $538,000,000,
  $96,000,000, $76,000,000, $36,500,000, $10,000,000, $21,000,000 and $14,000,000,
  respectively, except for Notes authenticated and delivered upon registration of transfer of, or in
  exchange for, or in lieu of, other Notes pursuant to Section 2.5, 2.6 or 8.5 hereof.

                   Section 2.3.   Denominations; Extension of Revolving Period and Final Maturity.

                 (a) Each Class of the Notes shall be issuable on the Closing Date in the forms set
  forth herein, without coupons, in minimum denominations of $200,000 and integral multiples of
  $1 in excess thereof (in each case expressed in terms of the stated or principal amounts thereof,
  as the case may be, at the Closing Date).

                   (b) The Issuer, if directed by the Board Resolution of the Issuer at the request of
  the Servicer, shall be entitled on each Extension Effective Date to extend the Revolving Period to
  the applicable Extended Revolving Period End Date up to a maximum of four times (so that the
  Notes can only be extended to 2037) if (i) in the case of an Extension Effective Date occurring
  after the first Extension Effective Date, the Issuer has previously effected a Maturity Extension
  for each preceding Extension Effective Date in accordance with this Section 2.3, (ii) the
  Extension Conditions set forth in Section 2.3(d) are satisfied, (iii) the Issuer has given written
  notice to the Trustee of its election to extend the Revolving Period no later than 60 days and no
  earlier than 90 days prior to such Extension Effective Date and (iv) no Event of Default has
  occurred and is continuing. If the Extension Conditions are satisfied, the Final Maturity Date of
  the Notes (other than the Class X Notes) shall be automatically extended to the related Extended
  Final Maturity Date and the Weighted Average Life Test shall be automatically extended to the
  related Extended Weighted Average Life Date, without any requirement for approval or consent
  of any Holders of Notes or Preferred Shares (other than as may be required pursuant to the
  Extension Conditions) or amendment or supplement to this Indenture or the Paying and Transfer
  Agency Agreement (the "Maturity Extension"); provided that the Issuer will not be permitted to
  effect more than four Maturity Extensions. The Final Maturity Date of the Class X Notes is not
  subject to extension.

                 (c) In the case of a Maturity Extension, any Holder or Beneficial Owner of Notes
  (other than Class X Notes) or Preferred Shares wishing to sell such Notes or Preferred Shares to
  an Extension Qualifying Purchaser pursuant to the Extension Conditions must provide the
  applicable Extension Sale Notice within the Extension Sale Notice Period pursuant to Section
  2.3(d) (such Notes and Preferred Shares as to which an Extension Sale Notice has been duly
  given, "Extension Sale Securities"). The Class X Notes are not subject to sale in connection with
  a Maturity Extension and the maturity of the Class X Notes is not subject to extension.
  Notwithstanding anything to the contrary herein, each Holder providing an Extension Sale
  Notice shall be deemed to agree that no Extension Sale Securities of any Holder shall be

  US_EAST:6212215.13                              69

                                                                                       008545
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 77 of 243 PageID 11398



  purchased unless all Extension Sale Securities of all Holders are purchased and settled at the
  applicable Extension Purchase Price on the applicable Extension Effective Date and the other
  Extension Conditions are satisfied as of such date.

               (d) The Maturity Extension shall be effective only if the following conditions (the
  "Extension Conditions") are satisfied:

                  (i)    the purchase of all Extension Sale Securities has been settled by the
          designated Extension Qualifying Purchasers at the applicable Extension Purchase Price as
          of the applicable Extension Effective Date;

                  (ii)   all such purchases of Extension Sale Securities individually and in the
          aggregate comply with the applicable transfer restrictions herein, in the Indenture and the
          Preferred Share Paying and Transfer Agency Agreement immediately after such purchase
          and the legends on such Notes and Preferred Shares and all applicable law, rules and
          regulations (including, without limitation, rules, regulations and procedures of any
          applicable securities exchange, self-regulatory organization or clearing agency);

                  (iii) the Rating Condition has been satisfied with respect to S&P (so long as
          any Notes are then rated by S&P) and (b) either (A) the Class B-1L Overcollateralization
          Ratio is at least 107.5% and the Collateral Quality Tests are satisfied as of the related
          Extension Determination Date and the Interest Coverage Test was satisfied on the
          immediately preceding Payment Date, the rating of each Class of Notes by Moody's has
          not been downgraded, withdrawn or qualified from that in effect on the Closing Date
          (unless it subsequently has been reinstated to the rating assigned on the Closing Date) or
          (B) the Rating Condition has been satisfied with respect to Moody's (so long as any Notes
          are then rated by Moody's); and

                  (iv)   (A) the Holders of 100% of the Outstanding Aggregate Principal Amount
          of the Class A-1LA Notes have delivered the Extension Sale Notice in the Extension Sale
          Notice Period or (B) if the Holders of 100% of the Aggregate Outstanding Amount of the
          Class A-1LA Notes fail to deliver an Extension Sale Notice pursuant to the preceding
          clause (A), either (x) the Issuer, acting through the Servicer, notifies the Holders of the
          Class A-1LA Notes in writing not later than the last day of the Extension Sale Notice
          Period that such Class A-1LA Notes shall constitute "Extension Sale Securities" (as a
          result of which such Class A-1LA Notes must be purchased by an Extension Qualifying
          Purchaser) or (y) the Holders of 100% of the Aggregate Outstanding Amount of the Class
          A-1LA Notes have consented in writing to the Maturity Extension not later than the last
          day of the Extension Sale Notice Period.

          The Issuer, the Trustee and, by its acceptance of the Notes or Preferred Shares, each
  Holder or Beneficial Owner of Notes or Preferred Shares agrees that the Placement Agent shall
  not be responsible for causing the Extension Conditions to be satisfied and shall not be liable to
  any such person or Holder of Notes or Preferred Shares (whether or not such Holder gave an
  Extension Sale Notice with respect to its Notes or Preferred Shares) or to any other person if the
  Extension Conditions are not satisfied. Failure of the Extension Conditions to be satisfied shall
  not constitute a Default or Event of Default under this Indenture.

  US_EAST:6212215.13                              70

                                                                                      008546
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 78 of 243 PageID 11399



                 (e) The following procedure shall apply to effect any extension of the Revolving
  Period or the Maturity Date, pursuant to Section 2.3:

                  (i)    No later than three Business Days following receipt by the Trustee of the
          notice given by the Issuer of its election to extend the Revolving Period (the "Extension
          Notice"), at the cost of the Issuer the Trustee shall deliver the Extension Notice to all
          Holders of Notes (other than the Class X Notes) and the Preferred Shares Paying and
          Transfer Agent (for forwarding to the Holders of the Preferred Shares) and each Rating
          Agency (so long as any rated Notes are Outstanding), in the form set out in the Indenture,
          and shall request the Rating Condition for the Maturity Extension from S&P, if
          applicable. Such Extension Notice shall include a statement to the effect that (i) no
          Extension Sale Notice delivered after the end of the Extension Sale Notice Period shall be
          effective and (ii) only the Class A-1LA Notes for which an Extension Sale Notice has
          been delivered may be treated as Extension Sale Securities pursuant to the Extension
          Conditions (with the result that the Class A-1LA Notes must be purchased by an
          Extension Qualifying Purchaser).

                   (ii)   Any Holder of Notes (other than the Class X Notes) or Preferred Shares
          may give irrevocable notice (an "Extension Sale Notice") within 30 days after the Trustee
          has delivered the Extension Notice (the "Extension Sale Notice Period") of its intention
          to sell its Notes or Preferred Shares to an Extension Qualifying Purchaser in the case of a
          Maturity Extension. Any Extension Sale Notice received by the Trustee after the
          Extension Sale Notice Period shall be disregarded and deemed not to have been given.
          No Holder of Notes or Preferred Shares that has not given such an Extension Sale Notice
          within the Extension Sale Notice Period shall be entitled to sell its Notes or Preferred
          Shares to an Extension Qualifying Purchaser in connection with the Maturity Extension.

                  (iii) If the Holders of 100% of the Outstanding Aggregate Principal Amount of
          the Class A-1LA Notes have not delivered the Extension Sale Notice to the Trustee by
          the 20th calendar day after the date of the Extension Notice, the Trustee shall notify the
          Holders of the Class A-1LA Notes of the date on which the Extension Sale Notice Period
          shall end and include a statement to the effect that (A) no Extension Sale Notice
          delivered after the end of the Extension Sale Notice Period shall be effective and (B) the
          Class A-1LA Notes for which no Extension Sale Notice has been delivered may be
          treated as Extension Sale Securities pursuant to clause (iv) of the Extension Conditions
          (as a result of which the Class A-1LA Notes must be purchased by an Extension
          Qualifying Purchaser).

                  (iv)   On the applicable Extension Determination Date, the Issuer (or its agent)
          shall confirm (A) whether or not Extension Qualifying Purchasers for all Extension Sale
          Securities have been designated to purchase such Notes or Preferred Shares in
          compliance with all transfer restrictions in the Indenture and the legends on such Notes or
          Preferred Shares and all applicable laws, rules and regulations (including, without
          limitation, any rules, regulations and procedures of any securities exchange, self-
          regulatory organization or clearing agency), (B) whether the requirements of clause (iii)
          of the Extension Conditions are satisfied as of the applicable Extension Determination


  US_EAST:6212215.13                              71

                                                                                      008547
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 79 of 243 PageID 11400



          Date and (C) whether all other Extension Conditions can be satisfied as of the applicable
          Extension Effective Date.

                  (v)     On each Extension Effective Date, the Maturity Extension shall become
          effective under the terms of the Indenture; provided that all Extension Conditions set
          forth above are satisfied. No later than two Business Days after each Extension Effective
          Date, the Trustee based on a determination made by the Issuer, at the expense of the Co-
          Issuers, shall deliver a notice to all Holders of Notes and the Preferred Shares Paying and
          Transfer Agent (for forwarding to the Holders of Preferred Shares), the Servicer, the
          Initial Purchaser, each Rating Agency (so long as any rated Notes are Outstanding) and
          the Irish Stock Exchange (if and for so long as any Class of Notes is listed thereon)
          confirming whether or not the Maturity Extension became effective. If the Maturity
          Extension became effective, the Issuer shall make any required notifications thereof to
          the Depositary for any Notes subject to the Maturity Extension. None of the Initial
          Purchaser, the Servicer or any of their respective Affiliates shall have any duty to act as
          an Extension Qualifying Purchaser.

                 (vi)   In the case of a Maturity Extension, each Holder of Notes (other than
          Extension Sale Securities) shall be entitled to receive an amount equal to the applicable
          Extension Bonus Payment to the extent of available funds and as provided in Section
          11.1. Holders of the Preferred Shares shall not be entitled to receive any Extension
          Bonus Payment. The obligation to make any Extension Bonus Payment shall not be rated
          by Rating Agencies.

                  (f) The Extension Bonus Payment shall be payable to any applicable qualifying
  Beneficial Owners who have provided the Trustee with an Extension Bonus Eligibility
  Certification on or before the 5th Business Day prior to the first Payment Date from and
  including each Extension Effective Date on which funds are available to be used for such
  purposes in accordance with Priority of Payments, but in any event, no later than the earlier of
  the Final Maturity Date and the date of redemption of the Notes (other than the Class X Notes).
  Extension Bonus Payments which are not available to be paid on a Payment Date in accordance
  with the Priority of Payments on a Payment Date shall not be considered "due and payable"
  hereunder but are due and payable on the next Payment Date on which funds are due and
  payable. The failure to pay any such Extension Bonus Payment on such date shall not be an
  Event of Default, unless the Issuer shall fail to pay in full such Extension Bonus Payment on the
  earlier of the Final Maturity Date and the date of redemption in full of the relevant Notes (other
  than the Class X Notes). Unpaid Extension Bonus Payments shall not accrue interest. Such
  amounts shall be paid, in the case of the Notes (other than the Class X Notes), to the accounts
  designated in the applicable Extension Bonus Eligibility Certification or, to the extent otherwise
  required by the rules of any applicable securities exchange or clearing agency, in a manner
  determined by the Issuer.

                   Section 2.4.   Execution, Authentication, Delivery and Dating.

                The Class A-1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the Class
  A-3L Notes, the Class A-4L Notes, the Class B-1L Notes and the Class X Notes shall be
  executed on behalf of the Issuer, by an Authorized Officer of each of the Issuer or the Co-Issuer,

  US_EAST:6212215.13                              72

                                                                                      008548
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 80 of 243 PageID 11401



  as applicable. The signature of such Authorized Officers on the Notes may be manual or
  facsimile.

                 Notes bearing the manual or facsimile signature of an individual who was at any
  time the Authorized Officer of the Co-Issuers (as applicable) shall bind the applicable Co-Issuer,
  notwithstanding the fact that such individual has ceased to hold such office prior to the
  authentication and delivery of such Notes or did not hold such office at the date of issuance of
  such Notes.

                 At any time and from time to time after the execution and delivery of this
  Indenture, the Co-Issuers may deliver the Class A-1LA Notes, the Class A-1LB Notes, the Class
  A-2L Notes, the Class A-3L Notes, the Class A-4L Notes, the Class B-1L Notes and the Class X
  Notes to the Trustee for authentication and the Trustee (or an Authenticating Agent on its
  behalf), upon Issuer Order, shall authenticate and deliver such Notes as provided in this
  Indenture and not otherwise.

                 Each Note authenticated and delivered by the Trustee (or the Authenticating
  Agent) to or upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
  other Notes that are authenticated after the Closing Date for any other purpose hereunder shall be
  dated the date of their authentication.

                 Notes issued upon transfer, exchange or replacement of other Notes shall be
  issued in authorized denominations reflecting the original aggregate stated or principal amount of
  the Notes so transferred, exchanged or replaced, but shall represent only the stated or principal
  amount of the Notes so transferred, exchanged or replaced. If any Note is divided into more than
  one Note in accordance with this Article II, the stated or original principal amount of such Note
  shall be proportionately divided among the Notes delivered in exchange therefor and shall be
  deemed to be the aggregate stated or original principal amount of such subsequently issued
  Notes.

                  No Note shall be entitled to any benefit under this Indenture or be valid or
  obligatory for any purpose, unless there appears on such Note a certificate of authentication,
  substantially in the form provided for herein, executed by the Trustee (or Authenticating Agent,
  as provided below) by the manual signature of one of its Authorized Officers, and such
  certificate upon any Note shall be conclusive evidence, and the only evidence, that such Note has
  been duly authenticated and delivered hereunder.

                  Upon the request of the Issuer, the Trustee shall and, at the election of the Trustee,
  the Trustee may, appoint one or more Authenticating Agents with power to act on its behalf and
  subject to its direction in the authentication of Notes in connection with transfers and exchanges
  thereof hereunder as fully to all intents and purposes as though each such Authenticating Agent
  had been expressly authorized by this Indenture to authenticate the Notes; provided that any such
  appointment shall be upon terms and conditions reasonably acceptable to the Trustee (with
  respect to which the Trustee may require, among other things, appropriate indemnification for
  any damages, losses or reasonable costs arising from acts or omissions of such Authenticating
  Agent). For all purposes of this Indenture, the authentication of Notes by an Authenticating



  US_EAST:6212215.13                               73

                                                                                         008549
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 81 of 243 PageID 11402



  Agent pursuant to this Section shall be deemed to be an authentication of such Notes "by the
  Trustee."

                  JPMorgan Chase Bank, National Association, is hereby appointed, at the request
  of the Issuer, as Authenticating Agent for purposes of authenticating Definitive Notes issued in
  exchange for beneficial interests in the Global Notes.

                   RSM Robson Rhodes LLP is hereby appointed, at the request of the Issuer, as the
  initial Irish Paying Agent with respect to the Notes.

                 Any corporation into which any Paying Agent, Transfer Agent or Authenticating
  Agent may be merged or converted or with which it may be consolidated, or any corporation
  resulting from any merger, consolidation or conversion to which any Paying Agent, Transfer
  Agent or Authenticating Agent shall be a party, or any corporation succeeding to the corporate
  trust business of any Paying Agent, Transfer Agent or Authenticating Agent, shall be the
  successor of such Paying Agent, Transfer Agent or Authenticating Agent hereunder, without the
  execution or filing of any further act on the part of the parties hereto or such Paying Agent,
  Transfer Agent or Authenticating Agent or such successor corporation.

                 Any Paying Agent, Transfer Agent or Authenticating Agent may at any time
  resign by giving written notice of resignation to the Trustee and the Issuer. The Trustee may at
  any time terminate the agency of any Paying Agent, Transfer Agent or Authenticating Agent by
  giving written notice of termination to such Paying Agent, Transfer Agent or Authenticating
  Agent and the Issuer.

                  The Trustee shall pay to any Paying Agent, Transfer Agent or Authenticating
  Agent reasonable compensation and shall reimburse each Paying Agent, Transfer Agent or
  Authenticating Agent for expenses reasonably incurred by such Paying Agent, Transfer Agent or
  Authenticating Agent in the performance of its duties as a Paying Agent, Transfer Agent or
  Authenticating Agent, in each case as and to the extent agreed upon between the Trustee and
  such Paying Agent, Transfer Agent or Authenticating Agent; provided that if the appointment of
  such Paying Agent, Transfer Agent or Authenticating Agent is at the election or request of the
  Issuer, the Trustee’s obligation to make such payments shall be limited to amounts for which it is
  entitled to be reimbursed pursuant to Section 6.7(b) or (c). The provisions of Section 6.5 shall be
  applicable to any Paying Agent, Transfer Agent or Authenticating Agent.

                   Section 2.5.   Registration, Registration of Transfer and Exchange.

                   (a) The Issuer shall cause to be kept a register (the "Note Register") in which,
  subject to such reasonable procedures as it may prescribe, the Issuer shall provide for the
  registration of the Notes and the registration of transfers of the Notes. The Trustee is hereby
  appointed "Note Registrar" for the purpose of registering and transferring the Notes as herein
  provided. The Note Registrar shall supply all relevant documents to the Share Registrar
  necessary for the Share Registrar to maintain the Share Register accordingly and the Share
  Registrar shall be able to rely upon such information provided by the Note Registrar without any
  liability on its part. The Issuer will notify the Trustee of any Notes owned by or pledged to the
  Issuer or any of its Affiliates promptly upon the acquisition thereof or the creation of such


  US_EAST:6212215.13                               74

                                                                                         008550
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 82 of 243 PageID 11403



  pledge. So long as an Event of Default shall be continuing, the Note Registrar shall promptly,
  upon the written request of a Noteholder or holder of a Preferred Share, but in no event later than
  five Business Days following such request, furnish such Noteholder or holder of a Preferred
  Share with a list of all other Noteholders, holders of Preferred Shares (as applicable); provided
  that the Note Registrar shall have no liability to any person for furnishing the Note Register to
  any Noteholder or holder of a Preferred Share. The Note Registrar shall, upon request, furnish a
  copy of the Note Register to the Trustee and the Servicer.

                  Subject to the provisions of paragraphs (b), (c), (d), (e), (f) and (k) of this Section
  2.5, upon surrender for registration of transfer of any Note, the Issuer and the Co-Issuer (as
  applicable) shall execute, and the Trustee or the Authenticating Agent shall authenticate and
  deliver, in the name of the designated transferee or transferees, one or more new Notes of the
  same Class, of any authorized denomination and of a like aggregate principal amount.

                  Subject to the provisions of paragraphs (b), (c), (d), (e), (f) and (k) of this Section
  2.5, at the option of the Holder, Notes may be exchanged for other Notes of the same Class, in
  any authorized denominations and of a like aggregate stated or principal amount, upon surrender
  of the Notes to be exchanged at the office of the Trustee. Whenever any Notes are so
  surrendered for exchange, the Issuer and the Co-Issuer (as applicable) shall execute, and the
  Trustee or the Authenticating Agent shall authenticate and deliver, the Notes that the Holder
  making the exchange is entitled to receive.

                 All Notes issued upon any registration of transfer or exchange of Notes shall be
  the valid obligations of the Co-Issuers, evidencing the same debt, and entitled to the same
  benefits under this Indenture, as the Notes, as applicable, surrendered upon such registration of
  transfer or exchange.

                 Every Note presented or surrendered for registration of transfer or exchange shall
  be duly endorsed, or be accompanied by a written instrument of transfer in form satisfactory to
  the Co-Issuers (as applicable) and the Trustee duly executed by the Holder thereof or his attorney
  duly authorized in writing.

                  No service charge shall be made to a Holder for any registration of transfer or
  exchange of Notes, but the Co-Issuers or the Trustee may require payment of a sum sufficient to
  cover any tax or other governmental charge that may be imposed in connection with any
  registration of transfer or exchange of Notes.

                  (b) No Note may be sold or transferred (including, without limitation by pledge or
  hypothecation) unless such sale or transfer is exempt from the registration requirements of the
  Securities Act and is exempt under applicable state securities laws. No purported transfer of any
  interest in any Note or any portion thereof that is not made in accordance with this Section 2.5
  shall be given effect by or be binding upon the Trustee or the Co-Issuers (as applicable) and any
  such purported transfer shall be null and void ab initio and vest in the transferee no rights against
  the Trustee, the Co-Issuers (as applicable) or the Trust Estate.

                By its acceptance of a Note or a beneficial interest in a Note, each owner thereof
  will be deemed to have represented and agreed that transfer thereof is restricted and agrees that it


  US_EAST:6212215.13                                75

                                                                                          008551
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 83 of 243 PageID 11404



  shall transfer such Note or beneficial interest in such Note, only in accordance with the terms of
  this Indenture and such Note and in compliance with applicable law.

                  The applicable rules, regulations and procedures utilized or imposed by any
  Clearance System or DTC (collectively, "Applicable Procedures") shall be applicable to the
  Global Notes insofar as and to the extent beneficial interests in such Global Notes are held by the
  agent members of or participants in Euroclear, Clearstream or DTC, respectively. Account
  holders or agent members of or participants in Euroclear, Clearstream and DTC shall have no
  rights under this Indenture with respect to such Global Notes, and DTC (or its nominee) as
  registered Holder of any Global Notes may be treated by the Co-Issuers, the Trustee, the Note
  Registrar, the Authenticating Agent and any other Paying Agent (and any agent of any of the
  foregoing) as the owner of such Global Notes for all purposes whatsoever. Notwithstanding the
  foregoing, nothing herein shall prevent the Co-Issuers, the Trustee, the Note Registrar, the
  Authenticating Agent or any Paying Agent from giving effect to any written certification, proxy
  or other authorization furnished by DTC or any Clearance System or impair, as between DTC,
  the Clearance System and its agent members or participants, the operation of customary practices
  governing the exercise of the rights of a Holder of any Notes. Requests or directions from, or
  votes of, DTC or any Clearance System with respect to any matter shall not be deemed
  inconsistent if made with respect to (or in separate proportions corresponding to) different
  beneficial owners. None of the Trustee, the Transfer Agent, the Note Registrar, the
  Authenticating Agent, nor the Paying Agent shall have any duty to monitor, maintain records
  concerning (or determine compliance with any of the restrictions on transfer set forth herein with
  respect to) owners of beneficial interests in the Global Notes. None of the Trustee, the Transfer
  Agent, the Note Registrar, the Authenticating Agent, nor the Paying Agent shall have any
  liability for the accuracy of the records of DTC or any Clearance System, or any actions or
  omissions of DTC or any Clearance System (or of the agent members of or participants in any
  Clearance System).

                A Noteholder may transfer a Note or its beneficial interest in a Note only in
  accordance with the following provisions:

                  (i)     Definitive Note to Temporary Regulation S Global Note. To the extent
          permitted by the Applicable Procedures and subject to the provisions of Section 2.5, if a
          Holder of a Definitive Note of any Class wishes at any time to transfer its beneficial
          interest in such Definitive Note to a Non-U.S. Person during the Distribution Compliance
          Period, such Holder shall, subject to the provisions of this Section 2.5, transfer its interest
          in such Definitive Note for an equivalent beneficial interest in the Temporary Regulation
          S Global Note of the same Class. Upon (A) the surrender to the Trustee for cancellation
          of the Definitive Notes representing the beneficial interest to be so transferred and (B) the
          receipt by the Trustee and the Co-Issuers of (1) an Investor Representation Letter from
          such Noteholder’s transferee, (2) a Regulation S Transferor Certificate from such
          Noteholder, and (3) a written order in accordance with the Applicable Procedures
          containing information regarding the Euroclear or Clearstream account to be credited
          with the increase in the Regulation S Global Note and the name of such account, the
          Trustee shall cancel such Definitive Note and, concurrently with such cancellation,
          instruct the Euro Transfer Agent to adjust the Common Depository’s position in the
          Temporary Regulation S Global Note of the same Class to reflect an increase of the

  US_EAST:6212215.13                                76

                                                                                          008552
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 84 of 243 PageID 11405



          Aggregate Principal Amount thereof by the same amount and to credit or cause to be
          credited to the account of the transferee a beneficial interest in such Temporary
          Regulation S Global Note equal to the Aggregate Principal Amount of the Definitive
          Note so cancelled. In the event of any partial transfer of an interest in a Definitive Note
          to a Temporary Regulation S Global Note, the Co-Issuers shall execute and provide to the
          Trustee, and the Trustee shall authenticate and return to the Holder, a Definitive Note
          evidencing the remaining balance thereof. After the Distribution Compliance Period,
          interests in any Definitive Notes may not be transferred or exchanged for interests in a
          Temporary Regulation S Global Note.

                   (ii)    Definitive Note to Permanent Regulation S Global Note. If a Holder of a
          Definitive Note wishes at any time after the Distribution Compliance Period to transfer
          its interest in such Definitive Note to a Non-U.S. Person, such Holder shall, subject to the
          provisions of this Section 2.5, transfer its interest in such Definitive Note for an
          equivalent beneficial interest in such Permanent Regulation S Global Note of the same
          Class. Upon (A) the surrender to the Euro Transfer Agent located in London in the case
          of the Class B-2L Notes, and the Trustee in the case of any other Class of Notes, of the
          Definitive Note representing the interest to be so transferred, for cancellation and (B) the
          receipt by the Trustee and the Co-Issuers of (1) an Investor Representation Letter from
          such Noteholder’s transferee, (2) a Regulation S Transferor Certificate from such
          Noteholder and (3) a written order in accordance with the Applicable Procedures
          containing information regarding the Euroclear or Clearstream account to be credited
          with the increase in the Regulation S Global Note and the name of such account, the
          Trustee shall cancel such Definitive Note, and, concurrently with such cancellation, in the
          case of the Class B-2L Notes, instruct the Common Depository and in the case of any
          other Class of Notes, instruct the Custodian to endorse the Permanent Regulation S
          Global Note to reflect an increase of the Aggregate Principal Amount thereof by the same
          amount and to credit or cause to be credited to the account of the transferee a beneficial
          interest in such Permanent Regulation S Global Note equal to the Aggregate Principal
          Amount of the Definitive Note so cancelled. In the event of any partial transfer of an
          interest in a Definitive Note to a Permanent Regulation S Global Note, the Co-Issuers or
          the Issuer, as applicable, shall execute and provide to the Trustee (or the Euro Transfer
          Agent located in London), and the Trustee (or the Euro Transfer Agent located in
          London) shall authenticate and return to the Holder, a Definitive Note evidencing the
          remaining balance thereof (which Definitive Note shall be so mailed or otherwise
          delivered from a location outside the United States).

                  (iii) Temporary Regulation S Global Note to Definitive Note or Rule 144A
          Global Note. To the extent permitted by DTC and subject to the provisions of Section
          2.5(k), if a Holder of a beneficial interest in the Temporary Regulation S Global Note of a
          particular Class wishes at any time during the Distribution Compliance Period to transfer
          its beneficial interest in such Temporary Regulation S Global Note to a U.S. Person, such
          holder shall, subject to the provisions of this Section 2.5, transfer its beneficial interest in
          such Temporary Regulation S Global Note for an equivalent interest in a Rule 144A
          Global Note. Upon receipt by the Trustee of (A) a certificate substantially in the form of
          Exhibit G hereto and (B) a written order given in accordance with the Applicable
          Procedures, the Trustee shall instruct the Custodian to adjust the Depository’s position in

  US_EAST:6212215.13                                77

                                                                                           008553
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 85 of 243 PageID 11406



          the Temporary Regulation S Global Note to reflect a reduction of the Aggregate Principal
          Amount thereof by the Aggregate Principal Amount of the beneficial interest thereof to
          be so transferred and concurrently with such reduction, in the case of a Rule 144A Global
          Note, instruct the Custodian to adjust the Depository’s position in the Rule 144A Global
          Note of the same Class to reflect an increase of the Aggregate Principal Amount thereof
          by the same amount and to credit or cause to be credited to the account of the transferee a
          beneficial interest in such Rule 144A Global Note equal to the Aggregate Principal
          Amount of the Temporary Regulation S Global Note so reduced, and, in the case of a
          Definitive Note, the Co-Issuers shall execute and furnish to the Trustee, and the Trustee
          or the Authenticating Agent shall authenticate and deliver to such Holder, a Definitive
          Note in a principal amount equal to the amount of the reduction in the Aggregate
          Principal Amount of the Temporary Regulation S Global Note of such Class.

                  (iv)   Transfer of Interests in a Definitive Note. A Holder of a Definitive Note
          may at any time transfer its interest in such Definitive Note in accordance with this
          Section 2.5(b)(iv). Any transfer of an interest in a Definitive Note to a Non-U.S. Person
          during the Distribution Compliance Period shall be made only pursuant to Section
          2.5(b)(iii) above. Otherwise, the Trustee shall require, prior to any such transfer of a
          Definitive Note, receipt by the Trustee and the Co-Issuers of (A) an Investor
          Representation Letter from such Noteholder’s transferee and (B) a Transferor Certificate
          from such Noteholder (which shall only be a Regulation S Transferor Certificate for
          transfers to Non-U.S. Persons during the Distribution Compliance Period). Upon receipt
          of such letter and certificate, and surrender to the Trustee the Definitive Note
          representing the interest to be so transferred, the Trustee shall cancel such Definitive
          Note and the Co-Issuers shall execute and provide to the Trustee, and the Trustee or the
          Authenticating Agent shall authenticate and deliver, a Definitive Note to such transferee
          (and, in the event of a partial transfer, the Co-Issuers shall execute and provide to the
          Trustee, and the Trustee or the Authenticating Agent shall authenticate and deliver, a
          Definitive Note evidencing the remaining balance to the transferring Holder).

                 (v)     Transfer of Interests in the Temporary Regulation S Global Note.
          Transfers of beneficial interests in the Temporary Regulation S Global Note may only be
          made (A) in accordance with Section 2.5(b)(i) above or (B) by book-entry transfer of
          beneficial interests in the Temporary Regulation S Global Note within the Clearance
          System (and subject to the Applicable Procedures) to Non-U.S. Persons in accordance
          with Regulation S in "offshore transactions" (as defined in Regulation S).

                  (vi)    Transfer of Interests in a Permanent Regulation S Global Note. If a Holder
          of a beneficial interest in the Permanent Regulation S Global Note wishes at any time to
          transfer its beneficial interest in such Permanent Regulation S Global Note to a U.S.
          Person, such Holder shall, subject to the provisions of this Section 2.5 and the Applicable
          Procedures, transfer its beneficial interest in such Permanent Regulation S Global Note
          for an equivalent interest in a Rule 144A Global Note. Upon receipt by the Trustee of
          (A) a certificate substantially in the form of Exhibit G hereto and (B) a written order
          given in accordance with the Applicable Procedures, the Trustee shall instruct the
          Custodian to adjust the Depository’s position in the Permanent Regulation S Global Note
          to reflect a reduction of the Aggregate Principal Amount thereof by the Aggregate

  US_EAST:6212215.13                              78

                                                                                      008554
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 86 of 243 PageID 11407



          Principal Amount of the beneficial interest thereof to be so transferred and concurrently
          with such reduction, in the case of a Rule 144A Global Note, instruct the Custodian to
          adjust the Depository’s position in the Rule 144A Global Note of the same Class to
          reflect an increase of the Aggregate Principal Amount thereof by the same amount and to
          credit or cause to be credited to the account of the transferee a beneficial interest in such
          Rule 144A Global Note equal to the Aggregate Amount Principal amount of the
          Permanent Regulation S Global Note so reduced, and, in the case of a Definitive Note,
          the Issuer shall execute and furnish to the Trustee (or Paying Agent, as directed by the
          Trustee) and the Trustee shall authenticate and deliver to such Holder a Definitive Note
          in the Aggregate Principal Amount equal to the amount of the reduction in the Aggregate
          Principal Amount of the Permanent Regulation S Global Note (which Definitive Note
          shall be mailed or otherwise delivered to such Holder from a location outside the United
          States). Interests in any Permanent Regulation S Global Note shall not be exchanged for
          or transferred to a Definitive Note (except pursuant to the preceding sentence or Section
          2.1, if applicable).

                  (vii) Transfer of Interest in a Rule 144A Global Note. Subject to the provisions
          of Section 2.5(k), transfers of beneficial interests in a Rule 144A Global Note may only
          be made (A) in accordance with the provisions of this Section 2.5(b)(iv) or (B) by book-
          entry transfer of beneficial interests in a Rule 144A Global Note within DTC (and subject
          to the Applicable Procedures) and in accordance with the transfer restrictions contained
          in the legend on such Rule 144A Global Note. If a Holder of a beneficial interest in a
          Rule 144A Global Note wishes to transfer its beneficial interest in such Rule 144A
          Global Note to a Non-U.S. Person, such holder shall, subject to the provisions of this
          Section 2.5 and the Applicable Procedures, transfer its beneficial interest in such Rule
          144A Global Note for an equivalent interest in a Temporary Regulation S Global Note or
          a Permanent Regulation S Global Note, provided such transfer occurs after the
          Distribution Compliance Period. Upon receipt by the Trustee of (A) a Regulation S
          Transferor Certificate from such Noteholder and (B) a written order given in accordance
          with the DTC’s Applicable Procedures, the Trustee shall instruct the Custodian to adjust
          the Depository’s position in the Rule 144A Global Note to reflect a reduction of the
          Aggregate Principal Amount thereof by the Aggregate Principal Amount of the beneficial
          interest thereof to be so transferred and concurrently with such reduction, instruct the
          Custodian to adjust the Depository’s position in such Temporary Regulation S Global
          Note or the Permanent Regulation S Global Note of the same Class to reflect an increase
          of the Aggregate Principal Amount thereof by the same amount and to credit or cause to
          be credited to the account of the transferee a beneficial interest in such Temporary
          Regulation S Global Note or Permanent Regulation S Global Note equal to the Aggregate
          Principal Amount of the Rule 144A Global Note so reduced.

                  (viii) Initial Sale of Notes. Notwithstanding anything in clauses (i) through (v)
          of this Section 2.5(b) to the contrary, in connection with any sale of Bear Notes by Bear
          Stearns, no delivery of an Investor Representation Letter or a Transferor Certificate shall
          be required so long as each purchaser of Notes executes and delivers a transferee
          certificate acceptable to Bear Stearns (which certificate shall, in the case of any transfer
          of Definitive Notes, identify each transferee, including name, address, payment


  US_EAST:6212215.13                               79

                                                                                        008555
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 87 of 243 PageID 11408



          instructions, Taxpayer information and such other information as the Trustee may
          reasonably require), which transferee certificate shall be delivered to the Trustee.

                  (ix)    Securities Act. No transfer of any Note or any beneficial interest in any
          Note shall be made unless such transfer (a) is made pursuant to an effective registration
          statement under the Securities Act and registration or qualification under applicable state
          securities laws or (b) is exempt from such registration or qualification requirements.

                   The Investor Representation Letters (and any alternative certification acceptable
  to Bear Stearns pursuant to clause (vi) above) and the Transferor Certificates furnished pursuant
  to this Section may be relied on conclusively by the Trustee in determining whether the
  provisions of this Section have been complied with. None of the Issuer, the Co-Issuer, the
  Trustee or any other person shall be required to register the Notes under the Securities Act or any
  state securities laws.

                  (c) Unless a prospective Holder of a Note (and each beneficial owner of an
  interest in a Global Note) otherwise provides another representation acceptable to each of the
  Trustee, the Servicer and the Issuer, each Holder of a Note (other than each beneficial owner of
  an interest in a Global Note), by its purchase thereof, shall be deemed to have represented to the
  Issuer, the Servicer and the Trustee that (a) in the case of the Class A-1LA Notes, the Class A-
  1LB Notes, the Class A-2L Notes, the Class A-3L Notes, the Class A-4L Notes or the Class X
  Notes, either no part of the funds being used to pay the purchase price for such Notes constitutes
  an asset of any "employee benefit plan" (as defined in Section 3(3) of ERISA) or "plan" (as
  defined in Section 4975(e)(1) of the Code) that is subject to Title I of ERISA or Section 4975 of
  the Code (each a "Plan"), including assets held in an insurance company general account, or (b)
  if the funds being used to pay the purchase price for such Notes include assets of any Plan, an
  exemption to the prohibited transaction rules applies to the purchase and holding of such Notes,
  and (b) in the case of the Class B-1L Notes, either (i) such Holder (or such beneficial owner) is
  not a Plan and is not acquiring the Class B-1L Notes with the assets of the Plan, (ii) such Holder
  (or beneficial owner) is an insurance company and the funds being used to pay the purchase price
  for such Notes includes only assets of its general account and its acquisition and holding of such
  Notes are eligible for exemptive relief under Section I of U.S. Department of Labor Prohibited
  Transaction Class Exemption ("PTCE") 95-60, or (iii) the acquisition and holding of such Notes
  by such Holder (or beneficial owner) are eligible for the exemptive relief under PTCE 96-23, 91-
  38, 90-1 or 84-14.

                (d) No Note shall be sold or transferred (including, without limitation, by pledge
  or hypothecation), except to Non-U.S. Persons in "offshore transactions" in accordance with
  Regulation S under the Securities Act, unless the purchaser or transferee is a Qualified
  Purchaser. Notwithstanding anything to the contrary in this Indenture, no transfer of a Note may
  be made if such transfer would require registration of the Issuer or Co-Issuer under the
  Investment Company Act (subject, as regards the Trustee’s duties, to Section 2.5(f) below).

                 (e) At any time when the Issuer is not subject to Section 13 or 15(d) of the United
  States Securities Exchange Act of 1934, as amended, upon the request of any Noteholder, the
  Issuer shall promptly furnish to such Noteholder or to a prospective purchaser of any Note
  designated by such Noteholder, as the case may be, the information which the Issuer determines

  US_EAST:6212215.13                              80

                                                                                      008556
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 88 of 243 PageID 11409



  to be required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act ("Rule 144A
  Information") in order to permit compliance by such Noteholder with Rule 144A in connection
  with the resale of such Note by such Noteholder; provided that the Issuer shall not be required to
  provide audited financial statements more than once a year or to furnish Rule 144A Information
  in connection with any request made on or after the date that is three years from the later of (i)
  the date such Note (or any predecessor Note) was acquired from the Issuer or (ii) the date such
  Note (or any predecessor Note) was last acquired from an "affiliate" of the Issuer within the
  meaning of Rule 144A, in each case as determined by the Issuer. Upon request by the Issuer, the
  Trustee shall cooperate with the Issuer in mailing or otherwise distributing (at the Issuer’s
  expense) to such Noteholders or prospective purchasers, at and pursuant to the Issuer’s written
  direction, the foregoing materials prepared and provided by the Issuer; provided that the Trustee
  shall be entitled to affix thereto or enclose therewith such disclaimers as the Trustee shall deem
  reasonably appropriate, at its discretion (such as, for example, a disclaimer that such Rule 144A
  Information was assembled by the Issuer and not by the Trustee, that the Trustee has not
  reviewed or verified the accuracy thereof, and that it makes no representation as to the
  sufficiency of such information under Rule 144A or for any other purpose).

                   (f) The Trustee shall not be responsible for ascertaining whether any transfer
  complies with, or otherwise to monitor or determine compliance with, the requirements or terms
  of the Securities Act, applicable state securities laws, ERISA, the Code or the Investment
  Company Act; except that if a certificate is specifically required by the terms of this Section to
  be provided to the Trustee by a prospective transferee, transferor or the Issuer, the Trustee shall
  be under a duty to receive and examine the same to determine whether it conforms substantially
  on its face to the applicable requirements of this Section.

                  (g) If a Responsible Officer of the Trustee becomes aware that (i) a transfer or
  attempted or purported transfer of any Note or interest therein was consummated in compliance
  with the provisions of this Section 2.5 on the basis of a materially incorrect certification from the
  transferor or purported transferee, (ii) a transferee failed to deliver to the Trustee any certificate
  required to be delivered hereunder or (iii) the Holder of any Note or interest therein is in material
  breach of any representation or agreement set forth in any certificate or any deemed
  representation or agreement of such Holder, the Trustee will direct the Note Registrar not to
  register such attempted or purported transfer and if a transfer has been registered, such transfer
  shall be absolutely null and void ab initio and shall vest no rights in the purported transferee
  (such purported transferee, a "Disqualified Transferee") and the last preceding Holder of such
  Note that was not a Disqualified Transferee shall be restored to all rights as a Holder thereof
  retroactively to the date of transfer of such Note by such Holder.

                   (h) For so long as one or more Global Notes are Outstanding:

                  (i)    the Trustee and its directors, officers, employees and agents may deal with
          the Depository for all purposes (including the making of distributions on, and the giving
          of notices with respect to, the Global Notes);

                 (ii)  unless otherwise provided herein, the rights of beneficial owner in a
          Global Note shall be exercised only through the respective Depository and shall be


  US_EAST:6212215.13                               81

                                                                                         008557
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 89 of 243 PageID 11410



          limited to those established by law and agreements between such beneficial owners and
          the respective Depository;

                 (iii) for purposes of determining the identity of and Aggregate Principal
          Amount of Notes beneficially owned by a Holder, the records of the Depository shall be
          conclusive evidence of such identity and Aggregate Principal Amount and the Trustee
          may conclusively rely on such records when acting hereunder;

                  (iv)   the Depository will make book-entry transfers among the Depository
          participants of the Depository and will receive and transmit distributions of principal of
          and interest on the Global Notes to such Depository participants; and

                  (v)    the Depository participants of the Depository shall have no rights under
          this Indenture under or with respect to any of the Global Notes held on their behalf by the
          Depository, and the Depository may be treated by the Trustee and its agents, employees,
          officers and directors as the absolute owner of the Global Notes for all purposes
          whatsoever.

                 (i) Each transferee of a Note (except with respect to a transfer pursuant to
  Regulation S) will be deemed to represent at time of transfer that the transferee is a Qualified
  Institutional Buyer and that (i) it is a Qualified Purchaser, (ii) it is not formed for the purpose of
  investing in the Notes, unless each of its beneficial owners is a Qualified Purchaser, (iii) it is not
  a dealer described in paragraph (a)(1)(ii) of Rule 144A unless such transferee owns and invests
  on a discretionary basis at least U.S.$25 million in securities of issuers that are not affiliated
  persons of such dealer, (iv) it is not a plan referred to in paragraph (a)(1)(i)(D) or (E) of Rule
  144A or a trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A that holds the assets of
  such plan, unless investment decisions are made solely by the fiduciary, trustee or sponsor of
  such plan, (v) it and each account for which it is purchasing is purchasing Notes in at least the
  minimum denomination and (vi) it will provide written notice of the foregoing and any other
  applicable transfer restrictions to any transferee.

                  (j) Any Note issued upon the transfer, exchange or replacement of Notes shall
  bear such applicable legend set forth in the relevant Exhibit hereto unless there is delivered to the
  Trustee, Note Registrar and the Issuer such satisfactory evidence, which may include an Opinion
  of Counsel, as may be reasonably required by any of the Trustee, Note Registrar and the Issuer to
  the effect that (i) neither such applicable legend nor the restrictions on transfer set forth therein
  are required to ensure that transfers thereof comply with the provisions of Rule 144A and to
  ensure that neither of the Co-Issuers nor the Portfolio Collateral becomes an investment
  company required to be registered under the Investment Company Act, and (ii) the Co-Issuers
  and the Portfolio Collateral are exempt from registration under the Investment Company Act
  other than by reason of Section 3(c)(7) thereof. Upon provision of such satisfactory evidence,
  the Trustee, at the direction of the Issuer, shall authenticate and deliver Notes that do not bear
  such applicable legend.

                (k) If, notwithstanding the restrictions set forth in this Section 2.5, either of the
  Co-Issuers determines that any beneficial owner or Holder of a Rule 144A Global Note (i) is a
  U.S. Person and (ii) is not (A) a Qualified Purchaser or (B) a company beneficially owned

  US_EAST:6212215.13                               82

                                                                                         008558
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 90 of 243 PageID 11411



  exclusively by Qualified Purchasers, the Co-Issuers may require, by notice to such beneficial
  owner or Holder, as the case may be, that such beneficial owner or Holder sell all of its right,
  title and interest to such Note (or interest therein) to a Person that is both (1) a Qualified
  Institutional Buyer and (2) a Qualified Purchaser or a company beneficially owned exclusively
  by Qualified Purchasers, with such sale to be effected within 30 days after notice of such sale
  requirement is given. If such beneficial owner or Holder fails to effect the transfer required
  within such 30-day period, (x) upon written direction from the Issuer, the Trustee shall, and is
  hereby irrevocably authorized by such beneficial owner or Holder, as the case may be, to cause
  its interest in such Note to be transferred in a commercially reasonable sale (conducted by the
  Trustee or by an investment banking firm selected by the Trustee and approved by the Issuer
  (whose fees are to be paid exclusively from the proceeds of such sale)), in accordance with
  Section 9-504(3) of the UCC as applied to securities that are sold on a recognized market or that
  may decline speedily in value) to a Person that certifies to the Trustee and the Co-Issuers, in
  connection with such transfer, that such Person is both (1) a Qualified Institutional Buyer and (2)
  a Qualified Purchaser or a company beneficially owned exclusively by one or more Qualified
  Purchasers and (y) pending such transfer, no further payments will be made in respect of such
  Note (or beneficial interest therein) held by such Holder or beneficial owner.

                   Section 2.6.   Mutilated, Destroyed, Lost or Stolen Notes.

                  If (i) any mutilated Note is surrendered to the Trustee or the Issuer or the Trustee
  and the Issuer receive evidence to their reasonable satisfaction of the destruction, loss or theft of
  any Note, and (ii) in the case of a destroyed, lost, or stolen Note, there is delivered to the Issuer
  and the Trustee such security or indemnity as may be required by them to save each of them
  harmless (an unsecured indemnity agreement of an Institutional Investor organized under the
  laws of the United States or any State in the United States with a net worth at least equal to twice
  the amount of the security or indemnity being deemed sufficient to satisfy such security or
  indemnity requirement), then, in the absence of notice to the Co-Issuers or the Trustee that such
  Note has been acquired by a protected purchaser, the Co-Issuers shall execute and, upon a
  written request therefor by the Issuer, the Trustee shall authenticate and deliver, in exchange for
  or in lieu of any such mutilated, destroyed, lost or stolen Note, a new Note of the same Class,
  tenor and principal amount, bearing a number not contemporaneously outstanding. If, after the
  delivery of such new Note, a protected purchaser of the original Note in lieu of which such new
  Note was issued presents such original Note for payment, the Issuer and the Trustee shall be
  entitled to recover such new Note from the Person to whom it was delivered or any Person taking
  title therefrom, except a protected purchaser, and the Issuer and the Trustee shall be entitled to
  recover upon the security or indemnity provided therefor to the extent of any loss, damage, cost
  or expense incurred by the Co-Issuers, or the Trustee, in connection therewith. If any such
  mutilated, destroyed, lost or stolen Note shall have become or shall be about to become due and
  payable in full, or shall have been called for redemption in full, instead of issuing a new Note,
  the Co-Issuers may pay such Note without surrender thereof, except that any mutilated Note
  shall be surrendered.

                Upon the issuance of any new Note under this Section 2.6, the Issuer or the
  Trustee may require the payment of a sum sufficient to cover any tax or other governmental
  charge that may be imposed or any other reasonable expense in relation thereto.


  US_EAST:6212215.13                               83

                                                                                        008559
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 91 of 243 PageID 11412



                 Every new Note issued pursuant to this Section in lieu of any mutilated,
  destroyed, lost or stolen Note shall constitute an original additional contractual obligation of the
  Issuer, whether or not the mutilated, destroyed, lost or stolen Note shall be at any time
  enforceable by anyone, and shall be entitled to all the benefits of this Indenture equally and
  proportionately with any and all other Notes of the same Class duly issued hereunder.

                  The provisions of this Section are exclusive and shall preclude (to the extent
  lawful) all other rights and remedies with respect to the replacement or payment of mutilated,
  destroyed, lost or stolen Notes.

                   Section 2.7.   Payments on the Notes.

                 (a)     No principal will be payable in respect of the Class A-1L Notes (and
  principal collections on the Portfolio Collateral will be applied as described herein) during the
  Revolving Period, except in the event of an Initial Deposit Redemption, an Optional
  Redemption, a Special Redemption, a Tax Event Redemption or a Mandatory Redemption of the
  Class A-1L Notes as described herein. On each Payment Date with respect to the Amortization
  Period, the principal of the Class A-1L Notes will be payable (to the extent of funds available
  therefor and in the order of priority described herein) first to the Class A-1LA Notes and then to
  the Class A-1LB Notes, until the Payment Date on which the Aggregate Principal Amount of
  such Class A-1L Notes have been paid in full. The unpaid principal amount of the Class A-1L
  Notes shall accrue interest at the Applicable Periodic Rate for such Class from the Closing Date
  until such unpaid principal amount is paid in full and such accrued interest shall be payable on
  each Payment Date. To the extent there is any shortfall in the payment of accrued interest at the
  Applicable Periodic Rate on any Payment Date with respect to any of the Class A-1L Notes, the
  Periodic Rate Shortfall Amount will be paid (to the extent of available funds therefor and as
  described herein) on one or more subsequent Payment Dates after payment of the Periodic
  Interest Amount with respect to the Class A-1L Notes, unless earlier paid upon an Initial Deposit
  Redemption, an Optional Redemption, a Special Redemption, a Tax Event Redemption or a
  Mandatory Redemption of the Class A-1L Notes as described herein. In addition, all payments
  of principal on the Class A-1LA Notes that are made in connection with an Initial Deposit
  Redemption, a Rating Confirmation Failure, a Tax Event Redemption or an Optional
  Redemption and all payments of interest will be paid on a pro rata basis with the Class X Notes
  as described herein. All outstanding principal of the Class A-1L Notes, together with the other
  amounts described herein, will be due and payable on the Final Maturity Date.

                  (b)    No principal will be payable in respect of the Class A-2L Notes (and
  principal collections on the Portfolio Collateral will be applied as described herein) during the
  Revolving Period, except in the event of a Special Redemption, an Optional Redemption, a Tax
  Event Redemption or a Mandatory Redemption of the Class A-2L Notes, but only after the
  Aggregate Principal Amount of the Class A-1L Notes (other than with respect to a Special
  Redemption or an O/C Redemption) and the Class X Notes have been paid in full. The unpaid
  principal amount of the Class A-2L Notes shall accrue interest at the Applicable Periodic Rate
  for such Class from the Closing Date until such unpaid principal amount is paid in full and such
  accrued interest shall be payable on each Payment Date. To the extent there is any shortfall in
  the payment of accrued interest at the Applicable Periodic Rate on any Payment Date with
  respect to the Class A-2L Notes, the Periodic Rate Shortfall Amount will be paid (to the extent of

  US_EAST:6212215.13                              84

                                                                                       008560
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 92 of 243 PageID 11413



  available funds therefor and as described herein) on one or more subsequent Payment Dates after
  payment of the Periodic Interest Amount with respect to the Class A-2L Notes, unless earlier
  paid upon an Initial Deposit Redemption, an Optional Redemption, a Special Redemption, a Tax
  Event Redemption or a Mandatory Redemption of the Class A-2L Notes as described herein. All
  outstanding principal of the Class A-2L Notes, together with the other amounts described herein,
  will be due and payable on the Final Maturity Date.

                  (c)    No principal will be payable in respect of the Class A-3L Notes (and
  principal collections on the Portfolio Collateral will be applied as described herein) during the
  Revolving Period, except in the event of a Special Redemption, an Optional Redemption, a Tax
  Event Redemption or a Mandatory Redemption of the Class A-3L Notes, but only after the
  Aggregate Principal Amount of the Class A-1L Notes, the Class A-2L Notes (other than with
  respect to a Special Redemption or an O/C Redemption) and the Class X Notes have been paid in
  full. The unpaid principal amount of the Class A-3L Notes shall accrue interest at the Applicable
  Periodic Rate for such Class from the Closing Date until such unpaid principal amount is paid in
  full and such accrued interest shall be payable on each Payment Date. To the extent there is any
  shortfall in the payment of accrued interest at the Applicable Periodic Rate on any Payment Date
  with respect to the Class A-3L Notes, the Periodic Rate Shortfall Amount will be paid (to the
  extent of available funds therefor and as described herein) on one or more subsequent Payment
  Dates after payment of the Periodic Interest Amount with respect to the Class A-3L Notes, unless
  earlier paid upon an Initial Deposit Redemption, an Optional Redemption, a Special Redemption,
  a Tax Event Redemption or a Mandatory Redemption of the Class A-3L Notes as described
  herein. All outstanding principal of the Class A-3L Notes, together with the other amounts
  described herein, will be due and payable on the Final Maturity Date.

                  (d)    No principal will be payable in respect of the Class A-4L Notes (and
  principal collections on the Portfolio Collateral will be applied as described herein) during the
  Revolving Period, except in the event of a Special Redemption, an Optional Redemption, a Tax
  Event Redemption or a Mandatory Redemption of the Class A-4L Notes, but only after the
  Aggregate Principal Amount of the Class A-1L Notes, the Class A-2L Notes, the Class A-3L
  Notes (other than with respect to a Special Redemption or an O/C Redemption) and the Class X
  Notes have been paid in full. The unpaid principal amount of the Class A-4L Notes shall accrue
  interest at the Applicable Periodic Rate for such Class from the Closing Date until such unpaid
  principal amount is paid in full and such accrued interest shall be payable on each Payment Date.
  To the extent there is any shortfall in the payment of accrued interest at the Applicable Periodic
  Rate on any Payment Date with respect to the Class A-4L Notes, the Periodic Rate Shortfall
  Amount will be paid (to the extent of available funds therefor and as described herein) on one or
  more subsequent Payment Dates after payment of the Periodic Interest Amount with respect to
  the Class A-4L Notes, unless earlier paid upon an Initial Deposit Redemption, an Optional
  Redemption, a Special Redemption, a Tax Event Redemption or a Mandatory Redemption of the
  Class A-4L Notes as described herein. All outstanding principal of the Class A-4L Notes,
  together with the other amounts described herein, will be due and payable on the Final Maturity
  Date.

                (e)    Except in connection with the application of the Additional Collateral
  Deposit Requirement as described herein, no principal will be payable in respect of the Class B-
  1L Notes during the Revolving Period, except in the event of a Special Redemption, an Optional

  US_EAST:6212215.13                             85

                                                                                     008561
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 93 of 243 PageID 11414



  Redemption, a Tax Event Redemption or a Mandatory Redemption of the Class B-1L Notes.
  The principal amount of the Class B-1L Notes shall be due and payable (to the extent of funds
  available therefore and in the order of priority as described herein) on each Payment Date during
  the Amortization Period, but only after the Aggregate Principal Amount of the Class A-1L
  Notes, the Class A-2L Notes, the Class A-3L, the Class A-4L (other than with respect to a
  Special Redemption or an O/C Redemption) and the Class X Notes have been paid in full. The
  unpaid principal amount of the Class B-1L Notes shall accrue interest at the Applicable Periodic
  Rate for such Class from the Closing Date until such unpaid principal amount is paid in full and
  such accrued interest shall be payable on each Payment Date. To the extent there is any shortfall
  in the payment of accrued interest at the Applicable Periodic Rate on any Payment Date with
  respect to the Class B-1L Notes, the Periodic Rate Shortfall Amount will be paid (to the extent of
  available funds therefor and as described herein) on one or more subsequent Payment Dates after
  payment of the Periodic Interest Amount with respect to the Class B-1L Notes, unless earlier
  paid upon an Initial Deposit Redemption, an Optional Redemption, a Special Redemption, a Tax
  Event Redemption or a Mandatory Redemption of the Class B-1L Notes as described herein. All
  outstanding principal of the Class B-1L Notes, together with the other amounts described herein,
  will be due and payable on the Final Maturity Date.

                 (f)     The Class X Notes will provide for the Class X Payment (to the extent
  funds are available therefore as described herein) on each Payment Date, commencing on the
  November 2006 Payment Date through and including the August 2013 Payment Date. The
  Aggregate Principal Amount of the Class X Notes will be due and payable on the Final Maturity
  Date of the Class X Notes. To the extent the Class X Payment will not be paid on any Payment
  Date, the resulting Class X Shortfall Amount will be paid (as described herein) on one or more
  subsequent Payment Dates after payment of the Class X Payment with respect to such Class X
  Notes.

                  (g)     Holders of the Notes of each Class as of the Record Date in respect of a
  Payment Date or as of the Redemption Record Date with respect to the Initial Deposit
  Redemption Date, an Optional Redemption Date, a Special Redemption Date, a Tax Event
  Redemption Date or a Mandatory Redemption Date, shall be entitled, to the extent provided for
  herein, to the interest accrued and payable and principal payable (or Initial Deposit Redemption
  Price, an Optional Redemption Price, a Special Redemption Price, a Tax Event Redemption
  Price or a Mandatory Redemption Price payable, as applicable) on such Payment Date or
  Redemption Record Date with respect to the Initial Deposit Redemption Date, an Optional
  Redemption Date, a Special Redemption Date, a Tax Event Redemption Date or a Mandatory
  Redemption Date. Payments of principal to Holders entitled thereto shall be made in the
  proportion that the Aggregate Principal Amount of the Notes of such Class registered in the
  name of each such Holder on such Record Date or Redemption Record Date with respect to the
  Initial Deposit Redemption Date, an Optional Redemption Date, a Special Redemption Date, a
  Tax Event Redemption Date or a Mandatory Redemption Date.

                  (h)   Interest accrued with respect to any Class of Notes shall be computed on
  the basis of a 360-day year and the actual number of days elapsed during each Periodic Interest
  Accrual Period.



  US_EAST:6212215.13                             86

                                                                                     008562
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 94 of 243 PageID 11415



                   (i)    Notwithstanding any other provision of this Indenture, the obligations of
  the Co-Issuers’ under this Indenture and the payment of principal of, interest on and all other
  amounts payable on or in respect of the Class A-1L Notes, the Class A-2L Notes, the Class A-3L
  Notes, Class A-4L Notes, the Class B-1L Notes and the Class X Notes will constitute
  nonrecourse obligations of the Co-Issuers, payable solely from the Trust Estate. Having realized
  the Collateral and distributed the net proceeds thereof, in each case in accordance with this
  Indenture, neither the Trustee nor any holders of Notes may take any further steps against the
  Co-Issuers to recover any sum still unpaid in respect of any claims under this Indenture or the
  Notes issued under this Indenture and all claims against the Co-Issuers in respect of any such
  sum due but still unpaid shall be extinguished and shall not revive. Neither of the Co-Issuers,
  nor any of their respective agents, partners, beneficiaries, officers, directors, employees or any
  Affiliate of any of them or any of their respective successors or assigns shall be personally liable
  for any amounts payable, or performance due, under the Notes or this Indenture. It is understood
  that the foregoing provisions of this paragraph shall not (A) prevent recourse to the Trust Estate
  for the sums due or to become due under any security, instrument or agreement which is part of
  the Trust Estate or (B) constitute a waiver, release or discharge of any indebtedness or obligation
  evidenced by the Notes or secured by this Indenture, but the same shall continue until paid or
  discharged or (C) constitute a waiver of an otherwise valid cause of action with respect to the
  performance of the Servicer's obligations as set forth in the Servicing Agreement or (D)
  constitute a waiver of any otherwise valid cause of action against the Co-Issuers wherein the loss
  complained of is directly attributable to the willful misconduct or fraud of the Co-Issuers in
  making their respective representations or warranties or the performance of their respective
  obligations under this Indenture or (E) limit the right of any person to name the Co-Issuers as
  parties defendant in any action, suit or in the exercise of any other remedy under the Notes or in
  this Indenture, so long as no judgment in the nature of a deficiency judgment or seeking personal
  liability shall be asked for or (if obtained) enforced against any such person or entity.

                   Section 2.8.   Persons Deemed Owners.

                 The Co-Issuers, the Trustee, the Note Registrar and the Servicer, and any agent of
  the Co-Issuers, the Trustee, the Note Registrar and the Servicer shall treat the Person in whose
  name any Note is registered as it appears on the Note Register as the owner of such Note for the
  purpose of receiving payments on such Note, and for all other purposes whatsoever (whether or
  not such Note is overdue), and none of the Issuer, the Trustee, the Note Registrar or the Servicer,
  nor any agent of any of them, shall be affected by notice to the contrary.

                   Section 2.9.   Cancellation.

                  All Notes surrendered for payment, registration of transfer, exchange or
  redemption, or deemed destroyed, lost or stolen, shall, if surrendered to any Person other than the
  Trustee, be delivered to the Trustee and shall be promptly cancelled by it. No Notes shall be
  authenticated in lieu of or in exchange for any Notes cancelled as provided in this Section 2.9,
  except as expressly permitted by this Indenture. All cancelled Notes held by the Trustee shall be
  destroyed or held by the Trustee in accordance with its standard retention policy unless the Issuer
  shall direct by an Issuer Order that they be returned to the Issuer.



  US_EAST:6212215.13                              87

                                                                                       008563
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 95 of 243 PageID 11416



                   Section 2.10. Tax Purposes.

                Each of the Co-Issuers shall, and each Holder by acceptance of its Note shall be
  deemed to have agreed to, treat the Notes as debt solely of the Issuer for United States federal
  income tax purposes.

                   Section 2.11. Calculation Agent; Determination of LIBOR.

                  (a) The Issuer hereby agrees that for so long as any of the Notes remain
  Outstanding, there will at all times be an agent appointed to calculate LIBOR in respect of each
  Periodic Interest Accrual Period in accordance with the terms of the Notes. The Issuer has
  initially appointed JPMorgan Chase Bank, National Association, as agent with respect to the
  determination of LIBOR (in such capacity, the "Calculation Agent"). The Calculation Agent
  may be removed by the Issuer at any time. If the Calculation Agent is unable or unwilling to act
  as such or is removed by the Issuer, or if the Calculation Agent fails to determine LIBOR for a
  Periodic Interest Accrual Period, the Issuer will promptly appoint as a replacement Calculation
  Agent a leading bank which is engaged in transactions in U.S. dollar deposits in the international
  U.S. dollar market and which does not control or is not controlled by or under common control
  with the Co-Issuers or their Affiliates. The Calculation Agent may not resign or be removed
  from its respective duties without a successor having been duly appointed.

                (b) The Calculation Agent shall determine LIBOR for each Periodic Interest
  Accrual Period in accordance with the following provisions:

                 On each LIBOR Determination Date, LIBOR shall equal the rate, as obtained by
  the Calculation Agent, for three-month U.S. dollar deposits which appears on Telerate Page 3750
  (as reported by Bloomberg Financial Markets Commodities News) or such other page as may
  replace such Page 3750, as of 11:00 a.m. (London time) on such LIBOR Determination Date.
  Notwithstanding the foregoing, LIBOR for the initial Periodic Interest Accrual Period shall be
  determined through the use of straight-line interpolation by reference to two rates calculated in
  accordance with the provisions above, one of which shall be for five-month U.S. dollar deposits
  and the other of which shall be for six-month U.S. dollar deposits.

                  If, on any LIBOR Determination Date, such rate does not appear on Telerate Page
  3750 (as reported by Bloomberg Financial Markets Commodities News) or such other page as
  may replace such Page 3750, the Calculation Agent shall determine the arithmetic mean of the
  offered quotations of the Reference Banks (as defined below) to leading banks in the London
  interbank market for three-month (or five-month or six-month, as applicable) U.S. dollar
  deposits in an amount determined by the Calculation Agent by reference to requests for
  quotations as of approximately 11:00 a.m. (London time) on the LIBOR Determination Date
  made by the Calculation Agent to the Reference Banks. If, on any LIBOR Determination Date,
  at least two of the Reference Banks provide such quotations, LIBOR shall equal such arithmetic
  mean of such quotations. If, on any LIBOR Determination Date, only one or none of the
  Reference Banks provide such quotations, LIBOR shall be deemed to be the arithmetic mean of
  the offered quotations that leading banks in The City of New York selected by the Calculation
  Agent (after consultation with the Servicer) are quoting on the relevant LIBOR Determination
  Date for three-month (or five-month or six-month, as applicable) U.S. dollar deposits in an

  US_EAST:6212215.13                             88

                                                                                      008564
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 96 of 243 PageID 11417



  amount determined by the Calculation Agent that is representative of a single transaction in such
  market at such time by reference to the principal London offices of leading banks in the London
  interbank market; provided that, if the Calculation Agent is required but is unable to determine a
  rate in accordance with at least one of the procedures provided above, LIBOR shall be LIBOR as
  determined on the previous LIBOR Determination Date. As used herein, "Reference Banks"
  means four major banks in the London interbank market selected by the Calculation Agent (after
  consultation with the Servicer).

                 For purposes of any calculations referred to in this paragraph (b), all percentages
  resulting from such calculations will be rounded, if necessary, to the nearest one hundred-
  thousandth of a percentage point.

                  (c) As soon as possible after 11:00 a.m. (New York time) on each LIBOR
  Determination Date, but in no event later than 11:00 a.m. (New York time) on the Business Day
  immediately following each LIBOR Determination Date, the Calculation Agent will notify the
  Issuer, the Trustee, the Irish Paying Agent (as long as any of the Notes are listed on the Irish
  Stock Exchange) and the Servicer of LIBOR for the next Periodic Interest Accrual Period. The
  Calculation Agent will also specify to the Issuer the quotations upon which LIBOR is based, and
  in any event the Calculation Agent shall notify the Issuer before 5:00 p.m. (New York time) on
  each LIBOR Determination Date that either: (i) it has determined or is in the process of
  determining LIBOR or (ii) it has not determined and is not in the process of determining LIBOR
  together with its reasons therefor.

                 (d) Upon receipt of notice of LIBOR for each Periodic Interest Accrual Period
  from the Calculation Agent pursuant to subsection (c) of this Section 2.11, the Trustee shall
  determine the Applicable Periodic Rate with respect to the Notes for such Periodic Interest
  Accrual Period and notify the Irish Stock Exchange of the Applicable Periodic Rate for each
  Class of Note (as long as any of the Notes are listed on the Irish Stock Exchange).

                 (e) The determination of LIBOR by the Calculation Agent and the Applicable
  Periodic Rate with respect to the Notes by the Trustee (in the absence of manifest error) shall be
  final and binding upon all parties.

                   Section 2.12. Option to Acquire Credit Enhancement.

                  Holders of any Class of Notes may elect to acquire bond insurance, a surety bond
  or similar credit enhancement supporting the payment of principal and/or interest on such Class
  of Notes, on terms and conditions acceptable to such Holders and at the sole expense of such
  Holders. Any Class of Notes subject to such enhancement will be designated pursuant to a
  supplemental indenture adopted pursuant to Section 8.1 as "Insured Notes" of such Class.
  Premiums for any such enhancement (together with any other amounts payable to the issuer of
  such bond insurance policy, surety bond or similar credit enhancement, including, without
  limitation, amounts payable to any such issuer to reimburse it for draws thereunder, together with
  interest thereon), and costs incurred by the Co-Issuers in connection with such enhancement will
  be payable from amounts otherwise payable to such Class of Insured Notes, or in such other
  manner chosen by such Holder (provided that any such payment does not adversely affect any
  other Noteholder or holder of a Preferred Share). Any Insured Notes for substantially all other

  US_EAST:6212215.13                             89

                                                                                     008565
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 97 of 243 PageID 11418



  purposes will be treated as Notes of such Class, except that the issuer of the bond insurance
  policy, surety bond or other such credit enhancement will generally be deemed to be the Holder
  of the Notes of such Class, enhanced by such entity and will in such capacity be entitled to
  exercise the rights otherwise exercisable by Holders of such Notes.

                   Section 2.13. Prescription.

                 Payment in respect of any Note will cease to be due if not paid to the Holder of
  such Note due to insufficient payment instructions from such Holder to the Trustee or the Paying
  Agent for a period of twenty years from the Relevant Date.

                                             ARTICLE III

                         AUTHENTICATION AND DELIVERY OF NOTES

                   Section 3.1.   General Provisions.

                 On the Closing Date, the Notes shall be executed by the Co-Issuers and delivered
  to the Trustee for authentication and thereupon the same shall be authenticated and delivered by
  the Trustee upon the Issuer’s written request and upon compliance with the conditions of Section
  3.2 hereof, and upon receipt by the Trustee of the following:

                (a) an Officers’ Certificate of the Co-Issuers evidencing the authorization of the
  execution, authentication and delivery of the Transaction Documents, the Notes and the
  Preferred Shares and specifying the Final Maturity Dates, the applicable principal or stated
  amounts and the interest rates and yields of each Class of the Notes to be authenticated and
  delivered;

                 (b) an Opinion or Opinions of Counsel, dated the Closing Date, substantially in
  the form or forms attached hereto as Schedule G.

                  (c) an Officer’s Certificate or Certificates of the Co-Issuers stating that all
  representations and warranties of the Co-Issuers set forth in the Transaction Documents are true
  and correct and neither of the Co-Issuers is in Default under this Indenture and that the issuance
  of the Notes and the Preferred Shares then applied for will not result in a breach of any of the
  terms, conditions or provisions of, or constitute a default under, any indenture or other agreement
  or instrument to which the Issuer or the Co-Issuer, as applicable, is a party or by which the Issuer
  or the Co-Issuer, as applicable, is bound, or any order of any court or administrative agency
  entered in any proceeding to which the Issuer or the Co-Issuer, as applicable, is a party or by
  which the Issuer or the Co-Issuer, as applicable, is bound or to which the Issuer or the Co-Issuer,
  as applicable, is subject; and that all conditions precedent (other than the deposit of cash by the
  Trustee in the appropriate accounts as provided in Section 3.2(e), (f) and (g) hereof) provided in
  this Section 3.1 and all requirements under Section 3.2 hereof and all conditions precedent
  otherwise provided in this Indenture relating to the authentication and delivery of the Notes
  applied for have been complied with;

                (d) an Accountants’ Certificate in form and substance acceptable to the Issuer and
  the Co-Issuer confirming that the Notes of each Class will be retired by their Final Maturity

  US_EAST:6212215.13                              90

                                                                                       008566
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 98 of 243 PageID 11419



  Dates in accordance with the assumptions set forth in Section 1.3 hereof and specifying the
  procedures undertaken by them to review data and computations relating to the foregoing;

              (e) an executed counterpart of the Servicing Agreement, the Paying and Transfer
  Agency Agreement and the Collateral Administration Agreement;

                   (f) the Initial Portfolio Collateral as provided in Section 3.2(a) hereof;

                 (g) an Issuer Request directing the Trustee to authenticate the Notes in the
  amounts set forth therein, registered in the name(s) set forth therein or as otherwise provided to
  the Trustee by the Issuer or at its direction, and to make delivery thereof to the Issuer or as it may
  otherwise direct therein;

                 (h) an Officer’s Certificate from the Servicer (i) confirming that Schedule A
  attached to this Indenture correctly lists the Initial Portfolio Collateral to be granted to the
  Trustee on the Closing Date (in the case of items of Debt Securities) or scheduled to be granted
  to the Trustee on or not later than thirty (30) days after the Closing Date (in the case of Portfolio
  Loans) pursuant to Section 3.2(a) hereof and (ii) confirming such information with respect to
  each item of Initial Portfolio Collateral as the Issuer reasonably deems necessary to confirm that
  such item of Initial Portfolio Collateral, individually and in the aggregate, meets the
  requirements specified in this Indenture; and

                   (i) such other documents as the Trustee may reasonably require.

                   Section 3.2.   Security for Notes.

                   On the Closing Date, the following conditions shall have been satisfied:

                  (a) Delivery of Initial Portfolio Collateral. The Initial Portfolio Collateral to be
  Granted to the Trustee on such Closing Date, in an amount at least equal to the Initial Portfolio
  Collateral Amount, shall have been Delivered to the Trustee (or, with respect to Portfolio Loans,
  trade confirmations, commitment letters, assignment documents or other documents evidencing a
  commitment to purchase by the Issuer of the Initial Portfolio Collateral on or not later than thirty
  (30) days after the Closing Date shall have been delivered to the Trustee).

                  (b) Certificate of the Issuer. A certificate of an Authorized Officer of the Issuer,
  dated as of the Closing Date, shall have been delivered to the Trustee to the effect, in the case of
  each item of Portfolio Collateral and the Deposit included in the Trust Estate on the Closing
  Date, that as of the Closing Date:

                  (i)     the Issuer is the owner of such item of Portfolio Collateral and the Deposit
          free and clear of any liens, claims (including any adverse claims) or encumbrances of any
          nature whatsoever, except for those granted or expressly permitted pursuant to this
          Indenture and due bills, if any, with respect to interest, or a portion thereof, accrued on
          such Portfolio Collateral prior to the first payment date and owed by the Issuer to the
          seller of such Portfolio Collateral;



  US_EAST:6212215.13                                 91

                                                                                          008567
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 99 of 243 PageID 11420



                 (ii)    the Issuer has acquired its ownership in such item of Portfolio Collateral
          and the Deposit in good faith without notice of any adverse claim, except as described in
          paragraph (b)(i) above;

                  (iii) the Issuer has Delivered such item of Portfolio Collateral to the Trustee
          and has not assigned, pledged or otherwise encumbered any interest in such Portfolio
          Collateral or the Deposit other than interests granted or expressly permitted pursuant to
          this Indenture;

                  (iv)   the Issuer has full right to Grant and does hereby Grant such item of
          Portfolio Collateral and the Deposit to the Trustee;

                 (v)    the information set forth with respect to such item of Portfolio Collateral
          in Schedule A hereto is correct;

                  (vi)   such item of Portfolio Collateral satisfies the requirements of the
          definition of Portfolio Collateral; and

                   (vii)   no such item of Portfolio Collateral is Discount Portfolio Collateral.

                (c) Rating Letters. The Trustee shall have received written evidence that the
  Class X Notes have been rated "AAA" by Standard & Poor’s and "Aaa" by Moody’s, the Class
  A-1LA Notes have been rated "AAA" by Standard & Poor’s and "Aaa" by Moody’s, the Class
  A-1LB Notes have been rated "AAA" by Standard & Poor’s and "Aaa" by Moody’s, the Class
  A-2L Notes have been rated at least "AA" by Standard & Poor’s and at least "Aa2" by Moody’s,
  the Class A-3L Notes have been rated at least "A" by Standard & Poor’s and at least "A2" by
  Moody’s, the Class A-4L Notes have been rated "A-" by Standard & Poor’s and "A3" by
  Moody’s and that the Class B-1L Notes have been rated "BBB" by Standard & Poor’s and
  "Baa2" by Moody’s.

                (d) Accounts. The Collection Account, the Collateral Account, the Initial Deposit
  Account, the Reserve Account, the Expense Reimbursement Account, the Closing Expense
  Account, the Loan Funding Account, the Default Swap Collateral Account, the Default Swap
  Issuer Account and the Preferred Shares Collection Account shall have been established.

                 (e) Initial Deposit Account. The Issuer shall have delivered to the Trustee on the
  Closing Date cash in the amount of $125,678,543.30 representing the Deposit for inclusion in the
  Trust Estate and the Trustee shall have credited such cash to the Initial Deposit Account.

                  (f) Expense Reimbursement Account; Closing Expense Deposit. The Issuer shall
  have delivered to the Trustee on the Closing Date cash in the amount of at least $50,000 for
  inclusion in the Trust Estate and the Trustee shall have credited such cash to the Expense
  Reimbursement Account. The Issuer shall have delivered to the Trustee on the Closing Date
  cash in the amount of $2,512,500 for inclusion in the Trust Estate, and the Trustee shall have
  credited such cash to the Closing Expense Account (the "Closing Expense Deposit") which, after
  payment of all closing expenses (according to the list delivered to the Trustee), shall be
  transferred to the Initial Deposit Account or the Collection Account and applied as set forth in
  Section 10.2(h).

  US_EAST:6212215.13                                92

                                                                                         008568
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 100 of 243 PageID 11421



                  (g) Loan Funding Account. The Issuer shall have delivered to the Trustee on the
  Closing Date cash in the amount of $5,784,684.17 which is equal to the Issuer’s commitment to
  make or otherwise fund draws related to any Delayed Drawdown Loans or Revolving Loans in
  the Initial Portfolio Collateral and the Trustee shall have credited such cash to the Loan Funding
  Account.

                   Section 3.3.   Initial Deposit Redemption.

                  (a) The Issuer shall use reasonable efforts to use on or prior to the Effective Date
  the available funds and Eligible Investments in the Initial Deposit Account (other than Account
  Income on funds on deposit in the Initial Deposit Account) to purchase additional Original
  Portfolio Collateral as permitted pursuant to Section 3.4 hereof taking into account the Initial
  Portfolio Collateral and Original Portfolio Collateral already purchased by the Issuer in the Trust
  Estate (without giving effect to any reductions of that amount that may have resulted from
  scheduled principal payments, principal prepayments or dispositions made with respect to any of
  the Original Portfolio Collateral on or before the Effective Date). If the remaining Deposit in the
  Initial Deposit Account as of the Effective Date equals or exceeds $2,000,000 and the Aggregate
  Principal Amount of the Original Portfolio Collateral (determined in accordance with the
  foregoing sentence) acquired or committed to be acquired by the Issuer is less than the Required
  Portfolio Collateral Amount (subject to the second paragraph of Section 3.4(a)), the Issuer shall
  cause an Initial Deposit Redemption to occur on the Initial Deposit Redemption Date by
  redeeming the Class A-1LA Notes and the Class X Notes in an aggregate amount equal to the
  excess of the Required Portfolio Collateral Amount over the par amount of Original Portfolio
  Collateral; provided that the amount applied to such Initial Deposit Redemption shall not exceed
  the remaining amount of the Deposit (the "Initial Deposit Redemption Amount"). No interest or
  other amount in excess of the Initial Deposit Redemption Amount, other than the Periodic
  Interest Amount with respect to the Class A-1LA Notes and the Class X Notes through the Initial
  Deposit Redemption Date due on the next succeeding Payment Date, shall be payable on or in
  respect of the Class A-1LA or the Class Notes X Notes redeemed in an Initial Deposit
  Redemption. If there is a Deposit in the Initial Deposit Account on the Effective Date but no
  Initial Deposit Redemption is required pursuant to the terms of this Section 3.3(a), the remaining
  Deposit in the Initial Deposit Account shall be transferred to the Collection Account on the
  Effective Date and shall, subject to Section 3.4(d), constitute Collateral Principal Collections.
  Account Income in the Initial Deposit Account shall be transferred to the Collection Account on
  the Effective Date and shall constitute Collateral Interest Collections.

                 (b) If an Initial Deposit Redemption is required, the Issuer, not later than the third
  Business Day immediately following the Effective Date, shall notify the Trustee and each Rating
  Agency in writing that an Initial Deposit Redemption is required pursuant to Section 3.3(a)
  hereof and the amount of the Class A-1LA Notes and the Class X Notes required to be redeemed
  pursuant thereto.

                 (c) Notice of an Initial Deposit Redemption shall be given by the Trustee by first-
  class mail, postage prepaid, mailed not less than ten calendar days prior to the Initial Deposit
  Redemption Date, to each Holder of the Class A-1LA Notes and the Class X Notes to be
  redeemed at the address for such Holder in the Note Register and so long as any Notes are listed
  on the Irish Stock Exchange, to the Irish Paying Agent. All notices of Initial Deposit

  US_EAST:6212215.13                               93

                                                                                        008569
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 101 of 243 PageID 11422



  Redemption shall state the Initial Deposit Redemption Date, the Redemption Record Date with
  respect thereto, the Aggregate Principal Amount of the Class A-1LA Notes and the Class X
  Notes to be redeemed, and that no interest or other amount in excess of the Initial Deposit
  Redemption Amount shall be payable on the amount of the Class A-1LA Notes and the Class X
  Notes to be redeemed.

                  (d) If an Initial Deposit Redemption is required, all Eligible Investments in the
  Initial Deposit Account representing the Deposit not applied to the purchase of Portfolio
  Collateral on or before the Effective Date shall be liquidated on the Business Day immediately
  preceding the Initial Deposit Redemption Date and the proceeds thereof shall be held in the
  Initial Deposit Account. On the Initial Deposit Redemption Date, the Trustee shall withdraw
  from the Initial Deposit Account all funds therein and apply such funds to the payment of
  Holders of the Notes in an amount equal to the Initial Deposit Redemption Amount or to a
  deposit in the Collection Account, as applicable.

                 Section 3.4. Purchase of Portfolio Collateral between the Closing Date and the
  Effective Date; Effective Date Conditions.

                  (a) The Issuer may (i) purchase Original Portfolio Collateral on any Business Day
  during the period from and including the Closing Date to and including the Effective Date or (ii)
  enter into a commitment to purchase Original Portfolio Collateral on any Business Day during
  the period from and including the Closing Date to and including the Effective Date for purchase
  on or as soon as practicable thereafter (provided that the agreed to settlement date shall not be
  more than thirty (30) days after the Effective Date), in each case, for inclusion in the Trust Estate
  in an aggregate amount equal to the Deposit in the Initial Deposit Account. Upon receipt of a
  Servicer Order requesting the purchase of Original Portfolio Collateral the Trustee shall pay out
  of the Initial Deposit Account, during the period commencing on the Closing Date and ending on
  the Effective Date, all or a portion of the funds available therein for the purpose of purchasing
  Original Portfolio Collateral.

                 No Original Portfolio Collateral may be purchased prior to the Effective Date
  unless immediately following the purchase of such item of Portfolio Collateral (as certified by
  Servicer Order), the remaining Deposit in the Initial Deposit Account, after giving effect to such
  purchase, is sufficient as of the date of determination to purchase Original Portfolio Collateral in
  an Aggregate Principal Amount at least equal to the Required Portfolio Collateral Amount for
  delivery into the Trust Estate (taking into account the Initial Portfolio Collateral and Original
  Portfolio Collateral already in the Trust Estate (without giving effect to any reductions of that
  amount that may have resulted from scheduled principal payments, principal prepayments or
  dispositions made with respect to any of the Original Portfolio Collateral on or before the
  Effective Date)).

                 Notwithstanding the foregoing, or any other provision hereof, if the Issuer has
  previously entered into a commitment to purchase an item of Portfolio Collateral to be included
  in the Trust Estate, such commitment not to exceed thirty (30) days, and at the time of such
  commitment such an item of Portfolio Collateral complied with the definition of Portfolio
  Collateral and this Section 3.4(a), then the Issuer may consummate the purchase of such an item


  US_EAST:6212215.13                               94

                                                                                        008570
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 102 of 243 PageID 11423



  of Portfolio Collateral notwithstanding that such an item of Portfolio Collateral fails to comply
  with the definition of Portfolio Collateral and such criteria on the date of settlement.

                  (b) The Servicer shall cause to be delivered to the Trustee on the Effective Date
  an amended Schedule A to this Indenture listing all Original Portfolio Collateral (including the
  Initial Portfolio Collateral then in the Trust Estate) and all commitments to purchase Original
  Portfolio Collateral, which schedule shall supersede any prior Schedule A delivered to the
  Trustee.

                 (c) The Issuer will use its commercially reasonable efforts to purchase, or to enter
  into binding agreements to purchase, Original Portfolio Collateral by the Effective Date, that,
  including the Initial Portfolio Collateral, will satisfy, as of the Effective Date, the Collateral
  Quality Tests, the criteria set forth in Section 12.2 and the Overcollateralization Tests. Within 5
  Business Days after the Effective Date, the Issuer or the Servicer (on behalf of the Issuer) shall
  request a Rating Confirmation on behalf of the Issuer and shall provide a report to the Rating
  Agencies identifying the Original Portfolio Collateral and the Issuer shall obtain and deliver to
  the Trustee and the Rating Agencies, together with the delivery of a report (and an electronic file
  of the Original Portfolio Collateral to S&P) substantially in the form of a Monthly Report as of
  the Effective Date, an Accountants’ Certificate (a) confirming the maturity date, rating, spread,
  coupon and recovery rate for each item of Original Portfolio Collateral as of the Effective Date
  and the information provided by the Issuer with respect to every other asset included or to be
  included in the Trust Estate, by reference to such sources as shall be specified therein, (b)
  confirming that as of the Effective Date (1) each Overcollateralization Test is met; (2) the
  Aggregate Principal Amount of the Original Portfolio Collateral that the Issuer owned or
  committed to purchase as of the Effective Date is at least equal to the Required Portfolio
  Collateral Amount and (3) the Portfolio Collateral complies with all of the requirements of the
  Collateral Quality Tests and the criteria set forth in Section 12.2 and (c) specifying the
  procedures undertaken by them to review data and computations relating to the foregoing
  statements. If a Rating Confirmation Failure should occur, the Notes will be redeemed pursuant
  to Section 9.2 hereof.

                 (d) Notwithstanding any provision in this Indenture to the contrary, if, on the
  Effective Date, the Aggregate Principal Amount of the Portfolio Collateral (without giving effect
  to any reductions of that amount that may have resulted from scheduled principal payments,
  principal prepayments or dispositions made with respect to the Original Portfolio Collateral on or
  prior to such time) exceeds the Required Portfolio Collateral Amount and there are funds
  remaining from the Deposit held in the Initial Deposit Account, the Servicer may direct the
  Trustee to transfer up to the least of (i) 25% of such funds and (iii) $1,000,000, to the Collection
  Account as additional Collateral Interest Collections; provided that the Overcollateralization
  Tests and the collateral criteria described herein are satisfied and the Interest Coverage Test for
  the most recent Payment Date was satisfied. The remainder of the Deposit shall be transferred
  by the Trustee to the Collection Account to be applied as Collateral Principal Collections on the
  Payment Date immediately following the date of determination.




  US_EAST:6212215.13                              95

                                                                                       008571
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 103 of 243 PageID 11424



                   Section 3.5.   Intermediaries.

                 (a) Notwithstanding anything herein to the contrary, to the extent any items of
  Portfolio Collateral issued by an issuer that is not the United States of America, an agency or
  instrumentality thereof, or some other U.S. Person (collectively, "Non-U.S. Portfolio Securities")
  are Granted to the Trustee, such Non-U.S. Portfolio Securities may be delivered to and held by
  the Trustee through one or more Foreign Sub-custodians or Foreign Clearance Systems (as those
  terms are defined in the Section below; collectively, "Foreign Intermediaries") if such Non-U.S.
  Portfolio Securities cannot be Delivered to the Trustee.

                  (b) The Trustee, for the purpose of receiving and holding any Non-U.S. Portfolio
  Securities (as defined in Section 3.5(a)), may appoint one or more banking or securities
  institutions located outside the United States (each a "Foreign Sub-custodian") and/or clearing
  agencies or systems located outside the United States (each, a "Foreign Clearance System"),
  including without limitation Euroclear and Clearstream. With respect to Non-U.S. Portfolio
  Securities (and related cash) held through Foreign Intermediaries, such Foreign Intermediaries
  may be authorized to hold Non-U.S. Portfolio Securities in central securities depositories or
  clearing agencies in which such Foreign Intermediaries participate.

                  (c) The Trustee’s responsibility with respect to the selection or appointment of
  Foreign Intermediaries shall be limited to a duty to exercise reasonable care in the selection or
  retention of such Foreign Intermediaries in light of prevailing settlement and securities handling
  practices, procedures and controls in the relevant market and subject to Section 6.3 hereof;
  provided that the appointment of Euroclear or Clearstream to act as Foreign Intermediary shall
  be deemed to have been made in the exercise of due care. With respect to any costs, expenses,
  damages, liabilities, or claims (including, without limitation, attorneys’ and accountants’ fees)
  incurred by the Issuer as a result of the acts or the failure to act by any Foreign Intermediaries,
  the Trustee shall take reasonable action to recover such costs, expenses, damages, liabilities, or
  claims from such Foreign Intermediaries; provided that the Trustee’s sole liability in that regard
  shall be limited to amounts actually received by it from such Foreign Intermediaries (exclusive
  of related costs and expenses incurred by the Trustee). The Trustee shall not be responsible or
  liable for any failure or delay in the performance of its obligations under this Indenture arising
  out of or caused, directly or indirectly, by circumstances beyond its reasonable control, including
  without limitation, acts of God; earthquakes or fires; floods, wars, civil or military disturbances;
  sabotage; epidemics; riots; interruptions, loss or malfunctions of utilities, computer (hardware or
  software) or communication service; accidents; labor disputes; acts of civil or military authority;
  governmental actions; or inability to obtain labor, material, equipment or transportation.

                                             ARTICLE IV

                                  SATISFACTION AND DISCHARGE

                   Section 4.1.   Satisfaction and Discharge of Indenture.

                 Provided no Event of Default has occurred and is continuing hereunder, this
  Indenture shall cease to be of further effect with respect to the Notes except as to (i) rights of
  registration of transfer and exchange, (ii) substitution of mutilated, destroyed, lost or stolen

  US_EAST:6212215.13                                96

                                                                                       008572
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-32 Filed238 06/09/21 Page 104 of 243 PageID 11425



  Notes, (iii) rights of Noteholders to receive payments of principal thereof and interest thereon, as
  applicable, and any other amounts payable in respect thereof, (iv) the rights, obligations and
  immunities of the Trustee hereunder and (v) the rights of Noteholders as beneficiaries hereof
  with respect to the property deposited with the Trustee and payable to all or any of them and the
  Trustee, on demand of and at the expense of the Issuer, shall execute proper instruments
  acknowledging satisfaction and discharge of this Indenture when:

                                  (1)    Either

                                         (a) all Notes theretofore authenticated and delivered (other
  than (i) Notes which have been destroyed, lost or stolen and which have been paid or replaced as
  provided in Section 2.6 hereof and (ii) Notes for whose payment money has theretofore been
  deposited in trust and thereafter repaid to the Issuer or discharged from such trust, as provided in
  Section 7.3 hereof) have been delivered to the Trustee for cancellation; or

                                      (b) all Notes not theretofore delivered to the Trustee for
  cancellation (i) have become due and payable, or (ii) will become due and payable at their Final
  Maturity Dates within one year;

  and the Issuer, in the case of (b)(i) or (ii) above, has (x) irrevocably deposited or caused to be
  deposited with the Trustee in trust for such purpose, cash or Eligible Investments (any security
  satisfying the definition of Eligible Investments but for the maturity of such security shall for this
  purpose be deemed an Eligible Investment), the amount of cash and the Scheduled Distributions
  on any Eligible Investments being in an amount sufficient to pay and discharge the amount that
  equals the sum of the Cumulative Interest Amount on each Class of Notes to the date of such
  deposit or to the Final Maturity Date, as the case may be, and the Aggregate Principal Amount of
  each Class of Notes not theretofore delivered to the Trustee for cancellation, in each case to the
  extent not previously paid and (y) delivered an Accountants’ Certificate to the Trustee
  confirming such calculations; provided that subsection (b) hereof shall not apply if an election to
  act in accordance with the provisions of Section 5.5 hereof shall have been made and not
  rescinded (except that the deposit of cash that would otherwise apply in the case of such
  subsection (b) shall nevertheless be required); provided further that any Eligible Investments
  deposited hereunder shall at the date of such deposit be rated no lower than the highest rating
  assigned to any of the Notes then outstanding;

                               (2)     the Issuer has paid or caused to be paid all other sums
  payable hereunder by the Issuer; and

                                   (3)    the Issuer has delivered to the Trustee an Officer’s
  Certificate and an Opinion of Counsel each stating that all conditions precedent herein provided
  for relating to the satisfaction and discharge of this Indenture with respect to the Notes have been
  complied with.

                   Section 4.2.   Application of Trust Money.

                  All monies deposited with the Trustee pursuant to Section 4.1 hereof shall be held
  in trust by the Trustee and applied by it, in accordance with the provisions of the Notes and this
  Indenture, to the payment to the Person entitled thereto of the principal and interest in

  US_EAST:6212215.13                               97

                                                                                         008573
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
                                       of 23806/09/21 Page 105 of 243 PageID 11426
Case 3:21-cv-00538-N Document 26-32 Filed



  accordance with Section 11.1 hereof for whose payment such money has been deposited with the
  Trustee, and such money shall be held in a non-interest bearing segregated trust account
  identified as being held in trust for the benefit of the Noteholders. Except as specifically
  provided herein, the Trustee shall not be responsible for payment of interest upon any monies
  deposited with it.

                                              ARTICLE V

                                              REMEDIES

                   Section 5.1.   Events of Default.

                 "Event of Default" means any one of the following events (whatever the reason
  for such Event of Default and whether it shall be voluntary or involuntary or be effected by
  operation of law or pursuant to any judgment, decree or order of any court or any order, rule or
  regulation of any administrative or governmental body):

                  (a) (i) default for a period of four Business Days or more (or, in the case of a
  default in payment due to an administrative error or omission by the Trustee, any Paying Agent
  or the Note Registrar, for a period of seven Business Days or more, provided that the Trustee has
  notified each Rating Agency in writing of any such administrative error or omission) in the
  payment of any amount payable in respect of any Note when due when funds in such amount are
  available for payment as provided herein, or (ii) the failure to apply funds which are available for
  payment in accordance with the priority of distribution set forth in Article XI hereof, which
  failure shall continue for a period of four Business Days (or, in the case of a default in payment
  due solely to an administrative error or omission by the Trustee, any Paying Agent or the Note
  Registrar, for a period of seven Business Days or more, provided that the Trustee has notified
  each Rating Agency in writing of any such administrative error or omission), or (iii) default for a
  period of four Business Days or more (or, in the case of a default in payment due to an
  administrative error or omission by the Trustee, any Paying Agent or the Note Registrar, for a
  period of seven Business Days or more, provided that the Trustee has notified each Rating
  Agency in writing of any such administrative error or omission) in the payment of the Periodic
  Interest Amount due on any Class of Senior Class A Notes or Class X Payment, or, after the
  Senior Class A Notes and the Class X Notes are paid in full, the Periodic Interest Amount due on
  any Class A-3L Notes, or after the Senior Class A Notes, the Class X Notes and the Class A-3L
  Notes are paid in full, the Periodic Interest Amount due on any Class A-4L Notes, or after the
  Class A Notes and the Class X Notes are paid in full, the Class B-1L Notes, on any Payment
  Date, or (iv) default in the payment of the Aggregate Principal Amount and the Cumulative
  Interest Amount, due on any Class of Notes on the Final Maturity Date; or

                  (b) default in the performance or breach of any covenant, representation, warranty
  or other agreement of the Co-Issuers (or either one of them), other than compliance with the
  Overcollateralization Tests, the Interest Coverage Test or the criteria set forth in Section 12.2
  hereof or a default in the performance or breach of a covenant, representation, warranty or other
  agreement which is specifically dealt with elsewhere in this Section or in Article VII hereof, or
  the failure of any representation or warranty of the Co-Issuers (or either one of them) made in
  this Indenture or in any certificate or other writing delivered pursuant hereto or in connection

  US_EAST:6212215.13                               98

                                                                                       008574
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
                                       of 23806/09/21 Page 106 of 243 PageID 11427
Case 3:21-cv-00538-N Document 26-32 Filed



  herewith to be correct in all material respects when the same shall have been made, in either case
  which materially and adversely affects the rights of any Class of Noteholders and continuance of
  such default, breach or failure for a period of 30 days after written notice thereof shall have been
  given to the Co-Issuers or the Servicer by the Trustee or to the Co-Issuers, the Servicer and the
  Trustee by the Majority Noteholders, specifying such default, breach or failure and requiring it to
  be remedied and stating that such notice is a "Notice of Default" hereunder; or

                  (c) the entry of a decree or order by a court having jurisdiction in the premises
  adjudging either of the Co-Issuers as bankrupt or insolvent, or approving as properly filed a
  petition seeking reorganization, arrangement, adjustment or composition of or in respect of either
  of the Co-Issuers under the Bankruptcy Code or any other applicable law, or appointing a
  receiver, liquidator, assignee, or sequestrator (or other similar official) of either of the Co-Issuers
  or of any substantial part of their respective property, or ordering the winding up or liquidation
  of their respective affairs, and the continuance of any such decree, order, case or proceeding not
  dismissed, discharged or stayed and in effect for a period of 60 consecutive days; or

                   (d) the institution by either of the Co-Issuers of proceedings to be adjudicated as
  bankrupt or insolvent, or the consent by either of them to the institution of bankruptcy or
  insolvency proceedings against either of them, or the filing by either of them of a petition or
  answer or consent seeking reorganization or relief under the Bankruptcy Code or any other
  similar applicable law, or the consent by either of the Co-Issuers to the filing of any such petition
  or to the appointment of a receiver, liquidator, assignee, trustee or sequestrator (or other similar
  official) of either of the Co-Issuers or of any substantial part of their respective property, or to
  the ordering of the winding up or liquidation of their respective affairs, or the making by either
  of them of an assignment for the benefit of creditors, or the admission by either of them in
  writing of its inability to pay its debts generally as they become due, or the taking of any action
  by either of the Co-Issuers in furtherance of any such action; or

                (e) either of the Co-Issuers or the pool of assets constituting the Trust Estate
  becomes required to register as an "investment company" under the Investment Company Act; or

                 (f) the failure to maintain on any Calculation Date a Senior Class A
  Overcollateralization Ratio greater than or equal to 100%.

                   Section 5.2.   Acceleration of Maturity; Rescission and Annulment.

                  (a) If an Event of Default (other than an Event of Default specified in Section
  5.1(c) or (d)) with respect to the Notes occurs and is continuing, the Trustee may, with the
  consent of the Requisite Noteholders, and shall, at the direction of the Requisite Noteholders,
  declare the principal of the Notes to be immediately due and payable, by a notice in writing to
  the Issuer and the Servicer. If an Event of Default as specified in Section 5.1(c) or (d) occurs
  and is continuing, the principal of the Notes shall be and become immediately due and payable
  without the necessity of notice or any other action of any Person. If the Notes are declared to be
  immediately due and payable or if an Event of Default specified in Section 5.1(c) or (d) hereof
  occurs, the Holders of each Class of Notes shall be entitled to receive, as applicable, and in the
  order of priority set forth in Section 11.1(d), the Cumulative Interest Amount and the Aggregate
  Principal Amount with respect thereto (in each case as calculated and accrued through the date of

  US_EAST:6212215.13                                99

                                                                                          008575
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
                                       of 23806/09/21 Page 107 of 243 PageID 11428
Case 3:21-cv-00538-N Document 26-32 Filed



  payment in full of the Aggregate Principal Amount of each Class of Notes), and the Servicer
  shall be entitled to receive the amounts payable to the Servicer under and in the order of priority
  set forth in Sections 11.1(b) and 11.1(d).

                 (b) At any time after such a declaration of acceleration of maturity has been made
  and before a judgment or decree for payment of the money due has been obtained by the Trustee
  as provided in this Article, the Requisite Noteholders, by written notice to the Trustee and the
  Co-Issuers, may rescind and annul such declaration and its consequences if:

                   (i)    the Issuer has paid or deposited with the Trustee a sum sufficient to pay:

                (A) all overdue amounts payable on or in respect of the Notes (other than
  amounts due solely as a result of the acceleration);

                (B) to the extent that payment of interest on such amount is lawful, interest on
  such overdue amounts at the Applicable Periodic Rate; and

                 (C) all unpaid Trustee Administrative Expenses, Preferred Shares
  Administrative Expenses, Issuer Base Administrative Expenses, Issuer Excess Administrative
  Expenses, and other sums paid or advanced by the Trustee and the Paying and Transfer Agent
  hereunder and under the Paying and Transfer Agency Agreement and the reasonable
  compensation, expenses, disbursements and advances of the Trustee and the Paying and Transfer
  Agent, their agents and counsel.

                  (ii)  the Trustee has (A) received written evidence that the sum paid or
          deposited with the Trustee by the Issuer pursuant to clause (i) above is sufficient, and (B)
          determined that all Events of Default, other than the nonpayment of such amount that has
          become due solely by such acceleration, have been (1) cured, and the Requisite
          Noteholders by written notice to the Trustee have agreed with such determination (which
          agreement shall not unreasonably be withheld), or (2) waived as provided in Section 5.15
          hereof.

                   Section 5.3.   Proceedings.

                  If an Event of Default has occurred and is continuing and the Notes have been
  declared due and payable and such declaration and its consequences have not been rescinded and
  annulled, or at any time on or after the Final Maturity Date, the Trustee may in its discretion
  proceed to protect and enforce its rights and the rights of the Noteholders by such appropriate
  Proceedings, in its own name and as trustee of an express trust, as the Trustee shall deem most
  effective or as the Trustee may be directed by the Requisite Noteholders to protect and enforce
  any such rights, whether for the specific enforcement of any covenant or agreement in this
  Indenture or in aid of the exercise of any power granted herein, or for collection of sums due and
  unpaid, or to enforce any other proper remedy or legal or equitable right vested in the Trustee by
  this Indenture or by law, but subject, however, to the terms of Section 5.4 hereof. The
  reasonable compensation, costs, expenses, disbursements and advances incurred or paid by the
  Trustee, and its agents and counsel, in connection with any such Proceeding, including, without
  limitation, the exercise of any remedies pursuant to Section 5.4 hereof, shall be reimbursed to the
  Trustee pursuant to Section 6.7 hereof.

  US_EAST:6212215.13                              100

                                                                                        008576
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
                                       of 23806/09/21 Page 108 of 243 PageID 11429
Case 3:21-cv-00538-N Document 26-32 Filed



                    Section 5.4.   Remedies.

                  (a)    If the Notes have been declared due and payable and such declaration and
  its consequences have not been rescinded or annulled, or at any time on or after the Final
  Maturity Date, the Trustee may, after written notice to the Noteholders, and, so long as any Class
  of Notes is listed on the Irish Stock Exchange, the Irish Paying Agent, and shall, upon direction
  by the Requisite Noteholders, to the extent permitted by applicable law, do one or more of the
  following:

                 (i)     institute Proceedings for the collection of all amounts then payable on the
          Notes or under this Indenture, whether by declaration or otherwise, enforce any judgment
          obtained, and collect from the Trust Estate securing the Notes monies adjudged due;

                 (ii)    institute Proceedings for the complete or partial foreclosure of this
          Indenture with respect to the Trust Estate securing the Notes;

                  (iii) exercise any remedies of a secured party under the UCC including the sale
          or liquidation of the Trust Estate in accordance with Section 5.18 hereof and take any
          other appropriate action to protect and enforce the rights and remedies of the Trustee or
          the Holders of the Notes hereunder; or

                    (iv)   exercise any other rights and remedies that may be available at law or in
          equity;

  provided that the Trustee may not sell or liquidate the Trust Estate, or any portion thereof, or any
  rights or interest therein, unless (x) in the case of an acceleration resulting from an Event of
  Default set forth in Section 5.1(a) hereof, or a sale or liquidation of any portion of the Trust
  Estate at or greater than its par value (provided that Defaulted Portfolio Collateral may be
  liquidated without reference to, or inclusion in the calculation of, such limitation), the Requisite
  Noteholders have so directed the Trustee in writing to sell or liquidate the Trust Estate or any
  portion thereof or (y) in the case of any other Event of Default or resulting sale or liquidation,
  100% of the Noteholders have so directed the Trustee in writing to sell or liquidate the Trust
  Estate or any portion thereof; provided further that no Default Swap or Synthetic Security may
  be terminated so long as a declaration of acceleration may be resending or annulled pursuant to
  Section 5.2(b). The Trustee shall send written notice to each of the Noteholders, with a copy to
  the Rating Agencies and so long as any Class of Notes is listed on the Irish Stock Exchange, the
  Irish Paying Agent, of any proposed sale or liquidation of the Trust Estate together with a brief
  description thereof and such written notice shall be accompanied by an Accountant’s Certificate
  (i) confirming the information with respect to such sale or liquidation (to the extent such
  accountants shall be able and willing to confirm such information) and (ii) specifying the
  procedures, if any, undertaken by them to review the data and computations relating to such sale
  or liquidation. The cost of such Accountant’s Certificate shall be reimbursed to the Trustee
  pursuant to Section 6.7 hereof. If the applicable Noteholders direct any sale or liquidation of the
  Trust Estate, or any portion thereof, the Trustee shall sell or liquidate the Trust Estate, or portion,
  thereof, in accordance with Section 5.18 hereof at one or more public or private sales conducted
  in any manner permitted by law.



  US_EAST:6212215.13                               101

                                                                                          008577
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
                                       of 23806/09/21 Page 109 of 243 PageID 11430
Case 3:21-cv-00538-N Document 26-32 Filed



                  (b) If an Event of Default as described in Section 5.1(b) hereof has occurred and
  is continuing, the Trustee may, after written notice to the Noteholders, with a copy to the Rating
  Agencies, and so long as any Class of Notes is listed on the Irish Stock Exchange, the Irish
  Paying Agent, and shall, upon direction of the Requisite Noteholders, institute a Proceeding to
  compel performance of the covenant or to cure the representation or warranty, the breach of
  which gave rise to the Event of Default under such Section and enforce any decree or order
  arising from such Proceeding.

                 (c) If an Event of Default described in Sections 5.1(a)(iii) or 5.1(a)(iv) hereof has
  occurred and is continuing, the Trustee shall, upon written direction of the Requisite
  Noteholders, terminate the services of the Servicer in accordance with the terms of the Servicing
  Agreement.

                   Section 5.5.   Preservation of Trust Estate.

                  (a) If an Event of Default has occurred and is continuing or if the Final Maturity
  Date has occurred and subject to Section 5.4 hereof, the Trustee shall retain the Trust Estate
  securing the Notes intact, collect and cause the collection of the proceeds thereof and make and
  apply all payments and deposits and maintain all accounts in respect of the Notes in accordance
  with the provisions of Sections 10.1, 10.2(a), 10.2(b) and 11.1 hereof (unless and until the Notes
  have been declared due and payable and the applicable Noteholders have directed the Trustee
  pursuant to Section 5.4(a) hereof to sell or liquidate the Trust Estate or any portion thereof). The
  Trustee shall give written notice of the retention of the Trust Estate to the Issuer. If the Notes
  have been declared due and payable pursuant to Section 5.2 hereof or if the Final Maturity Date
  has occurred, any such retention pursuant to this Section 5.5(a) may be rescinded at any time by
  written notice to the Trustee and the Co-Issuers from the applicable Noteholders directing the
  Trustee to sell or liquidate the Trust Estate or any portion thereof.

                 (b) Nothing contained in Section 5.5(a) hereof shall be construed to require the
  Trustee to preserve the Trust Estate securing the Notes if prohibited by applicable law.

                   Section 5.6.   Trustee May File Proofs of Claim.

                  In case there shall be pending Proceedings relative to the Issuer or any other
  obligor upon the Notes under the Bankruptcy Code or any other applicable bankruptcy,
  insolvency or other similar law, or in case a receiver, assignee or trustee in bankruptcy or
  reorganization, liquidator, sequestrator or similar official shall have been appointed for or taken
  possession of the Issuer or its property or such other obligor or its property, or in case of any
  other comparable Proceedings relative to the Issuer or other obligor, or in case of any voluntary
  dissolution, liquidation or winding-up of the Issuer, regardless of whether the principal of any
  Notes shall then be due and payable as therein expressed or by declaration or otherwise and
  regardless of whether the Trustee shall have made any demand pursuant to the provisions of
  Section 5.3 hereof, the Trustee is hereby entitled and empowered to, and may and at the direction
  of the Requisite Noteholders, shall, by intervention in such Proceedings or otherwise:

                  (i)   file and prove a claim or claims for the whole amount of principal and
          interest owing and unpaid in respect of the Notes, and to file such other papers or


  US_EAST:6212215.13                               102

                                                                                       008578
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
                                       of 23806/09/21 Page 110 of 243 PageID 11431
Case 3:21-cv-00538-N Document 26-32 Filed



          documents and take such other action, including participating as a member, voting or
          otherwise, of any committee of creditors, as may be necessary or advisable in order to
          have the claims of the Trustee (including any claim for reasonable compensation to the
          Trustee and each predecessor Trustee, and their respective agents, attorneys and counsel,
          and for reimbursement of all expenses and liabilities incurred, and all advances made by
          the Trustee and each predecessor Trustee or any Noteholder, except as a result of
          negligence or bad faith) and of the Noteholders allowed in any Proceedings relative to the
          Issuer or other obligor upon the Notes or this Indenture or to the creditors or property of
          the Issuer or such other obligor;

                 (ii)   unless prohibited by applicable law and regulations, upon direction of the
          Requisite Noteholders vote on behalf of the Holders of the Notes in any election of a
          trustee or a standby trustee in arrangement, reorganization, liquidation or other
          bankruptcy or insolvency Proceedings (or person performing similar functions in
          comparable Proceedings); and

                  (iii) collect and receive any monies or other property payable to or deliverable
          on any such claims, and distribute in accordance with Section 5.8 hereof all amounts
          received with respect to the claims of the Noteholders and the Trustee on their behalf;
          and any trustee, receiver or liquidator, custodian or other similar official is hereby
          authorized by each of the Noteholders to make payments to the Trustee, and, in the event
          that the Trustee shall consent to the making of payments directly to the Noteholders, to
          pay to the Trustee such amounts as shall be sufficient to cover reasonable compensation
          to the Trustee, each predecessor Trustee and their respective agents, attorneys and
          counsel, and all other expenses and liabilities incurred, and all advances made, by the
          Trustee and each predecessor Trustee or any Noteholder except as a result of negligence
          or bad faith.

                 Nothing herein contained shall be deemed to authorize the Trustee to authorize or
  consent to or vote for or accept or adopt on behalf of any Noteholder any plan of reorganization,
  arrangement, adjustment or compromise affecting the Notes or the rights of any Holder thereof,
  or to authorize the Trustee to vote in respect of the claim of any Noteholder in any such
  Proceeding except, as aforesaid, to vote for the election of a trustee in bankruptcy (or person
  performing similar functions in comparable Proceedings) or to participate as a member of any
  committee of creditors.

                  In any Proceedings brought by the Trustee (and also any Proceedings involving
  the interpretation of any provision of this Indenture to which the Trustee shall be a party) the
  Trustee shall be held to represent all the Holders of the Notes subject to the provisions of this
  Indenture, and it shall not be necessary to make any Holders of the Notes parties to any such
  Proceedings.

                   Section 5.7.   Trustee May Enforce Claims Without Possession of Notes.

                All rights of action and claims under this Indenture or the Notes may be
  prosecuted and enforced by the Trustee without the possession of any of the Notes or the
  production thereof in any Proceeding relating thereto, and any such Proceeding instituted by the

  US_EAST:6212215.13                             103

                                                                                      008579
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
                                       of 23806/09/21 Page 111 of 243 PageID 11432
Case 3:21-cv-00538-N Document 26-32 Filed



  Trustee shall be brought in its own name as trustee of an express trust, and any recovery of
  judgment shall be applied as set forth in Section 5.8 hereof.

                   Section 5.8.   Application of Money Collected.

                  Any money collected by or on behalf of the Trustee with respect to the Notes
  pursuant to this Article V (including all collections from, and proceeds of the sale or liquidation
  of, the Trust Estate) shall be applied at the date or dates fixed by the Trustee and in the same
  order as specified in Sections 11.1(b) and 11.1(d) hereof.

                   Section 5.9.   Limitation on Suits.

                 Except as otherwise provided in Section 5.10 hereof, no Holder of any Note shall
  have any right to institute any Proceedings, judicial or otherwise, with respect to this Indenture,
  or for the appointment of a receiver or trustee, or for any other remedy hereunder, unless:

                (a) such Holder has previously given written notice to the Trustee of a continuing
  Event of Default;

                  (b) the Requisite Noteholders shall have made written request to the Trustee to
  institute Proceedings in respect of such Event of Default in its own name as Trustee hereunder;

                  (c) such Holder or Holders have offered to the Trustee indemnity reasonably
  satisfactory to the Trustee against the costs, expenses and liabilities to be incurred by the Trustee
  in compliance with such request;

                (d) the Trustee for 30 days after its receipt of such notice, request and offer of
  such indemnity has failed to institute any such Proceedings; and

                 (e) no direction inconsistent with such written request has been given to the
  Trustee during such 30-day period by the Requisite Noteholders;

  it being understood and intended that no one or more Holders of Notes shall have any right in
  any manner whatever by virtue of, or by availing of, any provision of this Indenture to affect,
  disturb or prejudice the rights of any other Holders of Notes of the same Class or to obtain or to
  seek to obtain priority or preference over any other Holders of Notes of the same Class or to
  enforce any right under this Indenture, except in the manner herein provided and for the equal
  and ratable benefit of all the Holders of Notes of the same Class.

                   Section 5.10. Unconditional Rights of Noteholders to Receive Principal and
  Interest.

                 Notwithstanding any other provision in this Indenture, but subject to the
  provisions of Sections 2.7 and 11.1 hereof, (a) the Holders of the Class A-1LA Notes shall have
  the right, which is absolute and unconditional, to receive an aggregate amount equal to the
  unpaid Periodic Rate Shortfall Amount, if any, the Aggregate Principal Amount of the
  Class A-1LA Notes and the Class X Notes, as applicable, and accrued and unpaid interest
  thereon at the Applicable Periodic Rate, as any such amounts become due and payable, (b) the

  US_EAST:6212215.13                              104

                                                                                        008580
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
                                       of 23806/09/21 Page 112 of 243 PageID 11433
Case 3:21-cv-00538-N Document 26-32 Filed



  Holders of the Class A-1LB Notes shall have the right, which is absolute and unconditional, to
  receive an aggregate amount equal to the unpaid Periodic Rate Shortfall Amount, if any, the
  Aggregate Principal Amount of the Class A-1LB Notes and accrued and unpaid interest thereon
  at the Applicable Periodic Rate, as any such amounts become due and payable, (c) the Holders of
  the Class A-2L Notes shall have the right, which is absolute and unconditional, to receive an
  aggregate amount equal to the unpaid Periodic Rate Shortfall Amount, if any, the Aggregate
  Principal Amount of the Class A-2L Notes and accrued and unpaid interest thereon at the
  Applicable Periodic Rate, as any such amounts become due and payable, (d) the Holders of the
  Class A-3L Notes shall have the right, which is absolute and unconditional, to receive an
  aggregate amount equal to the unpaid Periodic Rate Shortfall Amount, if any, the Aggregate
  Principal Amount of the Class A-3L Notes and accrued and unpaid interest thereon at the
  Applicable Periodic Rate, as any such amounts become due and payable, (e) the Holders of the
  Class A-4L Notes shall have the right, which is absolute and unconditional, to receive an
  aggregate amount equal to the unpaid Periodic Rate Shortfall Amount, if any, the Aggregate
  Principal Amount of the Class A-4L Notes and accrued and unpaid interest thereon at the
  Applicable Periodic Rate, as any such amounts become due and payable, and (f) the Holders of
  the Class B-1L Notes shall have the right, which is absolute and unconditional, to receive an
  aggregate amount equal to the unpaid Periodic Rate Shortfall Amount, if any, the Aggregate
  Principal Amount of the Class B-1L Notes and the accrued and unpaid interest thereon at the
  Applicable Periodic Rate as any such amounts become due and payable. Furthermore, the
  Holder of any Note shall have the right, which is absolute and unconditional, to institute
  Proceedings for the enforcement of any such payment, and such right shall not be impaired
  without the consent of such Holder. Notwithstanding any other provision in this Section 5.10 or
  otherwise in this Indenture to the contrary, (i) Holders of the Class A-3L Notes shall have no
  right to institute Proceedings for the enforcement of any such payment until such time as no
  Senior Class A Notes remain Outstanding, (ii) Holders of the Class A-4L Notes shall have no
  right to institute Proceedings for the enforcement of any such payment until such time as no
  Senior Class A Notes remain Outstanding, and (iii) Holders of the Class B-1L Notes shall have
  no right to institute Proceedings for the enforcement of any such payment until such time as no
  Class A Notes remain Outstanding, and, in each case, any such right to institute Proceedings
  shall be subject to the provisions of Section 5.9 hereof.

                   Section 5.11. Restoration of Rights and Remedies.

                 If the Trustee or any Noteholder has instituted any Proceeding to enforce any
  right or remedy under this Indenture and such Proceeding has been discontinued or abandoned
  for any reason, or has been determined adversely to the Trustee or to such Noteholder, then and
  in every such case the Issuer, the Trustee and the Noteholder shall, subject to any determination
  in such Proceeding, be restored severally and respectively to their former positions hereunder,
  and thereafter all rights and remedies of the Trustee and the Noteholders shall continue as though
  no such Proceeding had been instituted.

                   Section 5.12. Rights and Remedies Cumulative.

                 No right or remedy herein conferred upon or reserved to the Trustee or to the
  Holders of the Notes is intended to be exclusive of any other right or remedy, and every right and
  remedy shall, to the extent permitted by law, be cumulative and in addition to every other right

  US_EAST:6212215.13                             105

                                                                                      008581
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
                                       of 23806/09/21 Page 113 of 243 PageID 11434
Case 3:21-cv-00538-N Document 26-32 Filed



  and remedy given hereunder or now or hereafter existing by law or in equity or otherwise. The
  assertion or employment of any right or remedy hereunder, or otherwise, shall not prevent the
  concurrent assertion or employment of any other appropriate right or remedy.

                   Section 5.13. Delay or Omission Not Waiver.

                No delay or omission of the Trustee or of any Holder of any Note to exercise any
  right or remedy occurring upon any Event of Default shall impair any such right or remedy or
  constitute a waiver of any such Event of Default or an acquiescence therein. Every right and
  remedy given by this Article V or by law to the Trustee or to the Noteholders may be exercised
  from time to time, and as often as may be deemed expedient, by the Trustee or by the
  Noteholders, as the case may be.

                   Section 5.14. Control by Noteholders.

                  Notwithstanding any other provision of this Indenture, the Requisite Noteholders,
  on behalf of the Holders of all the Notes, shall have the right (a) to cause the institution of and
  direct the time, method and place of conducting any Proceeding for any remedy available to the
  Trustee or (b) subject to Section 6.3(e) hereof, to direct the Trustee with respect to its exercise of
  any right, remedy, trust or power conferred on the Trustee; provided that:

                 (i)     such direction shall not be in conflict with any rule of law or with any
          express provision of this Indenture (including, without limitation, any provision hereof
          providing express personal protection to the Trustee or a limitation on the liability of the
          Co-Issuers as set forth in Section 2.7(i) hereof), and

                   (ii)  the Trustee may take any other action deemed proper by the Trustee that is
          not inconsistent with such direction; provided that, subject to Section 6.1 hereof, the
          Trustee need not take any action that it reasonably determines might involve it in
          liability.

                   Section 5.15. Waiver of Past Defaults.

                 Prior to the time a judgment or decree for payment of the money due has been
  obtained by the Trustee, the Requisite Noteholders may on behalf of the Holders of all the Notes
  waive any past Default and its consequences, with notice to the Rating Agencies, except a
  Default:

                   (a) in the payment of the principal of or interest on any Note, or

               (b) in respect of a covenant or provision hereof that under Section 8.2 hereof
  cannot be modified or amended without the consent of the Holder of each Outstanding Note
  affected.

                 In the case of any such waiver, the Issuer, the Trustee and the Holders of the
  Notes shall be restored to their former positions and rights hereunder, respectively; but no such
  waiver shall extend to any subsequent or other Default or impair any right consequent thereto.
  Upon such waiver, such Default shall cease to exist, and any Event of Default arising therefrom

  US_EAST:6212215.13                               106

                                                                                         008582
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
                                       of 23806/09/21 Page 114 of 243 PageID 11435
Case 3:21-cv-00538-N Document 26-32 Filed



  shall be deemed to have been cured, for every purpose of this Indenture; but no such waiver shall
  extend to any subsequent or other Default or impair any right consequent thereon.

                   Section 5.16. Undertaking for Costs.

                  All parties to this Indenture agree, and each Holder of any Note by his acceptance
  thereof shall be deemed to have agreed, that any court may in its discretion require, in any suit
  for the enforcement of any right or remedy under this Indenture, or in any suit against the Trustee
  for any action taken, or omitted by it as Trustee, the filing by any party litigant in such suit of an
  undertaking to pay the costs of such suit, and that such court may in its discretion assess
  reasonable costs, including reasonable attorneys’ fees, against any party litigant in such suit,
  having due regard to the merits and good faith of the claims or defenses made by such party
  litigant; but the provisions of this Section 5.16 shall not apply to any suit instituted by the
  Trustee, to any suit instituted by any Noteholder, or group of Noteholders, holding in the
  aggregate more than 10% in Aggregate Principal Amount of the Notes, or to any suit instituted
  by any Noteholder for the enforcement of the payment of the principal of or interest on any Note
  on or after the Final Maturity Date expressed in such Note.

                   Section 5.17. Waiver of Stay or Execution Laws.

                  Each of the Co-Issuers covenants (to the extent that it may lawfully do so) that it
  will not at any time insist upon, or plead, or in any manner whatsoever claim or take the benefit
  or advantage of, any stay or execution law wherever enacted, including, but not limited to, filing
  a voluntary petition under the Bankruptcy Code now or at any time hereafter in force, which may
  affect the covenants or the performance of or the exercise of any remedies under this Indenture;
  and each of the Co-Issuers (to the extent that they may lawfully do so) hereby expressly waives
  all benefit or advantage of any such law, and covenants that it will not hinder, delay or impede
  the execution of any power herein granted to the Trustee or any Noteholder, but will suffer and
  permit the execution of every such power as though no such law had been enacted.

                   Section 5.18. Sale of Trust Estate.

                 (a) The power to effect any sale (a "Sale") of any portion of the Trust Estate
  pursuant to Section 5.4 and Section 5.5 hereof shall not be exhausted by any one or more Sales
  as to any portion of such Trust Estate remaining unsold, but shall continue unimpaired until the
  entire Trust Estate securing the Notes shall have been sold or all amounts payable on the Notes
  under this Indenture with respect thereto shall have been paid. The costs of any such sale of the
  Trust Estate shall be reimbursable to the Trustee pursuant to Section 6.7 hereof. The Trustee
  may, upon notice to the Noteholders, and so long as any Class of Notes is listed on the Irish
  Stock Exchange, the Irish Paying Agent, and shall, upon direction of the Requisite Noteholders,
  postpone any Sale by public announcement made at the time of and place of such Sale. The
  Trustee hereby expressly waives its right to any amount fixed by law as compensation for any
  Sale.

                (b) The Trustee may bid for and acquire any portion of the Trust Estate in
  connection with a Sale thereof on an arm’s length basis to the extent not prohibited by applicable
  law, and may pay all or part of the purchase price by crediting against amounts owing on the


  US_EAST:6212215.13                               107

                                                                                         008583
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
                                       of 23806/09/21 Page 115 of 243 PageID 11436
Case 3:21-cv-00538-N Document 26-32 Filed



  Notes or other amounts secured by this Indenture, all or part of the net proceeds of such Sale
  after deducting the reasonable costs, charges and expenses incurred by the Trustee in connection
  with such Sale notwithstanding the provisions of Section 6.7 hereof. The Notes need not be
  produced in order to complete any such Sale, or in order for the net proceeds of such Sale to be
  credited against amounts owing on the Notes. The Trustee may hold, lease, operate, manage or
  otherwise deal with any property so acquired in any manner permitted by law in accordance with
  this Indenture.

                  (c) If any portion of the Trust Estate consists of securities issued without
  registration under the Securities Act ("Unregistered Securities"), the Trustee may seek an
  Opinion of Counsel, or, if no such Opinion of Counsel can be obtained and with the consent of
  the Requisite Noteholders, seek a no-action position from the Securities and Exchange
  Commission or any other relevant Federal or state regulatory authorities, regarding the legality of
  a public or private sale of such Unregistered Securities (the costs of which in each case, shall be
  reimbursable to the Trustee pursuant to Section 6.7 hereof).

                  (d) The Trustee shall execute and deliver an appropriate instrument of
  conveyance transferring its interest in any portion of the Trust Estate in connection with a Sale
  thereof. In addition, the Trustee is hereby irrevocably appointed the agent and attorney-in-fact of
  the Issuer to transfer and convey its interest in any portion of the Trust Estate in connection with
  a Sale thereof and to take all action necessary to effect such Sale. No purchaser or transferee at
  such a Sale shall be bound to ascertain the Trustee’s authority, inquire into the satisfaction of any
  conditions precedent or see to the application of any monies.

                   Section 5.19. Action on Notes.

                 The Trustee’s right to seek and recover judgment on the Notes or under this
  Indenture shall not be affected by the seeking or obtaining of or application for any other relief
  under or with respect to this Indenture. Neither the lien of this Indenture nor any rights or
  remedies of the Trustee or the Noteholders hereunder shall be impaired by the recovery of any
  judgment by the Trustee.

                                             ARTICLE VI

                                            THE TRUSTEE

                   Section 6.1.   Certain Duties and Responsibilities.

               (a) Except during the continuance of an Event of Default (other than a Trustee
  Payment-Related Event of Default):

                                 (1)      the Trustee undertakes to perform such duties and only
  such duties as are specifically set forth in this Indenture, and no implied covenants or obligations
  shall be read into this Indenture against the Trustee; and

                                 (2)     in the absence of bad faith on its part, the Trustee may
  conclusively rely, as to the truth of the statements and the correctness of the opinions expressed
  therein, upon certificates or opinions furnished to the Trustee and conforming to the

  US_EAST:6212215.13                              108

                                                                                        008584
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
                                       of 23806/09/21 Page 116 of 243 PageID 11437
Case 3:21-cv-00538-N Document 26-32 Filed



  requirements of this Indenture; provided that in the case of any such certificates or opinions
  which by any provision hereof are specifically required to be furnished to the Trustee, the
  Trustee shall be under a duty to examine the same to determine whether or not they conform on
  their face to the requirements of this Indenture and shall promptly notify the party delivering the
  same if such certificate or opinion does not so conform. If a corrected certificate or opinion shall
  not have been delivered to the Trustee within 15 days after such notice from the Trustee, the
  Trustee shall so notify the Noteholders.

                   (b) In case an Event of Default (other than a Trustee Payment-Related Event of
  Default) of which the Trustee has actual knowledge has occurred and is continuing, the Trustee
  shall, prior to the receipt of directions, if any, from the Requisite Noteholders, exercise such of
  the rights and powers vested in it by this Indenture, and use the same degree of care and skill in
  its exercise as a prudent person would exercise or use under the circumstances in the conduct of
  such person’s own affairs.

                  (c) No provision of this Indenture shall be construed to relieve the Trustee from
  liability for its own negligent action, its own negligent failure to act, or its own willful
  misconduct, except that:

                                    (1)   this subsection shall not be construed to limit the effect of
  subsection (a) of this Section;

                                 (2)     the Trustee shall not be liable for any error of judgment
  made in good faith by a Responsible Officer, unless it shall be proven that the Trustee was
  negligent in ascertaining the pertinent facts;

                                (3)     the Trustee shall not be liable with respect to any action
  taken or omitted to be taken by it in good faith in accordance with the direction of the Issuer or
  the Co-Issuer in accordance with this Indenture and/or the Requisite Noteholders (or Holders
  with such larger percentage as may be required by the terms hereof) relating to the time, method
  and place of conducting any Proceeding for any remedy available to the Trustee, or exercising
  any trust or power conferred upon the Trustee, under this Indenture;

                                  (4)     no provision of this Indenture shall require the Trustee to
  expend or risk its own funds or incur any extraordinary financial liability in the performance of
  any of its duties hereunder, or in the exercise of any of its rights or powers, if it shall have
  reasonable grounds for believing that repayment of such funds or indemnity satisfactory to it
  against such risk or liability is not reasonably assured to it (provided that the unsecured
  agreement of any Noteholder that is an Institutional Investor organized under the laws of the
  United States or any State in the United States shall constitute adequate assurance with respect to
  repayment and indemnity; provided that the aggregate net worth of the Institutional Investors
  providing such unsecured agreements shall be not less than $200,000,000); provided that the
  reasonable costs of performing its ordinary services under this Indenture shall not be deemed an
  "extraordinary financial liability" for purposes hereof; and

                                (5)      the Trustee shall not be liable to the Noteholders for any
  action taken or omitted by it at the direction of the Issuer, the Servicer and/or the Holders of the


  US_EAST:6212215.13                               109

                                                                                        008585
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
                                       of 23806/09/21 Page 117 of 243 PageID 11438
Case 3:21-cv-00538-N Document 26-32 Filed



  Notes under circumstances in which such direction is required or permitted by the terms of this
  Indenture.

                 (d) Whether or not therein expressly so provided, every provision of this
  Indenture relating to the conduct or affecting the liability of or affording protection to the Trustee
  shall be subject to the provisions of this Section 6.1 and Section 6.3 hereof.

                  (e) The Trustee, promptly after receipt by a Responsible Officer, shall transmit by
  first class mail all Holders of Notes, as their names and addresses appear on the Note Register,
  all written communications that are required hereunder to be delivered to the Trustee and are
  received from or on behalf of the Issuer or the Servicer (excluding in the case of the Holders (i)
  information provided by the Trustee to the Issuer pursuant to Section 10.4 hereof, (ii) so long as
  no Event of Default (other than a Trustee Payment-Related Event of Default) has occurred and is
  continuing, Servicer Orders received by the Trustee pursuant to Sections 10.2, 11.3 and 12.4
  hereof, and (iii) Monthly Reports received pursuant to Section 10.5(a) hereof, unless, in any such
  case, requested by any Holder) and any notification or other communication received from any
  of the Rating Agencies stating that the rating of any Class of Notes has been, or will be, changed
  or withdrawn.

                   Section 6.2.   Notice of Default.

                 Promptly (and in no event later than 5 Business Days) after the occurrence of any
  Default or Event of Default of which a Responsible Officer of the Trustee has actual knowledge
  or after any declaration of acceleration has been made by or delivered to the Trustee pursuant to
  Section 5.2 hereof, the Trustee shall transmit by mail to the Rating Agencies, to all Holders of
  Notes, as their names and addresses appear on the Note Register, and to the Issuer and the
  Servicer, notice of all Defaults or Events of Default hereunder of which a Responsible Officer of
  the Trustee has actual knowledge, unless such Default or Event of Default shall have been cured
  or waived.

                   Section 6.3.   Certain Rights of Trustee.

                   Except as otherwise provided in Section 6.1 hereof:

                 (a) the Trustee may rely and shall be protected in acting or refraining from acting
  upon any resolution, certificate, statement, instrument, opinion, report, notice, request, direction,
  consent, order, bond, note or other paper or document (including but not limited to any reports
  prepared and delivered under Article X hereunder) believed by it in good faith to be genuine and
  to have been signed or presented by the proper party or parties;

                (b) any request or direction of the Servicer mentioned herein shall be sufficiently
  evidenced by a Servicer Request or Servicer Order, as the context may require;

                  (c) whenever in the administration of this Indenture the Trustee shall (i) deem it
  desirable that a matter be proved or established prior to taking, suffering or omitting any action
  hereunder, the Trustee (unless other evidence be herein specifically prescribed) may, in the
  absence of bad faith on its part, rely upon an Officer’s Certificate or (ii) be required to determine
  the value of any Collateral or funds hereunder or the cash flows projected to be received

  US_EAST:6212215.13                               110

                                                                                         008586
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
                                       of 23806/09/21 Page 118 of 243 PageID 11439
Case 3:21-cv-00538-N Document 26-32 Filed



  therefrom, the Trustee may, in the absence of bad faith on its part, rely on reports of nationally
  recognized accounting firms or other persons qualified to provide the information required to
  make such determination including nationally recognized dealers in securities of the type being
  valued and securities quotation services;

                (d) as a condition to the taking or omitting of any action by it hereunder, the
  Trustee may consult with counsel and the advice of such counsel or any Opinion of Counsel shall
  be full and complete authorization and protection in respect of any action taken or omitted by it
  hereunder in good faith and in reliance thereon;

                  (e) the Trustee shall be under no obligation to exercise any of the rights or powers
  vested in it by this Indenture at the request or direction of any of the Noteholders pursuant to this
  Indenture unless such Noteholders shall have offered to the Trustee security reasonably
  satisfactory to it or indemnity against all costs, expenses and liabilities which might reasonably
  be incurred by it in compliance with such request or direction (an unsecured indemnity
  agreement of an Institutional Investor organized under the laws of the United States or any state
  in the United States shall be deemed sufficient; provided that the aggregate net worth of the
  Institutional Investors providing such unsecured agreements shall not be less than
  $200,000,000);

                  (f) the Trustee shall not be bound to make any investigation into the facts or
  matters stated in any resolution, certificate, statement, instrument, opinion, report, notice,
  request, direction, consent, order, bond, note or other paper or documents received by it, but the
  Trustee, in its discretion, may and, upon written direction of the Majority Noteholders shall,
  make such further inquiry or investigation into such facts or matters as it may see fit or as it shall
  be directed, and the Trustee and any Noteholder (acting solely through the Trustee and at the
  expense of such Noteholder) shall be entitled, on reasonable prior request (which request shall
  include a statement of the purpose therefor) made in advance to the Issuer, the Trustee and the
  Servicer, to examine the books and records of the Issuer and the Servicer relating to the Trust
  Estate, personally or by agent or attorney during the Issuer’s or the Servicer’s normal business
  hours; provided that the Trustee or any such Noteholder shall, and shall cause its agents, to hold
  in confidence all such information, except (i) to the extent disclosure may be required by law, by
  any regulatory authority, the Transaction Documents or by the National Association of Insurance
  Commissioners, (ii) a Noteholder may disclose such information to any prospective transferee
  and to such Noteholder’s and transferee’s accountants, consultants, attorneys and similar agents;
  provided that all such persons agree in writing to hold such information as confidential and (iii)
  except to the extent that the Trustee, in its sole judgment, may determine that such disclosure is
  consistent with its obligations hereunder;

                  (g) the Trustee may execute any of the trusts or powers hereunder or perform any
  duties hereunder either directly or by or through agents or attorneys and the Trustee shall not be
  responsible for any misconduct or negligence on the part of any agent or attorney appointed with
  due care by it hereunder;

                (h) to the extent permitted by applicable law, the Trustee shall not be required to
  give any bond or surety in respect of the execution of this Indenture or otherwise;


  US_EAST:6212215.13                               111

                                                                                         008587
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
                                       of 23806/09/21 Page 119 of 243 PageID 11440
Case 3:21-cv-00538-N Document 26-32 Filed



                  (i) the Trustee shall not be deemed to have notice or knowledge of any matter
  unless a Responsible Officer within the Corporate Trust Office has actual knowledge thereof or
  unless written notice thereof is received by the Trustee at the Corporate Trust Office and such
  notice references the Notes generally, the Issuer or this Indenture. Whenever reference is made
  in this Indenture to a Default or an Event of Default such reference shall, insofar as determining
  any liability on the part of the Trustee is concerned, be construed to refer only to a Default or an
  Event of Default of which the Trustee is deemed to have knowledge in accordance with this
  paragraph;

                (j) the permissive right of the Trustee to take or refrain from taking any actions
  enumerated in this Indenture shall not be construed as a duty;

                   (k) the Trustee shall not be liable for any action it takes, or omits to take, in good
  faith that it reasonably believes to be authorized or within its rights or powers hereunder;

                 (l) the rights, privileges, protections, immunities and benefits given to the
  Trustee, including, without limitation its right to be indemnified, are extended to, and shall be
  enforceable by, the Trustee in each of its capacities hereunder, and to each Paying Agent, Paying
  and Transfer Agent, Authenticating Agent, Transfer Agent and Note Registrar;

                  (m)     the Trustee shall not be responsible for the accuracy of the books or
  records of, or acts or omissions of, the Depository, any Transfer Agent (other than the Trustee
  itself acting in that capacity), Clearstream, Euroclear, any Calculation Agent (other than the
  Trustee itself acting in that capacity) or any Paying Agent (other than the Trustee itself acting in
  that capacity); provided, the Trustee will make reasonable efforts to correct any errors they
  become aware of or to notify the appropriate parties of any errors they become aware of; and

                  (n)    the Trustee will not be liable for the actions or omissions of the Servicer,
  and without limiting the foregoing, the Trustee will not be under any obligation to monitor,
  evaluate or verify compliance by the Servicer with the terms hereof or the Servicing Agreement,
  or to verify or independently determine the accuracy of the information received by it from the
  Servicer (or from any selling institution, agent, bank, trustee or similar source) with respect to
  the Portfolio Collateral.

                   Section 6.4.   Not Responsible for Recitals or Issuance of Notes.

                  The recitals contained herein and in the Notes, other than the certificate of
  authentication thereon, shall be taken as the statements of the Issuer, and the Trustee assumes no
  responsibility for their correctness. The Trustee makes no representation as to the validity or
  sufficiency of this Indenture, of the Trust Estate, or of the Notes. The Trustee shall not be
  accountable for the use or application by the Issuer of the Notes or Preferred Shares or the
  proceeds thereof.

                   Section 6.5.   May Hold Notes.

               (a) JPMorgan Chase Bank, National Association, or any other Person that
  becomes Trustee hereunder, in any capacity, may become the owner or pledgee of Notes, and


  US_EAST:6212215.13                               112

                                                                                          008588
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
                                       of 23806/09/21 Page 120 of 243 PageID 11441
Case 3:21-cv-00538-N Document 26-32 Filed



  may otherwise deal with the Issuer or any Affiliate thereof with the same rights it would have if
  it were not Trustee.

                  (b) The Trustee and its Affiliates may invest in for their own account obligations
  or securities that would be appropriate for inclusion in the assets as Portfolio Collateral, and the
  Trustee in making those investments has no duty to act in a way that is favorable to the Issuer or
  the Holders of the Notes or the Preferred Shares. The Trustee’s Affiliates currently serve, and
  may in the future serve as investment advisor for other issuers of collateralized debt obligations.

                 (c) The Trustee and its Affiliates are permitted to receive additional compensation
  that could be deemed to be in the Trustee’s economic self interest for (i) serving as investment
  advisor, administrator, shareholder, servicing agent, custodian or sub-custodian with respect to
  certain Eligible Investments, (ii) using Affiliates to effect transactions in certain Eligible
  Investments selected by the Servicer and (iii) effecting transactions in certain Eligible
  Investments. Such compensation shall not be an amount that is reimbursable or payable pursuant
  to this Indenture. All purchases of Eligible Investments shall be made in accordance with
  Section 10.2(b).

                   Section 6.6.   Money Held in Trust.

                 Money held by the Trustee in trust hereunder need not be segregated from other
  funds held by the Trustee in trust hereunder except to the extent required herein or required by
  law. The Trustee shall be under no liability for interest on any money received by it hereunder
  except as otherwise agreed upon with the Issuer and except to the extent of income or other gain
  on Eligible Investments which are deposits in or certificates of deposit of the Trustee in its
  commercial capacity and income or other gain actually received by the Trustee on Eligible
  Investments. Under no circumstances shall the Trustee be responsible for any losses on
  investments made in accordance with an Issuer Order or Servicer Order, unless such investment
  is made in an obligation of the Trustee in its corporate capacity.

                   Section 6.7.   Compensation and Reimbursement.

                   The Issuer agrees:

               (a) to pay the Trustee on each Payment Date (in accordance with the priority of
  payment provisions set forth in Section 11.1 hereof) compensation for all services rendered by it
  hereunder (which compensation shall not be limited by any provision of law in regard to the
  compensation of a trustee of an express trust) in accordance with the Trustee Fee Letter
  Agreement;

                 (b) except as otherwise expressly provided herein, to reimburse the Trustee (in
  accordance with the priority of payment provisions set forth in Section 11.1 hereof) in a timely
  manner upon its request for all reasonable expenses, disbursements and advances incurred or
  made by the Trustee (as such or as Securities Intermediary) in accordance with any provision of
  this Indenture or in the enforcement of any provision hereof (including the reasonable
  compensation and the expenses and disbursements of its agents and counsel) and expenses
  related to the maintenance and administration of the Collateral; provided that any securities
  transaction charges to the extent included above shall, in the case of certain Eligible Investments

  US_EAST:6212215.13                              113

                                                                                       008589
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
                                       of 23806/09/21 Page 121 of 243 PageID 11442
Case 3:21-cv-00538-N Document 26-32 Filed



  specified by the Servicer, be waived in the event that any amounts are received by the Trustee
  during a Due Period from a financial institution in consideration of purchasing such Eligible
  Investments, except any such expense, disbursement or advance as may be attributable to the
  Trustee’s negligence, willful misconduct or bad faith;

                 (c) to reimburse the Trustee (in accordance with the priority of payment
  provisions set forth in Section 11.1 hereof) for its payment of the fees and expenses of any
  accounting firm or investment banking firm employed by the Trustee to perform the accounting
  required pursuant to Section 5.4, Section 5.5, Section 6.3(c) or Section 10.6 hereof and for its
  payment of the fees and expenses of the Irish Paying Agent, Paying Agents or Authenticating
  Agents appointed by it at the request of the Issuer pursuant to Section 2.4;

                  (d) to indemnify the Trustee, its directors, officers, employees and agents (in
  accordance with the priority of payment provisions set forth in Section 11.1 hereof) for, and to
  hold it harmless against, any loss, liability or expense (including without limitation reasonable
  attorney’s fees and expenses) incurred without negligence, willful misconduct or bad faith
  arising out of or in connection with the acceptance or administration of this trust and the
  Transaction Documents, including the costs and expenses of defense against any claim or
  liability in connection with the exercise or performance of any of its powers or duties hereunder
  (including as Securities Intermediary); and

                 (e) to pay the Trustee (in accordance with the priority of payment provisions set
  forth in Section 11.1 hereof) reasonable additional compensation together with its expenses
  (including reasonable attorneys’ fees) for any collection action taken pursuant to Section 6.12
  hereof.

                   Section 6.8.   Corporate Trustee Required; Eligibility.

                  There shall at all times be a Trustee hereunder which shall be a bank organized
  and doing business under the laws of the United States of America or of any State, authorized
  under such laws to exercise corporate trust powers, having a combined capital and surplus of at
  least $200,000,000, having a long-term unsecured debt rating of "BBB" or better by Standard &
  Poor’s and "Baa1" or better by Moody’s, and subject to supervision or examination by Federal or
  state authority. If such corporation publishes reports of condition at least annually, pursuant to
  law or to the requirements of the aforesaid supervising or examining authority, then for the
  purposes of this Section 6.8, the combined capital and surplus of such corporation shall be
  deemed to be its combined capital and surplus as set forth in its most recent report of condition
  so published. In addition, the Trustee shall not be "affiliated" (as that term is defined in Rule 405
  of the Securities Act) with the Co-Issuers or with any person involved in the organization or
  operation of the Co-Issuers and shall not offer or provide credit or credit enhancement to the Co-
  Issuers (as provided per Rule 3a-7). If at any time the Trustee shall cease to be eligible in
  accordance with the provisions of this Section 6.8, it shall resign immediately in the manner and
  with the effect hereinafter specified in this Article VI.




  US_EAST:6212215.13                              114

                                                                                        008590
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
                                       of 23806/09/21 Page 122 of 243 PageID 11443
Case 3:21-cv-00538-N Document 26-32 Filed



                   Section 6.9.   Resignation and Removal; Appointment of Successor.

                   (a) No resignation or removal of the Trustee and no appointment of a successor
  Trustee pursuant to this Article VI shall become effective until the acceptance of appointment by
  the successor Trustee under Section 6.10 hereof. The indemnifications in favor of the Trustee in
  Section 6.7 hereof shall survive any resignation or removal (to the extent of any indemnified
  liabilities, costs, expenses and other amounts arising or incurred prior to, or arising out of actions
  or omissions occurring prior to, such resignation or removal).

                  (b) The Trustee may resign at any time by giving written notice thereof to the
  Issuer, the Rating Agencies, the Noteholders and the Servicer and, so long as any Class of Notes
  is listed on the Irish Stock Exchange, the Irish Paying Agent. Upon receiving such notice of
  resignation, the Issuer shall at the direction of its board of directors (with the written consent of
  the Servicer, not to be unreasonably withheld) promptly appoint a successor trustee or trustees by
  written instrument, in duplicate, executed by an Authorized Officer of the Issuer on behalf of the
  Issuer, one original copy of which shall be delivered to the Trustee so resigning and one original
  copy to the successor trustee or trustees, together with a copy to each Noteholder. If no
  successor trustee shall have been appointed and an instrument of acceptance by a successor
  Trustee shall not have been delivered to the Trustee within 30 days after the giving of such
  notice of resignation, the resigning Trustee, or any Holder of a Note, may, on behalf of himself
  and all others similarly situated, petition any court of competent jurisdiction for the appointment
  of a successor Trustee.

                (c) Subject to Section 6.9(a) hereof, the Trustee may be removed at any time at
  the direction the Holders of more than 50% of the Aggregate Principal Amount of the
  Controlling Class.

                (d) The Issuer, at the direction of its board of directors, by Issuer Order, may
  remove the Trustee petition any court of competent jurisdiction for the removal of the Trustee
  and the appointment of a successor Trustee, if at any time:

                  (i)     the Trustee shall cease to be eligible under Section 6.8 hereof and shall fail
          to resign after written request therefor by the Issuer or by the Requisite Noteholders, or

                   (ii)    the Trustee shall become incapable of acting or shall be adjudged bankrupt
          or insolvent or a receiver or liquidator of the Trustee or of its property shall be appointed
          or any public officer shall take charge or control of the Trustee or of its property or
          affairs for the purpose of rehabilitation, conservation or liquidation.

                (e) If the Trustee shall resign, be removed or become incapable of acting, or if a
  vacancy shall occur in the office of the Trustee for any cause, the Issuer, at the direction of its
  board of directors, by Issuer Order, shall (with the written consent of the Servicer, not to be
  unreasonably withheld) promptly appoint a successor Trustee. If no successor Trustee shall have
  been so appointed by the Issuer and shall have accepted appointment in the manner hereinabove
  provided, any Noteholder may, on behalf of himself and all others similarly situated, petition any
  court of competent jurisdiction for the appointment of a successor Trustee.



  US_EAST:6212215.13                               115

                                                                                         008591
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
                                       of 23806/09/21 Page 123 of 243 PageID 11444
Case 3:21-cv-00538-N Document 26-32 Filed



                (f) The Issuer shall give prompt notice of each resignation and each removal of
  the Trustee and each appointment of a successor Trustee by giving facsimile notice of such
  event, confirmed by first-class mail, postage prepaid, to each Rating Agency, Bear Stearns, the
  Servicer and to the Holders of the Notes as their names and addresses appear in the Note
  Register. Each notice shall include the name of the successor Trustee and the address of its
  Corporate Trust Office.

                   Section 6.10. Acceptance of Appointment by Successor.

                  Every successor Trustee appointed hereunder shall be required to meet the
  eligibility requirements set forth in Section 6.8 hereof and shall execute, acknowledge and
  deliver to the Issuer and the retiring Trustee an instrument accepting such appointment, and
  thereupon the resignation or removal of the retiring Trustee shall become effective and such
  successor Trustee, without any further act, deed or conveyance, shall become vested with all the
  rights, powers, trusts, duties and obligations of the retiring Trustee; but, on request of the Issuer,
  the successor Trustee or the Requisite Noteholders, such retiring Trustee shall, upon payment of
  its fees, expenses and indemnities then unpaid, execute and deliver an instrument transferring to
  such successor Trustee all the rights, powers and trusts of the retiring Trustee, and shall duly
  assign, transfer and deliver to such successor Trustee all property and money held by such
  retiring Trustee hereunder, subject nevertheless to its lien, if any; provided for in Section 6.13
  hereof. Upon request of any such successor Trustee, the Issuer shall execute any and all
  instruments for more fully and certainly vesting in and confirming to such successor Trustee all
  such rights, powers and trusts.

                 No appointment of a successor Trustee shall become effective until the date ten
  days after notice of such appointment has been given to each Noteholder, and, so long as any
  Class of Notes is listed on the Irish Stock Exchange, the Irish Paying Agent.

                   Section 6.11. Merger, Conversion, Consolidation or Succession to Business of
  Trustee.

                  Any corporation into which the Trustee may be merged or converted or with
  which it may be consolidated, or any corporation resulting from any merger, conversion or
  consolidation to which the Trustee shall be a party, or any corporation succeeding to all or
  substantially all of the corporate trust business of the Trustee, shall be the successor of the
  Trustee hereunder; provided such corporation shall be otherwise qualified and eligible under this
  Article, without the execution or filing of any paper or any further act on the part of any of the
  parties hereto. In case any Notes have been authenticated, but not delivered, by the Trustee then
  in office, any successor by merger, conversion or consolidation to such authenticating Trustee
  may adopt such authentication and deliver the Notes so authenticated with the same effect as if
  such successor Trustee had itself authenticated such Notes.

                   Section 6.12. Certain Duties of Trustee Related to Delayed Payment of Proceeds.

                If in any month the Trustee shall not have received a payment with respect to any
  Pledged Security on its Due Date, (a) the Trustee shall promptly notify the Issuer and the
  Servicer in writing and, (b) unless within three Business Days after such notice such payment


  US_EAST:6212215.13                               116

                                                                                         008592
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
                                       of 23806/09/21 Page 124 of 243 PageID 11445
Case 3:21-cv-00538-N Document 26-32 Filed



  shall have been received by the Trustee, or the Issuer shall have made provision for such
  payment satisfactory to the Trustee in accordance with Section 10.2(a) hereof, the Trustee shall
  request the issuer of such Pledged Security, the trustee under the related Underlying Instrument
  or paying agent designated by either of them, as the case may be, to make such payment as soon
  as practicable after such request but in no event later than three Business Days after the date of
  such request. If such payment is not made within such time period, the Trustee shall take such
  action as the Servicer shall direct in writing; provided that any expenses incurred or to be
  incurred in taking any such action shall be deemed to be an "extraordinary financial liability"
  under clause (4) of Section 6.1(c) hereof. Any such action shall be without prejudice to any right
  to claim a Default or Event of Default under this Indenture. In the event that the Issuer or the
  Servicer requests a release of a Pledged Security and/or delivers Substitute Portfolio Collateral in
  connection with any such action under the Servicing Agreement, such release and/or substitution
  shall be subject to Section 10.3 hereof and Article XII of this Indenture as the case may be.
  Notwithstanding any other provision hereof the Trustee shall deliver to the Issuer or its designee
  any payment with respect to any Pledged Security received after the Due Date thereof to the
  extent the Issuer previously made provisions for such payment satisfactory to the Trustee in
  accordance with this Section 6.12 and such payment shall not be deemed part of the Trust Estate.

                   Section 6.13. Non-Petition.

                 None of the Trustee, the Secured Parties, the Noteholders or the Paying and
  Transfer Agent, shall cause or join in the filing of a petition in bankruptcy against the Issuer or
  the Co-Issuer for any reason, including for the nonpayment to any such party of any amounts due
  hereunder or under the Paying and Transfer Agency Agreement or under the Notes, as
  applicable, until the expiration of the period which is one year and one day (or such longer
  preference period as may be in effect) after the final payment on the Notes; provided, however,
  nothing herein shall be deemed to prohibit the Trustee from filing proofs of claim for itself and
  on behalf of the Noteholders.

                   Section 6.14. Withholding.

                  (a) If any withholding tax is imposed on the Co-Issuers’ payment (or allocations
  of income) to any Noteholder, such tax shall reduce the amount otherwise distributable to such
  Noteholder. The Trustee is hereby authorized and directed to retain from amounts otherwise
  distributable to any Noteholder sufficient funds for the payment of any tax that is legally owed
  by the Trust Estate or the Co-Issuers (as directed to it in writing by the Co-Issuers) (but such
  authorization shall not prevent the Trustee from contesting any such tax in appropriate
  Proceedings and withholding payment of such tax, if permitted by law, pending the outcome of
  such Proceedings), or that the Trustee may otherwise determine it is obligated to withhold under
  applicable law or regulation. The amount of any withholding tax imposed with respect to any
  Noteholder shall be treated as cash distributed to such Noteholder at the time it is withheld by the
  Trustee and remitted to the appropriate taxing authority. If there is a possibility that withholding
  tax is payable with respect to a distribution, the Trustee may in its sole discretion withhold such
  amounts in accordance with this Section 6.14 (a). If any Noteholder wishes to apply for a refund
  of any such withholding tax, the Trustee shall reasonably cooperate with such Noteholder in
  making such claim so long as such Noteholder agrees to reimburse the Trustee for any out-of-
  pocket expenses incurred. Nothing in this Section 6.14 shall be construed to impose upon the

  US_EAST:6212215.13                              117

                                                                                       008593
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
                                       of 23806/09/21 Page 125 of 243 PageID 11446
Case 3:21-cv-00538-N Document 26-32 Filed



  Trustee any obligation or duty to determine the tax liability or responsibilities of the Co-Issuers
  or the Trust Estate other than the duties required under applicable law, or otherwise to perform
  any related tax administration or return preparation or filing responsibilities, or to impose upon
  the Trustee any duty or obligation to commence Proceedings to contest any tax.

                   (b) In order to receive payments on its Note free of U.S. federal withholding and
  backup withholding tax, each Holder shall timely furnish the Issuer or its agents any U.S. federal
  income tax form or certification (such as Internal Revenue Service ("IRS") Form W-8BEN
  (Certification of Foreign Status), Form W-8IMY (Certification of Foreign Intermediary Status),
  Form W-9 (Request for Taxpayer Identification Number and Certification) or Form W-8ECI
  (Certification of Foreign Person’s Claim for Exemption from Withholding on Income Effectively
  Connected with Conduct of a U.S. Trade or Business) or any successors to such IRS forms) that
  the Issuer or its agents may reasonably request and shall update or replace such form or
  certification in accordance with its terms or its subsequent amendments.

                   Section 6.15. The Securities Intermediary.

                (a) There shall at all times be one or more securities intermediaries appointed for
  purposes of this Indenture (the "Securities Intermediary"). JPMorgan Chase Bank, National
  Association, is hereby appointed as the initial Securities Intermediary hereunder (in such
  capacity, "JPMorgan Chase"), and JPMorgan Chase accepts such appointment.

                  (b) The Securities Intermediary shall be, and JPMorgan Chase as initial Securities
  Intermediary hereby represents and warrants that it is as of the date hereof and shall be, for so
  long as it is the Securities Intermediary hereunder, a corporation or national bank that in the
  ordinary course of its business maintains securities accounts for others and is acting in that
  capacity hereunder. The Securities Intermediary shall, and JPMorgan Chase as initial Securities
  Intermediary does, agree with the parties hereto that each Account shall be an account to which
  financial assets may be credited and undertake to treat the Trustee as entitled to exercise the
  rights that comprise such financial assets. The Securities Intermediary shall, and JPMorgan
  Chase as initial Securities Intermediary does, agree with the parties hereto that each item of
  property credited to each Account shall be treated as a financial asset. The Securities
  Intermediary shall, and JPMorgan Chase as initial Securities Intermediary does, agree with the
  parties hereto that, for purposes of the UCC and the United States Regulations, the securities
  intermediary’s jurisdiction of the Securities Intermediary with respect to the Trust Estate shall be
  the State of New York. The Securities Intermediary shall, and JPMorgan Chase as initial
  Securities Intermediary does, represent and covenant that it is not and will not be (as long as it is
  the Securities Intermediary hereunder) a party to any agreement that is inconsistent with the
  provisions of this Indenture. The Securities Intermediary shall, and JPMorgan Chase as initial
  Securities Intermediary does, covenant that it will not take any action inconsistent with the
  provisions of this Indenture applicable to it. The Securities Intermediary shall, and JPMorgan
  Chase as initial Securities Intermediary does, agree that any item of property credited to any
  Account shall not be subject to any security interest, lien, encumbrance or right of setoff in favor
  of the Securities Intermediary or anyone claiming through the Securities Intermediary (other than
  the Trustee).



  US_EAST:6212215.13                              118

                                                                                        008594
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
                                       of 23806/09/21 Page 126 of 243 PageID 11447
Case 3:21-cv-00538-N Document 26-32 Filed



                  (c) It is the intent of the Trustee and the Co-Issuers that each Account shall be a
  securities account of the Trustee and not an account of the Co-Issuers. Nonetheless, the
  Securities Intermediary shall agree to comply with entitlement orders originated by the Trustee
  without further consent by the Co-Issuers or any other person or entity, and JPMorgan Chase as
  initial Securities Intermediary agrees that, for so long as it is the Securities Intermediary
  hereunder, it will comply with entitlement orders originated by the Trustee without further
  consent by the Co-Issuers or any other person or entity. The Securities Intermediary shall
  covenant that it will not agree with any person or entity other than the Trustee that it will comply
  with entitlement orders originated by any person or entity other than the Trustee, and JPMorgan
  Chase as initial Securities Intermediary hereby covenants that, for so long as it is the Securities
  Intermediary hereunder, it will not agree with any person or entity other than the Trustee that it
  will comply with entitlement orders originated by any person or entity other than the Trustee.

                  (d) Nothing herein shall imply or impose upon the Securities Intermediary any
  duties or obligations other than those expressly set forth herein and those applicable to a
  securities intermediary under the UCC and the United States Regulations (and the Securities
  Intermediary shall be entitled to all of the protections available to a securities intermediary under
  the UCC and the United States Regulations). Without limiting the foregoing, nothing herein
  shall imply or impose upon the Securities Intermediary any duties of a fiduciary nature (such as,
  without limitation, the fiduciary duties of the Trustee hereunder).

                  (e) The Securities Intermediary may at any time resign by notice to the Trustee
  and may at any time be removed by notice from the Trustee; provided however that it shall be the
  responsibility of the Trustee to appoint a successor Securities Intermediary and to cause the
  Accounts to be established and maintained with such successor Securities Intermediary in
  accordance with the terms hereof; and the responsibilities and duties of the retiring Securities
  Intermediary hereunder shall remain in effect until all of the Trust Estate credited to the
  Accounts held by such retiring Securities Intermediary have been transferred to such successor.
  Any corporation into which the Securities Intermediary may be merged or converted or with
  which it may be consolidated, or any corporation resulting from any merger, consolidation or
  conversion to which the Securities Intermediary shall be a party, shall be the successor of the
  Securities Intermediary hereunder, without the execution or filing of any further act on the part
  of the parties hereto or such Securities Intermediary or such successor corporation.

                   Section 6.16. Eligible Investments.

                 Eligible Investments acquired with available funds in an Account shall be credited
  by the Trustee to such Account.

                   Section 6.17. Fiduciary For Noteholders; Agent for the Other Secured Parties.

                  With respect to the security interest created hereunder, the Delivery of any item of
  Collateral to the Trustee is to the Trustee as representative of the Noteholders and agent for the
  other Secured Parties. In furtherance of the foregoing, the possession by the Trustee of any item
  of Collateral, the indorsement to or registration in the name of the Trustee of any item of
  Collateral and the status of the Trustee as entitlement holder with respect to the Accounts are all
  undertaken by the Trustee in its capacity as representative of the Noteholders and agent for the

  US_EAST:6212215.13                              119

                                                                                        008595
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
                                       of 23806/09/21 Page 127 of 243 PageID 11448
Case 3:21-cv-00538-N Document 26-32 Filed



  other Secured Parties. The Trustee shall not by reason of this Indenture be deemed to be acting
  as a fiduciary for the Secured Parties other than the Noteholders; provided that the foregoing
  shall not limit any of the express obligations of the Trustee under this Indenture.

                                             ARTICLE VII

                                             COVENANTS

                   Section 7.1.   Payment of Principal and Interest.

                 The Co-Issuers (as applicable) will duly and punctually pay the principal of,
  interest on and all other amounts payable on or in respect of the Notes in accordance with the
  terms of the Notes and this Indenture.

                   Section 7.2.   Maintenance of Office or Agency.

                 The Trustee will maintain an office or agency in the Borough of Manhattan, the
  City of New York, the State of New York, where Notes may be presented or surrendered for
  payment. The Trustee hereby initially appoints the office of JPMorgan Chase Bank, National
  Association (the "New York Presenting Agent"), currently located at JPMorgan Chase Bank, 4
  New York Plaza, ground floor, New York, New York 10004, Attention: WSS Window – WSS
  (Houston)—Rockwall CDO, as such office or agency. The Trustee shall give prompt written
  notice to the Co-Issuers and the Noteholders of any change in the location of the New York
  Presenting Agent. If the location of the New York Presenting Agent changes and such notice is
  not given or the Trustee fails to maintain any such office or agency, presentations and surrenders
  of the Notes may be made or served at the Corporate Trust Office.

                   Section 7.3.   Money for Note Payments to Be Held in Trust.

                 All payments of amounts due and payable with respect to any Notes that are to be
  made from amounts withdrawn from the Collection Account shall be made on behalf of the
  Issuer by the Trustee.

                   Section 7.4.   Existence of Co-Issuers; Corporate Formalities.

                  (a) Each of the Co-Issuers will, to the maximum extent permitted by applicable
  law, maintain in full force and effect its existence, rights and franchises as a company or
  corporation incorporated or organized under the laws of the jurisdiction of its incorporation or
  organization, as the case may be, and will obtain and preserve its qualification to do business as a
  foreign corporation in each jurisdiction in which such qualification is or shall be necessary to
  protect the validity and enforceability of this Indenture, the Notes or any of the Pledged
  Securities or other property included in the Trust Estate. Each of the Co-Issuers shall comply
  with its charter documents and shall not amend its charter documents without the consent of the
  Requisite Noteholders if such amendment would have a material adverse effect on the rights of
  the Noteholders and, for so long as any Notes are then rated, shall notify the Rating Agencies of
  any amendment and shall not amend its charter document in any material way without
  satisfaction of the Rating Condition.


  US_EAST:6212215.13                              120

                                                                                       008596
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
                                       of 23806/09/21 Page 128 of 243 PageID 11449
Case 3:21-cv-00538-N Document 26-32 Filed



                  (b) The Issuer shall ensure that all corporate or other formalities regarding its
  existence (including, to the extent required, holding, to the extent required, regular meetings of
  the board of directors and shareholders) are followed. The Issuer shall not take any action, or
  conduct its affairs in a manner, that is likely to result in its separate existence being ignored or its
  assets and liabilities being substantively consolidated with any other Person in a bankruptcy,
  reorganization or other insolvency proceeding. Without limiting the foregoing, (i) the Issuer
  shall not have any subsidiaries except the Co-Issuer, and (ii) the Issuer shall not (A) have any
  employees (other than its directors), (B) engage in any transaction with any shareholder that
  would constitute a conflict of interest, provided, however, that the entry into the Administration
  Agreement and the Paying and Transfer Agency Agreement with Maples Finance Limited shall
  not be deemed a conflict of interest or (C) pay dividends other than in accordance with the terms
  of this Indenture, its organizational documents, and with regard to its Preferred Shares, in
  accordance with the terms of the Paying and Transfer Agency Agreement.

                    Section 7.5.   Protection of Trust Estate.

                 (a) The Issuer shall authorize, execute, deliver and file all such supplements and
  amendments hereto and all such financing statements, amendments of financing statements,
  continuation statements, instruments of further assurance and other instruments and shall take
  such other action as may be necessary or advisable to:

                    (i)    Grant more effectively all or any portion of the Trust Estate;

                  (ii)    maintain or preserve the lien of this Indenture or to carry out more
          effectively the purposes hereof;

                (iii) perfect, publish notice of, or protect the validity of any Grant made or to
          be made by this Indenture;

                 (iv)    enforce any of the Pledged Securities or other instruments or property
          included in the Trust Estate;

                 (v)    preserve and defend title to the Trust Estate and the rights therein of the
          Secured Parties against the claims of all other Persons; and

                    (vi)   pay any and all taxes levied or assessed upon all or any part of the Trust
          Estate.

                   The Issuer hereby authorizes the filing of financing statements (and amendments
  of financing statements and continuation statements) that name the Issuer as debtor and the
  Trustee as secured party and that cover all personal property of the Issuer. The Issuer also hereby
  ratifies the filing of any such financing statements (or amendments of financing statements or
  continuation statements) that were filed prior to the execution hereof. The Issuer hereby
  designates the Trustee its agent and attorney-in-fact to take any action or authorize or execute
  any financing statement, amendment of financing statement, continuation statement or other
  instrument required pursuant to this Section 7.5; provided that such appointment shall not
  impose upon the Trustee any of the Issuer’s obligations under this Section 7.5.


  US_EAST:6212215.13                                121

                                                                                            008597
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
                                       of 23806/09/21 Page 129 of 243 PageID 11450
Case 3:21-cv-00538-N Document 26-32 Filed



                  The Trustee shall give written notice to the Issuer, the Servicer and the legal
  counsel who rendered the most recent Opinion of Counsel received by the Trustee under Section
  7.6(a) of the pending expiration of the financing statement filed in connection with the closing of
  the transaction contemplated herein and any continuation statement relating thereto, no earlier
  than six months prior to the scheduled expiration date of such financing statement or
  continuation statement, as applicable, and no later than two months prior to such scheduled
  expiration date.

                  (b) The Trustee shall not, except in accordance with the provisions of this
  Indenture, release any portion of the Trust Estate from the security interest and lien hereunder or
  remove any portion of the Trust Estate from the jurisdictions indicated in Section 10.3(a) hereof;
  provided that the Trustee shall be entitled to remove the Trust Estate or any portion thereof to a
  jurisdiction other than the applicable jurisdiction or jurisdictions indicated in Section 10.3(a)
  hereof if the Trustee shall have first obtained an Opinion of Counsel, at its own expense, to the
  effect that the lien and security interest created by this Indenture with respect to such property,
  including the perfection and priority thereof, will continue to be maintained after giving effect to
  such action, and provided further that the Trustee shall thereafter (for so long as such property
  continues to be so located in such other jurisdiction) obtain at its own expense an annual Opinion
  of Counsel, on or before the date specified in Section 7.6(a) hereof, confirming the matters
  required by such Section to the extent governed by the law of such other jurisdiction.

                (c) The Issuer shall pay or cause to be paid taxes, if any, levied on account of the
  beneficial ownership by the Issuer of any Pledged Securities.

                (d) The Issuer hereby represents and warrants that its registered office is, and
  always has been, in the Cayman Islands; it has never had any offices in the United States of
  America, and the only offices of any type it has ever had have been in the Cayman Islands.

                   Section 7.6.   Opinions and Tax Certificates.

                   (a) On or before May 31 in each calendar year, commencing in 2007, the Issuer
  shall cause to be delivered to the Trustee an Opinion of Counsel (and the Trustee shall deliver
  copies of such to the Servicer and the Rating Agencies), stating that, in the opinion of such
  counsel, as of the date of such opinion, the Indenture creates in favor of the Trustee a security
  interest in the Trust Estate and that such security interest is perfected.

                 (b) If required to prevent the withholding and imposition of United States income
  tax, the Issuer shall deliver or cause to be delivered (as applicable) a United States Internal
  Revenue Service Form W-8BEN or W-8IMY (with applicable supporting documentation), or
  any successor forms thereto, to each issuer of any Portfolio Collateral and each issuer of an
  Eligible Investment in the Trust Estate at the time such Portfolio Collateral or Eligible
  Investment is purchased by the Issuer and annually thereafter.

                 (c) The Issuer will elect to be treated as a partnership for U.S. federal income tax
  purposes. In the event that the Issuer is treated as a corporation, the Issuer will take all actions
  necessary in order to permit any holder of a Preferred Share, any holder of equity in the Issuer or
  any Holder of a Note or other security that is or may reasonably be characterized as an equity


  US_EAST:6212215.13                              122

                                                                                       008598
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
                                       of 23806/09/21 Page 130 of 243 PageID 11451
Case 3:21-cv-00538-N Document 26-32 Filed



  interest in the Issuer for United States federal income tax purposes to make a "qualified electing
  fund" election for United States federal income tax purposes and to satisfy the ongoing
  requirements with respect to such an election. Further, in such event, the Issuer will provide,
  upon the reasonable request of any holder of a Preferred Share, any holder of equity in the Issuer
  or any such Holder of a Note, any information the Issuer has available to it that assists such
  holders with regard to filing requirements such holders may have as a result of the controlled
  foreign corporation rules under the Code.

                 (d) The Issuer will not take the position that it is engaged in a United States trade
  or business for federal income tax purposes.

                   Section 7.7.   Performance of Obligations.

                 (a) The Co-Issuers shall not take any action, and, where applicable, will not
  consent to any action proposed to be taken by others, that would release any Person from any of
  such Person’s covenants or obligations under any instrument included in the Trust Estate, except
  in the case of enforcement action taken with respect to any Defaulted Portfolio Collateral in
  accordance with the provisions hereof and as otherwise required hereby.

                 (b) The Co-Issuers may contract with other Persons, including JPMorgan Chase
  Bank, National Association, and the Servicer, for the performance by such Persons of the
  Issuer’s obligations hereunder and under the Servicing Agreement. Notwithstanding any such
  arrangement, the Issuer shall remain primarily liable with respect thereto. With respect to any
  such contract, the performance of such obligations by such Persons shall be deemed to be
  performance of such obligations by the Issuer.

                   Section 7.8.   Negative Covenants.

                   (a) The Issuer will not:

                                (1)    sell, transfer, exchange or otherwise dispose of, or pledge,
  mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer such to exist),
  any part of the Trust Estate, except as expressly permitted by this Indenture and the Servicing
  Agreement;

                                (2)     claim any credit on, or make any deduction from, the
  amount payable with respect to the Notes other than amounts withheld pursuant to Section 6.14
  hereof, or assert any claim against any present or future Noteholder, by reason of the payment of
  any taxes levied or assessed upon any part of the Trust Estate;

                                (3)    incur or assume any indebtedness other than pursuant to
  this Indenture or the Paying and Transfer Agency Agreement, or incur, assume or guaranty the
  indebtedness of any Person, issue any additional class of securities or issue any additional shares,
  shares of stock or membership interests;

                               (4)    (A) permit the validity or effectiveness of this Indenture or
  any Grant hereunder to be impaired, or permit the lien of this Indenture to be amended,
  hypothecated, subordinated, terminated or discharged, or permit any Person to be released from

  US_EAST:6212215.13                              123

                                                                                       008599
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
                                       of 23806/09/21 Page 131 of 243 PageID 11452
Case 3:21-cv-00538-N Document 26-32 Filed



  any covenants or obligations with respect to this Indenture or the Notes, except, in each case, as
  may be expressly permitted hereby, thereby, or by the Servicing Agreement, (B) permit any lien,
  charge, adverse claim, security interest, mortgage or other encumbrance (other than the lien of
  this Indenture) to be created on or extend to or otherwise arise upon or burden the Trust Estate or
  any part thereof, any interest therein or the proceeds thereof except as may be expressly
  permitted hereby, or (C) take any action that would permit the lien of this Indenture not to
  constitute a valid first priority perfected security interest in the Trust Estate except as may be
  expressly permitted hereby;

                                 (5)     act as agent, negotiator or structurer with respect to any
  Portfolio Collateral, act as a participant in negotiating the terms of a primary loan agreement,
  except to the extent provided in the Servicing Agreement, enter into a binding commitment to
  purchase any Portfolio Collateral prior to the issuance of such Portfolio Collateral or engage in
  any transaction or activity that would cause the Issuer to be treated as engaged in a trade or
  business in the United States within the meaning of section 864 of the Code;

                                  (6)     change its name or its type or jurisdiction of organization
  unless it has first (i) made all filings and taken all actions in all relevant jurisdictions under the
  applicable Uniform Commercial Code and other applicable law as are necessary to continue and
  maintain the priority and perfection of the security interest of the Trustee in the Trust Estate, and
  (ii) delivered to the Trustee an Opinion of Counsel to the effect that all necessary filings have
  been made under the applicable Uniform Commercial Code in all relevant jurisdictions as are
  necessary to continue and maintain the priority and perfection of the security interest of the
  Trustee in the Trust Estate;

                               (7)     enter into any agreements or amendments thereto unless
  such agreements and any amendments thereto contain "non-petition" and "limited recourse"
  provisions, except with respect to any agreements involving the purchase and sale of Portfolio
  Collateral having customary purchase or sale terms and documented with customary trading
  documentation;

                                (8)    enter into any agreements or amendments to the
  Transaction Documents with respect to the "non-petition" or "limited recourse" provisions
  without satisfying the Rating Condition; or

                                (9)    commingle any of the Collateral with the assets of any
  other Person, except as expressly permitted by this Indenture and the Servicing Agreement.

                 (b) The Co-Issuer will not enter into any agreement, contract or indenture other
  than this Indenture and shall not incur or assume any indebtedness other than pursuant to or as
  may be expressly permitted by this Indenture, or incur, assume or guaranty the indebtedness of
  any Person.

                 (c) The Trustee shall not sell, transfer, exchange or otherwise dispose of, or enter
  into or engage in any business with respect to, any part of the Trust Estate, except as expressly
  permitted by this Indenture or the Servicing Agreement.



  US_EAST:6212215.13                               124

                                                                                         008600
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
                                       of 23806/09/21 Page 132 of 243 PageID 11453
Case 3:21-cv-00538-N Document 26-32 Filed



                   (d) Neither of the Co-Issuers shall to the maximum extent permitted by applicable
  law (i) commence any case, proceeding or other action under any existing or future law of any
  jurisdiction, domestic or foreign, relating to bankruptcy, insolvency, reorganization or relief of
  debtors, seeking to have any order for relief entered with respect to it, or seeking reorganization,
  arrangement, adjustment, winding-up, liquidation, dissolution, composition or other relief with
  respect to it or its debts, or (ii) seek appointment of a receiver, trustee, custodian or other similar
  official for it or for all or any substantial part of its assets, or make a general assignment for the
  benefit of its creditors; neither of the Co-Issuers shall take any action in furtherance of, or
  indicating its consent to, approval of, or acquiescence in, any of the acts set forth above; and
  each of the Co-Issuers shall generally pay debts as they become due and not admit in writing its
  inability to pay its debts as they become due.

                (e) Except as permitted by Section 8.2 hereof, the Issuer shall not waive nor
  permit the amendment of Section 19 or Section 20 of the Servicing Agreement or Section 20 of
  the Paying and Transfer Agency Agreement.

                   Section 7.9.   Statement as to Compliance.

                  On or before July 31 following each calendar year, beginning in 2007, or
  immediately if there has been a Default under this Indenture, the Issuer shall deliver to the
  Trustee, and the Trustee in turn shall deliver a copy to the Rating Agencies (and any Noteholder
  upon receipt by the Trustee of a certificate in the form of Exhibit H), an Officer’s Certificate of
  the Issuer stating that:

                                (1)     a review of the activities of the Issuer during such year and
  of the Issuer’s performance under this Indenture has been made under his or her supervision; and

                                    (2)    to the best of his or her knowledge, based on such review,
  the Issuer has fulfilled all of its obligations under this Indenture throughout such year, or, if there
  has been a Default hereunder, specifying each such Default known to him or her and the nature
  and status thereof, including any actions taken to remedy the same.

                   Section 7.10. Issuer and Co-Issuer May Not Consolidate or Merge.

                   Neither the Issuer nor the Co-Issuer shall consolidate or merge with or into any
  other Person.

                   Section 7.11. No Other Business.

                  Neither the Issuer nor the Co-Issuer shall engage in any business or activity other
  than (i) the issuance and redemption of the Notes and the Preferred Shares, the issuance and
  redemption of its ordinary shares, and acquiring, owning, managing, holding and pledging the
  Pledged Securities and any other instrument or property included in the Trust Estate and (ii)
  engaging in any other activities that are necessary, suitable or convenient to accomplish the
  foregoing or are incidental thereto or connected therewith.




  US_EAST:6212215.13                               125

                                                                                          008601
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
                                       of 23806/09/21 Page 133 of 243 PageID 11454
Case 3:21-cv-00538-N Document 26-32 Filed



                   Section 7.12. Purchase of Notes.

                  Notwithstanding anything contained in this Indenture to the contrary, the Issuer
  may acquire Notes in open market or privately negotiated transactions or otherwise (and the
  Issuer shall give prompt written notice thereof to the Trustee): provided that so long as any Class
  A Notes are Outstanding, the Issuer shall not acquire any Class B-1L Notes. Any Notes acquired
  by the Issuer shall be delivered to the Trustee for cancellation.

                   Section 7.13. Notice of Rating.

                 (a) The Issuer shall use reasonable efforts to cause the payment of the Periodic
  Interest Amount and the Aggregate Principal Amount of the Class A-1LA Notes, the Class A-
  1LB Notes, the Class A-2L Notes and the Class X Notes to be rated by Standard & Poor’s and
  Moody’s (as applicable) and the ultimate payment of the Cumulative Interest Amount and the
  Aggregate Principal Amount of the Class A-3L Notes, the Class A-4L Notes and the Class B-1L
  Notes to be rated by Standard & Poor’s and Moody’s. Notwithstanding anything to the contrary
  contained herein, the failure by the Issuer to maintain a rating of each Class of the Class A Notes
  and the Class B-1L Notes shall not constitute a Default or an Event of Default.

                 (b) The Issuer shall promptly notify the Trustee in writing (and the Trustee shall
  promptly notify the Noteholders and the Servicer) if at any time the rating of any Class of Notes
  has been, or the Issuer knows will be, changed or withdrawn.

                   Section 7.14. Process Agent.

                 The Issuer irrevocably designates and appoints CT Corporation, 111 Eighth
  Avenue, New York, New York 10011, as its agent (the "Process Agent") for service of all
  process served in connection with this Indenture, such service being hereby acknowledged to be
  effective and binding service upon the Issuer in every respect.

                   Section 7.15. Additional Covenants.

                 (a) Each of the Co-Issuers shall comply with all applicable laws, rules,
  regulations, orders, writs, judgments, injunctions, decrees, determinations and awards (including,
  without limitation, any fiscal and accounting rules and regulations and any foreign or domestic
  law, rule or regulation), including, without limitation, in connection with the issuance, offer and
  sale of the Notes.

                (b) The Issuer shall give prompt notice in writing to the Trustee, the Servicer and
  the Rating Agencies, upon becoming aware of the occurrence of any Event of Default hereunder.

                (c) Each of the Co-Issuers shall take all reasonable actions necessary so as to be
  exempt from registration under the Investment Company Act.

                   (d) The Co-Issuers shall take all reasonable actions necessary so as to exempt
  from registration the sale of Notes under the Securities Act or under any applicable United States
  state securities or "blue sky" laws.


  US_EAST:6212215.13                              126

                                                                                      008602
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
                                       of 23806/09/21 Page 134 of 243 PageID 11455
Case 3:21-cv-00538-N Document 26-32 Filed



                 (e) Each of the Co-Issuers shall maintain all licenses, permits, charters and
  registrations which are material to the conduct of its business.

                (f) The Issuer shall maintain its corporate records and books of account outside of
  the United States separate from any other Person, including, without limitation, any Person
  which owns more than 50% of its equity securities.

                  (g) Each of the Co-Issuers shall use its best efforts to minimize taxes and any
  other costs arising in connection with its activities.

                 (h) Each of the Co-Issuers shall treat the purchase of Portfolio Collateral as a
  purchase for tax, accounting and reporting purposes.

                   (i) Each of the Co-Issuers shall maintain at least one director who is Independent
  of the Issuer, the Co-Issuer, the Servicer and Bear Stearns.

                   (j) Each of the Co-Issuers shall only conduct business in its own name as set
  forth in its organizational documents.

                   (k) The Issuer shall cause each item of Collateral to be Delivered to the Trustee.

                  (l) The Issuer shall cause the Schedule of Portfolio Collateral to at all times
  correctly list all Portfolio Collateral that is included in the Trust Estate, including all Initial
  Portfolio Collateral, all Original Portfolio Collateral, all Additional Portfolio Collateral, all
  Substitute Portfolio Collateral, all Defaulted Portfolio Collateral, all Credit Risk Portfolio
  Collateral, all Equity Portfolio Collateral and all Credit Improved Portfolio Collateral. The
  Issuer shall cause Schedule A to be amended to reflect the inclusion of Portfolio Collateral
  purchased pursuant to Section 3.4(a) hereof, the inclusion of Additional Portfolio Collateral as
  provided in Section 11.3 hereof, the release of Portfolio Collateral pursuant to Article X hereof,
  and the inclusion of Substitute Portfolio Collateral as provided in Section 12.4 hereof.

                   Section 7.16. Representations and Warranties of the Co-Issuers.

                   Each of the Co-Issuers represents and warrants to the Trustee with respect to
  itself, as of the Closing Date that:

                 (a) Such Co-Issuer is a corporation duly incorporated or organized, as the case
  may be, validly existing and in good standing under the laws of the jurisdiction of its
  incorporation and in each jurisdiction where the conduct of its business requires such license,
  qualification or good standing, except where the failure to be so licensed or qualified or in good
  standing would not adversely affect the validity or enforceability of this Indenture or the other
  Transaction Documents to which it is a party, or the ability of such Co-Issuer to perform its
  obligations hereunder or thereunder.

                (b) Such Co-Issuer has the power and authority to execute and deliver the
  Transaction Documents and all other documents and agreements contemplated hereby and
  thereby to which it is a party, as well as to carry out the terms hereof and thereof.


  US_EAST:6212215.13                               127

                                                                                         008603
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
                                       of 23806/09/21 Page 135 of 243 PageID 11456
Case 3:21-cv-00538-N Document 26-32 Filed



                  (c) Such Co-Issuer has taken all necessary action, including but not limited to all
  requisite corporate action, to authorize the execution, delivery and performance of the
  Transaction Documents and all other documents and agreements contemplated hereby and
  thereby to which it is a party. When executed and delivered by such Co-Issuer and the other
  parties thereto, each of the Transaction Documents will constitute the legal, valid and binding
  obligation of such Co-Issuer enforceable in accordance with its terms subject, as to enforcement,
  to applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
  hereafter in effect affecting the enforcement of creditors’ rights in general, and except as such
  enforceability may be limited by general principles of equity (whether considered in a suit at law
  or in equity) and to the payment of stamp duty.

                 (d) All authorizations, licenses, permits, certificates, franchises, consents,
  approvals and undertakings which are required to be obtained by such Co-Issuer under any
  applicable law which are material to (i) the conduct of its business, (ii) the ownership, use,
  operation or maintenance of its properties and (iii) the performance by such Co-Issuer of its
  obligations under or in connection with the Transaction Documents, the Notes and the Preferred
  Shares have been received and all such authorizations, licenses, permits, certificates, franchises,
  consents, approvals and undertakings are in full force and effect.

                  (e) The execution, issuance and delivery of, and performance by such Co-Issuer
  of its respective obligations under the Transaction Documents and any and all instruments or
  documents required to be executed or delivered pursuant to or in connection herewith or
  therewith were and are within the powers of such Co-Issuer and will not violate any provision of
  any law, regulation, decree or governmental authorization applicable to such Co-Issuer, or its
  charter or by-laws or other organizational documents and will not violate or cause a default
  under any provision of any contract, agreement, mortgage, indenture or other undertaking to
  which such Co-Issuer is a party or which is binding upon such Co-Issuer or any of its property or
  assets, and will not result in the imposition or creation of any lien, charge, or encumbrance upon
  any of its properties or assets of such Co-Issuer pursuant to the provisions of any such contract,
  agreement, mortgage, indenture or undertaking, other than as specifically set forth herein.

                 (f) There are no legal, governmental or regulatory Proceedings pending to which
  such Co-Issuer is a party or of which any of its property is the subject, which if determined
  adversely to such Co-Issuer would individually or in the aggregate have a material adverse effect
  on the performance by such Co-Issuer of the Transaction Documents or the consummation of the
  transactions contemplated hereunder or thereunder; and to the best of its knowledge, no such
  Proceedings are threatened or contemplated.

                 (g) Neither the Notes nor the Preferred Shares are required to be registered
  pursuant to the Securities Act, such Co-Issuer is not required to be registered as an investment
  company pursuant to the Investment Company Act, and the Indenture is not required to be
  qualified under the Trust Indenture Act of 1939, as amended.

                 (h) Except with respect to amounts owed under the Notes and the Preferred
  Shares and liabilities incurred in connection with the issuance of the Notes, the Preferred Shares
  and the Transaction Documents, such Co-Issuer has not incurred any indebtedness for borrowed
  money or any other material liabilities.

  US_EAST:6212215.13                             128

                                                                                      008604
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
                                       of 23806/09/21 Page 136 of 243 PageID 11457
Case 3:21-cv-00538-N Document 26-32 Filed



                   (i) The Issuer has no subsidiaries other than the Co-Issuer.

                  (j) The Issuer is not a securities intermediary, broker, or commodity intermediary
  as defined in the UCC, or a Participant as defined in the United States Regulations.

                   Section 7.17. Representations Relating to the Security Interests in the Collateral.

                 (a) The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral:

                 (i)     The Issuer owns and has good and marketable title to such Collateral free
          and clear of any lien, claim or encumbrance of any person, other than such as are created
          under, or expressly permitted by, this Indenture.

                 (ii)    Other than the security interest granted to the Trustee pursuant to this
          Indenture and conveyances permitted by this Indenture, the Issuer has not pledged,
          assigned, sold, granted a security interest in, or otherwise conveyed such Collateral. The
          Issuer has not authorized the filing of and is not aware of any financing statements
          against the Issuer that include a description of collateral covering such Collateral other
          than any financing statement relating to the security interest granted to the Trustee
          hereunder or that has been terminated. The Issuer is not aware of any judgment, Pension
          Benefit Guaranty Corporation or tax lien filings against the Issuer.

                  (iii) Such Collateral is comprised of "instruments", "security entitlements",
          "general intangibles", "tangible chattel paper", "deposit accounts", "accounts",
          "certificated securities", "uncertificated securities" or "securities accounts" (each as
          defined in the applicable Uniform Commercial Code).

                (iv) All Accounts constitute "securities accounts" as defined in the applicable
          Uniform Commercial Code.

                  (v)    This Indenture creates a valid and continuing security interest (as defined
          in the applicable Uniform Commercial Code) in such Collateral in favor of the Trustee,
          which security interest is prior to all other liens and is enforceable as such against
          creditors of and purchasers from the Issuer except as expressly permitted under this
          Indenture.

                 (vi)    The Issuer has received all consents and approvals required by the terms
          of such Collateral to the transfer to the Trustee of its interest and rights in such Collateral
          hereunder.

                 (b)    The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing

  US_EAST:6212215.13                               129

                                                                                          008605
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
                                       of 23806/09/21 Page 137 of 243 PageID 11458
Case 3:21-cv-00538-N Document 26-32 Filed



  Collateral that constitutes "securities accounts", the Indenture creates a valid and continuing
  security interest (as defined in the applicable Uniform Commercial Code) in the Accounts in
  favor of the Trustee, which security interest is perfected by control (as defined in the applicable
  Uniform Commercial Code) because the Trustee has control of each security entitlement carried
  in each Account.

                  (c) The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitute "instruments":

                  (i)     All original executed copies of each promissory note or mortgage note that
          constitutes or evidences such instruments have been delivered to the Trustee and (ii) none
          of the promissory notes or the mortgage notes that constitute or evidence such
          instruments has any marks or notations indicating that it has been pledged, assigned or
          otherwise conveyed to any person other than the Trustee.

                  (d) The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitute "security entitlements":

                  (i)   All of such security entitlements have been credited to one of the
          Accounts. The securities intermediary for each Account has agreed to treat all assets
          credited to such Account as "financial assets" within the meaning of the applicable
          Uniform Commercial Code.

                  (ii)   The Issuer has taken all steps necessary to cause the securities
          intermediary to identify in its records the Trustee as the person having a security
          entitlement against the securities intermediary in each of the Accounts.

                 (iii) The Accounts are not in the name of any person other than the Trustee.
          The Issuer has not consented to the securities intermediary of any Account to comply
          with the entitlement order of any person other than the Trustee.

                  (e) The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitutes "general intangibles" or "accounts":

                  (i)     The Issuer has caused or will have caused, within ten days after the
          Closing Date, the filing of all appropriate financing statements in the proper filing office
          in the appropriate jurisdictions under applicable law in order to perfect the security
          interest in such general intangibles or accounts granted to the Trustee hereunder.


  US_EAST:6212215.13                              130

                                                                                       008606
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
                                       of 23806/09/21 Page 138 of 243 PageID 11459
Case 3:21-cv-00538-N Document 26-32 Filed



                  (f) The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitutes "tangible chattel paper":

                 (i)     (A) All original executed copies of each agreement that constitutes or
          evidences such tangible chattel paper have been delivered to the Trustee and (B) none of
          the agreements that constitute or evidence such tangible chattel paper has any marks or
          notations indicating that it has been pledged, assigned or otherwise conveyed to any
          person other than the Trustee.

                 (ii)    The Issuer has taken all steps necessary to perfect the security interest
          against the account debtor in the property securing the agreements that constitute such
          tangible chattel paper.

                  (g) The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitutes "deposit accounts":

                 (i)    The Issuer has taken all steps necessary to cause the Trustee to become the
          account holder of such deposit accounts.

                 (ii)   Such deposit accounts are not in the name of any person other than the
          Trustee. The Issuer has not consented to the bank maintaining any such deposit account
          to comply with the instructions of any person other than the Trustee.

                  (h) The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitutes a certificated security, such certificated security has been delivered to
  the Trustee and, if in registered form, has been indorsed to the Trustee or in blank by an effective
  indorsement or has been registered in the name of the Trustee upon original issue or registration
  of transfer by the issuer of such certificated security.

                  (i) The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitutes an uncertificated security, the issuer of such uncertificated security has
  registered the Trustee as the registered owner of such uncertificated security.

                 (j) None of the provisions of this Section 7.17 shall be waived without the prior
  written confirmation from S&P that such waiver shall not result in a reduction or withdrawal of
  the then-current rating of any Class of Notes.

  US_EAST:6212215.13                               131

                                                                                         008607
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
                                       of 23806/09/21 Page 139 of 243 PageID 11460
Case 3:21-cv-00538-N Document 26-32 Filed



                   Section 7.18. No "Gross-up" Amounts.

                 The Co-Issuers shall not be required to pay any "gross-up" or other additional
  amounts to the Holders of any Class of Notes because taxes or related amounts are required to be
  withheld from payments on the Notes or any payments to either of the Co-Issuers on any item of
  Portfolio Collateral or other assets of the Co-Issuers.

                   Section 7.19.   Securities Lending.

                  (a) So long as no Event of Default is continuing and if after the completion of the
  transaction the limit in subsection 12.2(u) would be satisfied, the Servicer may cause Portfolio
  Collateral that are not Defaulted Portfolio Collateral to be lent for a term of 90 days or less to
  banks, broker-dealers, and other financial institutions (other than insurance companies) having
  long-term and short-term senior unsecured debt ratings or guarantors with ratings of at least "A1"
  (and not "A1" but on credit watch with negative implications) and "P-1" (and not on credit watch
  for possible downgrade) from Moody’s and a long-term senior unsecured debt rating of at least
  "A+" from S&P (each, a "Securities Lending Counterparty") pursuant to one or more agreements
  (each, a "Securities Lending Agreement"); provided that Portfolio Collateral whose Market
  Value cannot be determined under clauses (a), (b) or (c) of that definition may not be lent
  pursuant to a Securities Lending Agreement; provided, further, that the gross income from all
  such transactions during any fiscal year shall not exceed 15% of the gross income of the Issuer
  for such fiscal year. Upon receipt of an Issuer Order, the Trustee shall release any lent Portfolio
  Collateral to a Securities Lending Counterparty as directed by the Servicer. The Securities
  Lending Counterparties may be Affiliates of the Placement Agent or Affiliates of the Servicer.
  The duration of any Securities Lending Agreement shall not exceed the Final Maturity Date of
  the Notes.

                 (b) Each Securities Lending Agreement shall be on market terms as determined
  by the Servicer (except as may be required below) and shall:

                  (i)    require that the Securities Lending Counterparty return to the Trustee debt
          obligations that are identical (in terms of issue and class) to the lent items of Portfolio
          Collateral;

                  (ii)   require that the Securities Lending Counterparty pay to the Trustee
          amounts equivalent to all interest and other payments that the owner of the lent items of
          Portfolio Collateral is entitled to for the period during which the Portfolio Collateral is
          lent and require that any such payments not be subject to withholding tax imposed by any
          jurisdiction unless the Securities Lending Counterparty is required under the Securities
          Lending Agreement to make "gross-up" payments to the Issuer that cover the full amount
          of the withholding tax on an after-tax basis;

                  (iii) require that the Rating Condition with respect to each Rating Agency shall
          be satisfied with respect to the execution of the Securities Lending Agreement;

                 (iv)  satisfy any other requirements of Section 1058 of the Code and the
          Treasury Regulations promulgated under it;


  US_EAST:6212215.13                               132

                                                                                      008608
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
                                       of 23806/09/21 Page 140 of 243 PageID 11461
Case 3:21-cv-00538-N Document 26-32 Filed



                   (v)   be governed by the laws of New York;

                (vi)    permit the Issuer to assign its rights under the Securities Lending
          Agreement to the Trustee pursuant to this Indenture;

                  (vii) provide for early termination and the delivery of any lent item of Portfolio
          Collateral from the Issuer with no penalty if the Portfolio Collateral becomes Credit Risk
          Portfolio Collateral or is subject to redemption in accordance with its terms;

                 (viii) provide for early termination and the delivery of any lent item of Portfolio
          Collateral with no penalty upon any redemption of the Notes in whole;

                  (ix)    require the Securities Lending Counterparty to post with the Trustee
          collateral consisting of Cash or direct registered debt obligations of the United States of
          America that have a maturity date no later than the Business Day preceding the stated
          termination date of the Securities Lending Agreement (the "Securities Lending
          Collateral") to secure its obligation to return the Portfolio Collateral;

                  (x)     provide that the Securities Lending Collateral shall be maintained at all
          times in an amount equal to at least 102% of the current Ask-Side Market Value
          (determined daily and monitored by the Servicer) of the lent Portfolio Collateral and if
          securities are delivered to the Trustee as security for the obligations of the Securities
          Lending Counterparty under the related Securities Lending Agreement, the Servicer on
          behalf of the Issuer will negotiate with the Securities Lending Counterparty a rate for the
          loan fee to be paid to the Issuer for lending the lent Collateral Obligations;

                 (xi)    the lent Portfolio Collateral shall be marked-to-market on a daily basis by
          the Servicer on the basis of their Market Value;

                (xii) the Collateral will include the Issuer’s rights under the related Securities
          Lending Agreement rather than the lent Portfolio Collateral;

                  (xiii) provide for early termination within 10 days at the option of the Issuer and
          the delivery of any lent Portfolio Collateral from the Issuer with no penalty if the
          Securities Lending Counterparty is no longer in compliance with the requirements
          relating to the credit ratings of the Securities Lending Counterparty and the
          noncompliance is not cured as provided in this Indenture; and

                  (xiv) contain appropriate limited recourse and non-petition provisions that
          survive the termination of the agreement (to the extent the Issuer has contractual payment
          obligations to the Securities Lending Counterparty) equivalent (mutatis mutandis) to
          those in this Indenture.

                 (c) If either Moody’s or S&P downgrades a Securities Lending Counterparty such
  that the Securities Lending Agreements to which the Securities Lending Counterparty is a party
  are no longer in compliance with the requirements relating to the credit ratings of the Securities
  Lending Counterparty, then the Servicer on behalf of the Issuer, within 10 days of the
  downgrade, shall

  US_EAST:6212215.13                             133

                                                                                      008609
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
                                       of 23806/09/21 Page 141 of 243 PageID 11462
Case 3:21-cv-00538-N Document 26-32 Filed



                 (i)    terminate its Securities Lending Agreements with the Securities Lending
          Counterparty unless a guarantor for the Securities Lending Counterparty’s obligations
          under the Securities Lending Agreements has been obtained; or

                  (ii)    reduce the percentage of the Aggregate Principal Balance of the Portfolio
          Collateral lent to the downgraded Securities Lending Counterparty so that the Securities
          Lending Agreements to which the Securities Lending Counterparty is a party, together
          with all other Securities Lending Agreements, are in compliance with the requirements
          relating to the credit ratings of Securities Lending Counterparties; or

                 (iii) take any other steps Moody’s or S&P may require to cause the Securities
          Lending Counterparty’s obligations under the Securities Lending Agreements to which
          the Securities Lending Counterparty is a party to be treated by Moody’s or S&P, as the
          case may be, as if the obligations were owed by a counterparty having a rating at least
          equivalent to the rating that was assigned by Moody’s or S&P, as the case may be, to the
          downgraded Securities Lending Counterparty before its being downgraded.

                   (d) In connection with any such direction by the Servicer to enter into a Securities
  Lending Agreement, the Trustee may receive and rely on an Issuer Order to the effect that the
  Securities Lending Agreement, and its Securities Lending Counterparty, is each in compliance
  with the requirements of this Indenture (including the definition of "Securities Lending
  Counterparty"). The Issuer and the Trustee may enter into any Securities Lending Agreement at
  the instruction of the Servicer, and deliver and accept delivery and return of any Portfolio
  Collateral pursuant to the Securities Lending Agreement, or pursuant to instructions from the
  Servicer in connection with the Securities Lending Agreement. The Trustee may take any actions
  and exercise any rights and remedies under any Securities Lending Agreement that the Servicer
  instructs. The Trustee need not enter into any Securities Lending Agreement that would in its
  judgment, subject it to any liability, whether financial or otherwise, or cause it to incur or subject
  it to risk of any cost or disbursement for which it is not, in its judgment, adequately indemnified,
  or that would impose on it any obligations or administrative burdens that are unacceptable to it.
  The Servicer shall instruct the Trustee in writing with respect to the administration of any
  Securities Lending Agreement (including with respect to any default and the exercise of rights
  under it). The Trustee shall not have any responsibility for evaluating the sufficiency, validity, or
  acceptability of any Securities Lending Agreement or for the qualifications or eligibility of any
  Securities Lending Counterparty. Nothing in this Indenture shall be construed to cause the
  Trustee to have any fiduciary duties to any Securities Lending Counterparty.

                  So long as any Portfolio Collateral is on loan pursuant to a Securities Lending
  Agreement, (a) the Trustee shall have no liability for any failure or inability on its part to receive
  any information or take any action with respect to the Portfolio Collateral because of its being on
  loan (including any failure to take action with respect to a notice of redemption, consent
  solicitation, exchange or tender offer, or similar corporate action), and (b) the lent Portfolio
  Collateral shall not be disqualified for return to the Trustee as an item of Portfolio Collateral by
  any change in circumstance or status during the time while on loan (including any change that
  would cause the Portfolio Collateral to be ineligible for purchase by the Issuer under this
  Indenture if applied to a proposed purchase of it in the open market at the time of its return from
  loan).

  US_EAST:6212215.13                               134

                                                                                         008610
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
                                       of 23806/09/21 Page 142 of 243 PageID 11463
Case 3:21-cv-00538-N Document 26-32 Filed



                                            ARTICLE VIII

                                  SUPPLEMENTAL INDENTURES

                   Section 8.1.   Supplemental Indentures Without Consent of Noteholders.

                 Without the consent of the Holders of any Notes, but with the consent of the
  Servicer, the Co-Issuers and the Trustee, at any time, may enter into one or more indentures
  supplemental hereto, in form satisfactory to the Trustee, for any of the following purposes:

                                  (1)    to correct or amplify the description of any property at any
  time subject to the lien of this Indenture, or better to assure, convey and confirm unto the Trustee
  any property subject or required to be subjected to the lien of this Indenture, or to subject to the
  lien of this Indenture additional property;

                                (2)    to evidence the succession of another Person to the Issuer
  or the Co-Issuer, and the assumption by any such successor of the covenants of the Issuer or the
  Co-Issuer contained herein and in the Notes;

                                (3)    to add to the covenants of the Issuer, the Co-Issuer or the
  Trustee, for the benefit of the Holders of the Notes, or to surrender any right or power herein
  conferred upon the Issuer or the Co-Issuer;

                                  (4)    to Grant any property to the Trustee;

                                  (5)     to evidence and provide for the acceptance of appointment
  hereunder by a successor Trustee and to add to or change any of the provisions of this Indenture
  as shall be necessary to facilitate the administration of the Trust Estate by more than one Trustee,
  pursuant to the requirements of Section 6.9 or 6.10 hereof;

                                (6)     to cure any ambiguity, or to correct, modify or supplement
  any provision which is defective or inconsistent with any other provision herein;

                                (7)     to take any action necessary or helpful to prevent the Issuer
  or the Trustee from becoming subject to any withholding or other taxes or assessments or to
  reduce the risk that the Issuer will be engaged in a United States trade or business or that the
  Issuer (or the beneficial owners thereof) will be subject to United States income tax on a net
  income basis;

                                (8)     to correct any manifest error in any provision hereof upon
  receipt by the Trustee of written direction from the Issuer or Co-Issuer (as to which the Trustee
  may rely) describing in reasonable detail such error and the modification necessary to correct
  such error; or

                                  (9)     to effectuate the provisions of Section 2.12 hereof provided
  that such amendment shall not, as evidenced by an Officer’s Certificate of the Issuer, adversely
  affect in any material respect the interests of any Noteholder; or


  US_EAST:6212215.13                              135

                                                                                       008611
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
                                       of 23806/09/21 Page 143 of 243 PageID 11464
Case 3:21-cv-00538-N Document 26-32 Filed



                              (10) to facilitate the delivery and maintenance of the Notes in
  accordance with the requirements of DTC, Euroclear or Clearstream;

                                 (11) to authorize the appointment of any listing agent, Transfer
  Agent, Paying Agent or additional registrar for any Class of Notes required or advisable in
  connection with the listing of the Notes on the Irish Stock Exchange or any other stock exchange
  and otherwise to amend this Indenture to incorporate any changes required or requested by any
  governmental authority, stock exchange authority, listing agent, Transfer Agent, Paying Agent or
  additional registrar for such Notes in connection therewith;

                                  (12) to modify the restrictions on and procedures for resale and
  other transfer of the Notes in accordance with any change in any applicable law or regulation (or
  the interpretation thereof) or to enable the Co-Issuers to rely upon any less restrictive exemption
  from registration under the Securities Act or the Investment Company Act or to remove
  restrictions on resale and transfer to the extent not required thereunder;

                                 (13) evidence the addition of an additional issuer or of a wholly
  owned subsidiary of the Issuer that, in either case, will acquire securities from the Issuer and
  pledge its assets to secure the obligations of the Issuer secured by the Trust Estate, to the extent
  necessary to permit the Issuer to comply with the Bank Holding Company Act of 1956, as
  amended, and the rules and regulation s thereunder or any other statute, rule or regulation
  applicable to the Issuer, and the assumption by any such additional issuer or subsidiary of the
  covenants and obligations of the Issuer in this Indenture; or

                               (14) prevent the Issuer from becoming an "investment
  company" as defined in the Investment Company Act or better assure compliance with the
  requirements of Rule 3a-7 thereunder; provided that, as a condition to the effectiveness of any
  such supplemental indenture, each of the Issuer, the Trustee and the Initial Purchaser shall have
  received (A) a Rating Condition with respect to such supplemental indenture and (B) a
  customary, unqualified opinion of counsel from a nationally recognized law firm (which may be
  supported as to factual matters by any relevant certificates or other documents necessary or
  advisable in the judgment of counsel delivering such opinion) providing that, after giving effect
  to such supplemental indenture, the Issuer is exempt from registration as an "investment
  company" under the Investment Company Act;

  provided further that (A) such amendment for any matters described in clauses (1) through (13)
  shall not, as evidenced by an Opinion of Counsel (which may be supported as to factual matters
  by any relevant certificates or other documents necessary or advisable in the judgment of counsel
  delivering such opinion), adversely affect in any material respect the interests of any Noteholder
  and (B) no amendment shall be made that would cause the Issuer to register as an "investment
  company" under the Investment Company Act.

                  The Trustee is hereby authorized to join in the execution of any such
  supplemental indenture and to make any further appropriate agreements and stipulations that
  may be therein contained. At the cost of the Issuer, the Trustee shall provide to the Servicer and
  for so long as any Notes are then rated, each Rating Agency then rating any Notes a copy of any
  proposed supplemental indenture at least 10 days prior to the execution thereof by the Trustee

  US_EAST:6212215.13                              136

                                                                                       008612
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
                                       of 23806/09/21 Page 144 of 243 PageID 11465
Case 3:21-cv-00538-N Document 26-32 Filed



  and request written confirmation that the entering into of such supplemental indenture satisfies
  the Rating Condition. The Trustee shall not enter into any such supplemental indenture if such
  supplemental indenture does not satisfy the Rating Condition, and, as soon as practicable after
  the execution by the Trustee and the Issuer of any such supplemental indenture, the Issuer or the
  Trustee at the request of the Issuer shall provide to the Servicer and each Rating Agency then
  rating any Notes a copy of the executed supplemental indenture.

                   Section 8.2.   Supplemental Indentures with Consent of Noteholders.

                  With the consent of the Requisite Noteholders, the Servicer and the Holders of the
  Preferred Shares, to the extent described in the Paying and Transfer Agency Agreement, the Co-
  Issuers and the Trustee may enter into an indenture or indentures supplemental hereto for the
  purpose of adding any provisions to, or changing in any manner or eliminating any of the
  provisions of, this Indenture or of modifying in any manner the rights of the Holders of the Notes
  under this Indenture; provided that, notwithstanding any Amendment Buy-Out Option described
  in Section 9.4(b), no such supplemental indenture shall, without the consent of each Noteholder
  of each Class adversely affected thereby:

                                 (1)    change the Final Maturity Date or Payment Date of any
  Note, or reduce the principal amount, notional principal amount or stated amount thereof, as the
  case may be, or the means of determining the Applicable Periodic Rate, the Optional
  Redemption Price, the Special Redemption Price, the Tax Event Redemption Price or the
  Mandatory Redemption Price, as applicable, with respect thereto, change the provisions of this
  Indenture relating to the application of proceeds of the Trust Estate to the payment of the Notes
  or change the jurisdiction where any Note is payable, or the coin or currency in which, any Note
  or any amount thereunder is payable, or impair the right to institute suit for the enforcement of
  any such payment on or after the maturity thereof;

                                (2)    reduce the percentage in Aggregate Principal Amount, the
  consent of the Holders of which is required for the execution of any such supplemental
  indenture, or the consent of the Holders of which is required for any waiver of compliance with
  certain provisions of this Indenture or certain Events of Default hereunder and their
  consequences provided for in this Indenture;

                                  (3)    impair or adversely affect the Trust Estate except as
  otherwise permitted herein;

                                  (4)    permit the creation of any lien ranking prior to or on a
  parity with the lien of this Indenture with respect to any part of the Trust Estate or terminate the
  lien of this Indenture on any property at any time subject hereto (other than pursuant to the terms
  of this Indenture) or deprive the Holder of any Note or any other party expressly secured hereby
  of the security afforded by the lien of this Indenture;

                                (5)      reduce the percentage of the Aggregate Principal Amount
  of the Notes whose Holders must direct the Trustee to preserve the Trust Estate or must consent
  before any request is made to rescind the Trustee’s election to preserve the Trust Estate pursuant
  to Section 5.5 hereof, or to sell or liquidate the Trust Estate pursuant to Section 5.4, 5.5 or 9.7


  US_EAST:6212215.13                              137

                                                                                       008613
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
                                       of 23806/09/21 Page 145 of 243 PageID 11466
Case 3:21-cv-00538-N Document 26-32 Filed



  hereof or modify the requirement for consent of any other party to which the right to consent is
  expressly granted hereby;

                                (6)    modify any of the provisions of this Section or Section 5.15
  hereof, except to increase any such percentage or to provide that certain other provisions of this
  Indenture cannot be modified or waived without the consent of the Holder of each Outstanding
  Note affected thereby;

                               (7)     modify the provisions of Article XI hereof or the definition
  of the term "Holder," "Noteholder," "Majority Noteholders," "Majority Preferred Shareholders,"
  "Requisite Noteholders" or of the term "Outstanding";

                                 (8)    amend any provision of this Indenture relating to the
  institution of proceedings for the Issuer or the Co-Issuer to be adjudicated as bankrupt or
  insolvent, or the consent by the Issuer or the Co-Issuer to the institution of bankruptcy or
  insolvency proceedings against it, or the filing with respect to the Issuer or the Co-Issuer of a
  petition or answer or consent seeking reorganization or relief under the Bankruptcy Code or any
  other similar applicable law, or the consent by the Issuer or the Co-Issuer to the filing of any
  such petition as to the appointment of a receiver, liquidator, assignee, trustee or sequestrator (or
  other similar official) of the Issuer or the Co-Issuer or of any substantial part of its property,
  respectively;

                                (9)     amend any provision of this Indenture or other such
  document that provides that the obligations of the Co-Issuer or the Issuer, as the case may be, are
  non-recourse obligations of the Co-Issuer or the Issuer, respectively, payable solely from the
  Collateral in accordance with the terms hereof; or

                                 (10) modify any of the provisions of this Indenture in such a
  manner as to affect the calculation of the amount or timing of any payment of interest or
  principal due on any Note on any Payment Date (including the calculation of any of the
  individual components of such calculation) or to affect the rights of the Holders of Notes to the
  benefit of any provisions for the redemption of such Notes contained herein.

                  With respect to any action that requires consent from 100% of the Noteholders, if
  any Noteholder has notified the Trustee in writing that pursuant to such Noteholder’s
  organizational documents or other documents governing such Noteholder's actions, the
  Noteholder is not permitted to take any affirmative action approving, rejecting or otherwise
  acting upon any Issuer request under the Indenture, the failure by such Noteholder to consent to
  or reject any such requested action will be deemed a consent by such Noteholder to the requested
  action.

                Not later than 15 Business Days prior to the execution of any proposed
  supplemental indenture pursuant to this Section, the Trustee shall mail to the Servicer and, so
  long as any Notes are then rated by any Rating Agency, to each such Rating Agency, a copy of
  such supplemental indenture and, if any Notes are then rated, prior to the execution of the
  proposed supplemental indenture, the Rating Condition must be satisfied with respect to such
  supplemental indenture.


  US_EAST:6212215.13                              138

                                                                                       008614
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
                                       of 23806/09/21 Page 146 of 243 PageID 11467
Case 3:21-cv-00538-N Document 26-32 Filed



                  It shall not be necessary in connection with any consent of Noteholders under this
  Section for the Noteholders to approve the specific form of any proposed supplemental
  indenture, but it shall be sufficient if such consent shall approve the substance thereof.

                 In the event that any supplemental indenture is consented to by the Issuer, the Co-
  Issuer and 100% of the Aggregate Outstanding Amount of each Class of Notes and the Rating
  Condition is satisfied or is specifically waived by all consenting parties, all conditions precedent
  to the execution of such supplemental indenture shall be deemed satisfied, the execution of such
  supplemental indenture shall be authorized or permitted by this Indenture, and the Trustee shall
  execute and accept the additional trusts created by such supplemental indenture pursuant to this
  Article VIII or modification thereby of the trusts created by this Indenture without obtaining an
  Opinion of Counsel.

                  Promptly after the execution by the Co-Issuers and the Trustee of any
  supplemental indenture pursuant to this Section 8.2, the Issuer or the Trustee at the request of the
  Issuer shall deliver to the Holders of the Notes, the Servicer, each Rating Agency then rating any
  Notes and the Repository (for posting on the Repository in the manner described in Section
  13.17), a copy thereof.

                   Section 8.3.   Execution of Supplemental Indentures.

                  In executing or accepting the additional trusts created by any supplemental
  indenture permitted by this Article VIII or the modifications thereby of the trusts created by this
  Indenture, the Trustee shall be entitled to receive, and (subject to Section 6.3(d) hereof) shall be
  fully protected in relying upon, an Opinion of Counsel stating that the execution of such
  supplemental indenture is authorized or permitted by this Indenture, and that all conditions
  precedent applicable thereto under this Indenture have been satisfied. The Trustee may, but shall
  not be obligated to, enter into any such supplemental indenture which affects the Trustee’s own
  rights, duties or immunities under this Indenture or otherwise.

                   Section 8.4.   Effect of Supplemental Indentures.

                  Upon the execution of any supplemental indenture under this Article VIII, this
  Indenture shall be modified in accordance therewith, and such supplemental indenture shall form
  a part of this Indenture for all purposes; and every Holder of Notes theretofore and thereafter
  authenticated and delivered hereunder shall be bound thereby.

                   Section 8.5.   Reference in Notes to Supplemental Indentures.

                  Notes authenticated and delivered after the execution of any supplemental
  indenture pursuant to this Article VIII may, and if required by the Trustee shall, bear a notation
  in form approved by the Trustee as to any matter provided for in such supplemental indenture. If
  the Issuer shall so determine, new Notes, so modified as to conform in the opinion of the Trustee
  and the Issuer to any such supplemental indenture, may be prepared and executed by the Issuer
  and authenticated and delivered by the Trustee in exchange for Outstanding Notes.




  US_EAST:6212215.13                              139

                                                                                       008615
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
                                       of 23806/09/21 Page 147 of 243 PageID 11468
Case 3:21-cv-00538-N Document 26-32 Filed



                                              ARTICLE IX

                             REDEMPTION; TERMINATION OF TRUST

                 Section 9.1. Optional Redemption. On the Optional Redemption Date, which
  date shall be considered the Final Maturity Date in the case of a Total Optional Redemption,
  subject to satisfaction of certain conditions described herein, the Notes will be redeemed, in
  whole or in part, by the Co-Issuers or the Issuer, as applicable, in accordance with the priority of
  distributions described herein, if such redemption is directed by the holders of Preferred Shares
  in the amounts described below.

                   (a) In the case of a Total Optional Redemption:

                  (i)    the Holders of at least 75% of the outstanding Preferred Shares eligible to
          vote direct the Co-Issuer or the Issuer to redeem the Notes; provided that any Preferred
          Shares beneficially owned or controlled by the Servicer, entities affiliated with the
          Servicer Entities in excess of the Original HFP Share Amount, shall be excluded from,
          and be deemed ineligible to participate in, any such vote to direct any Total Optional
          Redemption;

                   (ii)     sufficient liquidation proceeds from the Portfolio Collateral must exist to
          effect the redemption of all Notes in full at their Redemption Price in accordance with the
          priority of distributions described herein; and

                   (b) in the case of a Partial Optional Redemption:

                  (i)     the Holders of at least 10% of the outstanding Preferred Shares eligible to
          vote direct the Co-Issuer or the Issuer to redeem the Notes in part; provided that any
          Preferred Shares beneficially owned or controlled by the Servicer Entities, including any
          HFP Shares, shall be excluded from, and be deemed ineligible to participate in, any such
          vote to direct any Partial Optional Redemption;

                 (ii)    the Holders of Preferred Shares directing such Partial Optional
          Redemption shall specify the Partial Redemption Percentage; provided that the Partial
          Redemption Percentage must be the percentage equivalent to at least 10% of the
          aggregate outstanding principal amount of the Notes as of the Closing Date; and

                   (iii)   the following conditions must be satisfied:

                          (1) the Partial Redemption Percentage of the Notes must be redeemed
  pro rata at their respective Optional Redemption Price,

                         (2) the Collateral Quality Matrix tests, Overcollateralization Tests,
  Interest Coverage Tests and any other eligibility criteria with respect to the Portfolio Collateral
  must be satisfied before and after giving effect to such redemption; provided that the degree of
  compliance with the Moody's Weighted Average Rating Test and the Weighted Average Margin
  Test shall not be diminished after giving effect to such redemption,


  US_EAST:6212215.13                               140

                                                                                        008616
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
                                       of 23806/09/21 Page 148 of 243 PageID 11469
Case 3:21-cv-00538-N Document 26-32 Filed



                         (3) any applicable Default Swaps of the Issuer must be modified or
  terminated in a manner consistent with the economic effect of such redemption and in
  consideration of the Portfolio Collateral and Eligible Investments that will be owned by the
  Issuer after giving effect to such redemption, and any net termination payments payable by the
  Issuer must be paid,

                         (4)   the Rating Condition must be satisfied with respect to each Rating
  Agency,

                         (5)   not more than three (3) prior Partial Optional Redemptions may have
  occurred, and

                        (6) no claims may be pending against the Issuer or the Co-Issuer and no
  judgments may have been rendered against the Issuer or the Co-Issuer which exceed, or
  reasonably could be expected to result in liabilities that exceed, in the aggregate, $100,000,
  unless adequate funds have been reserved or set aside for the payment thereof.

          In connection with any Optional Redemption, the Issuer may use all funds credited to the
  Collection Account to provide for payment of the Optional Redemption Price. If there are not
  sufficient funds in the Collection Account as of the date the notice of redemption is given to pay
  the Optional Redemption Price on the Optional Redemption Date and all such payments, fees
  and expenses (including any termination payments with respect to any Synthetic Securities and
  any Default Swaps), the Servicer is required to give the Trustee written direction to sell Portfolio
  Collateral in an amount sufficient to provide funds to pay the Optional Redemption Price in full.
  The Trustee will give notice of an Optional Redemption to the Company Announcements Office
  of the Irish Stock Exchange if any Class of Notes is then listed on the Irish Stock Exchange.

                 The Servicer shall have the right to purchase the Preferred Shares held by any
  Holder that directs the Issuer to effect a Partial Optional Redemption at a price equal to the
  liquidation value of such Preferred Shares.

                  (c) The election of the Issuer to redeem any Notes pursuant to this Section 9.1
  shall be set forth in an Issuer Order, given to the Trustee in accordance with Section 9.5 hereof,
  directing the Trustee to make the payment of the Optional Redemption Price for all the Notes,
  from funds in the Collection Account and/or from monies deposited with the Trustee by the
  Issuer pursuant to Section 9.8 hereof.

                (d) The Issuer shall, simultaneously with electing to redeem Notes under this
  Section 9.1, set the Optional Redemption Date and the Redemption Record Date for any
  redemption pursuant to this Section and give notice thereof to the Trustee pursuant to Section 9.6
  hereof.

                   (e) The Issuer shall have the option to withdraw the notice of redemption until the
  earlier of the fifth Business Day prior to the proposed Optional Redemption Date and the date on
  which a forward purchase contract is entered into pursuant to Section 9.8 by written notice to the
  Trustee and the Servicer on or prior to such earlier day.



  US_EAST:6212215.13                              141

                                                                                       008617
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
                                       of 23806/09/21 Page 149 of 243 PageID 11470
Case 3:21-cv-00538-N Document 26-32 Filed



                 (f) On the Optional Redemption Date, the Optional Redemption Price shall be
  distributed pursuant to Section 11.1(d) after payment of all amounts required to be paid pursuant
  to Section 11.1(b).

                   Section 9.2.   Mandatory Redemption.

                  If either the Interest Coverage Test or the Overcollateralization Tests are not
  satisfied as of any applicable Calculation Date or a Rating Confirmation Failure occurs, all or a
  portion of the Notes shall be redeemed (or, in the case of the Class A-3L Notes, the Class A-4L
  Notes and the Class B-1L Notes, any Periodic Rate Shortfall Amounts shall be paid and then the
  Notes shall be redeemed) by the Issuer, in the order set forth in Section 11.1 hereof, on the
  Payment Date immediately following such Calculation Date at the Mandatory Redemption Price
  (pursuant to the applicable provisions of Sections 11.1 and 11.2 hereof) in an amount sufficient
  such that the Interest Coverage Test and Overcollateralization Tests are satisfied or a Rating
  Confirmation is received, as applicable. The amount of any Mandatory Redemption hereunder
  shall be determined in accordance with the provisions of Section 11.2 hereof.

                   Section 9.3.   Additional Collateral Deposit Requirement.

                On each Payment Date after the second Payment Date, the Additional Collateral
  Deposit Requirement shall be applied by the Issuer in the order set forth in Section 11.1 hereof.

                   Section 9.4.   Special Redemption; Amendment Buy-Out

                 (a) The Notes (other than Class X) shall be redeemable in part on any Payment
  Date during the Revolving Period at the option of the Issuer, as directed by and at the discretion
  of the Servicer, to the extent more than U.S. $2,000,000 of Collateral Principal Collections held
  in the Collection Account are not applied to the purchase of Additional Portfolio Collateral
  satisfying the criteria contained in Section 11.3 hereof by the earlier of the last day of the next
  succeeding Due Period or the last day of the Revolving Period, in the order and priority set forth
  in Section 11.1 hereof.

                  (b) In the case of any supplemental indenture pursuant to Section 8.2 that requires
  the consent of one or more Holders of Notes or Preferred Shares, the Amendment Buy-Out
  Purchaser shall have the right, but not the obligation, to purchase from Non-Consenting Holders
  all Notes (other than the Class A-1LA Notes) or Preferred Shares held by such Holders of the
  Class of Notes or Preferred Shares whose consent was solicited with respect to such
  supplemental indenture (the "Amendment Buy-Out Option") for the applicable Amendment
  Buy-Out Purchase Price; provided, however, that the Amendment Buy-Out Purchaser may not
  exercise the Amendment Buy-Out Option during the Non-Call Period in connection with a
  proposed amendment to reduce the rate of interest on any Security, as applicable, or to change
  the earliest date on which Notes of any Class or Preferred Shares may be redeemed at the option
  of the Issuer; provided further, that notwithstanding the definition of Non-Consenting Holder,
  any Holder of Notes (other than the Class A-1LA Notes) or Preferred Shares who fails to
  respond to any such consent solicitation shall be deemed to have consented to any such
  supplemental indenture. Notwithstanding the foregoing, during the Non-Call Period, "Non-
  Consenting Holder" shall exclude any Holder of Class A-1LA Notes (unless such Holder has


  US_EAST:6212215.13                              142

                                                                                      008618
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
                                       of 23806/09/21 Page 150 of 243 PageID 11471
Case 3:21-cv-00538-N Document 26-32 Filed



  consented in writing to be designated as a Non-Consenting Holder) and the Amendment Buy-
  Out Option shall not be applicable to such Class A-1LA Notes. If the Amendment Buy-Out
  Option is exercised, the Amendment Buy-Out Purchaser must purchase all such Notes or
  Preferred Shares of Non-Consenting Holders, regardless of the applicable percentage of the
  Aggregate Outstanding Amount of the Notes or Preferred Shares the consent of whose Holders is
  required for such supplemental indenture (an "Amendment Buy-Out"). By its acceptance of its
  Securities or Preferred Shares hereunder, each Holder of Notes or Preferred Shares agrees that if
  the Amendment Buy-Out Option is exercised, any Non-Consenting Holder will be required to
  sell its applicable Notes or Preferred Shares to the Amendment Buy-Out Purchaser. For the
  avoidance of doubt, nothing described above shall in any way limit or restrict the rights of
  Holders of the Class A-1LA Notes to consent or withhold their consent to a supplemental
  indenture or otherwise vote their interest both during and after the Non-Call Period. Neither the
  Amendment Buy-Out Purchaser nor any other Person shall have any liability to any Holder or
  Beneficial Owner of Securities or Preferred Shares as a result of an election by the Amendment
  Buy-Out Purchaser not to exercise the Amendment Buy-Out Option. For the avoidance of doubt,
  (i) nothing described above or in the Indenture shall in any way limit or restrict the rights of the
  Holders of the Class A-1LA Notes to consent or withhold their consent to a supplemental
  indenture or to otherwise vote their interest both during and after the Non-Call Period and (ii) the
  Trustee shall have no responsibility for overseeing the Servicer’s compliance with the
  Amendment Buy-Out provisions herein.

                 (c) All purchases made pursuant to an Amendment Buy-Out Option individually
  and in the aggregate must comply with the applicable transfer restrictions for the relevant
  Securities or Preferred Shares set forth herein and all applicable laws, rules and regulations
  (including, without limitation, any rules, regulations and procedures of any securities exchange,
  self-regulatory organization or clearing agency).

                   Section 9.5.   Tax Event Redemption.

                  (a) The Notes shall be redeemable, in whole but not in part, by the Issuer at the
  direction of 66-2/3% of the Preferred Shares or a majority of the Controlling Class (but only if
  the Aggregate Principal Balance of Portfolio Collateral is less than 100% of the Class A-1L
  Notes) on any Payment Date at the Tax Event Redemption Price, if as a result of (i) change in tax
  law, rule or regulation or the interpretation thereof, the payments to be received on the Portfolio
  Collateral are reduced as a result of the imposition of withholding tax, (ii) the Issuer is otherwise
  subjected to tax such that the income of the Issuer is reduced in an amount determined by such
  holders of Preferred Shares to be material, (iii) (A) one or more items of Portfolio Collateral that
  were not subject to withholding tax when the Issuer committed to purchase them have become
  subject to withholding tax or the rate of withholding has increased on one or more items of
  Portfolio Collateral that were subject to withholding tax when the Issuer committed to purchase
  them and (B) in any Due Period the aggregate of the payments subject to withholding tax on new
  withholding tax obligations and the increase in payments subject to withholding tax on increased
  rate withholding tax obligations, in each case to the extent not "grossed-up" (on an after-tax
  basis) by the related obligor, represent 5% or more of Interest Proceeds for the Due Period, or
  (iv) taxes, fees, assessments or other similar charges are imposed on the Issuer or the Co-Issuer
  in an aggregate amount in any 12-month period in excess of $2,000,000, other than liabilities for
  withholding taxes included in clause (iii) above. No redemption pursuant to this Section 9.5

  US_EAST:6212215.13                              143

                                                                                        008619
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
                                       of 23806/09/21 Page 151 of 243 PageID 11472
Case 3:21-cv-00538-N Document 26-32 Filed



  shall occur unless all Outstanding Notes are redeemed and unless all payments, fees and
  expenses are paid in full on the date of such redemption.

                  (b) The election of the Issuer to redeem any Notes pursuant to this Section 9.5
  shall be set forth in an Issuer Order, given to the Trustee in accordance with Section 9.6 hereof,
  directing the Trustee to make the payment of the Tax Event Redemption Price from funds in the
  Collection Account and/or from monies deposited with the Trustee by the Issuer pursuant to
  Section 9.8 hereof.

                (c) The Issuer shall, simultaneously with electing to redeem Notes under this
  Section 9.5, set the Tax Event Redemption Date and the Redemption Record Date for any
  redemption pursuant to this Section 9.5 and give notice thereof to the Trustee pursuant to Section
  9.6 hereof.

                   (d) The Issuer shall have the option to withdraw the notice of redemption until the
  earlier of the fifth Business Day prior to the proposed Tax Event Redemption Date and the date
  on which a forward purchase contract is entered into pursuant to Section 9.8(b) hereof by written
  notice to the Trustee and the Servicer on or prior to such earlier day.

                 (e) On the Tax Redemption Date, the Tax Event Redemption Price shall be
  distributed pursuant to Section 11.1(d) hereof after payment of all amounts required to be paid
  pursuant to Section 11.1(b) hereof.

                   Section 9.6.   Notice to Trustee, Rating Agencies and the Servicer.

                (a) The Issuer shall by Issuer Order, in connection with an Optional Redemption
  pursuant to Section 9.1 or a Tax Event Redemption pursuant to Section 9.5, not later than the
  twentieth Business Day immediately preceding the proposed Optional Redemption Date or Tax
  Event Redemption Date, as applicable, notify in writing the Trustee, each Rating Agency then
  rating any Class of Notes and the Servicer of such proposed Optional Redemption Date or Tax
  Event Redemption Date, as applicable, and the proposed Redemption Record Date and Optional
  Redemption Price for each Class of Notes.

                 (b) If any Mandatory Redemption is required pursuant to Section 9.2 hereof, the
  Issuer shall, not later than the third Business Day after the related Calculation Date, notify in
  writing the Trustee, each Rating Agency then rating any Class of Notes, the Servicer and, so long
  as any Class of Notes is listed on the Irish Stock Exchange, the Irish Paying Agent that such
  redemption is required and the amount of the Notes of each Class required to be redeemed
  pursuant to the provisions of Section 11.2 hereof.

                  (c) If any Special Redemption is required pursuant to Section 9.4 hereof, the
  Issuer shall, not later than twentieth Business Day preceding the proposed Special Redemption
  Date, notify in writing the Trustee, each Rating Agency then rating any Class of Notes, the
  Servicer and, so long as any Class of Notes is listed on the Irish Stock Exchange, the Irish Paying
  Agent that such proposed redemption is required and the amount of the Notes of each Class to be
  redeemed.



  US_EAST:6212215.13                              144

                                                                                         008620
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
                                       of 23806/09/21 Page 152 of 243 PageID 11473
Case 3:21-cv-00538-N Document 26-32 Filed



                   Section 9.7.   Notice of Optional Redemption and Tax Event Redemption by the
  Issuer.

                 (a) If notice thereof has been received by the Trustee from the Issuer pursuant to
  Section 9.6 hereof, notice of an Optional Redemption shall be given by the Trustee by first-class
  mail, postage prepaid, mailed not less than twenty calendar days prior to the proposed
  Redemption Record Date, to each Holder of Notes to be redeemed at the address in the Note
  Register (with a copy to the Rating Agencies at the addresses specified in Section 10.7 hereof),
  and, so long as any Class of Notes is listed on the Irish Stock Exchange, the Irish Paying Agent.

                  All notices of Optional Redemption shall state: the proposed Optional
  Redemption Date; the proposed Redemption Record Date; and that on such proposed Optional
  Redemption Date, all Outstanding Notes are to be redeemed and paid in full and that applicable
  interest thereon shall cease to accrue on the date specified in the notice and the place where such
  Notes may be surrendered for payment of the Optional Redemption Price, which shall be the
  agency of the Trustee to be maintained as provided in Section 7.2 hereof; and that the Issuer may
  withdraw such election at any time on or prior to the earlier of the Business Day prior to such
  proposed Optional Redemption Date and the date before which a forward purchase contract is
  entered into pursuant to Section 9.8(a) hereof.

                At the cost of the Issuer, the Trustee shall give notice of any withdrawal of the
  notice of redemption pursuant to Section 9.1(d) hereof (to the extent feasible) by overnight
  courier guaranteeing next day delivery, sent not later than the third Business Day prior to the
  previously proposed Optional Redemption Date, to each Holder of Notes to be redeemed at the
  address in the Note Register, and, so long as any Class of Notes is listed on the Irish Stock
  Exchange, the Irish Paying Agent.

                 Notice of Optional Redemption of the Notes shall be given by the Issuer or, at the
  Issuer’s request, by the Trustee in the name of the Issuer and at the expense of the Issuer. Failure
  to give notice of redemption or notice of withdrawal, or any defect therein, to any Holder of any
  Note shall not impair or affect the validity of the redemption of the Notes or give rise to any
  claim based upon such failure or defect.

                 (b) If notice thereof has been received by the Trustee from the Issuer pursuant to
  Section 9.6 hereof, notice of a Tax Event Redemption shall be given by the Trustee by first-class
  mail, postage prepaid, mailed not less than twenty calendar days prior to the proposed
  Redemption Record Date, to each Holder of Notes to be redeemed at the address in the Note
  Register (with a copy to the Rating Agencies at the addresses specified in Section 10.7 hereof),
  and, so long as any Class of Notes is listed on the Irish Stock Exchange, the Irish Paying Agent.

                 All notices of a Tax Event Redemption shall state: the proposed Tax Event
  Redemption Date; the proposed Redemption Record Date; and that on such proposed Tax Event
  Redemption Date, all of the Notes (to the extent of the Aggregate Principal Amount) are to be
  redeemed and paid in full and that interest thereon shall cease to accrue on the date specified in
  the notice and the place where such Notes may be surrendered for payment of the Tax Event
  Redemption Price, which shall be the agency of the Trustee to be maintained as provided in
  Section 7.2 hereof; and that the Issuer may withdraw such election at any time on or prior to the

  US_EAST:6212215.13                              145

                                                                                       008621
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
                                       of 23806/09/21 Page 153 of 243 PageID 11474
Case 3:21-cv-00538-N Document 26-32 Filed



  earlier of the fifth Business Day prior to such proposed Tax Event Redemption Date and the date
  before which a forward purchase contract is entered into pursuant to Section 9.8(b) hereof.

                  At the cost of the Issuer, the Trustee shall give notice of any withdrawal of the
  notice of redemption pursuant to Section 9.5 hereof (to the extent feasible) by overnight courier
  guaranteeing next day delivery, sent not later than the third Business Day prior to the previously
  proposed Tax Event Redemption Date, to each Holder of Notes to be redeemed at the address in
  the Note Register (with a copy to the Rating Agencies at the addresses specified in Section 10.7
  hereof), and, so long as any Class of Notes is listed on the Irish Stock Exchange, the Irish Paying
  Agent.

                  Notice of Tax Event Redemption of the Notes shall be given by the Issuer or, at
  the Issuer’s request, by the Trustee in the name of the Issuer and at the expense of the Issuer.
  Failure to give notice of redemption or notice of withdrawal, or any defect therein, to any Holder
  of any Note shall not impair or affect the validity of the redemption of the Notes or the
  withdrawal thereof or give rise to any claim based upon such failure or defect.

                   Section 9.8.   Deposit of Optional Redemption Price and Tax Event Redemption
  Price.

                  (a) In the case of an Optional Redemption, on or before the fifth Business Day
  preceding the proposed Optional Redemption Date contained in the notice of redemption as
  provided in Section 9.6 hereof, the Issuer shall deposit with the Trustee cash or Eligible
  Investments maturing no later than the Business Day prior to the Optional Redemption Date
  (unless such Eligible Investments are issued by the Person acting as Trustee, in which event they
  may mature on the Optional Redemption Date), or any combination thereof, in an amount
  sufficient to provide for payment of the Optional Redemption Price with respect to the
  Outstanding Notes and all amounts due under Sections 11.1(b) and 11.1(d) hereof. The Issuer
  may use all available funds in the Collection Account to provide for payment of the Optional
  Redemption Price in accordance with Section 11.1 hereof. In the event that there are not
  sufficient available funds in the Collection Account as of the date the notice of redemption is
  sent out pursuant to Section 9.6 hereof to pay the Optional Redemption Price on the Optional
  Redemption Date in accordance with Sections 11.1(b) and 11.1(d) hereof, the Servicer shall give
  the Trustee written direction to sell Portfolio Collateral in an amount sufficient to provide
  available funds to pay the Optional Redemption Price in full pursuant to Sections 11.1(b) and
  11.1(d) hereof, and shall give the Issuer written direction to enter into, as of a date which is not
  later than five (5) Business Days prior to the Optional Redemption Date, forward contracts (each
  of which shall provide for "payment versus delivery" and shall direct that payment be made to
  the Trustee) with a financial institution rated "A-1+" by Standard & Poor’s and "P-1" by
  Moody’s to sell such Portfolio Collateral for settlement at least three Business Days prior to the
  Optional Redemption Date, and shall provide a copy of such contract to the Trustee prior to such
  Business Day preceding such redemption date; and pursuant to such instruction, the Trustee shall
  release and sell such Portfolio Collateral for purposes of such redemption. In determining
  whether the proceeds of any Optional Redemption will be sufficient to pay the Optional
  Redemption Price on the Optional Redemption Date, the Issuer and the Trustee may rely on the
  Market Value of the Portfolio Collateral when entering into any forward purchase agreements.


  US_EAST:6212215.13                              146

                                                                                       008622
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
                                       of 23806/09/21 Page 154 of 243 PageID 11475
Case 3:21-cv-00538-N Document 26-32 Filed



                  (b) In the case of a Tax Event Redemption, on or before the fifth Business Day
  preceding the proposed Tax Event Redemption Date contained in the notice of redemption as
  provided in Section 9.6 hereof, the Issuer shall deposit with the Trustee cash or Eligible
  Investments maturing no later than the Business Day prior to the Tax Event Redemption Date
  (unless such Eligible Investments are issued by the Person acting as Trustee, in which event they
  may mature on the Tax Event Redemption Date), or any combination thereof, in an amount
  sufficient to provide for payment of the Tax Event Redemption Price with respect to the
  Outstanding Notes and all amounts due under Sections 11.1(b) and 11.1(d) hereof. The Issuer
  may use all available funds in the Collection Account to provide for payment of the Tax Event
  Redemption Price in accordance with Section 11.1 hereof. In the event that there are not
  sufficient available funds in the Collection Account as of the date the notice of redemption is
  sent out pursuant to Section 9.6 hereof to pay the Tax Event Redemption Price on the Tax Event
  Redemption Date in accordance with Sections 11.1(b) and 11.1(d) hereof, the Servicer shall give
  the Trustee written direction to sell Portfolio Collateral in an amount sufficient to provide
  available funds to pay the Tax Event Redemption Price in full pursuant to Sections 11.1(b) and
  11.1(d) hereof, and shall give the Issuer written direction to enter into, as of a date which is not
  later than five Business Days prior to the Tax Event Redemption Date, forward contracts (each
  of which shall provide for "payment versus delivery" and shall direct that payment be made to
  the Trustee) with a financial institution rated "A-1+" by Standard & Poor’s and "P-1" by
  Moody’s to sell such Portfolio Collateral for settlement at least three Business Days prior to the
  Tax Event Redemption Date, and shall provide a copy of such contract to the Trustee prior to
  such third Business Day preceding such redemption date; and pursuant to such instruction, the
  Trustee shall release and sell such Portfolio Collateral for purposes of such redemption.

                   Section 9.9.   Notes Payable on Optional Redemption Date.

                  In the event that notice of Optional Redemption pursuant to Section 9.1 hereof has
  been given as provided in Section 9.6 hereof and not withdrawn, all Outstanding Notes shall on
  the Optional Redemption Date become due and payable at the Optional Redemption Price, and
  (unless the Issuer shall default in the payment of the Optional Redemption Price) all Outstanding
  Notes shall cease to bear interest on the Optional Redemption Date. Each Holder shall present
  and surrender its Note at the place specified in the notice of Optional Redemption on or prior to
  such Optional Redemption Date; provided that if there is delivered to the Issuer and the Trustee
  such security or indemnity as may be required by them to save each of them harmless (an
  unsecured indemnity agreement of an Institutional Investor organized under the laws of the
  United States or any state in the United States with a net worth at least twice the amount of the
  security or indemnity being deemed sufficient to satisfy such security or indemnity requirement)
  and an undertaking thereafter to surrender such Note, then, in the absence of notice to the Issuer
  or the Trustee that the applicable Note has been acquired by a protected purchaser, such payment
  shall be made without presentation or surrender.

                  If any Note called for redemption shall not be so paid upon surrender thereof for
  Optional Redemption (or the delivery of the indemnity pursuant to the preceding paragraph), the
  principal shall, until paid, bear interest from the Optional Redemption Date at the Applicable
  Periodic Rate.



  US_EAST:6212215.13                              147

                                                                                       008623
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
                                       of 23806/09/21 Page 155 of 243 PageID 11476
Case 3:21-cv-00538-N Document 26-32 Filed



                   Section 9.10. Notes Payable on Mandatory Redemption Date.

                 In the event of a Mandatory Redemption pursuant to Section 9.2 hereof, principal
  of the Notes (or, in the case of the Class A-3L Notes, Class A-4L Notes and the Class B-1L
  Notes, any Periodic Rate Shortfall Amount and then any principal) in an amount determined
  pursuant to Section 11.2 hereof shall on the Mandatory Redemption Date become due and
  payable, and (unless the Issuer shall default in the payment of the Mandatory Redemption Price)
  such amounts shall cease to bear interest on the Mandatory Redemption Date.

                   Section 9.11. Notes Payable on Tax Event Redemption.

                  In the event that notice of a Tax Event Redemption pursuant to Section 9.5 hereof
  has been given as provided in Section 9.6 hereof and not withdrawn, all Outstanding Notes shall
  on the Tax Event Redemption Date become due and payable at the Tax Event Redemption Price,
  and (unless the Issuer shall default in the payment of the Tax Event Redemption Price) all
  Outstanding Notes shall cease to bear interest on the Tax Event Redemption Date. Each Holder
  shall present and surrender its Note at the place specified in the notice of redemption on or prior
  to such Tax Event Redemption Date; provided that if there is delivered to the Issuer and the
  Trustee such security or indemnity as may be required by them to save each of them harmless
  (an unsecured indemnity agreement of an Institutional Investor organized under the laws of the
  United States or any state in the United States with a net worth at least twice the amount of the
  security or indemnity being deemed sufficient to satisfy such security or indemnity requirement)
  and an undertaking thereafter to surrender such Note, then, in the absence of notice to the Issuer
  or the Trustee that the applicable Note has been acquired by a bona fide purchaser, such payment
  shall be made without presentation or surrender.

                 If any Note called for a Tax Event Redemption shall not be so paid upon
  surrender thereof for a Tax Event Redemption (or the delivery of the indemnity pursuant to the
  preceding paragraph), the principal shall, until paid, bear interest from the Tax Event
  Redemption Date at the Applicable Periodic Rate.

                   Section 9.12. Initial Deposit Redemption.

               The Class A-1LA Notes and the Class X Notes shall be subject to Initial Deposit
  Redemption pursuant to the terms of Section 3.3 hereof.

                   Section 9.13. Reserved.

                   Section 9.14. Notes Payable on Special Redemption Date.

                 In the event of a Special Redemption pursuant to Section 9.4 hereof, principal of
  the Notes (or, in the case of the Class A-3L Notes, the Class A-4L Notes and the Class B-1L
  Notes, any Periodic Rate Shortfall Amount and then any principal) in an amount determined
  pursuant to Section 11.1 hereof shall on the Special Redemption Date become due and payable
  and (unless the Issuer shall default in the payment of the Special Redemption Price) such
  amounts shall cease to bear interest on the Special Redemption Date.



  US_EAST:6212215.13                             148

                                                                                      008624
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
                                       of 23806/09/21 Page 156 of 243 PageID 11477
Case 3:21-cv-00538-N Document 26-32 Filed



                                             ARTICLE X

                          ACCOUNTS, ACCOUNTINGS AND RELEASES

                   Section 10.1. Collection of Money.

                  Except as otherwise expressly provided herein, the Trustee may demand payment
  or delivery of, and shall receive and collect, directly and without intervention or assistance of
  any fiscal agent or other intermediary, all money and other property payable to or receivable by
  the Trustee pursuant to this Indenture, including all payments due on the Pledged Securities
  included in the Trust Estate, in accordance with the terms and conditions of such Pledged
  Securities. The Trustee shall segregate and hold all such money and property received by it in
  trust for the Holders of the Notes and shall apply it as provided in this Indenture.

                   Section 10.2. Accounts.

                (a) The Trustee shall, on or prior to the Closing Date, establish ten non-interest
  bearing segregated trust accounts (collectively, the "Accounts") which shall be designated as the
  "Collection Account," the "Collateral Account," the "Reserve Account," the "Initial Deposit
  Account," the "Expense Reimbursement Account," the "Loan Funding Account," the "Closing
  Expense Account," the "Securities Lending Account," the "Default Swap Collateral Account,"
  and the "Default Swap Issuer Account," respectively, identified as held in trust for the benefit of
  the Noteholders and the applicable Secured Parties or, in the case of the Default Swap Collateral
  Account, as held in trust for the benefit of the related Default Swap Counterparty and, to the
  extent provided in this Indenture, the other Secured Parties. The Trustee may establish any
  number of sub-accounts to the Collection Account for its convenience in administering the
  Accounts and Trust Estate.

                Each Account (including any sub account) shall be a securities account
  established with the Securities Intermediary in the name of the Trustee in accordance with
  Section 6.15.

                  A Default Swap Collateral Account shall be established for each Default Swap.
  The Trustee shall credit to each such Default Swap Collateral Account on the Closing Date or on
  the date any such Default Swap is entered into, as applicable, the amount required to secure the
  obligations of the Issuer in accordance with the terms of the related Default Swap, as directed by
  the Servicer, which amount shall be at least equal to the amount referred to in paragraph (iv) of
  the definition of Default Swap.

                  Amounts credited to a Default Swap Collateral Account shall be maintained in
  accordance with the terms and provisions of the related Default Swap. Amounts and property
  credited to a Default Swap Collateral Account shall be withdrawn by the Trustee and applied to
  the payment of any amounts payable by, or to the delivery of investment property deliverable by,
  the Issuer to the related Default Swap Counterparty, as directed by the Servicer, in accordance
  with the terms of such Default Swap. Income received on amounts credited to a Default Swap
  Collateral Account will be applied in accordance with the terms of the applicable Default Swap
  to the payment of any periodic amounts owed by the Issuer to the applicable Default Swap


  US_EAST:6212215.13                             149

                                                                                      008625
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
                                       of 23806/09/21 Page 157 of 243 PageID 11478
Case 3:21-cv-00538-N Document 26-32 Filed



  Counterparty on the date such amounts are due. After application of such amounts, any income
  then contained in such Default Swap Collateral Account will be withdrawn from such Account
  and credited to the Collection Account for distribution as Collateral Interest Collections. After
  payment of all amounts owing by the Issuer to a Default Swap Counterparty in accordance with
  the terms of the related Default Swap (other than any Default Swap Counterparty Termination
  Payment) the Trustee shall be directed by the Servicer to withdraw all funds and other property
  credited to the Default Swap Collateral Account related to such Default Swap and credit such
  funds and other property to the Collection Account, as Collateral Principal Collections (in the
  case of cash and Eligible Investments) and the Collateral Account (in the case of Portfolio
  Collateral and other financial assets) for application as Collateral Principal Collections (other
  than any income thereon which will be Collateral Interest Collections) in accordance with the
  terms of the Indenture. Any Default Swap Counterparty Termination Payments owed by the
  Issuer to the Default Swap Counterparty shall be paid solely from amounts available therefor
  under the priority of payment provisions described herein.

                 Except for interest on securities credited to a Default Swap Collateral Account
  payable to the Issuer as described pursuant to the preceding paragraph, funds and other property
  standing to the credit of a Default Swap Collateral Account will not be considered to be an asset
  of the Issuer for purposes of the Interest Coverage Test or the Overcollateralization Tests;
  provided, however that the Default Swap that relates to such Default Swap Collateral Account
  will be considered an asset of the Issuer for such purposes.

                 If the terms of any Default Swap require the Default Swap Counterparty to secure
  its obligations with respect to such Default Swap, the Trustee will cause to be established a
  Default Swap Issuer Account in respect of such Default Swap. The Trustee shall credit to any
  such Default Swap Issuer Account all funds and other property received from the applicable
  Default Swap Counterparty to secure the obligations of such Default Swap Counterparty in
  accordance with the terms of such Default Swap.

                Funds and other property standing to the credit of any Default Swap Issuer
  Account will not be considered to be an asset of the Issuer for purposes of the Interest Coverage
  Test or the Overcollateralization Tests; provided, however that the Default Swap that relates to
  such Default Swap Issuer Account will be considered an asset of the Issuer for such purposes.

                 In accordance with the terms of the applicable Default Swap, funds and other
  property standing to the credit of the related Default Swap Issuer Account will be withdrawn by
  the Trustee, as directed by the Servicer, and applied to the payment of any amount owing by the
  related Default Swap Counterparty to the Issuer. After payment of all amounts owing by the
  Default Swap Counterparty to the Issuer in accordance with the terms of the related Default
  Swap, all funds and other property standing to the credit of the related Default Swap Issuer
  Account will be withdrawn from such Default Swap Issuer Account and paid or transferred to
  the related Default Swap Counterparty in accordance with the applicable Default Swap.

                 The Collection Account shall be a segregated trust account (or, at the Trustee’s
  option, may be comprised of two separate, segregated trust accounts, designated for the
  collection of Collateral Interest Collections and Collateral Principal Collections, respectively), to
  which money required to be credited to the Collection Account (and Eligible Investments in

  US_EAST:6212215.13                              150

                                                                                        008626
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
                                       of 23806/09/21 Page 158 of 243 PageID 11479
Case 3:21-cv-00538-N Document 26-32 Filed



  which such money may be held from time to time, which Eligible Investments shall be acquired
  and held pursuant to the terms of Section 6.16 hereof) shall be credited.

                   All Portfolio Collateral Delivered to the Trustee shall be credited to the Collateral
  Account.

                 On or before the date on which the Issuer enters into a Securities Lending
  Agreement and delivers a copy of it to the Trustee, the Trustee shall create a segregated trust
  account designated as the Securities Lending Account with respect to any such Securities
  Lending Agreement. All Securities Lending Collateral posted by any Securities Lending
  Counterparty in support of its respective obligation under a Securities Lending Agreement shall
  be immediately credited to the Securities Lending Account and posted to a sub-account related to
  the Securities Lending Account. The only permitted withdrawal from or application of funds
  credited to the Securities Lending Account shall be: (i) for application to obligations of the
  relevant Securities Lending Counterparty to the Issuer under a Securities Lending Agreement if
  the Securities Lending Agreement becomes subject to early termination or in the exercise of
  remedies under the related Securities Lending Agreement upon any "event of default" under and
  as defined in the related Securities Lending Agreement, including liquidating the related
  Securities Lending Collateral, or (ii) to return the Securities Lending Collateral to the relevant
  Securities Lending Counterparty when and as required by the relevant Securities Lending
  Agreement, in each case as directed by the Servicer.

                 Amounts credited to the Securities Lending Account shall be applied pursuant to
  this Section 10.2. To the extent provided in a Securities Lending Agreement, earnings on
  amounts credited to the Securities Lending Account shall be payable by the Issuer to the related
  Securities Lending Counterparty.

                  Amounts credited to the Securities Lending Account shall not be considered an
  asset of the Issuer for the purposes of the Coverage Tests, but the loaned security or asset that
  relates to the Securities Lending Account shall be so considered an asset of the Issuer.

                 The Trustee shall credit to the Collection Account (i) all Collections and (ii) all
  amounts required to be credited thereto pursuant to this Indenture, including but not limited to,
  Section 10.3(e)(i) hereof.

                  The Trustee shall credit to the Initial Deposit Account (i) the Deposit received on
  the Closing Date for credit to the Initial Deposit Account pursuant to Section 3.2(e) hereof, (ii)
  all amounts required to be credited thereto pursuant to this Indenture, including but not limited
  to, Sections 3.2(e), 10.3(e)(ii) and 11.3 hereof and (iii) all proceeds received with respect to the
  sale of the Post-Closing Sale Collateral, notwithstanding anything to the contrary herein.

                 Upon the purchase of any item of Portfolio Collateral that is a Delayed
  Drawdown Loan or a Revolving Loan, the Trustee (as instructed by the Servicer) shall credit
  Collateral Principal Collections to the Loan Funding Account in an amount equal to the Issuer’s
  maximum future funding obligations under the terms of such Delayed Drawdown Loan or a
  Revolving Loan and the Collateral Principal Collections so credited shall be considered part of
  the purchase price of such Delayed Drawdown Loan or Revolving Loan for purposes of Article


  US_EAST:6212215.13                               151

                                                                                         008627
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
                                       of 23806/09/21 Page 159 of 243 PageID 11480
Case 3:21-cv-00538-N Document 26-32 Filed



  XII hereof. When Collateral Principal Collections are received by the Trustee with respect to a
  Delayed Drawdown Loan or a Revolving Loan, the amount of such Collateral Principal
  Collections that may thereafter be re-borrowed under the terms of the Delayed Drawdown Loan
  or the Revolving Loan shall be credited to the Loan Funding Account.

                 The Trustee shall credit to the Expense Reimbursement Account (i) on the
  Closing Date the $50,000 received on the Closing Date for credit to the Expense Reimbursement
  Account pursuant to Section 3.2(f) hereof, (ii) all amounts required to be credited thereto from
  available amounts in the Collection Account pursuant to Section 11.1 hereof and (iii) all amounts
  required to be credited thereto pursuant to Section 10.3(e)(iii) hereof.

                The Trustee shall credit to the Closing Expense Account on the Closing Date the
  amount specified pursuant to Section 3.2(f) hereof.

                  In addition, the Issuer may, but under no circumstances shall be required to, credit
  such monies to the Collection Account as it deems, in its sole discretion, to be advisable in the
  event that, but for such action, an Event of Default would occur.

                 All monies, instruments, investment property and other property credited to the
  Collection Account, the Initial Deposit Account, the Expense Reimbursement Account, the Loan
  Funding Account, the Closing Expense Account and the Reserve Account pursuant to this
  Indenture, and all Portfolio Collateral and other property credited to the Collateral Account, shall
  be held by the Trustee as part of the Trust Estate and shall be applied in the manner set forth
  herein.

                   The Trustee shall pay free and clear of the lien of the Indenture, upon receipt (or
  withdrawal from the Collection Account if previously credited thereto), all Retained Accrued
  Interest, as directed by Bear Stearns.

                  (b) Upon Servicer Order (which may be in the form of standing instructions) or,
  after the occurrence of an Event of Default upon written direction of the Requisite Noteholders,
  any portion of the monies in the Collection Account, the Initial Deposit Account, the Loan
  Funding Account, the Expense Reimbursement Account, Reserve Account and the Closing
  Expense Account in excess of $10,000 (in the aggregate) shall be applied by the Trustee as
  directed in such Servicer Order (or written direction of Requisite Noteholders, as the case may
  be) to purchase one or more Eligible Investments, provided that Eligible Investments in the Loan
  Funding Account are to mature no later than one Business Day after the date of such purchase.
  If the amount in such Accounts is equal to or less than $10,000, such amount shall remain on
  deposit therein and shall not be held in Eligible Investments. The Servicer and Issuer
  acknowledge that the selection of Eligible Investments by the Servicer pursuant to the preceding
  sentence shall be subject to the availability of such Eligible Investment at the depositary
  institution at which such Account is held. If, prior to the occurrence of an Event of Default, the
  Servicer shall not have given directions pursuant to this Section 10.2(b) with respect to any
  amounts in excess of $10,000 for one Business Day, the Trustee, unless otherwise directed by the
  Issuer within one Business Day, shall apply such monies to purchase Eligible Investments
  described in paragraph (b) of the definition of Eligible Investments (which, in the case of
  Eligible Investments in the Loan Funding Account, are to mature no later than one Business Day

  US_EAST:6212215.13                              152

                                                                                       008628
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
                                       of 23806/09/21 Page 160 of 243 PageID 11481
Case 3:21-cv-00538-N Document 26-32 Filed



  after the date of such purchase). If, after the occurrence of an Event of Default, the Requisite
  Noteholders shall not have given directions pursuant to this Section 10.2(b) with respect to any
  amounts in excess of $10,000 for one Business Day, the Trustee shall apply such moneys as fully
  as practicable to purchase Eligible Investments described in paragraph (b) of the definition of
  Eligible Investments and maturing not later than the earlier of (i) 30 days after the date of such
  purchase or (ii) the Business Day prior to the next Payment Date (or, in the case of Eligible
  Investments in the Initial Deposit Account, the Business Day prior to the Effective Date and in
  the case of Eligible Investments in the Loan Funding Account, one Business Day after the date
  of such purchase). All income or other gain from such Eligible Investments shall be credited to
  the Collection Account, the Initial Deposit Account, the Loan Funding Account, the Expense
  Reimbursement Account, the Reserve Account or the Closing Expense Account, as the case may
  be (for which the related purchase was made) and any loss resulting from such Eligible
  Investments shall be charged to the Collection Account, the Initial Deposit Account, the Loan
  Funding Account, the Expense Reimbursement Account, the Reserve Account or the Closing
  Expense Account, as the case may be (for which the related purchase was made). The Trustee
  shall not in any way be held liable by reason of any insufficiency in the Collection Account, the
  Initial Deposit Account, the Expense Reimbursement Account, the Loan Funding Account or the
  Closing Expense Account resulting from any loss on any Eligible Investment.

                 (c) Upon Servicer Order and subject to the provisions of Section 11.3 hereof, on
  any Business Day, the applicable portion of Collateral Interest Collections shall be released from
  the Collection Account as specified in such Servicer Order and applied by the Trustee in
  accordance with such Servicer Order in payment of one or more specified items of Additional
  Portfolio Collateral purchased in accordance with the provisions of Section 11.3 hereof.

                 (d) Upon Servicer Order and subject to the provisions of Section 11.3 hereof on
  any Business Day all or a portion of the Collateral Principal Collections (other than Collateral
  Disposition Proceeds) shall be released from the Collection Account as specified in such
  Servicer Order and applied by the Trustee in accordance with such Servicer Order in payment of
  one or more specified items of Additional Portfolio Collateral purchased in accordance with the
  provisions of Section 11.3 hereof.

                 (e) Upon Servicer Order and subject to the provisions of Section 12.4 hereof, on
  any Business Day all or a portion of the Collateral Disposition Proceeds shall be released from
  the Collection Account and applied by the Trustee in accordance with such Servicer Order in
  payment of one or more specified items of Substitute Portfolio Collateral purchased in
  accordance with the provisions of Section 12.4 hereof.

                 (f) Upon Servicer Order and subject to the requirements of Section 3.4 hereof,
  between the Closing Date and the close of business on the Effective Date only, all or a portion of
  the Deposit available in the Initial Deposit Account shall be released from the Initial Deposit
  Account and applied by the Trustee in accordance with such Servicer Order in payment for
  Original Portfolio Collateral purchased in accordance with Section 3.4 hereof. Upon Servicer
  Order, on the Effective Date and pursuant to Section 3.4(d), all Account Income credited to the
  Initial Deposit Account shall be released from the Initial Deposit Account and credited to the
  Collection Account to be applied as Collateral Interest Collections on the next Payment Date and
  the remainder of such funds shall be considered Collateral Principal Collections.

  US_EAST:6212215.13                             153

                                                                                     008629
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
                                       of 23806/09/21 Page 161 of 243 PageID 11482
Case 3:21-cv-00538-N Document 26-32 Filed



                (g) Upon Servicer Order on behalf of the Issuer, all or a portion of the funds
  available in the Expense Reimbursement Account shall be released from the Expense
  Reimbursement Account and applied by the Trustee to the payment to the Issuer for the purpose
  of paying on or prior to the next Payment Date following the date of delivery of such Servicer
  Order the Issuer Base Administrative Expenses, as specified therein, which are payable during
  the Due Period relating to such Payment Date.

                  (h) On or before the first Payment Date, any remaining portion of the Closing
  Expense Deposit after the closing expenses have been paid in full (including any Account
  Income thereon) shall be transferred (i) upon receipt by the Trustee of a Servicer Order to the
  Initial Deposit Account (and be deemed to be part of the Deposit) or, after the Effective Date, to
  the Collection Account to be applied as Collateral Interest Collections or (ii) if no such Servicer
  Order has been received on the Business Day prior to the second Payment Date, to the Collection
  Account to be applied as Collateral Interest Collections.

                 (i) Upon Servicer Order on behalf of the Issuer, all or a portion of the funds
  available in the Loan Funding Account shall be released from the Loan Funding Account and
  applied by the Trustee to fund amounts drawn under any Delayed Drawdown Loan or Revolving
  Loan and only funds in the Loan Funding Account shall be used for such purpose. In addition,
  upon Servicer Order on behalf of the Issuer, all or a portion of the funds available in the Loan
  Funding Account at any time in excess of the aggregate principal amount of commitments which
  may be drawn upon all Delayed Drawdown Loans and Revolving Loans in the Portfolio
  Collateral will be released from the Loan Funding Account and applied by the Trustee to the
  Collection Account to be applied as Collateral Principal Collections.

                   (j) On or before the Closing Date, the Trustee shall establish a single, segregated
  non-interest bearing trust account that shall be designated as the Reserve Account, that shall be
  held in trust in the name of the Trustee for the benefit of the applicable Secured Parties, and over
  which the Trustee shall have exclusive control and the sole right of withdrawal. On the Closing
  Date, the Trustee, at the direction of the Issuer, shall credit to the Reserve Account
  approximately U.S.$1,600,000 from the net proceeds of the Offering. Amounts credited to the
  Reserve Account shall be applied pursuant to subclause (b) of this Section 10.2.

                   Section 10.3. Custody and Release of Portfolio Collateral.

                 (a) The Issuer shall cause each item of the Trust Estate to be Delivered, and the
  Trustee shall hold each item of the Trust Estate as Delivered, separate and apart from all other
  property held by the Trustee. To the extent that such of the Trust Estate as constitutes a deposit
  account is maintained with JPMorgan Chase, JPMorgan Chase hereby makes the agreements
  required under the UCC in order for such deposit account to be Delivered. Notwithstanding any
  other provision of this Indenture, the Trustee shall not hold any part of the Trust Estate through
  an agent or nominee except as expressly permitted by this Section 10.3(a). Each of the preceding
  requirements of this Section 10.3(a) is subject to the right of the Trustee to relocate the Trust
  Estate to another jurisdiction pursuant to and upon compliance with Section 7.5(b) hereof.

                (b) If no Event of Default has occurred and is continuing, the Servicer, by a
  Servicer Order delivered to the Trustee on or before the settlement date for any sale of an item of

  US_EAST:6212215.13                              154

                                                                                       008630
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
                                       of 23806/09/21 Page 162 of 243 PageID 11483
Case 3:21-cv-00538-N Document 26-32 Filed



  Portfolio Collateral, certifying that (i) it has determined that such Portfolio Collateral has become
  an item of Credit Risk Portfolio Collateral, an item of Credit Improved Portfolio Collateral, an
  item of Defaulted Portfolio Collateral, an item of Equity Portfolio Collateral or an item of
  Portfolio Collateral to be sold pursuant to Section 12.1(d) hereof and, in each case, the sale of
  such Portfolio Collateral is in compliance with Section 12.1 hereof or (ii) based upon receipt of
  an Issuer Order, on or after the Payment Date occurring in June 2010, the Collections from the
  sale of such Portfolio Collateral shall be used to effect an Optional Redemption in accordance
  with Section 9.1 hereof or (iii) based on receipt of an Issuer Order, the Collections from the sale
  of such Portfolio Collateral shall be used to effect a Tax Event Redemption in accordance with
  Section 9.5 hereof or (iv) it has determined that such Portfolio Collateral has become subject to
  withholding or similar tax and its sale is in compliance with Section 12.1 hereof, may direct the
  Trustee to release from the lien of this Indenture and deliver the Portfolio Collateral specified in
  such Servicer Order and, upon receipt of such Servicer Order, the Trustee shall release such
  Portfolio Collateral from such lien and deliver such Portfolio Collateral in accordance with the
  Servicer Order, in each case against receipt of sale proceeds therefor.

                  (c) The Trustee on behalf of the Issuer shall notify the Servicer of any Portfolio
  Collateral that is being redeemed or paid in full. The Trustee, upon Servicer Order, shall release
  from the lien of this Indenture such Portfolio Collateral and shall deliver such Portfolio
  Collateral in accordance with the terms of the redemption or payment in full, in each case against
  receipt of the proceeds of the redemption price therefor or payment in full thereof.

                  (d) The Trustee on behalf of the Issuer shall notify the Servicer of any Portfolio
  Collateral that is subject to an Offer. If no Event of Default has occurred and is continuing and
  subject to the provisions of Article XII hereof, the Servicer shall, by Servicer Order delivered to
  the Trustee on or before the date set for an exchange, tender or sale of such Portfolio Collateral,
  set forth in reasonable detail the procedure for response to such Offer and direct the Trustee to
  release from the lien of this Indenture such Portfolio Collateral in accordance with the terms of
  the Offer in each case against receipt of payment therefor.

                 (e) (i) The Trustee shall credit all proceeds received by it from the disposition of
  Portfolio Collateral to the Collection Account unless simultaneously applied to purchase in
  Substitute Portfolio Collateral (as directed by the Servicer). The Trustee shall also credit to the
  Collection Account (A) all Account Income with respect to the Collection Account, (B) all
  proceeds received by it from the disposition of an Eligible Investment in the Collection Account,
  (C) any portion of the Deposit remaining in the Initial Deposit Account on the Effective Date if
  an Initial Deposit Redemption is not required on such date, which shall be deemed Collateral
  Principal Collections; provided that, at the direction of the Servicer, up to 25% of such
  remaining Deposit may be deemed to be Collateral Interest Collections, pursuant to Section
  3.4(d) hereof, and (D) upon Servicer Order pursuant to Section 10.2(f) hereof, all Account
  Income in the Initial Deposit Account on the Effective Date.

                 (ii)   The Trustee shall credit to the Initial Deposit Account all proceeds
          received by it from the disposition of an Eligible Investment in the Initial Deposit
          Account (subject, however, to the terms of Section 10.2(f) regarding the transfer of such
          Account Income to the Collection Account on the Effective Date).


  US_EAST:6212215.13                              155

                                                                                        008631
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
                                       of 23806/09/21 Page 163 of 243 PageID 11484
Case 3:21-cv-00538-N Document 26-32 Filed



                 (iii) The Trustee shall credit to the Expense Reimbursement Account all
          Account Income with respect to the Expense Reimbursement Account and all proceeds
          received by it from the disposition of an Eligible Investment in the Expense
          Reimbursement Account.

                 (f) The Trustee shall, at such time as there are no Notes Outstanding and all
  obligations of the Issuer under or pursuant to this Indenture have been satisfied, upon receipt of
  written notice from the Servicer that all amounts owing to the Servicer have been paid, release
  the Trust Estate from the lien of this Indenture.

                   Section 10.4. Reports of Trustee.

                  Upon written request, the Trustee shall supply to the Issuer and the Servicer at
  least three (3) Business Days prior to the date required hereunder for delivery of each Note
  Valuation Report and each Monthly Report, all information that it has received hereunder with
  respect to the Pledged Securities which is reasonably required for the preparation of the Note
  Valuation Report and Monthly Report. The Trustee shall supply in a timely fashion to the Issuer,
  Bear Stearns and the Servicer any other information that the Issuer or the Servicer may
  reasonably request from time to time that is in the possession of the Trustee and required to be
  provided by Section 10.5 hereof. The Trustee shall promptly forward to the Issuer, Bear Stearns,
  and the Servicer copies of notices and other writings received by it from the issuer of any
  Pledged Security or from any clearing agency with respect to any Pledged Security advising the
  holders of such security of any rights that the holders might have with respect thereto (including,
  without limitation, notices of calls and redemptions) as well as all periodic financial reports
  received from such issuers and clearing agencies with respect to such issuers. Nothing in this
  Section 10.4 hereof shall be construed to impose upon the Trustee, in such capacity, any duty to
  prepare any report or statement which the Issuer is required to prepare or provide under Section
  10.5 hereof or to calculate, recalculate or verify any information required to be set forth in any
  such report or statement (other than information regularly maintained by the Trustee by reason of
  its acting as Trustee hereunder) prepared or required to be prepared by the Issuer or the Servicer.
  Nothing herein shall be construed to obligate the Trustee to disclose any information concerning
  its business or its operations which it reasonably considers confidential in nature.

                  On the date each Monthly Report is delivered or two Business Days prior to the
  Payment Date if with respect to a Note Valuation Report delivered in a month in which such
  Payment Date occurs, the Issuer shall cause to be promptly delivered to Standard & Poor’s the
  Standard & Poor’s CDO Monitor input file in the Standard & Poor’s Preferred Format (provided
  that the specific parameters identified by Standard & Poor’s have been delivered to the Issuer
  and the Trustee prior to the Closing Date and are limited to the scope herein stated) containing
  the Current Portfolio as of the date of determination and used to determine the S&P Scenario
  Loss Rate and the Schedule of Portfolio Collateral to Moody’s in electronic format. In addition,
  the Issuer may provide any such reports in electronic form on a password-protected internet site
  or such other electronic format as the Issuer deems desirable.




  US_EAST:6212215.13                             156

                                                                                      008632
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
                                       of 23806/09/21 Page 164 of 243 PageID 11485
Case 3:21-cv-00538-N Document 26-32 Filed



                   Section 10.5. Accountings.

                  (a) Monthly. Not later than the (i) the first day of each month (or if such day is
  not a Business Day on the next succeeding Business Day) for months where no Payment Date
  occurs or (ii) the related Payment Date, for months in which a Payment Date occurs,
  commencing in July 2006, the Issuer shall compile and provide, or procure the provision, to the
  Trustee, the Paying and Transfer Agent, each Noteholder or Beneficial Owner (upon receipt by
  the Trustee of a certificate in the form of Exhibit H and to any Servicer of such Noteholder or
  Beneficial Owner to whom such Noteholder or Beneficial Owner has in writing directed the
  Trustee to send a copy of such report), Bear Stearns, the Servicer, the Repository and each
  Rating Agency (but only so long as any Class of Notes is rated) a monthly report (the "Monthly
  Report"), which shall contain the following information and instructions with respect to the
  Pledged Securities included in the Trust Estate, determined as of the seventh Business Day
  preceding either (i) the first day of such month (or if such day is not a Business Day on the next
  succeeding Business Day) or (ii) the Payment Date in months in which a Payment Date occurs
  (based in part on information provided by the Servicer):

                                 (1)     the Aggregate Principal Amount of the Portfolio Collateral,
  the Principal Balance of each item of Portfolio Collateral, and the annual interest rate, maturity
  date, the designated seniority, and the LIN, or, with respect to Loan X Inc., the applicable ID (if
  either is used by the Servicer) or CUSIP Number of each item of Portfolio Collateral in the Trust
  Estate, as well as the rating by Standard & Poor’s and the rating by Moody’s (provided that any
  private confidential credit assessments, including estimated or shadow ratings, shall not be
  disclosed in any report issued and/or published to any party other than the Issuer, the Trustee and
  the Servicer) of such item of Portfolio Collateral determined according to the methods prescribed
  by Schedules D and F, respectively, and the Moody's corporate family rating, senior unsecured
  rating or long-term issuer rating, as applicable, the Moody’s Default Probability Rating and the
  notch difference, if any, of each item of Portfolio Collateral;

                               (2)    the Balance of the Eligible Investments in the Collection
  Account, the annual interest rate, maturity date, Principal Balance and issuer of each Eligible
  Investment in the Trust Estate, as well as the rating by Standard & Poor’s and the rating by
  Moody’s of such Eligible Investment;

                                 (3)      the nature, source and amount of any Collections in the
  Collection Account, including the Collateral Interest Collections and Collateral Principal
  Collections received since the date of determination of the last Monthly Report (or since the
  Closing Date, in the case of the first such report);

                                 (4)     the amount and identity of each item of Portfolio Collateral
  that was released for sale indicating the reason for such sale; and the amount and identity of each
  item of Portfolio Collateral that was Granted, since the date of determination of the last Monthly
  Report (or since the Closing Date, in the case of the first such report);

                                (5)    the identity, principal amount of and Market Value
  (segregating the Market Value determinations made by the Serving Entities) of each item of
  Portfolio Collateral in the Trust Estate which is an item of Defaulted Portfolio Collateral and

  US_EAST:6212215.13                             157

                                                                                      008633
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
                                       of 23806/09/21 Page 165 of 243 PageID 11486
Case 3:21-cv-00538-N Document 26-32 Filed



  Deferred Interest PIK Bond and the identity and principal amount of each item of Portfolio
  Collateral that became an item of Defaulted Portfolio Collateral, Deferred Interest PIK Bond or
  Equity Portfolio Collateral since the date of determination of the last Monthly Report (or since
  the Closing Date, in the case of the first such report);

                               (6)    the purchase price of each Pledged Security Granted and
  the purchase price and sale price of each Pledged Security subject to a sale since the date of
  determination of the last Monthly Report (or since the Closing Date, in the case of the first such
  report); whether such Pledged Security is Portfolio Collateral or an Eligible Investment in the
  Collection Account;

                                 (7)    (i) the identity, principal amount, Market Value, purchase
  price and percentage of the Aggregate Par Amount of each item of Portfolio Collateral included
  in the Trust Estate which is an item of Discount Portfolio Collateral, since the date of
  determination of the last Monthly Report (or since the Closing Date, in the case of the first such
  report) and (ii) the number of consecutive Business Days such item of Discount Portfolio
  Collateral has traded above (i) 90% of its Principal Balance with respect to Portfolio Loans and
  (ii) 85% of its Principal Balance with respect to Debt Securities;

                                 (8)    after the Effective Date, the calculation of the Class A
  Overcollateralization Ratio, the Class B-1L Overcollateralization Ratio and the Interest Coverage
  Ratio and the amount of any Additional Collateral Deposit Requirement and prior to the
  Effective Date and with respect to the Interest Coverage Ratio and the amount of any Additional
  Collateral Deposit Requirement, prior to the second Payment Date, listing such information as
  "not applicable" and with respect to the Interest Coverage Ratio, in months other than months in
  which a Payment Date occurs, calculated in accordance with the second paragraph of the
  definition of the Interest Coverage Ratio and listing such results but marking them as "not
  applicable";

                                    (9)     information with respect to the Portfolio Collateral Granted
  to the Trustee since the date of determination of the last Monthly Report (or since the Closing
  Date, in the case of the first such report) reasonably necessary to determine whether the
  eligibility criteria set forth in Section 12.2 were satisfied (at the time of such grant);

                                (10) the percentage of the Aggregate Par Amount comprised of
  non-U.S. Portfolio Collateral and the rating of the sovereign country in which the issuer of such
  non-U.S. Portfolio Collateral is domiciled;

                                (11) the identity of and the Market Value of each item of
  Portfolio Collateral which is a Current Pay Obligation and the percentage of the Aggregate par
  Amount comprised of Current Pay Obligations;

                              (12) the percentage of Portfolio Loans for which a Facility
  Rating has been withdrawn by Moody’s due to a restructuring of such Portfolio Loan;

                             (13) the Weighted Average Life, the Moody’s Weighted
  Average Rating (determined in accordance with the procedures set forth in Schedule F), the
  Weighted Average Coupon of the Fixed Rate Portfolio Collateral and the Weighted Average

  US_EAST:6212215.13                               158

                                                                                         008634
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
                                       of 23806/09/21 Page 166 of 243 PageID 11487
Case 3:21-cv-00538-N Document 26-32 Filed



  Margin of the Floating Rate Portfolio Collateral, the S&P Minimum Average Recovery Rate and
  the Moody’s Minimum Average Recovery Rate of the Portfolio Collateral, the Moody's
  Correlation Factor of the Portfolio Collateral, the Aggregate Principal Amount and percentage of
  the Aggregate Par Amount of Portfolio Collateral which consists of DIP Loans, Delayed
  Drawdown Loans, Revolving Loans and which has a Moody’s Rating or Standard & Poor’s
  Rating of "Caa1" or below or "CCC+" or below, respectively, other than Defaulted Portfolio
  Collateral, and the Applicable Percentage of each item of Portfolio Collateral;

                                (14) (a) the percentage of the Aggregate Par Amount consisting
  of obligations of issuers domiciled in a Group A Country, (b) the percentage of the Aggregate
  Par Amount consisting of obligations of issuers domiciled in a Group B Country and (c) the
  percentage of the Aggregate Par Amount consisting of obligations of issuers domiciled in any
  country other than the United States of America, a Group A Country or a Group B Country;

                                (15) the percentage of the Aggregate Par Amount consisting of
  Synthetic Securities including the identity of the Synthetic Security Obligors and the Reference
  Obligation and their rating, and the percentage of the Aggregate Par Amount consisting of Strip
  Securities;

                               (16) the Aggregate Principal Amount of the Portfolio Collateral
  and the percentage of the Aggregate Principal Amount of the Portfolio Collateral consisting of
  obligations maturing after August 1, 2021;

                                 (17) the par amount of all Portfolio Collateral included in the
  Trust Estate as of the Effective Date;

                                 (18) the results of the Standard & Poor’s CDO Monitor
  determined in accordance with Schedule D hereto, whether the Standard & Poor’s CDO Monitor
  Test is passed or failed and the S&P Break-Even Loss Rate and the S&P Scenario Loss Rate for
  each Class;

                               (19) the Aggregate Principal Amount consisting of CLO
  Securities, including the Aggregate Principal Amount of each CLO Security with a Moody's
  Rating below "Baa3" or a Standard & Poor's Rating below "BBB-" and (b) the percentage of the
  Aggregate Par Amount of CLO Securities managed by any Servicer Entities; and

                               (20)    such other information as the Trustee or the Servicer may
  reasonably request.

                 Upon receipt of each Monthly Report, the Servicer shall compare the information
  contained therein and described in clauses (1) through (19) above to the information contained in
  its records with respect to the Collateral and shall, within three Business Days after receipt of
  each such Monthly Report, notify the Issuer, the Collateral Administrator (if different from the
  Trustee) and the Trustee in writing of any discrepancies between the information contained in the
  Monthly Report and the information maintained by the Servicer with respect to the Collateral. If
  any discrepancy exists, the Issuer and the Servicer shall attempt to resolve the discrepancy. If
  such discrepancy cannot be promptly resolved, the Trustee shall cause the Independent
  Accountants appointed by the Issuer pursuant to Section 10.6 hereof to review such Monthly

  US_EAST:6212215.13                            159

                                                                                     008635
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
                                       of 23806/09/21 Page 167 of 243 PageID 11488
Case 3:21-cv-00538-N Document 26-32 Filed



  Report and the Trustee’s records to determine the cause of such discrepancy. If such review
  reveals an error in the Monthly Report or the Issuer’s records, the Monthly Report or the Issuer’s
  records shall be revised accordingly and, as so revised, shall be utilized in making all
  calculations pursuant to this Indenture. Each Rating Agency (in each case only so long as any
  Class of Notes is rated by it), Bear Stearns and the Servicer shall be notified in writing of any
  such revisions by the Trustee on behalf of the Issuer.

                 After the end of the Revolving Period, the Monthly Report shall also contain a
  statement to the effect that it is not unusual for the eligibility criteria set forth in Section 12.2
  hereof not to be satisfied following the Revolving Period as the Portfolio Collateral matures or is
  otherwise disposed of and principal on the Notes is paid down.

                 Each of the Issuer, Bear Stearns and the Servicer acknowledges and agrees that
  each Monthly Report shall be forwarded to the Repository for posting in the manner provided by
  the Repository.

                 (b) Payment Date Accounting. With respect to each Calculation Date, the Issuer
  shall render or cause to be rendered an accounting (the "Note Valuation Report"), determined as
  of such Calculation Date, and delivered to the Trustee, the Paying and Transfer Agent, Bear
  Stearns, the Servicer, the Repository, the Collateral Administrator and each Rating Agency (but
  only so long as any Class of Notes is rated by it), not later than the Business Day prior to the
  Payment Date related to such Calculation Date. Upon receipt by the Trustee of a certificate in
  the form of Exhibit H, the Trustee shall make available the Note Valuation Report to the
  requesting Noteholder or Beneficial Owner. The Note Valuation Report shall contain the
  following information (based in part on information provided by the Servicer):

                                 (1)     The Aggregate Principal Amount of the Portfolio Collateral
  as of the close of business on such Calculation Date, after giving effect to Collateral Principal
  Collections received during the related Due Period and applied to purchase Additional Portfolio
  Collateral or Substitute Portfolio Collateral in accordance with the provisions of this Indenture,
  the sale or other disposition of each item of Portfolio Collateral during such Due Period and the
  Grant in favor of the Trustee of each item of Substitute Portfolio Collateral and Additional
  Portfolio Collateral during such Due Period.

                                (2)    The Aggregate Principal Amount of the Class A-1LA
  Notes as of the Calculation Date and such Aggregate Principal Amount expressed as a
  percentage of the original Aggregate Principal Amount of the Class A-1LA Notes, and the
  amount of principal payments to be made on the Class A-1LA Notes on the Payment Date
  relating to such Calculation Date and the Aggregate Principal Amount of the Class A-1LA Notes
  after giving effect to such principal payments and expressed as a percentage of the original
  Aggregate Principal Amount of the Class A-1LA Notes.

                                (3)   The Aggregate Principal Amount of the Class A-1LB Notes
  as of the Calculation Date and such Aggregate Principal Amount expressed as a percentage of
  the original Aggregate Principal Amount of the Class A-1LB Notes, and the amount of principal
  payments to be made on the Class A-1LB Notes on the Payment Date relating to such
  Calculation Date and the Aggregate Principal Amount of the Class A-1LB Notes after giving

  US_EAST:6212215.13                              160

                                                                                        008636
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
                                       of 23806/09/21 Page 168 of 243 PageID 11489
Case 3:21-cv-00538-N Document 26-32 Filed



  effect to such principal payments and expressed as a percentage of the original Aggregate
  Principal Amount of the Class A-1LB Notes

                              The Aggregate Principal Amount of the Class A-2L Notes as of the
  Calculation Date and such Aggregate Principal Amount expressed as a percentage of the original
  Aggregate Principal Amount of the Class A-2L Notes, and the amount of principal payments to
  be made on the Class A-2L Notes on the Payment Date relating to such Calculation Date and the
  Aggregate Principal Amount of the Class A-2L Notes after giving effect to such principal
  payments and expressed as a percentage of the original Aggregate Principal Amount of the Class
  A-2L Notes.

                               (4)    The Aggregate Principal Amount of the Class A-3L Notes
  as of the Calculation Date and such Aggregate Principal Amount expressed as a percentage of
  the original Aggregate Principal Amount of the Class A-3L Notes, and the amount of principal
  payments to be made on the Class A-3L Notes on the Payment Date relating to such Calculation
  Date and the Aggregate Principal Amount of the Class A-3L Notes after giving effect to such
  principal payments and expressed as a percentage of the original Aggregate Principal Amount of
  the Class A-3L Notes.

                               (5)    The Aggregate Principal Amount of the Class A-4L Notes
  as of the Calculation Date and such Aggregate Principal Amount expressed as a percentage of
  the original Aggregate Principal Amount of the Class A-4L Notes, and the amount of principal
  payments to be made on the Class A-4L Notes on the Payment Date relating to such Calculation
  Date and the Aggregate Principal Amount of the Class A-4L Notes after giving effect to such
  principal payments and expressed as a percentage of the original Aggregate Principal Amount of
  the Class A-3L Notes.

                               (6)    The Aggregate Principal Amount of the Class B-1L Notes
  as of the Calculation Date and such Aggregate Principal Amount expressed as a percentage of
  the original Aggregate Principal Amount of the Class B-1L Notes, and the amount of principal
  payments to be made on the Class B-1L Notes on the Payment Date relating to such Calculation
  Date and the Aggregate Principal Amount of the Class B-1L Notes after giving effect to such
  principal payments and expressed as a percentage of the original Aggregate Principal Amount of
  the Class B-1L Notes.

                               (7)    The Aggregate Principal Amount of the Class X Notes as
  of the Calculation Date and such Aggregate Principal Amount expressed as a percentage of the
  original Aggregate Principal Amount of the Class X Notes, and the amount of principal
  payments to be made on the Class X Notes on the Payment Date relating to such Calculation
  Date and the Aggregate Principal Amount of the Class X Notes after giving effect to such
  principal payments and expressed as a percentage of the original Aggregate Principal Amount of
  the Class X Notes

                              (8)     The Base Servicing Fee, the Additional Servicing Fee, the
  Supplemental Servicing Fee (if any), the Trustee Administrative Expenses, the Preferred Shares
  Administrative Expenses, the Issuer Base Administrative Expenses, any replenishment of the
  Expense Reimbursement Account and the Issuer Excess Administrative Expenses, in each case

  US_EAST:6212215.13                           161

                                                                                  008637
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
                                       of 23806/09/21 Page 169 of 243 PageID 11490
Case 3:21-cv-00538-N Document 26-32 Filed



  including any amount with respect to any previous Payment Date that was not paid on a previous
  Payment Date relating to such Calculation Date on an itemized basis.

                               (9)     For the Collection Account:

                                       (a) the Balance in the Collection Account as of such
  Calculation Date;

                                      (b) the amounts payable from the Collection Account
  pursuant to Article XI hereof on the Payment Date relating to such Calculation Date (in the
  aggregate and under each Section and subsection of Article XI hereof); and

                                        (c) the Balance remaining in the Collection Account
  immediately after giving effect to all payments to be made on the Payment Date relating to such
  Calculation Date.

                              (10) For the Loan Funding Account, the Balance in the Loan
  Funding Account as of such Calculation Date, the amounts, if any, payable from the Loan
  Funding Account to fund amounts drawn under any Delayed Drawdown Loan or Revolving
  Loan with respect to such Calculation Date and the amount, if any, transferred from the Loan
  Funding Account to the Collection Account as Collateral Principal Collections with respect to
  such Calculation Date.

                                 (11) (A) The Overcollateralization Ratios and the Interest
  Coverage Ratio (including a break-down of the components of such ratios) and the results of the
  Overcollateralization Tests, the Interest Coverage Test and the amount of any Additional
  Collateral Deposit Requirement (which shall not be reported on a pass/fail basis) as of the close
  of business on such Calculation Date (after giving effect to any payments to be made on the
  Payment Date relating to such Calculation Date, other than payments of the Mandatory
  Redemption Price with respect to an O/C Redemption, if any, made pursuant to Section 9.2
  hereof and Section 11.2 hereof), (B) if the Interest Coverage Test or any Overcollateralization
  Test is not met, the amount of O/C Redemption of each Class of Notes on the related Payment
  Date pursuant to Section 9.2 hereof that would be necessary on the related Payment Date in order
  to cause the Interest Coverage Test or such Overcollateralization Test to be met (after giving
  effect to all payments to be made on such Payment Date), (C) the results of the Interest Coverage
  Test and the Overcollateralization Tests after giving effect to such O/C Redemptions pursuant to
  Section 9.2 hereof and the other payments, if any, to be made on such Payment Date, (D) if a
  Rating Confirmation Failure has occurred, the amount of Rating Confirmation Failure
  Redemption of each Class of Notes on the related Payment Date pursuant to Section 9.2 hereof
  that would be necessary on the related Payment Date in order to receive a Rating Confirmation
  (after giving effect to all payments to be made on such Payment Date), and (E) if the Additional
  Collateral Deposit Requirement is not met, the amount of cash that would be necessary on the
  related Payment Date to be applied in accordance with Section 11.1 in order to cause the
  Additional Collateral Deposit Requirement to be met (after giving effect to all payments to be
  made on such Payment Date); provided that the Note Valuation Report need not contain
  information relating to the Interest Coverage Test or the Additional Collateral Deposit
  Requirement with respect to the first Calculation Date.

  US_EAST:6212215.13                            162

                                                                                     008638
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
                                       of 23806/09/21 Page 170 of 243 PageID 11491
Case 3:21-cv-00538-N Document 26-32 Filed



                  (c) Noteholder Report. With respect to each Calculation Date, the Issuer shall
  render or cause to be rendered an accounting (the "Noteholder Report"), determined as of such
  Calculation Date, and completed not later than the Business Day preceding the Payment Date
  relating to such Calculation Date. The Issuer shall deliver to the Trustee, each Noteholder or
  Beneficial Owner (upon receipt by the Trustee of a certificate in the form of Exhibit H), each
  Rating Agency (but only so long as any Class of Notes is rated by such Rating Agency), the
  Paying and Transfer Agent and the Servicer, a copy of the Noteholder Report promptly after
  such completion no later than the tenth day after such Calculation Date. The Noteholder Report
  shall contain the information contained in Section 10.5(b)(1) through (9) and Section 10.5(a)(1)
  through (19).

                  Each Noteholder Report shall contain the following statement: "Each holder of a
  Note (other than those issued pursuant to Regulation S) or any interest therein is required at all
  times to be "Qualified Institutional Buyer" within the meaning of Rule 144A ("Rule 144A")
  under the U.S. Securities Act of 1933, as amended (the "Securities Act") who is also a "Qualified
  Purchaser" within the meaning of Section 3(c)(7) of the U.S. Investment Company Act of 1940,
  as amended (the "Investment Company Act") and each such holder (i) is not formed for the
  purpose of investing in the Notes (unless all of its beneficial owners are Qualified Purchasers),
  (ii) is not a dealer described in paragraph (a)(1)(ii) of Rule 144A (unless such holder owns and
  invests on a discretionary basis at least U.S. $25 million in securities of issuers that are not
  affiliated persons of such dealer), (iii) is not a plan referred to in paragraph (a)(1)(i)(D) or (E) of
  Rule 144A or a trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A that holds the assets
  of such plan (unless investment decisions are made solely by the fiduciary, trustee or sponsor of
  such plan), (iv) each account for which it is holds Notes is holding Notes in at least the minimum
  denomination set forth in the Indenture and (v) will provide written notice of the foregoing and
  any other applicable transfer restrictions to any transferee of a Note or any interest therein. The
  Notes (other than those issued pursuant to Regulation S) and any interest therein may only be
  transferred to a transferee that can make the foregoing representations and the Co-Issuers have
  the right, at any time, to force any holder of a Note who is not a Qualified Institutional Buyer and
  a Qualified Purchaser to sell or redeem its Notes."

                 After the end of the Revolving Period, the Noteholder Report shall also contain a
  statement to the effect that it is not unusual for the eligibility criteria set forth in Section 12.2
  hereof not to be satisfied following the Revolving Period as the Portfolio Collateral matures or is
  otherwise disposed of and principal on the Notes is paid down.

                 (d) Payment Date Instructions. The Note Valuation Report referred to in
  subsection (b) of this Section 10.5 shall constitute instructions to the Trustee to withdraw on the
  Payment Date relating to such Note Valuation Report the available funds from the Collection
  Account and make the payments set forth in the Note Valuation Report in the manner specified,
  and in accordance with the priorities established, in Article XI hereof.

                 (e) Optional Redemption Instructions. Not less than three Business Days after an
  Issuer Order electing an Optional Redemption of the Notes pursuant to Section 9.1 has been
  delivered to the Trustee, the Issuer shall compute the following information and provide such
  information in a statement (the "Redemption Date Statement") delivered to the Trustee, the
  Servicer and the Rating Agencies:

  US_EAST:6212215.13                               163

                                                                                          008639
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
                                       of 23806/09/21 Page 171 of 243 PageID 11492
Case 3:21-cv-00538-N Document 26-32 Filed



                                (1)    the amounts payable to the Trustee, the Paying and
  Transfer Agent, the Issuer and the Servicer pursuant to Sections 11.1(b) and (d);

                              (2)     the amount in the Collection Account available for payment
  of the Optional Redemption Price; and

                                (3)     the Optional Redemption Price.

                 (f) Tax Event Redemption Instructions. Not later than three Business Days after
  an Issuer Order electing a Tax Event Redemption of the Notes Pursuant to Section 9.5 has been
  delivered to the Trustee, the Issuer shall compute the following information and provide such
  information in a statement (also, a "Redemption Date Statement") delivered to the Trustee, the
  Servicer and the Rating Agencies.

                               (1)    the amounts payable to the Trustee, the Issuer, the Paying
  and Transfer Agent and the Servicer pursuant to Sections 11.1(b) and (d);

                              (2)     the amount in the Collection Account available for payment
  of the Tax Event Redemption Price; and

                                (3) the Tax Event Redemption Price.

                 (g) Appointment of Agent. The Issuer may appoint an administrator or other
  agent to perform its obligations to provide reports pursuant to this Article X and certain
  calculations pursuant to Article XII. Pursuant and subject to the terms of a collateral
  administration agreement (the "Collateral Administration Agreement") entered into or to be
  entered into among the Issuer, the Servicer and JPMorgan Chase Bank, National Association, the
  Issuer has appointed or shall appoint JPMorgan Chase Bank, National Association, as its initial
  agent for such purposes and JPMorgan Chase Bank, National Association, has accepted or shall
  accept such appointment and has agreed or shall agree to perform such obligations, as provided
  therein.

                   Section 10.6. Reports by Independent Accountants.

                  (a) The Issuer will appoint prior to the Effective Date, a nationally recognized
  firm of accountants as the firm or firms of Independent certified public accountants to prepare
  and deliver the reports or certificates of such accountants required by this Indenture. Upon any
  resignation by, or removal of, such firm, the Issuer shall promptly appoint a successor thereto
  that shall also be a firm of Independent certified public accountants of recognized national
  reputation in the United States and for so long as any Notes are then rated, provide notice of such
  successor to each Rating Agency then rating any Notes. If the Issuer shall not have appointed a
  successor within 30 days of any firm resigning from the position of Independent certified public
  accountants to the Issuer, the Trustee shall promptly appoint a successor firm of Independent
  certified public accountants of recognized national reputation in the United States and for so long
  as any Notes are then rated, provide notice of such successor to each Rating Agency then rating
  any Notes. The fees of such Independent certified public accountants and its successor shall be
  payable by the Issuer.


  US_EAST:6212215.13                             164

                                                                                      008640
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
                                       of 23806/09/21 Page 172 of 243 PageID 11493
Case 3:21-cv-00538-N Document 26-32 Filed



                  (b) On or before May 31 in 2007 and on or before May 31 in each year thereafter
  through 2011, the Issuer shall cause to be delivered to the Trustee, the Servicer and each Rating
  Agency, if any, then rating any Class of Notes a certificate (the "Accountants’ Certificate") from
  the firm of Independent certified public accountants appointed by the Issuer indicating (i) that
  such firm has reviewed the Note Valuation Reports and Redemption Date Statements relating to
  the Payment Dates in such period, (ii) that the calculations within such Note Valuation Reports
  and Redemption Date Statements have been performed in accordance with the applicable
  provisions of this Indenture (except as otherwise noted in a statement), (iii) the Aggregate
  Principal Amount of the Portfolio Collateral securing the Notes as of the Calculation Date
  relating to such Payment Dates and (iv) the procedures undertaken by such accountants to
  perform such calculations. In the event such firm requires the Trustee to agree to the procedures
  performed by such firm, the Servicer shall direct the Trustee in writing to so agree; it being
  understood and agreed that the Trustee will deliver such letter agreement in conclusive reliance
  upon the direction of the Servicer, and the Trustee makes no independent inquiry or investigation
  as to, and shall have no obligation or liability in respect of the sufficiency, validity or correctness
  of such procedures. Upon receipt by the Trustee of a certificate in the form of Exhibit H, the
  Trustee shall make available a copy of the Accountant’s Certificate to the requesting Noteholder.

                  (c) Beginning with the year 2007, on or before (i) January 31 of each year or, (ii)
  if later, on or before any date in each year on which any of the information described below is
  required to be delivered to the Noteholders under the Code or any other applicable law, but, in
  any case, not later than March 1 of each year, the Issuer shall cause each Paying Agent in the
  United States to prepare and deliver a Form 1099 to each Noteholder and the Issuer shall provide
  or cause to be provided such other information as is requested by a Noteholder, which is
  necessary to permit such Holder to prepare and file any applicable U.S. income tax returns
  related to the most recently ended calendar year.

                   Section 10.7. Reports to Rating Agencies.

                 For so long as any Class of Notes is rated by a Rating Agency, the Issuer shall
  provide or cause to be provided to each Rating Agency then rating such Notes with a copy of
  each Monthly Report, each Note Valuation Report, each Noteholder Report, each Accountants’
  Certificate and any other notification delivered to any Noteholder pursuant to the provisions of
  this Indenture and with such additional information as such Rating Agency may from time to
  time reasonably request and the Issuer determines in its sole discretion may be obtained and
  provided without unreasonable burden or expense. In addition, upon receipt of actual knowledge
  thereof, the Trustee shall send to each Rating Agency notice of any Default set forth in Section
  5.1 hereof. The Trustee will also give notice to the Rating Agencies, of any removal of the
  Servicer pursuant to Section 5.4(c). In addition, the Servicer shall provide to the Rating
  Agencies those notices related to the Issuer’s purchase of Synthetic Securities that are
  contemplated by Section 12.10 (which notices, in the case of notices provided by the Servicer to
  Moody’s, shall be sent to the attention of a "Managing Director" of Moody’s CBO/CLO Group);
  and, if Standard & Poor’s or Moody’s so requests and if such requesting party did not rate the
  related Synthetic Securities, the Servicer shall also provide to such requesting party a copy of the
  transaction documents in its possession, relating to all Synthetic Securities. The Servicer shall
  also notify Standard & Poor’s if more than 10% of the Aggregate Principal Amount of Portfolio
  Collateral are obligations of issuers domiciled outside the United States. The address of

  US_EAST:6212215.13                               165

                                                                                          008641
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
                                       of 23806/09/21 Page 173 of 243 PageID 11494
Case 3:21-cv-00538-N Document 26-32 Filed



  Standard & Poor’s for purposes of notices and reports hereunder shall be as follows: 55 Water
  Street, New York, New York 10041-0003, (email: cdo_surveillance@sandp.com), Attention:
  Structured Finance Ratings, or such other address of which the Issuer is notified in writing by
  Standard & Poor’s. The address of Moody’s for purposes of notices and reports hereunder shall
  be as follows:            99 Church Street, New York, New York 10007, email:
  cdomonitoring@moodys.com, Attention: CBO Monitoring Group or such other address of which
  the Issuer is notified in writing by Moody’s.

                                             ARTICLE XI

                                    APPLICATION OF MONIES

                   Section 11.1. Disbursements of Monies from Collection Account.

                 Except as otherwise set forth in Section 10.2 hereof, disbursements of monies
  from the Closing Expense Account and the Collection Account shall be made at the following
  times and in the following order of priority:

                  (a) On the Closing Date, the Trustee shall pay, from the funds deposited in the
  Closing Expense Account, the fees, commissions and expenses associated with the Closing
  (collectively, "Closing Expenses") as set forth in an Issuer Order delivered to the Trustee on the
  Closing Date; provided that any such Closing Expenses may in the alternative be paid on any
  date after the Closing Date and prior to the Payment Date in November 2006 from the Closing
  Expense Deposit in the Closing Expense Account pursuant to an Issuer Order delivered to the
  Trustee (which shall state that the amounts called for to be paid therein are Closing Expenses).
  All payments pursuant to Section 11.1 hereof may be made from the United States. The Issuer
  may appoint an agent or agents for purposes of making payment of expenses, fees and
  commissions to be paid on its behalf from outside the United States pursuant hereto and (each
  such person shall be considered, a "Paying Agent" hereunder). The Issuer hereby initially
  appoints JPMorgan Chase Bank, National Association, as such Paying Agent for such limited
  purpose.

                   (b) On each Payment Date (including the Final Maturity Date and if funds
  become available after the Final Maturity Date, on any date after the Final Maturity Date) and in
  accordance with the Note Valuation Report for the Calculation Date immediately preceding such
  Payment Date, the Trustee shall withdraw from the Collection Account (to the extent of the
  available funds therein excluding therefrom (I) during the Revolving Period, any Collateral
  Disposition Proceeds received during the Due Period relating to such Calculation Date to be
  applied by the Trustee during the related Due Period or the immediately succeeding Due Period
  as set forth in Section 12.4 hereof and (II) during the Revolving Period or Amortization Period,
  Collateral Principal Collections in an aggregate amount equal to the agreed purchase prices for
  Additional Portfolio Collateral with respect to which the Issuer has entered into a commitment
  (as set forth in the notice from the Servicer to the Trustee) prior to the end of such Due Period for
  the purchase thereof, but has not settled such purchase by the end of such Due Period, as set forth
  in Section 11.3 hereof) an amount up to the Collateral Interest Collections and, to the extent the
  amount of the Collateral Interest Collections is not sufficient, an amount up to the Collateral
  Principal Collections, and shall make a disbursement in the following order of priority:

  US_EAST:6212215.13                              166

                                                                                        008642
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
                                       of 23806/09/21 Page 174 of 243 PageID 11495
Case 3:21-cv-00538-N Document 26-32 Filed



                               FIRST: To the Trustee for the payment in full of the Trustee
  Administrative Expenses for the related Due Period and any Trustee Administrative Expenses
  with respect to any previous Payment Date that were not paid on any previous Payment Date,
  and then to the Paying and Transfer Agent for the payment in full of the Preferred Shares
  Administrative Expenses for the related Due Period and any Preferred Shares Administrative
  Expenses with respect to any previous Payment Date that were not paid on any previous
  Payment Date;

                             SECOND: To the Issuer for the payment of Issuer Base
  Administrative Expenses with respect to the related Due Period and any Issuer Base
  Administrative Expenses with respect to a previous Payment Date that were not paid on a
  previous Payment Date;

                              THIRD: For the replenishment of the Expense Reimbursement
  Account up to an amount equal to U.S. $50,000 to the extent any amount therein has paid the
  Issuer Base Administrative Expenses for the related Due Period and to the extent any amount so
  paid for any prior Due Period has not been so replenished; provided however, notwithstanding
  anything to the contrary herein, the amounts set forth in clauses FIRST through this clause
  THIRD shall not exceed (i) $250,000 per annum plus (ii) the greater of $75,000 per annum and
  0.0275% per annum of the Aggregate Par Amount on the related Calculation Date.

                               FOURTH: To the Servicer for the payment of the Base Servicing
  Fee with respect to such Payment Date and any Base Servicing Fee with respect to any previous
  Payment Date that was not paid on a previous Payment Date, and to the Holders of the Class II
  Preferred Shares in accordance with the Paying and Transfer Agency Agreement, the Class II
  Preferred Share Base Dividend then due and any Class II Preferred Share Base Dividend with
  respect to any previous Payment Date that was not paid on a previous Payment Date.

                 Notwithstanding anything herein to the contrary, any amounts to be paid to the
  Paying and Transfer Agent in its capacity as paying and transfer agent for the Preferred Shares
  pursuant to the Indenture will be delivered by the Trustee to the Paying and Transfer Agent for
  deposit in the Preferred Shares Collection Account in accordance with the Paying and Transfer
  Agency Agreement.

                 (c) On each Payment Date with respect to the Revolving Period and the
  Amortization Period in accordance with the Note Valuation Report for the Calculation Date
  immediately preceding such Payment Date, the Trustee shall withdraw from the Collection
  Account (to the extent of the available funds therein, excluding therefrom (I) during the
  Revolving Period, any Collateral Disposition Proceeds received during the Due Period relating to
  such Calculation Date to be applied by the Trustee during the related Due Period or the
  immediately succeeding Due Period as set forth in Section 12.4 hereof and (II) during the
  Revolving Period, Collateral Principal Collections in an aggregate amount equal to the agreed
  purchase prices for Additional Portfolio Collateral with respect to which the Issuer has entered
  into a commitment (as set forth in the notice from the Servicer to the Trustee) prior to the end of
  such Due Period for the purchase thereof, but has not settled such purchase by the end of such
  Due Period, as set forth in Section 11.3 hereof) an amount equal to the Adjusted Collections and
  shall make the following disbursements:

  US_EAST:6212215.13                             167

                                                                                      008643
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 170
                                       of 23806/09/21 Page 175 of 243 PageID 11496
Case 3:21-cv-00538-N Document 26-32 Filed



                  (i)    The Trustee shall apply such amounts constituting Adjusted Collateral
          Interest Collections (to the extent of available funds therefor) in the following order of
          priority:

                              FIRST: To the payment, pari passu, to (i) the Holders of the
  Class A-1LA Notes and the Class A-1LB Notes of an amount equal to the applicable Cumulative
  Interest Amount and, on each Payment Date and (ii) on each Payment Date through the August
  1, 2013 Payment Date, the Cumulative Class X Payment with respect to the Class X Notes;

                               SECOND: To the payment to the Holders of the Class A-2L Notes
  of an amount equal to the applicable Cumulative Interest Amount;

                               THIRD: To the payment to the Holders of the Class A-3L Notes
  of an amount equal to the applicable Cumulative Interest Amount;

                               FOURTH: To the payment to the Holders of the Class A-4L Notes
  of an amount equal to the applicable Cumulative Interest Amount;

                                 FIFTH: To the payment of principal in the amount, if any, required
  to be paid in order to satisfy the Class A Overcollateralization Test and, on each Payment Date
  after the second Payment Date, the Interest Coverage Test, such amount to be paid first, to the
  Class A-1LA Notes; second, to the Class A-1LB Notes; third, to the Class A-2L Notes, fourth, to
  any Periodic Rate Shortfall Amount with respect to the Class A-3L Notes, and then to principal
  of the Class A-3L Notes; and fifth, to any Periodic Rate Shortfall Amount with respect to the
  Class A-4L Notes, and then to principal of the A-4L Notes, in that order, until each such Class is
  paid in full, to the extent required to satisfy the Class A Overcollateralization Test and the
  Interest Coverage Test;

                               SIXTH: To the payment of the Periodic Interest Amount with
  respect to the Class B-1L Notes and such Payment Date;

                                   SEVENTH: To the payment of principal as an O/C Redemption or
  a Rating Confirmation Failure Redemption in the amount, if any, required to be paid in order to
  satisfy the Class B-1L Overcollateralization Test or in order to receive a Rating Confirmation, as
  applicable, such amount to be paid first, pro rata, to the Class X Notes, only in connection with a
  Rating Confirmation Failure Redemption, and to the Class A-1LA Notes; second, to the Class A-
  1LB Notes; third, to the Class A-2L Notes; fourth, to any Periodic Rate Shortfall Amount with
  respect to the Class A-3L Notes and then to principal of the Class A-3L Notes; fifth, to any
  Periodic Rate Shortfall Amount with respect to the Class A-4L Notes and then to principal of the
  Class A-4L Notes; and sixth, to principal of the Class B-1L Notes, in that order, until each such
  Class is paid in full, to the extent required to satisfy the Class B-1L Overcollateralization Test or
  in order to receive a Rating Confirmation, as applicable;

                              EIGHTH: To the payment to the Holders of the Class B-1L Notes
  of an amount equal to the Cumulative Interest Amount for the Class B-1L Notes and such
  Payment Date to the extent not paid to the Holders of the Class B-1L Notes pursuant to clauses
  SIXTH OR SEVENTH of this Section 11.1(c)(i);


  US_EAST:6212215.13                              168

                                                                                        008644
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 171
                                       of 23806/09/21 Page 176 of 243 PageID 11497
Case 3:21-cv-00538-N Document 26-32 Filed



                                 NINTH: (I) During the Revolving Period, on each Payment Date
  after the second Payment Date to the extent of available funds, pro rata, an amount equal to 35%
  of the funds available up to the Additional Collateral Deposit Requirement to be deposited into
  the Collection Account and applied to pay principal of the Class B-1L Notes until such Class is
  paid in full and an amount equal to 65% (or, after the Class B-1L Notes are paid in full, 100%) of
  the funds available up to the Additional Collateral Deposit Requirement for the purchase of
  Additional Portfolio Collateral (other than CLO Securities), as directed by the Servicer or the
  Issuer, pursuant to Section 11.3 hereof during the immediately succeeding Due Period and (II)
  during the Amortization Period to the extent of available funds, pro rata, an amount equal to
  35% of the funds available up to the Additional Collateral Deposit Requirement to be deposited
  into the Collection Account and applied to pay principal of the Class B-1L Notes until such Class
  is paid in full and an amount equal to 65% (or, after the Class B-1L Notes are paid in full, 100%)
  of the funds available up to the Additional Collateral Deposit Requirement to the payment of
  principal of the Notes in the order of priority described in clause SEVENTH above;

                             TENTH: To the payment to the Default Swap Counterparty any
  Default Swap Counterparty Termination Payment;

                                ELEVENTH: To the payment, first (a) to the Servicer the
  Additional Servicing Fee with respect to such Payment Date, and (b) to the Holders of the Class
  II Preferred Shares in accordance with the Paying and Transfer Agency Agreement, the Class II
  Preferred Share Additional Dividend then due and unpaid, and second, to the Holders of the
  Notes any due and unpaid Extension Bonus Payment;

                             TWELFTH: To the payment to the Issuer of Issuer Excess
  Administrative Expenses with respect to such Payment Date and any Issuer Excess
  Administrative Expenses with respect to any previous Payment Date that were not paid on a
  previous Payment Date; and

                              THIRTEENTH: If the Internal Rate of Return of the Preferred
  Shares as of such Payment Date is less than 12%, to the payment to the Holders of the Preferred
  Shares, but only up to an amount that would cause the Internal Rate of Return of the Preferred
  Shares to equal 12%; and

                                FOURTEENTH: Any remaining amounts, (a) 20% to (x) the
  payment of the Supplemental Servicing Fee for such Payment Date, and (y) the Holders of the
  Class II Preferred Shares in accordance with the Paying and Transfer Agency Agreement, the
  Class II Preferred Share Supplemental Dividend then due and unpaid, and (b) 80% to the Holders
  of the Preferred Shares in accordance with the Paying and Transfer Agency Agreement, as a
  dividend thereon or as a redemption payment on the Redemption Date, as applicable.

                 (ii)     During the Revolving Period, the Trustee shall apply the Adjusted
          Collateral Principal Collections (to the extent of available funds therefor) in the following
          order of priority:

                           FIRST: To the payment of the amounts described in clauses FIRST
  through SEVENTH of Section 11.1(c)(i) hereof with respect to Collateral Interest Collections


  US_EAST:6212215.13                              169

                                                                                        008645
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 172
                                       of 23806/09/21 Page 177 of 243 PageID 11498
Case 3:21-cv-00538-N Document 26-32 Filed



  and the Revolving Period, in the order described therein, in each case to the extent such amounts
  have not been paid from Adjusted Collateral Interest Collections with respect to such Payment
  Date; provided however that, with respect to the payment described in clause THIRD of Section
  11.1(c)(i) hereof, so long as any Class X Notes, Class A-1L Notes or Class A-2L are
  Outstanding, the Class A-3L Notes shall only be entitled to receive an amount sufficient to pay
  the Periodic Interest Amount (or, after the Class A-2L Notes are paid in full, the Cumulative
  Interest Amount) due to the Class A-3L Notes for such Payment Date from Collateral Principal
  Collections, but only to the extent this payment will not cause the failure of the Class B-1L
  Overcollateralization Test, with respect to clause FOURTH of Section 11.1(c)(i) above, so long
  as any Class X Notes, Class A-1L Notes, Class A-2L Notes or Class A-3L Notes are
  Outstanding, the Class A-4L Notes shall only be entitled to receive an amount sufficient to pay
  the Periodic Interest Amount (or, after the Class A-3L Notes are paid in full, the Cumulative
  Interest Amount) due to the Class A-4L Notes for such Payment Date from Collateral Principal
  Collections, and with respect to the payment described in clause SIXTH of Section 11.1(c)(i)
  hereof, so long as any Class X Notes, Class A-1L Notes, Class A-2L Notes, the Class A-3L
  Notes or the Class A-4L Notes are Outstanding, the Class B-1L Notes shall only be entitled to
  receive an amount sufficient to pay the Periodic Interest Amount due to the Class B-1L Notes for
  such Payment Date from Collateral Principal Collections, but only to the extent this payment will
  not cause the failure of the Class B-1L Overcollateralization Test; and provided further, so long
  as any Class A-1L Notes or Class A-2L Notes are not Outstanding, the Class A-3L Notes shall
  be entitled to receive an amount sufficient to pay the Cumulative Interest Amount due to the
  Class A-3L Notes for such Payment Date from Collateral Principal Collections and, so long as
  any Class A-1L Notes, Class A-2L Notes or Class A-3L Notes are not Outstanding, the Class A-
  4L Notes shall be entitled to receive an amount sufficient to pay the Cumulative Interest Amount
  due to the Class A-4L Notes for such Payment Date from Collateral Principal Collections, and
  then any remaining amounts shall be distributed pursuant to clauses FIFTH through SEVENTH
  of Section 11.1(c)(i) hereof, in the order described therein;

                                SECOND: To pay principal of the Notes in a Special Redemption,
  such amount to be paid first, (A) to the Class A-1LA Notes; second, to the Class A-1LB Notes;
  third, to the Class A-2L Notes; fourth, to any Periodic Rate Shortfall Amount with respect to the
  Class A-3L Notes; fifth, to principal of the Class A-3L Notes; sixth, to any Periodic Rate
  Shortfall Amount with respect to the Class A-4L Notes; seventh, to principal of the Class A-4L
  Notes; and eighth, to the Class B-1L Notes, in that order, until each such Class is paid in full; and

                                THIRD: As directed by the Servicer or the Issuer (or deposited by
  the Trustee in the Collection Account), to the purchase of Additional Portfolio Collateral meeting
  the specified requirements no later than the last day of the Due Period relating to the Payment
  Date next following such Payment Date, such amounts to be applied in the manner described
  herein.

                 (iii) During the Amortization Period, the Trustee shall apply the Adjusted
          Collateral Principal Collections (to the extent of available funds therefor and including
          for purposes of this Section 11.1(c)(iii) any Collateral Disposition Proceeds (other than
          Collateral Disposition Proceeds received in connection with the sale of an item of Credit
          Improved Portfolio Collateral to be reinvested pursuant to Section 12.4(a)) received


  US_EAST:6212215.13                              170

                                                                                        008646
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 173
                                       of 23806/09/21 Page 178 of 243 PageID 11499
Case 3:21-cv-00538-N Document 26-32 Filed



          during the Due Period relating to such Calculation Date to be applied by the Trustee as
          set forth in this Section 11.1(c)(iii)) in the following order of priority:

                                 FIRST: To the payment of the amounts described in clauses FIRST
  through SEVENTH of Section 11.1(c)(i) hereof with respect to Collateral Interest Collections
  and the Amortization Period, in the order described therein, in each case to the extent such
  amounts have not been paid from Adjusted Collateral Interest Collections with respect to such
  Payment Date; provided however that, with respect to the payment described in clause THIRD of
  Section 11.1(c)(i) hereof, so long as any Class X Notes, Class A-1L Notes or Class A-2L Notes
  are Outstanding, the Class A-3L Notes shall only be entitled to receive an amount sufficient to
  pay the Periodic Interest Amount (or, after the Class A-2L Notes are paid in full, the Cumulative
  Interest Amount) due to the Class A-3L Notes for such Payment Date from Collateral Principal
  Collections, but only to the extent this payment will not cause the failure of the Class B-1L
  Overcollateralization Test, and with respect to clause FOURTH of Section 11.1(c)(i) above, so
  long as any Class X Notes, Class A-1L Notes, Class A-2L Notes or Class A-3L Notes are
  Outstanding, the Class A-4L Notes shall only be entitled to receive an amount sufficient to pay
  the Periodic Interest Amount (or, after the Class A-3L Notes are paid in full, the Cumulative
  Interest Amount) due to the Class A-4L Notes for such Payment Date from Collateral Principal
  Collections, but only to the extent this payment will not cause the failure of the Class B-1L
  Overcollateralization Test, and with respect to clause SIXTH of Section 11.1(c)(i) above, so long
  as any Class X Notes, Class A-1L Notes, Class A-2L Notes, Class A-3L Notes or Class A-4L
  Notes are Outstanding, the Class B-1L Notes shall only be entitled to receive an amount
  sufficient to pay the Periodic Interest Amount due to the Class B-1L Notes for such Payment
  Date from Collateral Principal Collections but only to the extent this payment will not cause the
  failure of the Class B-1L Overcollateralization Test, and then any remaining amounts shall be
  distributed pursuant to clauses FIFTH and SEVENTH of Section 11.1(c)(i) hereof, in the order
  described therein; and provided further, so long as any Class A-1L Notes or Class A-2L Notes
  are not Outstanding, the Class A-3L Notes shall be entitled to receive an amount sufficient to pay
  the Cumulative Interest Amount due to the Class A-3L Notes for such Payment Date from
  Collateral Principal Collections and, so long as any Class A-1L Notes, Class A-2L Notes or
  Class A-3L Notes are not Outstanding, the Class A-4L Notes shall be entitled to receive an
  amount sufficient to pay the Cumulative Interest Amount due to the Class A-4L Notes for such
  Payment Date from Collateral Principal Collections, and then any remaining amounts shall be
  distributed pursuant to clauses FIFTH through SEVENTH of Section 11.1(c)(i) hereof, in the
  order described therein;

                                SECOND: So long as no Event of Default has occurred and is
  continuing and as directed by the Servicer or the Issuer (or deposited by the Trustee in the
  Collection Account), to the purchase of Additional Portfolio Collateral from the proceeds of
  Collateral Principal Collections from any unscheduled prepayment or to the purchase of
  Substitute Portfolio Collateral from the sales proceeds of Credit Improved Portfolio Collateral,
  meeting the specified requirements with respect to the Amortization Period no later than ninety
  days after receipt of such amounts, to be applied in the manner described herein; and

                               THIRD: To pay the Notes as follows: first, to the Class A-1LA
  Notes until the Aggregate Principal Amount thereof has been paid in full; second, to the Class A-
  1LB Notes until the Aggregate Principal Amount thereof has been paid in full; third, to the Class

  US_EAST:6212215.13                             171

                                                                                     008647
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 174
                                       of 23806/09/21 Page 179 of 243 PageID 11500
Case 3:21-cv-00538-N Document 26-32 Filed



  A-2L Notes until the Aggregate Principal Amount thereof has been paid in full; fourth, to any
  Periodic Rate Shortfall Amount with respect to the Class A-3L Notes and then to principal of the
  Class A-3L Notes until the Aggregate Principal Amount thereof has been paid in full; fifth, to
  any Periodic Rate Shortfall Amount with respect to the Class A-4L Notes and then to principal of
  the Class A-4L Notes until the Aggregate Principal Amount thereof has been paid in full; and
  sixth, to any Periodic Rate Shortfall Amount with respect to Class B-1L Notes and then to
  principal of the Class B-1L Notes until the Aggregate Principal Amount thereof has been paid in
  full.

                 (d) On the Final Maturity Date (including the Optional Redemption Date, the
  Tax Event Redemption Date or any other Payment Date on which the Aggregate Principal
  Amounts of the Notes is paid in full) and, if funds become available after the Final Maturity
  Date, on any other date after the Final Maturity Date, and in accordance with the Note Valuation
  Report for the Calculation Date immediately preceding such Payment Date (or in the case of an
  Optional Redemption or a Tax Event Redemption, in accordance with the related Redemption
  Date Statement), the Trustee shall withdraw from the Collection Account an amount equal to the
  Adjusted Collateral Collections (including Collateral Disposition Proceeds) and from the
  Expense Reimbursement Account and the Loan Funding Account any amount on deposit therein
  and shall make the following disbursements in the following order of priority:

                                FIRST: To the payment, pari passu, to the Holders of the Class
  A-1LA Notes of an amount equal to the applicable Cumulative Interest Amount, to the Holders
  of the Class A-1LB Notes of an amount equal to the applicable Cumulative Interest Amount and
  to the Holders of the Class X Notes an amount equal to the Class X Shortfall Amount plus the
  Periodic Interest Amount for the Class X Note;

                             SECOND: To the payment of principal of the Class A-1LA Notes
  and the Class X Notes in amounts not to exceed the Aggregate Principal Amounts of the Class
  A-1LA Notes and the Class X Notes, respectively, and then to the payment of principal of the
  Class A-1LB Notes in an amount not to exceed the Aggregate Principal Amount of the Class A-
  1LB Notes;

                               THIRD: To the payment to the Holders of the Class A-2L Notes
  of an amount equal to the applicable Cumulative Interest Amount;

                               FOURTH: To the payment of principal of the Class A-2L Notes in
  an amount not to exceed the Aggregate Principal Amount of the Class A-2L Notes;

                               FIFTH: To the payment to the Holders of the Class A-3L Notes of
  an amount equal to the applicable Cumulative Interest Amount;

                               SIXTH: To the payment of principal of the Class A-3L Notes in
  an amount not to exceed the Aggregate Principal Amount of the Class A-3L Notes;

                               SEVENTH: To the payment to the Holders of the Class A-4L
  Notes of an amount equal to the applicable Cumulative Interest Amount;



  US_EAST:6212215.13                            172

                                                                                    008648
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 175
                                       of 23806/09/21 Page 180 of 243 PageID 11501
Case 3:21-cv-00538-N Document 26-32 Filed



                               EIGHTH: To the payment of principal of the Class A-4L Notes in
  an amount not to exceed the Aggregate Principal Amount of the Class A-4L Notes.

                               NINTH: To the payment of the Holders of the Class B-1L Notes
  of an amount equal to the applicable Cumulative Interest Amount;

                               TENTH: To the payment of principal of the Class B-1L Notes in
  an amount not to exceed the Aggregate Principal Amount of the Class B-1L Notes;

                              ELEVENTH: To the payment of principal of any Default Swap
  Counterparty Termination Payments to the Default Swap Counterparty;

                              TWELFTH: First, (a) to the Servicer the Additional Servicing Fee
  with respect to such Payment Date and (b) to the Holders of the Class II Preferred Shares in
  accordance with the Paying and Transfer Agency Agreement, the Class II Preferred Share
  Additional Dividend then due and unpaid and, second, to the Holders of the Notes any due and
  unpaid Extension Bonus Payment;

                              THIRTEENTH: To the payment to the Issuer of amounts due the
  Issuer for Issuer Excess Administrative Expenses and any such amounts that were due on any
  prior Payment Date but remain unpaid;

                              FOURTEENTH: If the Internal Rate of Return of the Preferred
  Shares as of such Payment Date is less than 12%, to the payment to the Holders of the Preferred
  Shares, but only up to an amount that would cause the Internal Rate of Return of the Preferred
  Shares to equal 12%; and

                                FIFTEENTH: Any remaining amounts, (a) 20% to (x) the
  payment of the Supplemental Servicing Fee for such Payment Date, and (y) the Holders of the
  Class II Preferred Shares in accordance with the Paying and Transfer Agency Agreement, the
  Class II Preferred Share Supplemental Dividend then due and unpaid, and (b) 80% to the Holders
  of the Preferred Shares in accordance with the Paying and Transfer Agency Agreement, as a
  dividend thereon or as a redemption payment on the Redemption Date, as applicable.

                The obligation to pay the foregoing amounts on the Final Maturity Date is
  absolute and unconditional, but recourse therefor will be limited to the Trust Estate.

                 (e) Notwithstanding anything in this Indenture to the contrary, with respect to
  Adjusted Collateral Collections held in the Collection Account in Eligible Investments pending
  application to purchase Portfolio Collateral, any such amounts not used to purchase Portfolio
  Collateral by the last day of the Due Period next succeeding the Due Period in which such
  amounts were collected may be used to purchase Portfolio Collateral in subsequent Due Periods
  in accordance with Section 11.3 hereof (until otherwise applied pursuant to this Section 11.1).

                 (f) Notwithstanding anything to the contrary in this Section 11.1, upon the
  direction of the Servicer (and in the time and manner directed by the Servicer), Payment Date
  Equity Securities may be distributed on any Payment Date, in lieu of cash on any Payment Date
  as follows:

  US_EAST:6212215.13                           173

                                                                                   008649
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 176
                                       of 23806/09/21 Page 181 of 243 PageID 11502
Case 3:21-cv-00538-N Document 26-32 Filed



                  (i)     Payment Date Equity Securities will be paid as Collateral Interest
          Collections in accordance with Section 11.1 with respect to the Preferred Shares, and
          upon such payment, the aggregate amount of Collateral Interest distributable to the
          Holders of the Preferred Shares on such Payment Date will be reduced by the value of
          such Payment Date Equity Securities. Payment Date Equity Securities distributed on any
          Payment Date shall be distributed to the Holders of the Preferred Shares in the same
          manner as Collateral Interest Collections would be distributable to such Holders of
          Preferred Shares on such Payment Date and subject to the same restriction as to payment
          set out in the Paying and Transfer Agency Agreement.

                 (ii)    In calculating the amounts of Collateral Interest Collections and Collateral
          Principal Collections for such Payment Date, Collateral Interest in an amount equal to the
          value of Payment Date Equity Securities distributed to the Holders of the Preferred
          Shares shall be recharacterized as Collateral Principal Collections and disbursed in
          accordance with Sections 11.1(b) and 11.1(c) of the Indenture.

                  Section 11.2. Mandatory Redemption With Respect to Overcollateralization
  Tests, Interest Coverage Test and Rating Confirmation Failure

                  On any applicable Payment Date with respect to which an Overcollateralization
  Test or the Interest Coverage Test (as calculated in the Note Valuation Report for the Calculation
  Date immediately preceding such Payment Date), would not be met (but for this Section 11.2) or,
  during the Revolving Period, a Rating Confirmation Failure has occurred and is continuing, the
  Issuer shall redeem the Notes (or, in the case of the Class A-3L Notes, the Class A-4L Notes and
  the Class B-1L Notes, pay any Periodic Rate Shortfall Amounts and then redeem the Notes
  pursuant to Section 9.2 hereof), and the Trustee shall pay to the Holders thereof (to be applied
  against the principal amount thereof) pursuant to the applicable provisions of Section 11.1
  hereof, an aggregate amount necessary to cause each of the Overcollateralization Tests to be met
  as of such Calculation Date, in the case of the Interest Coverage Test, to cause such test to have
  been met as of such Calculation Date had such redemption been made on the immediately
  preceding Payment Date or to cause a Rating Confirmation to be received by the Issuer, as
  applicable.

                   Section 11.3. Purchase of Additional Portfolio Collateral

                 (a) The Issuer may purchase Additional Portfolio Collateral on any Business Day
  during the Revolving Period for inclusion in the Trust Estate in an amount permitted pursuant to
  the applicable subsection of Section 11.1 hereof subject to the conditions set forth in this Section
  11.3. Upon receipt by the Trustee of a Servicer Order with respect thereto, Collateral Principal
  Collections (or Collateral Interest Collections deposited to the Collection Account pursuant to
  clause NINTH of Section 11.1(c)(i)), collected during a Due Period (other than Collateral
  Disposition Proceeds) may be paid out of the Collection Account by the Trustee on any Business
  Day during such Due Period or the immediately succeeding Due Period for the purpose of
  purchasing such Additional Portfolio Collateral specified in such Servicer Order; provided that
  as of such date the following conditions shall have been satisfied:




  US_EAST:6212215.13                              174

                                                                                       008650
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 177
                                       of 23806/09/21 Page 182 of 243 PageID 11503
Case 3:21-cv-00538-N Document 26-32 Filed



                 (i)    the Balance of the Collection Account remaining after giving effect to any
          such purchase of Additional Portfolio Collateral shall equal or exceed the Periodic
          Reserve Amount with respect to the Payment Date relating to such Due Period as shown
          on the Note Valuation Report for the prior Payment Date;

                  (ii)   (1) each Overcollateralization Test and the Interest Coverage Test are
          satisfied and (2) the Collateral Quality Tests and the criteria set forth in Section 12.2
          hereof are satisfied or if any of the Collateral Quality Tests or the criteria set forth in
          Section 12.2 is not satisfied, the degree of compliance with such criteria would not be
          diminished; provided however, with respect to Additional Portfolio Collateral purchased
          with Unscheduled Principal Proceeds, if any of the Overcollateralization Tests or the
          Interest Coverage Test is not satisfied as set forth in clause (1), the degree of compliance
          with such tests would not be diminished;

                  (iii) the Trustee shall have received (i) a certificate of the Servicer dated as of
          the date of the purchase and the Grant of such Additional Portfolio Collateral to the effect
          that such purchase is in compliance with the requirements of this Section 11.3 and
          Section 12.5(a) hereof and (ii) the certificate required pursuant to Section 12.2 hereof.

                 (b) For purposes of calculating the Collections for this Section 11.3 (and the
  Balance in the Collection Account for purposes of subsection (a) hereof), Collections shall be
  deemed to include, as of any date of determination, the sum of 100% of all cash collections
  actually received in respect of the Portfolio Collateral during such Due Period as of such date of
  determination and 100% of all Scheduled Distributions to be received (including those which are
  reasonably expected to be received) in respect of the Portfolio Collateral during such Due Period
  (excluding, however, any Scheduled Distributions to be received with respect to an item of
  Defaulted Portfolio Collateral or an item of Equity Portfolio Collateral during such Due Period).

                   Section 11.4. Trust Account

                  All monies held by the Trustee in the Collection Account, the Initial Deposit
  Account, the Closing Expense Account, the Loan Funding Account or the Expense
  Reimbursement Account pursuant to the provisions of this Indenture, and not used to purchase
  Portfolio Collateral or Eligible Investments as herein provided, shall be deposited in one or more
  trust accounts, established in the name of the Trustee, as trustee of the trust created pursuant
  hereto for the benefit of the Holders of Notes and other Secured Parties hereunder; provided that
  to the extent funds deposited in such accounts exceed the amounts insured by the Federal
  Deposit Insurance Corporation, such excess shall be used to purchase Eligible Investments
  (pursuant to and as provided in Section 10.2 hereof). All monies held in the trust accounts
  described in the first sentence of this Section 11.4 shall be held as part of the Trust Estate subject
  to the provisions of this Indenture.




  US_EAST:6212215.13                               175

                                                                                         008651
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 178
                                       of 23806/09/21 Page 183 of 243 PageID 11504
Case 3:21-cv-00538-N Document 26-32 Filed



                                             ARTICLE XII

                       SALE OF PORTFOLIO COLLATERAL; SUBSTITUTION

                   Section 12.1. Sale of Portfolio Collateral

                  (a) Provided that no Event of Default has occurred and is continuing and subject
  to the satisfaction of the conditions specified in Section 10.3 hereof and the restrictions in this
  Article, the Servicer may direct the Trustee, by Servicer Order, to sell, and the Trustee shall
  release (or cause to be released) from the lien of this Indenture and sell in the manner directed by
  the Servicer, any Defaulted Portfolio Collateral, Equity Portfolio Collateral, Credit Risk Portfolio
  Collateral or Credit Improved Portfolio Collateral (as described in such direction) so long as,
  with respect to an item of Credit Improved Portfolio Collateral or Credit Risk Portfolio
  Collateral, the Servicer certifies to the Trustee, as applicable, that:

                  (i)    in the case of an item of Credit Improved Portfolio Collateral (including in
          connection with a Portfolio Improvement Exchange), in writing before the sale, that the
          Servicer has identified one or more specific manners in which it will be able, in
          compliance with the criteria set forth in Section 12.2 and the other requirements of
          Article XII (and in connection with a Portfolio Improvement Exchange, the requirements
          set forth in the definition of such term), to cause the Issuer to purchase with the
          applicable Collateral Disposition Proceeds net of accrued interest and costs, no later than
          the end of the immediately succeeding Due Period (it being understood that such
          identification shall not be considered either a requirement or an assurance that any
          specified purchase will be consummated), one or more items of Substitute Portfolio
          Collateral having an Aggregate Principal Balance equal to or greater than the Principal
          Balance of such Credit Improved Portfolio Collateral; and

                  (ii)     in the case of an item of Credit Improved Portfolio Collateral, after giving
          effect to such sale and the subsequent purchase described in (a) above, the Servicer is
          required to certify that it reasonably believes that (x) either the Collateral Quality Tests
          and the criteria set forth in Section 12.2 hereof are satisfied or if one or more of such
          Collateral Quality Tests or criteria is not satisfied, the degree of compliance therewith
          would not be diminished and (y) either the Overcollateralization Tests and the Interest
          Coverage Test are satisfied or if any Overcollateralization Test or the Interest Coverage
          Test is not satisfied, the degree of compliance with such tests would not be diminished.

                 (b) An item of Credit Risk Portfolio Collateral may be sold at any time, subject to
  the Sale Restriction Condition as set forth below.

                   (c) Notwithstanding any term hereof to the contrary and provided that no Event
  of Default has occurred and is continuing and subject to compliance with the conditions specified
  in Section 10.3 hereof, any Portfolio Collateral may be sold upon delivery to the Trustee of a
  certificate of the Servicer to the effect that it has reasonably determined, which may be based
  upon the advice of an opinion of counsel (a copy of which opinion shall be included with such
  certificate), that such Portfolio Collateral is, or may become, subject to a withholding or other
  similar tax (or to an increased rate of withholding or other similar tax). Further, notwithstanding

  US_EAST:6212215.13                              176

                                                                                        008652
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 179
                                       of 23806/09/21 Page 184 of 243 PageID 11505
Case 3:21-cv-00538-N Document 26-32 Filed



  anything to the contrary stated herein, the Servicer may direct the sale of an item of Portfolio
  Collateral that was CCC/Caa Portfolio Collateral or Discount Portfolio Collateral at the time of
  purchase only if it constitutes Credit Risk Portfolio Collateral or Defaulted Portfolio Collateral,
  is sold in connection with the Optional Redemption of Notes in whole or if the Servicer
  reasonably expects that the sale and any related purchase of Substitute Portfolio Collateral will
  restore compliance with any of the Interest Coverage Test, the criteria set forth in Section 12.2 or
  the Overcollateralization Tests that would be failed or not satisfied in the absence of such sale
  and purchase.

                  (d) During any period after the first Due Period if a Sale Restriction Condition
  occurs, the Issuer shall send a notice to the Trustee and the Holders of the Notes to the effect
  that, for so long as the applicable Sale Restriction Condition exists, unless the Holders of at least
  60% in Aggregate Principal Amount of the Notes elect to retain the guidelines in effect on the
  Closing Date for sales of an item of Credit Risk Portfolio Collateral or Credit Improved Portfolio
  Collateral, as applicable, (i) no item of Credit Risk Portfolio Collateral may be sold unless (A)
  the rating of the obligor or of any debt or securities issued by the obligor under such an item of
  Credit Risk Portfolio Collateral has been lowered, withdrawn or put on any "credit watch" list for
  possible downgrade (or similar list) with negative implications by S&P, Moody’s or Fitch or (B)
  such an item of Credit Risk Portfolio Collateral satisfies the Credit Risk Criteria and is not
  objected to by the Holders of more than 60% in Aggregate Principal Amount of the Notes within
  forty-five (45) days of the date of such notice, or such later date as extended by the Trustee at the
  direction of the Servicer provided that in making such determination to sell an item of Credit
  Risk Portfolio Collateral, an increase in credit spread or a decrease in Market Value of such item
  of Credit Risk Portfolio Collateral may only be used as corroboration of other bases for such
  determination or (ii) no item of Credit Improved Portfolio Collateral may be sold unless such
  item of Credit Improved Portfolio Collateral satisfies the Credit Improved Criteria and is not
  objected to by the Holders of more than 60% in Aggregate Principal Amount of the Notes within
  forty-five (45) days of the date of such notice, or such later date as extended by the Trustee at the
  direction of the Servicer provided, that in making such determination to sell such item of Credit
  Improved Portfolio Collateral, a reduction in credit spread or an increase in Market Value of
  such item of Credit Improved Portfolio Collateral may only be utilized as corroboration or other
  bases for such judgment.

                 (e) Notwithstanding anything to the contrary set forth above, the Servicer may at
  any time direct the Trustee to sell any item of Portfolio Collateral that (i) was obtained as a result
  of any reorganization or restructuring of any Credit Risk Portfolio Collateral or other Portfolio
  Collateral of an issuer under financial distress, or (ii) does not comply with the criteria set forth
  in Section 12.2.

                  Notwithstanding anything in this Indenture to the contrary, no acquisition or
  disposition of Portfolio Collateral or other eligible asset (as defined in Rule 3a-7) shall be
  effected by or on behalf of the Issuer for the primary purpose of recognizing gains or decreasing
  losses resulting from market value changes.

                 Notwithstanding the forgoing, if there is no appointment of a successor Servicer
  with 90 days after the resignation or termination of the Servicer, any sales or disposition of
  Portfolio Collateral shall be limited to Credit Risk Portfolio Collateral and Defaulted Portfolio

  US_EAST:6212215.13                               177

                                                                                         008653
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 180
                                       of 23806/09/21 Page 185 of 243 PageID 11506
Case 3:21-cv-00538-N Document 26-32 Filed



  Collateral and Equity Portfolio Collateral; provided that such restriction on the sale or
  disposition of Portfolio Collateral shall not apply if the Portfolio Collateral is being liquidated in
  whole or in part in connection with an acceleration or early termination of the Notes.

                   Section 12.2. Eligibility Criteria and Replacement Restrictions

                 Subject to Section 3.4 (with respect to Original Portfolio Collateral) in connection
  with dates occurring prior to the Effective Date, a security to be Granted to the Trustee after the
  Closing Date for inclusion in the Trust Estate as an item of Portfolio Collateral will be eligible
  for purchase by the Issuer and inclusion in the Trust Estate only if, as of the date of such Grant of
  such security the following conditions are met, as certified to the Trustee by Servicer Order, the
  Overcollateralization Tests, the Interest Coverage Test and the criteria set forth below in this
  Section 12.2 hereof are satisfied or if one of such tests or criteria is not satisfied, the degree of
  compliance with such tests or criteria would not be diminished except as otherwise required by
  Sections 11.3 and 12.4. In addition, if a Suspension Trigger Event is in effect, a majority of the
  Controlling Class may deliver notice to the Issuer directing the Issuer to suspend any purchases
  of additional items for inclusion in the Trust Estate as an item of Portfolio Collateral. Such
  suspension shall automatically terminate once a Suspension Trigger Event is no longer in effect.

                  (a) Standard & Poor’s CDO Monitor. The Standard & Poor’s CDO Monitor Test
  is satisfied. For purposes of the Standard & Poor’s CDO Monitor Test, the "Standard & Poor’s
  Rating" of any item of Portfolio Collateral or Eligible Investment shall be as set forth in
  Schedule D hereto. The Standard & Poor’s CDO Monitor Test is not applicable and does not
  have to be satisfied or maintained when reinvesting the proceeds of Defaulted Portfolio
  Collateral or Credit Risk Portfolio Collateral.

                  (b) Minimum Average Recovery Rate Test. The Minimum Average Recovery
  Rate Test is satisfied.

              (c) Moody’s Asset Correlation Test and Moody’s Weighted Average Rating Test.
  The Moody’s Asset Correlation Test and the Moody’s Weighted Average Rating Test are
  satisfied.

                (d) Weighted Average Coupon Test; Weighted Average Margin Test; Weighted
  Average Life Requirement.

                                 (i)     The Weighted Average Coupon Test is satisfied.

                                 (ii)    The Weighted Average Margin Test is satisfied.

                                 (iii)   The Weighted Average Life Requirement is satisfied.

                 (e) Limitation on Non-U.S. Debt. After giving effect to the proposed purchase of
  such Portfolio Collateral:

                                 (i)     not more than 10% of the Aggregate Par Amount may
          consist of items of Portfolio Loans that are obligations of Permitted Non-U.S. Obligors;


  US_EAST:6212215.13                               178

                                                                                         008654
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 181
                                       of 23806/09/21 Page 186 of 243 PageID 11507
Case 3:21-cv-00538-N Document 26-32 Filed



                                 (ii)    not more than 10% of the Aggregate Par Amount may
          consist of items of Portfolio Loans that are obligations of Permitted Non-U.S. Obligors in
          any single Group A Country;

                                 (iii) not more than 5% of the Aggregate Par Amount may
          consist of items of Portfolio Loans that are obligations of Permitted Non-U.S. Obligors in
          all Group B Countries;

                                 (iv)    not more than 2% of the Aggregate Par Amount may
          consist of items of Portfolio Loans that are obligations of Permitted Non-U.S. Obligors in
          any single Group B Country;

                                   (v)    not more than 2.5% of the Aggregate Par Amount may
          consist of items of Portfolio Loans that are obligations of Permitted Non-U.S. Obligors in
          all jurisdictions that are not Group A Countries or Group B Countries;

                                 (vi)     not more than 1% of the Aggregate Par Amount may
          consist of items of Portfolio Loans that are obligations of Permitted Non-U.S. Obligors in
          any single jurisdiction that is not a Group A Country or Group B Country; and

                                (vii) no Portfolio Collateral may consist of CLO Securities that
          are obligations of Non-U.S. Obligors.

                  (f) Rating. After giving effect to the proposed purchase of any Portfolio
  Collateral: (i) at least 90% of the Aggregate Principal Amount of the Portfolio Collateral
  included in the Trust Estate must be obligations of issuers having at least one class of
  indebtedness actually rated by Moody's (either publicly or privately) and (ii) at least 90% of the
  Aggregate Principal Amount of the Portfolio Collateral in the Trust Estate must be obligations of
  issuers having at least one class of indebtedness actually rated by S&P (either publicly or
  privately).

                  (g) CCC/Caa Portfolio Collateral Limitation. The proposed purchase of any
  Portfolio Collateral may not increase the Aggregate Principal Amount of CCC/Caa Portfolio
  Collateral in the Trust Estate to more than 5.0% of the Aggregate Par Amount; provided that the
  Issuer may purchase CCC/Caa Portfolio Collateral which would increase the Aggregate Principal
  Amount of CCC/Caa Portfolio Collateral in the Trust Estate above 5.0% of the Aggregate Par
  Amount with the proceeds of CCC/Caa Portfolio Collateral; and provided further that no CLO
  Securities may be included in the determination of this CCC/Caa Portfolio Collateral Limitation.

                   (h) Limitation on CLO Securities. After giving effect to the proposed purchase of
  any Portfolio Collateral, (i) not more than 30% of the Aggregate Par Amount may be CLO
  Securities; (ii) not more than 10% of the Aggregate Par Amount may consist of CLO Securities
  that have a Moody's Rating below "Baa3" or an S&P Rating below "BBB-"; provided that not
  more than 2.0% of the Aggregate Par Amount may consist of a single CLO Security with such
  ratings; (iii) not more than 4.0% of the Aggregate Par Amount may consist of CLO Securities of
  a single manager which shall not be any of the Servicer Entities, and (iv) not more than 5.0% of
  the Aggregate Par Amount may consist of CLO Securities managed by any of the Servicer
  Entities; provided that not more than 1.5% of the Aggregate Par Amount may consist of CLO

  US_EAST:6212215.13                             179

                                                                                      008655
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 182
                                       of 23806/09/21 Page 187 of 243 PageID 11508
Case 3:21-cv-00538-N Document 26-32 Filed



  Securities of a single issuer serviced or managed by the Servicer, and provided further, that no
  CLO Securities may be purchased after August 1, 2009 and after the expiration of the Revolving
  Period, unless an Extension shall occur in which case CLO Securities may be purchased during
  the full period of such Extension in accordance with all the criteria and restrictions provided
  herein that are applicable during the Revolving Period.

                 (i) Limitation on Semiannual Portfolio Collateral. After the Effective Date, after
  giving effect to the proposed purchase of any Portfolio Collateral, no more than 5% of the
  Aggregate Par Amount may include items of Portfolio Collateral that provide for the periodic
  payment in cash of interest less frequently than quarterly, but not less frequently than
  semiannually.

                  (j) Limitation on Participations, Synthetic Securities and Non-U.S. Portfolio
  Loans. After giving effect to the proposed purchase of any Substitute Portfolio Collateral or
  Additional Portfolio Collateral, no more than 20% of the Aggregate Par Amount may be
  Participations, Synthetic Securities, Securities Lending Agreements or Portfolio Loans that are
  obligations of non-U.S. entities which are not in a Group A Country. Further, no Participation
  may be purchased from any Selling Institution (including for this purpose the seller of any
  participation and the seller of any sub-participation) rated below "A" by S&P or "A2" by
  Moody's. In addition, the table below generally describes limitations on (i) the percentage of the
  Aggregate Par Amount which consist of Synthetic Securities related to the long-term debt rating
  of the Synthetic Security Counterparty, (ii) the percentage of the Aggregate Par Amount which
  consists of Participations related to the long-term debt rating of the related Selling Institution,
  and (iii) the limitations on the percentage of the Aggregate Par Amount which consists of
  Participations and Synthetic Securities in the aggregate related to the long-term debt rating of the
  Selling Institution or Synthetic Security Counterparty, as the case may be:
                                                                                Aggregate Synthetic
                                  Individual                                  Security Counterparty and
                  Rating       Synthetic Security   Individual Participation    Participation Selling
               (S&P/Moody's)   Counterparty Limit   Selling Institution Limit     Institution Limit
                 AAA/Aaa            20.0%                   20.0%                     20.0%
                 AA+/Aa1            10.0%                   10.0%                     20.0%
                 AA/Aa2             10.0%                   10.0%                     17.5%
                 AA-/Aa3            10.0%                   10.0%                     15.0%
                  A+/A1              5.0%                    5.0%                     10.0%
                  A/A2               5.0%                    5.0%                      7.5%

  provided, that no more than 3% of the Aggregate Par Amount may be Synthetic Securities
  consisting of Default Swaps. For purposes of the foregoing, the limitations shall be calculated
  separately for each of Standard & Poor’s and Moody’s and each such limitation must be
  satisfied.
                (k) Limitation on Fixed Rate Portfolio Collateral.              No more than 5% of the
  Aggregate Par Amount may be Fixed Rate Portfolio Collateral.

                  (l) Portfolio Loans. After giving effect to the proposed purchase of any Portfolio
  Collateral, (i) at least 70% of the Aggregate Principal Amount of the Portfolio Collateral
  included in the Trust Estate must be Portfolio Loans (including Synthetic Securities, the

  US_EAST:6212215.13                                180

                                                                                                 008656
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 183
                                       of 23806/09/21 Page 188 of 243 PageID 11509
Case 3:21-cv-00538-N Document 26-32 Filed



  Reference Obligations of which are loans); and (ii) not more than 10% of the Aggregate
  Principal Amount of the Portfolio Collateral included in the Trust Estate may be Portfolio Loans
  that are not Senior Secured Loans (including Synthetic Securities, the Reference Obligations of
  which are loans).

                   (m)No Event of Default.     No Event of Default shall have occurred and be
  continuing.

                 (n) Industry Category Concentration. (i) No more than 8% of the Aggregate Par
  Amount is in any one Standard & Poor’s Industry Category; provided however, in the case of
  three (3) Standard & Poor’s Industry Categories, up to 12% of the Aggregate Par Amount may
  consist of items of Portfolio Collateral that are obligations of obligors in any one Standard &
  Poor’s Industry Category, and (ii) no more than 32% of the Aggregate Par Amount may consist
  of items of Portfolio Collateral that are obligations of obligors in any three Standard & Poor’s
  Industry Categories.

                 (o) Original Issue Size. After giving effect to the proposed purchase of any
  Portfolio Collateral, at least 80% of the Aggregate Principal Amount of the Portfolio Collateral
  included in the Trust Estate will be Portfolio Loans that are part of a senior credit facility whose
  aggregate original principal amount (whether or not funded and including all tranches
  thereunder) is not less than U.S.$100,000,000. No item of Portfolio Collateral included in the
  Trust Estate will be CLO Securities that are part of an issuer's aggregate issuance whose
  aggregate original principal amount (including all tranches thereunder) is less than
  U.S.$100,000,000. No item of Portfolio Collateral included in the Trust Estate will be Portfolio
  Loans that are part of a senior credit facility whose aggregate original principal amount (whether
  or not funded and including all tranches thereunder) is less than $50,000,000.

                 (p) Issuer Concentration. (i) After giving effect to the proposed purchase of any
  Portfolio Loan, no more than 1.50% of the Aggregate Par Amount may represent obligations of
  any single obligor, provided that obligations of not more than five obligors of Portfolio Loans
  may represent no more than 2.00% of the Aggregate Par Amount and (ii) after giving effect to
  the proposed purchase of any CLO Security, no more than 2.75% of the Aggregate Par Amount
  may represent obligations of any single obligor.

              (q) Limitations on Step-Up Bonds. No more than 5.0% of the Aggregate Par
  Amount may include step-up bonds.

                 (r) Delayed Drawdown Loans and Revolving Loans. After giving effect to the
  proposed purchase of any Portfolio Collateral, no more than 5% of the Aggregate Par Amount
  may consist of Delayed Drawdown Loans and no more than 7.5% of the Aggregate Par Amount
  may consist of Revolving Loans; provided that no more than 10% of the Aggregate Par Amount
  may consist of Delayed Drawdown Loans and Revolving Loans in the aggregate.

               (s) DIP Loans. No more than 5.0% of the Aggregate Par Amount may consist of
  DIP Loans. Each DIP Loan must be assigned a formal or estimated rating by Moody’s and S&P.




  US_EAST:6212215.13                              181

                                                                                       008657
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 184
                                       of 23806/09/21 Page 189 of 243 PageID 11510
Case 3:21-cv-00538-N Document 26-32 Filed



                 (t) Collateral Obligations Loaned under Securities Lending Agreements. No
  more than 15% of the Aggregate Par Amount may include Portfolio Collateral subject to any
  Securities Lending Agreement pursuant to Section 7.19.

                   (u) PIK Bonds. No more than 30% of the Aggregate Par Amount may consist of
  PIK Bonds.

                  Notwithstanding anything to the contrary set forth in this Section 12.2, if the
  Portfolio Collateral to be purchased is to be purchased with the Collateral Disposition Proceeds
  of the disposition of one or more assets that is not an item of Credit Risk Portfolio Collateral,
  Defaulted Portfolio Collateral, Portfolio Collateral sold pursuant to a Portfolio Improvement
  Exchange or Portfolio Collateral that has become subject to withholding tax, the purchase of the
  proposed item of Portfolio Collateral must (i) restore compliance with a Collateral Quality Test,
  Interest Coverage Test, Overcollateralization Test or a concentration limitation set forth in this
  Section 12.2 (or bring the Portfolio Collateral closer to compliance with any such test or
  limitation) not then satisfied or (ii) on a net basis improve the quality of the Portfolio Collateral
  as measured by such Collateral Quality Tests, Interest Coverage Tests, Overcollateralization
  Tests and concentration limitations and (iii) in the case of each of clause (i) and clause (ii)
  without causing any other Collateral Quality Test, Interest Coverage Test, Overcollateralization
  Test or concentration limitation to be violated or significantly increasing the likelihood of such a
  violation in the future.

                 Notwithstanding the foregoing provisions of this Section 12.2 and Section 11.3, if
  the Issuer or the Servicer has previously entered into a commitment to purchase an item of
  Portfolio Collateral to be included in the Trust Estate and at the time of such commitment such
  item of Portfolio Collateral complied with the definition of Portfolio Collateral and each of the
  foregoing criteria in this Section 12.2, then the Issuer may consummate the purchase of such
  item of Portfolio Collateral notwithstanding that such item of Portfolio Collateral fails to comply
  with the definition of Portfolio Collateral and such criteria on the date of settlement, provided
  that the agreed to settlement date shall not be more than thirty (30) days after the commitment to
  acquire such item of Portfolio Collateral or, if settlement occurs more than 30 days following the
  commitment, such item of Portfolio Collateral satisfies the criteria of this Section 12.2 as of the
  date of settlement.

                  Notwithstanding the foregoing provisions of this Section 12.2 and Section 11.3,
  the Issuer or the Servicer on behalf of the Issuer shall be deemed to have purchased or sold (as
  the case may be) any Portfolio Collateral as of the date on which the Issuer delivers to the
  Trustee a commitment to purchase or sell (as the case may be) such items of Portfolio Collateral,
  in each case entitling the Issuer (or the Trustee as assignee thereof) to receive or sell (as the case
  may be), and requiring the purchaser to purchase (in the case of a sale), such Portfolio Collateral
  and, in such event, the Issuer shall be deemed to have purchased or sold (as the case may be)
  such Portfolio Collateral on such date. Under the circumstances described in the immediately
  preceding sentence, if the transaction contemplated by the commitment referred to therein does
  not settle on or before the thirtieth (30th) day following the scheduled settlement date, the
  deemed purchase or sale shall be deemed not to have occurred.



  US_EAST:6212215.13                               182

                                                                                         008658
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 185
                                       of 23806/09/21 Page 190 of 243 PageID 11511
Case 3:21-cv-00538-N Document 26-32 Filed



                  Further, notwithstanding the foregoing provisions of this Section 12.2 and Section
  11.3, any certifications or other documents required to be delivered by the Servicer or the Issuer
  in connection with the purchase or sale of any item of Portfolio Collateral during the Revolving
  Period may be delivered by the Issuer or the Servicer on the settlement date for such item of
  Portfolio Collateral even if such date occurs after the Revolving Period.

                   Section 12.3. Sale of Portfolio Collateral Subject to Offer or Call

                  (a) The Servicer may only direct the Trustee to sell an item of Portfolio Collateral
  that is the subject of an Offer or call for redemption, if together with its direction to sell such
  security, the Servicer certifies to the Trustee that the sales price for such Security is equal to or
  greater than 1% less than the price available pursuant to such Offer or call and such sale will be
  treated as if the Offer or call were consummated for purposes of determining the Collections for
  the Due Period relating to the date on which such sale occurs.

                 (b) If an item of Portfolio Collateral becomes subject to an Exchange Offer after
  it has been purchased by the Issuer, the Servicer will be permitted to take such action with
  respect to the Underlying Instrument or the issuer thereof as may be required to convert such
  item of Portfolio Collateral into an item of Equity Portfolio Collateral.

                   Section 12.4. Purchase of Substitute Portfolio Collateral

                 (a) Upon receipt by the Trustee of a Servicer Order with respect thereto, the
  Collateral Disposition Proceeds received during any Due Period during the Revolving Period
  may be paid out of the Collection Account, on any Business Day during such Due Period or the
  immediately succeeding Due Period, for the purpose of purchasing one or more items of
  Substitute Portfolio Collateral for inclusion in the Trust Estate in an amount not to exceed the
  amount of such proceeds and specified in such Servicer Order; provided that the Trustee shall
  have received (i) a certificate of the Servicer dated as of the date of the purchase and the Grant of
  such Substitute Portfolio Collateral to the effect that such purchase is in compliance with the
  requirements of this Section 12.4 and Section 12.5(a) hereof and (ii) the certificate required
  pursuant to Section 12.2 hereof.

                  (b) In addition to the requirements set forth in 12.4(a), in connection with
  Substitute Portfolio Collateral purchased with Collateral Disposition Proceeds from the sale of
  Defaulted Portfolio Collateral, each of the Overcollateralization Tests and the Interest Coverage
  Test are satisfied, in each case both before and after giving effect to such purchase.

                 (c) In connection with a sale of an item of Credit Improved Portfolio Collateral
  after the Revolving Period or the receipt of Collateral Principal Collections due to an
  unscheduled prepayment after the Revolving Period, the Servicer may enter into commitments to
  apply such Collateral Disposition Proceeds or such unscheduled prepayments (net of accrued
  interest and costs) to the purchase of Portfolio Loans as either Additional Portfolio Collateral or
  Substitute Portfolio Collateral having an Aggregate Principal Amount equal to or greater than the
  Principal Balance of the original item of Portfolio Collateral within 90 days of receipt of such
  proceeds, so long as the Servicer certifies as of the date of purchase that it reasonably believes at
  the time of such commitment that, after giving effect to such sale and subsequent purchase, (A)


  US_EAST:6212215.13                               183

                                                                                         008659
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 186
                                       of 23806/09/21 Page 191 of 243 PageID 11512
Case 3:21-cv-00538-N Document 26-32 Filed



  each of the Overcollateralization Tests and the other collateral criteria described herein would be
  satisfied and the Interest Coverage Test was satisfied for the most recent Payment Date, (B) such
  Portfolio Loan to be purchased has a Moody's Rating equal to or higher than the Moody's Rating
  of the original item of Portfolio Collateral, (C) such Portfolio Loan to be purchased has an S&P
  Rating equal to or higher than the S&P Rating of the original item of Portfolio Collateral, (D)
  such Portfolio Loan to be purchased has a stated maturity on or prior to the final maturity of such
  original item of Portfolio Collateral and (E) neither Rating Agency has reduced or withdrawn
  (and not restored) the rating assigned by it on the Closing Date to any Class of Notes.

                 Section 12.5. Conditions Applicable to all Transactions Involving Purchases of
  Portfolio Collateral

                  (a) Any transaction effected under this Article or under Sections 3.4, 10.2, 10.3,
  11.3 or 12.4 hereof involving the Servicer and one or more Affiliates of the Servicer shall be
  conducted on an arm’s-length basis. Any such transaction effected with an Affiliate of the
  Servicer, the Issuer or the Trustee, shall be effected on terms as favorable to the Noteholders as
  would be the case if such Person were not so affiliated; provided that the Trustee shall have no
  responsibility to oversee compliance with this clause by the Issuer or Servicer.

                 (b) Upon any purchase or substitution pursuant to this Article or Sections 11.3,
  12.3(b) or 12.4 hereof, each such Pledged Security shall be Delivered to the Trustee.

                 (c) The Issuer hereby represents and warrants and will certify to the Trustee in an
  Officer’s Certificate as of the date of each purchase and Grant to the Trustee of each Portfolio
  Collateral pursuant to Section 11.3, Section 12.3(b) and Section 12.4 hereof:

                          (i)       the Issuer is the owner of such item of Portfolio Collateral and
          the Deposit free and clear of any liens, claims (including any adverse claims) or
          encumbrances of any nature whatsoever, except for those granted or expressly permitted
          pursuant to this Indenture and due bills, if any, with respect to interest, or a portion
          thereof, accrued on such Portfolio Collateral prior to the first payment date and owed by
          the Issuer to the seller of such Portfolio Collateral;

                         (ii)     the Issuer has acquired its ownership in such item of Portfolio
          Collateral and the Deposit in good faith without notice of any adverse claim, except as
          described in paragraph (i) above;

                          (iii)    the Issuer has Delivered such item of Portfolio Collateral to the
          Trustee and has not assigned, pledged or otherwise encumbered any interest in such
          Portfolio Collateral or the Deposit other than interests granted or expressly permitted
          pursuant to this Indenture;

                         (iv)      the Issuer has full right to Grant and does hereby Grant such item
          of Portfolio Collateral and the Deposit to the Trustee;

                         (v)      the information set forth with respect to such item of Portfolio
          Collateral in Schedule A hereto is correct; and


  US_EAST:6212215.13                             184

                                                                                      008660
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 187
                                       of 23806/09/21 Page 192 of 243 PageID 11513
Case 3:21-cv-00538-N Document 26-32 Filed



                         (vi)      such item of Portfolio Collateral satisfies the requirements of the
          definition of Portfolio Collateral.

                   Section 12.6. Sale of Warrants

                  The Servicer may direct the Trustee in writing to sell, and the Trustee shall
  release from the lien of this Indenture and sell in the manner directed by the Servicer, any
  warrant that is part of a Unit at any time after such warrant becomes separately tradable.

                   Section 12.7. Underlying Instruments

                 (a) With respect to each Portfolio Loan acquired by a Participation, the Issuer
  shall cause the Trustee to hold at its office in the State of New York an original executed
  Underlying Instrument entered into between the Issuer and the Selling Institution which, except
  in the case of a Portfolio Loan evidenced by an instrument (the original of which shall be
  delivered to the Trustee), may be a copy thereof, which may be sent by telecopier, certified by
  the Servicer or the Issuer as a true and accurate copy (which in the case of a Participation shall
  include the loan and security documentation with respect to the underlying loan) as provided to it
  by the Servicer, and, provided that the Trustee has sufficient advance notice of such transaction,
  the Trustee shall send a notice to the Selling Institution and the underlying obligor of such
  Floating Rate Portfolio Collateral on or prior to the Business Day on which such Floating Rate
  Portfolio Collateral is to be included in the Trust Estate.

                  (b) The Issuer (upon Servicer Order) may enter into any amendment of or
  supplement to any Underlying Instrument with respect to any item of Portfolio Collateral,
  without notice to or consent of any Noteholder, but with prior written notice to the Trustee, if the
  amendment or supplement is required (a) by the provisions of the Underlying Instrument or this
  Indenture, (b) to cure any ambiguity, inconsistency or formal defect or omission, (c) in
  connection with any authorized amendment of or supplement to this Indenture, or (d) to make
  any other change deemed necessary or beneficial by the Issuer (upon Servicer Order); provided
  that, unless such Portfolio Loan is in default, or default is reasonably foreseeable, after giving
  effect to such amendment or supplement, such item of Portfolio Collateral satisfies the definition
  of Portfolio Collateral hereunder. The Issuer shall be under no obligation to enter into any such
  amendment or supplement, and the Servicer and the Issuer shall be under no obligation to
  provide any Person with any information related thereto (other than to confirm to the Trustee
  compliance with this Section), to the extent that the Servicer or the Issuer, as the case may be,
  believes in good faith that any action so taken is necessary in order not to violate any law,
  regulation or contractual arrangement. The Servicer shall retain any appropriate records of such
  amendments.

                 (c) If an amendment of or supplement to any Underlying Instrument without any
  consent of Noteholders is not permitted by subsection (b), the Issuer may enter into, and the
  Trustee shall, as directed by the Issuer, accept, or if necessary consent to, such amendment or
  supplement, with at least 10 days’ prior written notice to the Trustee and the Holders of the
  Notes, unless the Trustee and the Issuer have received notification by the more than 33-1/3% of
  the Aggregate Principal Amount of the Notes objecting to such amendment or supplement within
  10 days of such notice.

  US_EAST:6212215.13                                185

                                                                                       008661
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 188
                                       of 23806/09/21 Page 193 of 243 PageID 11514
Case 3:21-cv-00538-N Document 26-32 Filed



                 (d) If the Servicer determines that any amendment to the Underlying Instrument
  of a DIP Loan materially affects the credit quality of such DIP Loan, the Servicer shall promptly
  notify the Rating Agencies of such amendment, prior to execution of such amendment.

                   Section 12.8. Reserved

                   Section 12.9. Reserved

                   Section 12.10. Synthetic Securities; Strip Securities

                   For purposes of the eligibility criteria and related tests herein, a Synthetic Security
  will generally be included as an item of Portfolio Collateral having the maturity, interest rate and
  other payment characteristics of the Synthetic Security and not of the Reference Obligation
  (including characterization as either an item of Fixed Rate Portfolio Collateral or Floating Rate
  Portfolio Collateral) and, with respect to all other characteristics, will be included as an item of
  Portfolio Collateral having the relevant characteristics of the related Reference Obligation and
  not of the Synthetic Security. The Servicer will notify Moody’s and Standard & Poor’s in
  writing or electronically with respect to each purchase of a Synthetic Security not later than the
  trade date for such Synthetic Security; except that, if, at any time, the rating by Moody’s on any
  Class of Notes then rated by Moody’s has been downgraded at least one rating sub-category (and
  has not been restored) or is put on credit watch (with negative implications), no Synthetic
  Security will be purchased by the Issuer for inclusion in the Trust Estate unless Moody’s has
  received notice of such purchase and any information necessary to evaluate such purchase,
  receipt of which shall be acknowledged by a Vice President or more senior member of Moody's
  CDO Group, in writing or electronically, and after such receipt is acknowledged, either Moody's
  shall inform the Servicer that such purchase will not cause Moody's to withdraw or further
  downgrade any of the then-current ratings assigned by Moody's to any of the Notes within 10
  Business Days, or after 10 Business Days the Servicer may assume that such purchase will not
  cause Moody's to withdraw or further downgrade any of the then-current ratings assigned by
  Moody's to any of the Notes. If after the trade date for any Synthetic Security, there is any
  modification to the terms of such Synthetic Security, the Servicer will provide notice of such
  modification to Moody’s and Standard & Poor’s. Further, unless otherwise agreed by Moody’s
  or as otherwise contemplated in the definition of Synthetic Security in Section 1.1 hereof, upon
  maturity, acceleration or early termination of a Synthetic Security or the related Reference
  Obligation, the Issuer will accept only the Reference Obligation or the par amount thereof unless
  the Reference Obligation would be characterized as Credit Risk Portfolio Collateral, Defaulted
  Portfolio Collateral or Credit Improved Portfolio Collateral, in which case the Issuer may accept
  the current fair market value thereof, except in the event of the exercise of any put or call
  provision of the Synthetic Security or Reference Obligation, in which case the Issuer shall only
  accept the Reference Obligation or an amount greater than or equal to the par amount thereof,
  and the Issuer will take all commercially reasonable actions under the Synthetic Security to
  accomplish the foregoing. Notwithstanding anything in this Indenture to the contrary, in
  connection with the acquisition of a Synthetic Security and in lieu of all or a portion of the
  purchase price for such Synthetic Security, the Issuer may grant the related Synthetic Security a
  first priority security interest in cash and Eligible Investments designated by the Issuer and the
  proceeds thereof, which may be released from the lien of the Indenture and deposited with such
  Synthetic Security Obligor (or an intermediary or agent therefor) and invested as provided by the

  US_EAST:6212215.13                               186

                                                                                           008662
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 189
                                       of 23806/09/21 Page 194 of 243 PageID 11515
Case 3:21-cv-00538-N Document 26-32 Filed



  terms of such Synthetic Security, and the proceeds of which may be applied to make periodic
  payments under such Synthetic Security. For purposes of this Indenture, the grant of such
  security interest shall be treated as the payment of a purchase price equal to the value of the cash
  and Eligible Investments granted, and the Issuer’s obligation to make periodic payments under
  such Synthetic Security shall be disregarded.

                   Section 12.11. Delayed Drawdown Loans and Revolving Loans

                 A Delayed Drawdown Loan will not be eligible for purchase by the Issuer for
  inclusion in the Trust Estate unless the related Underlying Instrument provides (i) that advances
  may be made for a period not to exceed one (1) year from the date of origination of the Delayed
  Drawdown Loan and in any event before the end of the Revolving Period; (ii) for a maximum
  amount that can be borrowed from the Issuer on one or more specified borrowing dates; (iii) that
  funds borrowed from the Issuer and subsequently repaid may not be reborrowed; and (iv) that the
  borrower is entitled to such additional advances only upon the achievement of financial
  performance or other objective criteria established at origination and set forth in such credit
  agreement.

                 In addition, simultaneously with the Issuer’s purchase of any Delayed Drawdown
  Loan or Revolving Loan, the Issuer is required to deposit into the Loan Funding Account the full
  amount of any advances or delayed draws that may be required of the Issuer thereunder and
  principal repaid under any Revolving Loan is required to be deposited in the Loan Funding
  Account to the extent the Issuer’s obligation to fund any future advances has not been
  irrevocably reduced.

                                            ARTICLE XIII

                                         MISCELLANEOUS

                   Section 13.1. Form of Documents Delivered to Trustee

                 In any case where several matters are required to be certified by, or covered by an
  opinion of, any specified Person, it is not necessary that all such matters be certified by, or
  covered by the opinion of, only one such Person, or that they be so certified or covered by only
  one document, but one such Person may certify or give an opinion with respect to some matters
  and one or more other such Persons as to other matters, and any such Person may certify or give
  an opinion as to such matters in one or several documents.

                  Any certificate or opinion of an Authorized Officer of the Issuer or the Servicer
  may be based, insofar as it relates to legal matters, upon an Opinion of Counsel or a certificate of
  or representations by such legal counsel, unless such Authorized Officer knows, or in the
  exercise of reasonable care should know, that the certificate or opinion or representations with
  respect to the matters upon which his certificate or opinion is based are erroneous. Any such
  certificate of an Authorized Officer of the Issuer or the Servicer, or Opinion of Counsel or
  certificate of or representations by such legal counsel may be based, insofar as it relates to
  factual matters, upon a certificate of opinion of, or representations by the Issuer, the Servicer or
  any other Person, stating that the information with respect to such factual matters is in the


  US_EAST:6212215.13                              187

                                                                                       008663
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 190
                                       of 23806/09/21 Page 195 of 243 PageID 11516
Case 3:21-cv-00538-N Document 26-32 Filed



  possession of the Issuer, the Servicer or such other Person, unless such Authorized Officer of the
  Issuer or the Servicer or counsel knows that the certificate or opinion or representations with
  respect to such matters are erroneous. Any Opinion of Counsel may also be based, insofar as it
  relates to factual matters, upon a certificate or opinion of, or representations by, an Authorized
  Officer of the Issuer or the Servicer, stating that the information with respect to such matters is in
  the possession of the Issuer or the Servicer, unless such counsel knows that the certificate or
  opinion or representations with respect to such matters are erroneous.

                 Where any Person is required to make, give or execute two or more applications,
  requests, consents, certificates, statements, opinions or other instruments under this Indenture,
  they may, but need not, be consolidated and form one instrument.

                   Section 13.2. Acts of Noteholders

                  (a) Any request, demand, authorization, direction, notice, consent, waiver or other
  action provided by this Indenture to be given or taken by Noteholders may be embodied in and
  evidenced by one or more instruments (which may be an electronic document, including but not
  limited to in the form of e-mail, to the extent permitted by applicable law) of substantially
  similar tenor signed by such Noteholders in person or by an agent or proxy duly appointed in
  writing (provided that no signature shall be required on electronic documents, including but not
  limited to in the form of e-mail); and, except as herein otherwise expressly provided, such action
  shall become effective when such instrument or instruments are delivered to the Trustee, and,
  where it is hereby expressly required, to the Issuer. Proof of execution of any such instrument or
  of a writing appointing any such agent shall be sufficient for any purpose of this Indenture and
  conclusive in favor of the Trustee and the Issuer, if made in the manner provided in this Section.

                (b) The fact and date of the execution by any Person of any such instrument or
  writing may be proved in any manner which the Trustee deems sufficient.

                   (c) The ownership of Notes shall be proved by the Note Register.

                 (d) Any request, demand, authorization, direction, notice, consent, waiver or other
  action by the Holder of any Notes shall bind the Holder (and any transferee thereof) of every
  Note issued upon the registration thereof or in exchange therefor or in lieu thereof, in respect of
  anything done, omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
  whether or not notation of such action is made upon such Note.

               Section 13.3. Notices, etc., to the Trustee, Issuer, Servicer, the Irish Paying
  Agent and Bear Stearns

                  Any request, demand, authorization, direction, notice, consent, waiver or other
  documents provided or permitted by this Indenture to be made upon, given or furnished to, or
  filed with the Trustee, the Issuer, the Servicer, Bear Stearns, the Irish Paying Agent or the Paying
  and Transfer Agent shall be sufficient for every purpose hereunder if in writing and mailed by
  first class mail, sent by overnight courier guaranteeing next day delivery or sent by facsimile
  transmission in legible form to the Trustee, the Issuer, the Servicer or Bear Stearns, as
  applicable, at the following addresses:


  US_EAST:6212215.13                               188

                                                                                         008664
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 191
                                       of 23806/09/21 Page 196 of 243 PageID 11517
Case 3:21-cv-00538-N Document 26-32 Filed



                                (1)      to the Trustee at its Corporate Trust Office or at any other
  address furnished in writing to the Issuer or the Noteholders by the Trustee (any request,
  direction, notice or other communication from the Servicer to the Trustee under Article XII
  hereof (other than required certification) may be by electronic mail, which shall be deemed to be
  in writing);

                               (2)    to the Issuer at the offices of Maples Finance Limited, P.O.
  Box 1093 GT, Queensgate House, South Church Street, George Town, Grand Cayman, Cayman
  Islands, Attention: Directors, or at any other address previously furnished in writing to the
  Trustee by the Issuer;

                               (3)     to the Co-Issuer at c/o Donald J. Puglisi, 850 Library
  Avenue, Suite 204, City of Newark, County of New Castle, Delaware 19711, or at any other
  address previously furnished in writing to the Noteholders, the Trustee or the Issuer by the Co-
  Issuer;

                                (4)     to the Servicer at the offices of Highland Capital
  Management, LP, Two Galleria Tower, 13455 Noel Road, Suite 1300, Dallas, Texas 75240,
  Attention: [______________], or at any other address previously furnished in writing to the
  Noteholders, the Trustee or the Issuer by the Servicer;

                                (5)     to Bear Stearns at the offices of Bear, Stearns & Co. Inc.,
  383 Madison Avenue, 7th Floor, New York, New York 10179, Attention: CDO Group, or at any
  other address previously furnished in writing to the Trustee by Bear Stearns;

                                 (6)    to the Irish Paying Agent at the offices of 3 George’s Dock,
  International Financial Services Centre, Dublin, Ireland or at any other address previously
  furnished in writing to the Trustee by the Irish Paying Agent;

                            (7)    to the Paying and Transfer Agent at the offices of
  JPMorgan Chase Bank, National Association, at the Trustee’s Corporate Trust Office;

                                (8)     to the Rating Agencies as described in Section 10.7 hereof;
  or

                                (9) to the Repository at CDO Library c/o The Bond Market
  Association, 360 Madison Avenue (18th Floor), New York, NY 10017, Electronic mail address:
  admin@cdolibrary.com or at any other address previously furnished in writing to the Trustee by
  the operator of the Repository.

                  The Issuer hereby directs the Trustee and the Trustee agrees that, until it receives
  written notification from Ambac Assurance Corporation (“Ambac”) or CIFG Services, Inc.
  ("CIFG"), as applicable, it shall deliver, or cause to be delivered, to Ambac and CIFG, at their
  respective addresses set forth below, a copy of each Monthly Report, Note Valuation Report,
  other report, accounting, request, demand, authorization, direction, order, notice, consent waiver
  or other action (each, a “Notice”) delivered or required to be delivered to any Holder or any
  Rating Agency pursuant to this Indenture. Any Notice shall be delivered to Ambac at One State
  Street Plaza, New York, New York 10004; Attention Portfolio Risk Management, facsimile

  US_EAST:6212215.13                              189

                                                                                       008665
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 192
                                       of 23806/09/21 Page 197 of 243 PageID 11518
Case 3:21-cv-00538-N Document 26-32 Filed



  (212) 208-3509, e-mail sfcdsurv@ambac.com, or at any other address previously furnished to the
  Trustee by Ambac, not later than the first day on which such Notice is delivered to any Holder or
  Rating Agency. Any Notice shall be delivered to CIFG at 825 Third Avenue, 6th Floor, New
  York, New York 10022; Attention: Paul Kwiatkoski – Head of Surveillance, facsimile 212-909-
  3958, e-mail "surveillance@cifg.com" and "general.counsel@cifg.com", or at any other address
  previously furnished to the Trustee by CIFG, not later than the first day on which such Notice is
  delivered to any Holder or Rating Agency. Any document required to be delivered or made
  available to Ambac or CIFG may be made available by providing Ambac or CIFG, respectively,
  with access to a website containing such report in a format that permits the user to download the
  document as a pdf file.

                   Section 13.4. Notices to Noteholders; Waiver

                  Where this Indenture provides for giving a copy of any report or notice to
  Noteholders (such report or notice a "notice") of any event, such notice shall be sufficiently
  given (unless otherwise herein expressly provided) if in writing and mailed, first-class postage
  prepaid, to each Noteholder affected by such event, at its address as it appears on the Note
  Register, not later than the latest date, and not earlier than the earliest date, prescribed for the
  giving of such notice and so long as any Class of Notes is listed on the Irish Stock Exchange, the
  Irish Paying Agent. In any case where notice to Noteholders is given by mail, neither the failure
  to mail such notice, nor any defect in any notice so mailed, to any particular Noteholder shall
  affect the sufficiency of such notice with respect to other Noteholders, and any notice which is
  mailed in the manner herein provided shall conclusively be presumed to have been duly given
  whether or not received. The Trustee shall provide notices directly to any beneficial holder of a
  Note that so identifies itself and requests receipt of such notices in writing to the Trustee.

                  Where this Indenture provides for notice in any manner, any such notice may be
  waived in writing by any Person entitled to receive such notice, either before or after the event,
  and such waiver shall be the equivalent of such notice. Waivers of notice by Noteholders shall
  be filed with the Trustee but such filing shall not be a condition precedent to the validity of any
  action taken in reliance upon such waiver.

                  In the event that, by reason of the suspension of the regular mail service as a
  result of a strike, work stoppage or similar activity it shall be impractical to mail notice of any
  event to Noteholders when such notice is required to be given pursuant to any provision of this
  Indenture, then any manner of giving such notice as shall be satisfactory to the Trustee shall be
  deemed to be a sufficient giving of such notice.

                   Section 13.5. Effect of Headings and Table of Contents

                The Article and Section headings herein and the Table of Contents are for
  convenience only and shall not affect the construction hereof.

                   Section 13.6. Successors and Assigns

                 All covenants and agreements in this Indenture by the Co-Issuers shall bind its
  respective successors and assigns, whether so expressed or not.


  US_EAST:6212215.13                              190

                                                                                       008666
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 193
                                       of 23806/09/21 Page 198 of 243 PageID 11519
Case 3:21-cv-00538-N Document 26-32 Filed



                   Section 13.7. Severability

                In case any provision in this Indenture or in the Notes shall be invalid, illegal or
  unenforceable, the validity, legality, and enforceability of the remaining provisions shall not in
  any way be affected or impaired thereby.

                   Section 13.8. Benefits of Indenture

                Nothing in this Indenture or in the Notes, expressed or implied, shall give to any
  Person, other than the parties hereto and their successors hereunder, the Servicer and the
  Noteholders, any benefit or any legal or equitable right, remedy or claim under this Indenture.

                  The Servicer and its respective successors and assigns, shall each be third-party
  beneficiaries of the provisions of this Indenture, and shall be entitled to rely upon this Indenture
  and directly to enforce such provisions of this Indenture.

                   Section 13.9. Reserved

                   Section 13.10. Governing Law; Submission to Jurisdiction; Waiver of Trial by
  Jury

                 (a) This Indenture, each indenture supplemental hereto and each Note shall be
  construed in accordance with and governed by the laws of the State of New York applicable to
  agreements made and to be performed therein. The State of New York shall be the securities
  intermediary’s jurisdiction of the Securities Intermediary for purposes of the UCC and the
  United States Regulations.

                   (b) Each of the Co-Issuers and the Trustee hereby irrevocably and unconditionally
  submits, for itself and its property, to the nonexclusive jurisdiction of the Supreme Court of the
  State of New York sitting in New York County and of the United States District Court of the
  Southern District of New York, and any appellate court from any thereof, in any action or
  proceeding arising out of or relating to the Notes or this Indenture, or for recognition or
  enforcement of any judgment, and each of the Co-Issuers and the Trustee hereby irrevocably and
  unconditionally agrees that all claims in respect of any such action or proceeding may be heard
  and determined in such New York State or, to the extent permitted by law, in such Federal court.
  Each of the Co-Issuers and the Trustee hereby irrevocably waives, to the fullest extent permitted
  by law, the defense of an inconvenient forum to the maintenance of such action or proceeding in
  any such court. Each of the Co-Issuers and the Trustee irrevocably consents to the service of any
  and all process in any action or proceeding by the mailing or delivery of copies of such process
  to it at the office of its agent set forth in Section 13.3. Each of the Co-Issuers and the Trustee
  agrees that a final judgment in any such action or proceeding shall be conclusive and may be
  enforced in other jurisdictions by suit on the judgment or in any other manner provided by law.

            (c) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
  RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
  ARISING OUT OF OR RELATING TO THIS INDENTURE, ANY OTHER TRANSACTION
  DOCUMENTS OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR
  THEREUNDER.

  US_EAST:6212215.13                              191

                                                                                       008667
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 194
                                       of 23806/09/21 Page 199 of 243 PageID 11520
Case 3:21-cv-00538-N Document 26-32 Filed



                   Section 13.11. Counterparts

                 This instrument may be executed in any number of counterparts, each of which so
  executed shall be deemed to be an original, but all such counterparts shall together constitute but
  one and the same instrument.

                   Section 13.12. No Issuer Office Within the United States

                 The Issuer (or the Servicer acting in the name or on behalf of the Issuer) shall not
  maintain an office located within the United States; provided that neither the performance by
  JPMorgan Chase Bank, National Association, as appointed agent for the Issuer of the Issuer’s
  obligation to prepare reports under or pursuant to Article X hereof (and other services rendered
  by JPMorgan Chase Bank, National Association, pursuant to the Collateral Administration
  Agreement as described in Section 10.5(f) hereof) at and through the offices of JPMorgan Chase
  Bank, National Association in the United States nor the services rendered by the Servicer
  pursuant to the Servicing Agreement at its offices in the United States shall be a violation of this
  Section 13.12.

                   Section 13.13. Subordination

                 (a) Notwithstanding anything in this Indenture to the contrary, the Issuer and the
  Holders of the Notes agree:

                  (i)     for the benefit of the Holders of the Class A-1LA Notes, the Class X
          Notes and the Trustee that the Class A-1LB Notes, Class A-2L Notes, the Class A-3L
          Notes, the Class A-4L Notes, the Class B-1L Notes and the Issuer’s rights in and to the
          Trust Estate (with respect to the Class A-1LA Notes, the "Senior Class A Subordinate
          Interests") shall be subordinate and junior to the Class A-1LA Notes and the Class X
          Notes and the Trustee to the extent and in the manner set forth herein, including but not
          limited to payment of principal of, and interest on, the Senior Class A Subordinate
          Interests, and that the lien of the Trustee with respect to the Senior Class A Subordinate
          Interests is subordinate to any lien of the Trustee in favor of the holders of Class A-1LA
          Notes; and

                  (ii)   for the benefit of the Holders of the Class A-1LB Notes and the Trustee
          that the Class A-3L Notes, the Class A-4L Notes, the Class B-1L Notes and the Issuer’s
          rights in and to the Trust Estate (with respect to the Class A-1LB Notes, the "Class A-
          1LB Subordinate Interests") shall be subordinate and junior to the Class A-1LB Notes
          and the Trustee to the extent and in the manner set forth herein, including but not limited
          to payment of principal of, and interest on, the Class A-1LB Subordinate Interests, and
          that the lien of the Trustee with respect to the Class A-1LB Subordinate Interests is
          subordinate to any lien of the Trustee in favor of the holders of Class A-1LB Notes

                 (iii) for the benefit of the Holders of the Class A-2L Notes and the Trustee that
          the Class A-3L Notes, the Class A-4L Notes, the Class B-1L Notes and the Issuer’s rights
          in and to the Trust Estate (with respect to the Class A-2L Notes, the "Class A-2L
          Subordinate Interests") shall be subordinate and junior to the Class A-2L Notes and the
          Trustee to the extent and in the manner set forth herein, including but not limited to

  US_EAST:6212215.13                              192

                                                                                       008668
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 195
                                       of 23806/09/21 Page 200 of 243 PageID 11521
Case 3:21-cv-00538-N Document 26-32 Filed



          payment of principal of, and interest on, the Class A-2L Subordinate Interests, and that
          the lien of the Trustee with respect to the Class A-2L Subordinate Interests is subordinate
          to any lien of the Trustee in favor of the holders of Class A-2L Notes; and

                  (iv)   for the benefit of the Holders of the Class A-3L Notes and the Trustee that
          the Class A-4L Notes and the Class B-1L Notes and the Issuer’s rights in and to the Trust
          Estate (with respect to the Class A-3L Notes, the "Class A-3L Subordinate Interests")
          shall be subordinate and junior to the Class A-3L Notes and the Trustee to the extent and
          in the manner set forth herein, including but not limited to payment of principal of the
          Class A-3L Subordinate Interests, and that the lien of the Trustee with respect to the
          Class A-3L Subordinate Interests is subordinate to any lien of the Trustee in favor of the
          holders of Class A-3L Notes.

                  (v)     for the benefit of the Holders of the Class A-4L Notes and the Trustee that
          the Class B-1L Notes and the Issuer’s rights in and to the Trust Estate (with respect to the
          Class A-4L Notes, the "Class A-4L Subordinate Interests") shall be subordinate and
          junior to the Class A-4L Notes and the Trustee to the extent and in the manner set forth
          herein, including but not limited to payment of principal of the Class A-4L Subordinate
          Interests, and that the lien of the Trustee with respect to the Class A-4L Subordinate
          Interests is subordinate to any lien of the Trustee in favor of the holders of Class A-4L
          Notes.

               If any Event of Default has not been cured or waived and acceleration occurs in
  accordance with Article V, the Notes shall be paid in the priority set forth in Section 11.1(d)
  hereof.

                   In addition to the foregoing:

                 (i)    the Holders of the Class A-1LB Notes agree, for the benefit of the Holders
          of the Class A-1LA Notes and the Class X Notes, not to cause the filing of a petition in
          bankruptcy against the Issuer for failure to pay amounts due under the Class A-1LB
          Notes or hereunder until the payment in full of the Class A-1LA Notes and the Class X
          Notes

                  (ii)   the Holders of the Class A-2L Notes agree, for the benefit of the Holders
          of the Class A-1LA Notes, the Class A-1LB Notes and the Class X Notes, not to cause
          the filing of a petition in bankruptcy against the Issuer for failure to pay amounts due
          under the Class A-2L Notes or hereunder until the payment in full of the Class A-1LA
          Notes, the Class A-1LB Notes and the Class X Notes;

                  (iii) the Holders of the Class A-3L Notes agree, for the benefit of the Holders
          of the Senior Class A Notes, not to cause the filing of a petition in bankruptcy against the
          Issuer for failure to pay amounts due under the Class A-3L Notes or hereunder until the
          payment in full of the Senior Class A Notes; and

                  (iv)   the Holders of the Class A-4L Notes agree, for the benefit of the Holders
          of the Senior Class A Notes and the Class A-3L Notes, not to cause the filing of a petition


  US_EAST:6212215.13                               193

                                                                                       008669
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 196
                                       of 23806/09/21 Page 201 of 243 PageID 11522
Case 3:21-cv-00538-N Document 26-32 Filed



          in bankruptcy against the Issuer for failure to pay amounts due under the Class A-4L
          Notes or hereunder until the payment in full of the Senior Class A Notes; (iv)

                  (v)    the Holders of the Class B-1L Notes agree, for the benefit of the Holders
          of the Class A Notes, not to cause the filing of a petition in bankruptcy against the Issuer
          for failure to pay amounts due under the Class B-1L Notes or hereunder until the
          payment in full of the Class A Notes;

  in each case, not before one year and one day, or, if longer, the applicable preference period then
  in effect, have elapsed since such payment.

  If notwithstanding the provisions of this Indenture, any Holder of the Class B-1L Notes shall
  have received any payment or distribution in respect of the Class B-1L Notes contrary to the
  provisions of this Indenture, then unless and until the Class A Notes shall have been paid in full
  in accordance with this Indenture, such payment or distribution shall be received and held in trust
  for the benefit of, and shall immediately be paid over and delivered to, the Trustee, which shall
  pay and deliver the same to the Holders of the Class A Notes, in accordance with this Indenture.

                 (b) Each Holder of Class B-1L Notes agrees that such Holder shall not demand,
  accept, or receive any payment or distribution in respect of such Notes in violation of the
  provisions of this Indenture. Nothing in this Section shall affect the obligation of the Issuer to
  pay Holders of such Notes amounts owing in respect thereof.

                 (c) So long as any Class A Notes remain Outstanding to the extent it may
  lawfully do so, each Class B-1L Noteholder by its acceptance of a Class B-1L Note:

                  (i)     agrees that it will not step up, plead, claim or in any manner whatsoever
          take advantage of, any appraisement, valuation, stay, extension or redemption laws, now
          or hereafter in force in any jurisdiction, which may delay, prevent or otherwise hinder (A)
          the performance, enforcement or foreclosure of this Indenture, (B) the sale of any of the
          Trust Estate, or (C) the putting of the purchaser or purchasers thereof into possession of
          such property immediately after the sale thereof;

                   (ii)   waives all benefit or advantage of any such laws;

                 (iii) waives and releases all rights to have the Trust Estate marshaled upon any
          foreclosure, sale or other enforcement of this Indenture; and

                 (iv)   consents and agrees that, subject to the terms of this Indenture, all the
          Collateral may at any such sale be sold by the Trustee as an entirety.

                   Section 13.14. Survival of Provisions

                 Notwithstanding the satisfaction and discharge of this Indenture, the rights and
  obligations of either Co-Issuer, the Trustee, the Noteholders and other secured parties hereunder
  under Sections 2.7(h), 2.10, 4.2, 5.19, 6.7, 6.13, 7.3, 7.6, 7.16, 11.1 and 13.15 hereof shall
  otherwise survive termination of the rights of the parties hereunder.


  US_EAST:6212215.13                              194

                                                                                       008670
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 197
                                       of 23806/09/21 Page 202 of 243 PageID 11523
Case 3:21-cv-00538-N Document 26-32 Filed



                   Section 13.15. Liability of Co-Issuers.

                  Notwithstanding any other terms of this Indenture, the Notes or any other
  agreement entered into between, inter alia, the Co-Issuers or otherwise, neither of the Co-Issuers
  shall have any liability whatsoever to the other Co-Issuer under this Indenture, the Notes, any
  such agreement or otherwise and, without prejudice to the generality of the foregoing, neither of
  the Co-Issuers shall be entitled to take any steps to enforce, or bring any action or proceeding, in
  respect of this Indenture, the Notes, any such agreement or otherwise against the other Co-Issuer.
  In particular, neither of the Co-Issuers shall be entitled to petition or take any other steps for the
  winding up or bankruptcy of the other Co-Issuer or shall have any claim in respect of any assets
  of the other Co-Issuer.

                   Section 13.16. Escheat.

                 In the absence of a written request from the Co-Issuers to return unclaimed funds
  to the Co-Issuers, the Trustee shall from time to time deliver all unclaimed funds to or as directed
  by applicable escheat authorities, as determined by the Trustee in its sole discretion, in
  accordance with the customary practices and procedures of the Trustee. Any unclaimed funds
  held by the Trustee pursuant to this section shall be held uninvested and without any liability for
  interest.

                   Section 13.17. Posting of Documents on Repository

                  Any document or report required to be delivered to the Repository or to be made
  available to the operator of the Repository pursuant to this Indenture shall be made available by
  providing the operator of the Repository with access to a website containing such document or
  report in a format that permits the user to download the document as a pdf file.

                   Section 13.18. Consent to Posting of Documents on Repository

                 The Issuer hereby consents to (a) the posting of the offering circular related to the
  Notes and this Indenture and the periodic reports to be delivered pursuant to this Indenture and
  any amendments or other modifications thereto on the Repository for use in the manner provided
  in the Repository, and (b) the display of its name on the Repository in connection therewith.

                                             ARTICLE XIV

                           ASSIGNMENT OF SERVICING AGREEMENT

                   Section 14.1. Assignment of Servicing Agreement

                 (a) The Issuer, in furtherance of the covenants of this Indenture and as security
  for the Notes and the performance and observance of the provisions hereof, hereby assigns,
  transfers, conveys and sets over to the Trustee, for the benefit of the Noteholders and the other
  secured parties hereunder, all of the Issuer’s estate, right, title and interest in, to and under the
  Servicing Agreement, including, without limitation, (i) the right to give all notices, consents and
  releases thereunder, (ii) the right to give all notices of termination and to take any legal action
  upon the breach of an obligation of the Servicer thereunder, including the commencement,

  US_EAST:6212215.13                               195

                                                                                         008671
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 198
                                       of 23806/09/21 Page 203 of 243 PageID 11524
Case 3:21-cv-00538-N Document 26-32 Filed



  conduct and consummation of proceedings at law or in equity, (iii) the right to receive all
  notices, accountings, consents, releases and statements thereunder and (iv) the right to do any
  and all other things whatsoever that the Issuer is or may be entitled to do thereunder; provided so
  long as no Event of Default has occurred and is continuing hereunder, the Trustee hereby grants
  the Issuer a license to exercise all of the Issuer’s rights pursuant to the Servicing Agreement
  without notice to or the consent of the Trustee (except as otherwise expressly required by this
  Indenture, including, without limitation, as set forth in paragraph (f) of this Section 14.1 hereof),
  which license shall be and is hereby deemed to be automatically revoked upon the occurrence of
  any Event of Default hereunder until such time, if any, as the Event of Default is cured or
  waived. The Trustee shall have no liability with respect to any act or failure to act by the Issuer
  under the Servicing Agreement (provided that this sentence shall not limit or relieve the Trustee
  from any responsibility it may have under this Indenture upon the occurrence of and during the
  continuance of any Event of Default).

                 (b) The assignment made hereby is executed as collateral security, and the
  execution and delivery hereby shall not in any way impair or diminish the obligations of the
  Issuer under the provisions of the Servicing Agreement, nor shall any of the obligations
  contained in the Servicing Agreement be imposed on the Trustee.

                  (c) Upon the retirement of the Notes and the release of the Trust Estate from the
  lien of this Indenture, this assignment and all rights herein assigned to the Trustee for the benefit
  of the Noteholders shall cease and terminate and all the estate, right, title and interest of the
  Trustee in, to and under the Servicing Agreement shall revert to the Issuer and no further
  instrument or act shall be necessary to evidence such termination and reversion.

                (d) The Issuer represents that it has not executed any other assignment of the
  Servicing Agreement.

                (e) The Issuer agrees that this assignment is irrevocable, and that it will not take
  any action which is inconsistent with this assignment or make any other assignment inconsistent
  herewith. The Issuer will, upon the request of the Trustee, execute all instruments of further
  assurance and all such supplemental instruments with respect to this assignment as the Trustee
  may specify.

                  (f) The Issuer hereby agrees, and hereby undertakes to obtain the agreement of
  the Servicer in the Servicing Agreement, to the following:

                                (1)     The Servicer consents to, and agrees to perform, the
  provisions hereof applicable to the Servicer.

                                  (2)     The Servicer acknowledges that the Issuer is assigning all
  of its right, title and interest in, to and under the Servicing Agreement to the Trustee for the
  benefit of the Noteholders and the other Secured Parties hereunder.

                                 (3)   The Servicer shall deliver to the Trustee (at substantially
  the same time as delivered pursuant to the Servicing Agreement) duplicate original copies of all
  notices, statements, communications and instruments delivered or required to be delivered to the
  Issuer pursuant to the Servicing Agreement.

  US_EAST:6212215.13                              196

                                                                                        008672
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 199
                                       of 23806/09/21 Page 204 of 243 PageID 11525
Case 3:21-cv-00538-N Document 26-32 Filed



                                 (4)     Except as set forth in the Servicing Agreement, neither the
  Issuer nor the Servicer will enter into any agreement amending, modifying or terminating the
  Servicing Agreement or selecting or consenting to a successor manager (other than an
  amendment or modification of the type that may be made to this Indenture without Holder
  consent), (a) without satisfying the Rating Condition and (b) so long as the Requisite Holders
  have not objected in writing to such amendment or modification within 30 days of notice thereof;
  and any such amendment, modification, termination, selection or consent (in each case, other
  than pursuant to the provisions of the Servicing Agreement) without confirmation by the Rating
  Agencies or if the Requisite Holders have objected shall be void; provided that the consent of
  Requisite Noteholders or confirmation by Moody’s and S&P shall not be required for an
  amendment or modification to cure any ambiguity, to correct or supplement any provisions
  therein, to comply with any changes in law, or to make any other provisions with respect to
  matters or questions arising under the Servicing Agreement which shall not be inconsistent with
  the provisions thereof or of this Indenture, so long as such amendment or modification does not
  affect in any material respects the interests of any Noteholder (as evidenced by an Opinion of
  Counsel acceptable to the Trustee) and each of Moody’s and S&P is notified in writing of such
  amendment or modification. Notwithstanding the foregoing, nothing in this subsection shall
  limit, in any way, any of the rights or remedies available to the Servicer pursuant to the Servicing
  Agreement.

                                 (5)    Except as set forth herein and in the Servicing Agreement,
  the Servicer shall continue to serve as Servicer under the Servicing Agreement notwithstanding
  that the Servicer shall not have received amounts due it under the Servicing Agreement because
  sufficient funds were not then available hereunder to pay such amounts in accordance with
  Article XI hereof, and agrees not to cause the filing of a petition in bankruptcy against the Issuer
  for any reason whatsoever, including without limitation the non-payment to the Servicer, until
  the payment in full of all Notes issued under this Indenture and the expiration of a period equal
  to one year and one day following all such payments; provided that nothing in this clause shall
  preclude, or be deemed to estop, the Servicer (A) from taking any action prior to the expiration
  of the aforementioned one year and one day period in (x) any case or proceeding voluntarily filed
  or commenced by the Issuer or the Co-Issuer, as the case may be, or (y) any involuntary
  insolvency proceeding filed or commenced against the Issuer or the Co-Issuer, as the case may
  be, by a Person other than the Servicer or its Affiliates, or (B) from commencing against the
  Issuer or the Co-Issuer or any properties of the Issuer or the Co-Issuer any legal action which is
  not a bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
  proceeding. Notwithstanding the foregoing, nothing in this subsection shall limit, in any way,
  any of the rights or remedies available to the Servicer pursuant to the Servicing Agreement.

                              (6)    The Servicer will perform its obligations with respect to
  any conflict of interest in accordance with the applicable requirements of the Investment
  Advisers Act of 1940.




  US_EAST:6212215.13                              197

                                                                                       008673
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 200
                                       of 23806/09/21 Page 205 of 243 PageID 11526
Case 3:21-cv-00538-N Document 26-32 Filed




                                                                    008674
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 201
                                       of 23806/09/21 Page 206 of 243 PageID 11527
Case 3:21-cv-00538-N Document 26-32 Filed




                                                                    008675
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 202
                                       of 23806/09/21 Page 207 of 243 PageID 11528
Case 3:21-cv-00538-N Document 26-32 Filed




                                                                    008676
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 203
                                       of 23806/09/21 Page 208 of 243 PageID 11529
Case 3:21-cv-00538-N Document 26-32 Filed




                                                                    008677
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 204
                                       of 23806/09/21 Page 209 of 243 PageID 11530
Case 3:21-cv-00538-N Document 26-32 Filed




                                                  TABLE OF CONTENTS

  PRELIMINARY STATEMENT ................................................................................................... 1

  GRANTING CLAUSES................................................................................................................ 1

  ARTICLE I                DEFINITIONS................................................................................................. 2
            Section 1.1.             Definitions............................................................................................ 2
            Section 1.2.             Other Definitional Provisions. ........................................................... 61
            Section 1.3.             Assumptions as to Portfolio Collateral and Trust Estate. .................. 61

  ARTICLE II               THE NOTES.................................................................................................. 62
            Section 2.1.             Forms Generally................................................................................. 62
            Section 2.2.             Authorized Amount. .......................................................................... 66
            Section 2.3.             Denominations; Extension of Revolving Period and Final
                                     Maturity.............................................................................................. 66
            Section 2.4.             Execution, Authentication, Delivery and Dating............................... 70
            Section 2.5.             Registration, Registration of Transfer and Exchange. ....................... 71
            Section 2.6.             Mutilated, Destroyed, Lost or Stolen Notes....................................... 80
            Section 2.7.             Payments on the Notes....................................................................... 81
            Section 2.8.             Persons Deemed Owners. .................................................................. 84
            Section 2.9.             Cancellation. ...................................................................................... 84
            Section 2.10.            Tax Purposes...................................................................................... 85
            Section 2.11.            Calculation Agent; Determination of LIBOR.................................... 85
            Section 2.12.            Option to Acquire Credit Enhancement............................................. 86
            Section 2.13.            Prescription. ....................................................................................... 87

  ARTICLE III              AUTHENTICATION AND DELIVERY OF NOTES.................................. 87
            Section 3.1.             General Provisions. ............................................................................ 87
            Section 3.2.             Security for Notes. ............................................................................. 88
            Section 3.3.             Initial Deposit Redemption. ............................................................... 90
            Section 3.4.             Purchase of Portfolio Collateral between the Closing Date and
                                     the Effective Date; Effective Date Conditions................................... 91
            Section 3.5.             Intermediaries. ................................................................................... 93

  ARTICLE IV               SATISFACTION AND DISCHARGE.......................................................... 93
            Section 4.1.             Satisfaction and Discharge of Indenture. ........................................... 93
            Section 4.2.             Application of Trust Money............................................................... 94

  ARTICLE V                REMEDIES.................................................................................................... 95


  US_EAST:6212215.13


                                                                                                                          008678
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 205
                                       of 23806/09/21 Page 210 of 243 PageID 11531
Case 3:21-cv-00538-N Document 26-32 Filed



          Section 5.1.           Events of Default. .............................................................................. 95
          Section 5.2.           Acceleration of Maturity; Rescission and Annulment....................... 96
          Section 5.3.           Proceedings. ....................................................................................... 97
          Section 5.4.           Remedies............................................................................................ 98
          Section 5.5.           Preservation of Trust Estate. .............................................................. 99
          Section 5.6.           Trustee May File Proofs of Claim. .................................................... 99
          Section 5.7.           Trustee May Enforce Claims Without Possession of Notes. ........... 100
          Section 5.8.           Application of Money Collected...................................................... 101
          Section 5.9.           Limitation on Suits........................................................................... 101
          Section 5.10.          Unconditional Rights of Noteholders to Receive Principal and
                                 Interest.............................................................................................. 101
          Section 5.11.          Restoration of Rights and Remedies................................................ 102
          Section 5.12.          Rights and Remedies Cumulative.................................................... 102
          Section 5.13.          Delay or Omission Not Waiver........................................................ 103
          Section 5.14.          Control by Noteholders.................................................................... 103
          Section 5.15.          Waiver of Past Defaults. .................................................................. 103
          Section 5.16.          Undertaking for Costs. ..................................................................... 104
          Section 5.17.          Waiver of Stay or Execution Laws. ................................................. 104
          Section 5.18.          Sale of Trust Estate. ......................................................................... 104
          Section 5.19.          Action on Notes. .............................................................................. 105

  ARTICLE VI           THE TRUSTEE ........................................................................................... 105
          Section 6.1.           Certain Duties and Responsibilities. ................................................ 105
          Section 6.2.           Notice of Default.............................................................................. 107
          Section 6.3.           Certain Rights of Trustee. ................................................................ 107
          Section 6.4.           Not Responsible for Recitals or Issuance of Notes.......................... 109
          Section 6.5.           May Hold Notes............................................................................... 109
          Section 6.6.           Money Held in Trust........................................................................ 110
          Section 6.7.           Compensation and Reimbursement. ................................................ 110
          Section 6.8.           Corporate Trustee Required; Eligibility........................................... 111
          Section 6.9.           Resignation and Removal; Appointment of Successor.................... 112
          Section 6.10.          Acceptance of Appointment by Successor. ..................................... 113
          Section 6.11.          Merger, Conversion, Consolidation or Succession to Business
                                 of Trustee. ........................................................................................ 113
          Section 6.12.          Certain Duties of Trustee Related to Delayed Payment of
                                 Proceeds. .......................................................................................... 113
          Section 6.13.          Non-Petition..................................................................................... 114
          Section 6.14.          Withholding. .................................................................................... 114
          Section 6.15.          The Securities Intermediary............................................................. 115
          Section 6.16.          Eligible Investments......................................................................... 116
          Section 6.17.          Fiduciary For Noteholders; Agent for the Paying and Transfer
                                 Agent and the Servicer..................................................................... 116

  ARTICLE VII          COVENANTS ............................................................................................. 117
          Section 7.1.           Payment of Principal and Interest. ................................................... 117

  US_EAST:6212215.13


                                                                                                                       008679
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 206
                                       of 23806/09/21 Page 211 of 243 PageID 11532
Case 3:21-cv-00538-N Document 26-32 Filed



          Section 7.2.         Maintenance of Office or Agency.................................................... 117
          Section 7.3.         Money for Note Payments to Be Held in Trust. .............................. 117
          Section 7.4.         Existence of Co-Issuers; Corporate Formalities. ............................. 117
          Section 7.5.         Protection of Trust Estate................................................................. 118
          Section 7.6.         Opinions and Tax Certificates. ........................................................ 119
          Section 7.7.         Performance of Obligations. ............................................................ 120
          Section 7.8.         Negative Covenants. ........................................................................ 120
          Section 7.9.         Statement as to Compliance............................................................. 122
          Section 7.10.        Issuer and Co-Issuer May Not Consolidate or Merge. .................... 122
          Section 7.11.        No Other Business. .......................................................................... 122
          Section 7.12.        Purchase of Notes. ........................................................................... 122
          Section 7.13.        Notice of Rating............................................................................... 123
          Section 7.14.        Process Agent. ................................................................................. 123
          Section 7.15.        Additional Covenants. ..................................................................... 123
          Section 7.16.        Representations and Warranties of the Co-Issuers. ........................ 124
          Section 7.17.        Representations Relating to the Security Interests in the
                               Collateral.......................................................................................... 126
          Section 7.18.        No "Gross-up" Amounts. ................................................................. 128
          Section 7.19.        Securities Lending. .......................................................................... 128

  ARTICLE VIII         SUPPLEMENTAL INDENTURES ............................................................ 131
          Section 8.1.         Supplemental Indentures Without Consent of Noteholders............. 131
          Section 8.2.         Supplemental Indentures with Consent of Noteholders................... 133
          Section 8.3.         Execution of Supplemental Indentures. ........................................... 136
          Section 8.4.         Effect of Supplemental Indentures................................................... 136
          Section 8.5.         Reference in Notes to Supplemental Indentures.............................. 136

  ARTICLE IX           REDEMPTION; TERMINATION OF TRUST .......................................... 136
          Section 9.1.         Optional Redemption. ...................................................................... 136
          Section 9.2.         Mandatory Redemption. .................................................................. 138
          Section 9.3.         Additional Collateral Deposit Requirement..................................... 139
          Section 9.4.         Special Redemption; Amendment Buy-Out .................................. 139
          Section 9.5.         Tax Event Redemption. .................................................................. 140
          Section 9.6.         Notice to Trustee, Rating Agencies and the Servicer. ..................... 140
          Section 9.7.         Notice of Optional Redemption and Tax Event Redemption by
                               the Issuer. ......................................................................................... 141
          Section 9.8.         Deposit of Optional Redemption Price and Tax Event
                               Redemption Price............................................................................. 142
          Section 9.9.         Notes Payable on Optional Redemption Date. ................................ 143
          Section 9.10.        Notes Payable on Mandatory Redemption Date.............................. 144
          Section 9.11.        Notes Payable on Tax Event Redemption. ..................................... 144
          Section 9.12.        Initial Deposit Redemption. ............................................................. 144
          Section 9.13.        Reserved........................................................................................... 144
          Section 9.14.        Notes Payable on Special Redemption Date.................................... 146


  US_EAST:6212215.13


                                                                                                                    008680
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 207
                                       of 23806/09/21 Page 212 of 243 PageID 11533
Case 3:21-cv-00538-N Document 26-32 Filed



  ARTICLE X            ACCOUNTS, ACCOUNTINGS AND RELEASES................................... 146
          Section 10.1.         Collection of Money. ...................................................................... 146
          Section 10.2.         Accounts. ......................................................................................... 146
          Section 10.3.         Custody and Release of Portfolio Collateral.................................... 152
          Section 10.4.         Reports of Trustee. .......................................................................... 153
          Section 10.5.         Accountings. .................................................................................... 154
          Section 10.6.         Reports by Independent Accountants. ............................................. 162
          Section 10.7.         Reports to Rating Agencies. ............................................................ 163

  ARTICLE XI           APPLICATION OF MONIES..................................................................... 164
          Section 11.1.         Disbursements of Monies from Collection Account. ...................... 164
          Section 11.2.         Mandatory Redemption With Respect to Overcollateralization
                                Tests, Interest Coverage Test and Rating Confirmation Failure...... 171
          Section 11.3.         Purchase of Additional Portfolio Collateral..................................... 172
          Section 11.4.         Trust Account................................................................................... 173

  ARTICLE XII          SALE OF PORTFOLIO COLLATERAL; SUBSTITUTION .................... 173
          Section 12.1.         Sale of Portfolio Collateral .............................................................. 173
          Section 12.2.         Eligibility Criteria and Replacement Restrictions ........................... 175
          Section 12.3.         Sale of Portfolio Collateral Subject to Offer or Call........................ 180
          Section 12.4.         Purchase of Substitute Portfolio Collateral...................................... 180
          Section 12.5.         Conditions Applicable to all Transactions Involving Purchases
                                of Portfolio Collateral ...................................................................... 181
          Section 12.6.         Sale of Warrants............................................................................... 182
          Section 12.7.         Underlying Instruments ................................................................... 182
          Section 12.8.         Reserved........................................................................................... 183
          Section 12.9.         Reserved........................................................................................... 183
          Section 12.10.        Synthetic Securities; Strip Securities ............................................... 183
          Section 12.11.        Delayed Drawdown Loans and Revolving Loans ........................... 184

  ARTICLE XIII         MISCELLANEOUS .................................................................................... 185
          Section 13.1.         Form of Documents Delivered to Trustee ....................................... 185
          Section 13.2.         Acts of Noteholders ......................................................................... 185
          Section 13.3.         Notices, etc., to the Trustee, Issuer, Servicer, the Irish Paying
                                Agent and Bear Stearns.................................................................... 186
          Section 13.4.         Notices to Noteholders; Waiver....................................................... 187
          Section 13.5.         Effect of Headings and Table of Contents....................................... 187
          Section 13.6.         Successors and Assigns.................................................................... 188
          Section 13.7.         Severability ...................................................................................... 188
          Section 13.8.         Benefits of Indenture........................................................................ 188
          Section 13.9.         Reserved........................................................................................... 188
          Section 13.10.        Governing Law; Submission to Jurisdiction; Waiver of Trial by
                                Jury................................................................................................... 188
          Section 13.11.        Counterparts..................................................................................... 189

  US_EAST:6212215.13


                                                                                                                       008681
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 208
                                       of 23806/09/21 Page 213 of 243 PageID 11534
Case 3:21-cv-00538-N Document 26-32 Filed



          Section 13.12.      No Issuer Office Within the United States ...................................... 189
          Section 13.13.      Subordination................................................................................... 189
          Section 13.14.      Survival of Provisions...................................................................... 192
          Section 13.15.      Liability of Co-Issuers ..................................................................... 192
          Section 13.16.      Escheat ............................................................................................. 192
          Section 13.17.      Posting of Documents on Repository .............................................. 192
          Section 13.18.      Consent to Posting of Documents on Repository ............................ 192

  ARTICLE XIV          ASSIGNMENT OF SERVICING AGREEMENT...................................... 193
          Section 14.1.       Assignment of Servicing Agreement ............................................... 193


  ANNEXES

          Annex A          Methodology for Calculating the Amount of an O/C Redemption

          Annex B          Methodology for Calculating the Interest Coverage Test Redemption

          Annex C          Methodology for Calculating the Amount Required to Satisfy the Additional
                           Collateral Deposit Requirement

          Annex D          Collateral Quality Formula

  EXHIBITS

          Exhibit A – Notes

                           Exhibit A-1LA-1                     Class A-1LA Temporary Regulation S Global Note

                           Exhibit A-1LB-1                     Class A-1LB Temporary Regulation S Global Note

                           Exhibit A-2L-1                      Class A-2L Temporary Regulation S Global Note

                           Exhibit A-3L-1                      Class A-3L Temporary Regulation S Global Note

                           Exhibit A-4L-1                      Class A-3L Temporary Regulation S Global Note

                           Exhibit A-1LA-2                     Class A-1LA Permanent Regulation S Global Note

                           Exhibit A-1LB-2                     Class A-1LB Permanent Regulation S Global Note

                           Exhibit A-2L-2                      Class A-2L Permanent Regulation S Global Note

                           Exhibit A-3L-2                      Class A-3L Permanent Regulation S Global Note

                           Exhibit A-4L-2                      Class A-3L Permanent Regulation S Global Note

                           Exhibit A-1LA-3                     Class A-1LA Rule 144A Global Note

                           Exhibit A-1LB-3                     Class A-1LB Rule 144A Global Note

  US_EAST:6212215.13


                                                                                                                   008682
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 209
                                       of 23806/09/21 Page 214 of 243 PageID 11535
Case 3:21-cv-00538-N Document 26-32 Filed


                       Exhibit A-2L-3             Class A-2L Rule 144A Global Note

                       Exhibit A-3L-3             Class A-3L Rule 144A Global Note

                       Exhibit A-4L-3             Class A-3L Rule 144A Global Note

                       Exhibit A-1LA-4            Class A-1LA Definitive Note

                       Exhibit A-1LB-4            Class A-1LB Definitive Note

                       Exhibit A-2L-4             Class A-2L Definitive Note

                       Exhibit A-3L-4             Class A-3L Definitive Note

                       Exhibit A-4L-4             Class A-3L Definitive Note

          Exhibit B    Class B Notes

                       Exhibit B-1L-1             Class B-1L Temporary Regulation S Global Note

                       Exhibit B-1L-2             Class B-1L Permanent Regulation S Global Note

                       Exhibit B-1L-3             Class B-1L Rule 144A Global Note

                       Exhibit B-1L-4             Class B-1L Definitive Note

          Exhibit C    Form of Investor Representation Letters

          Exhibit D    Form of Rule 144A Transfer Certificate

          Exhibit E    Form of Regulation S Transfer Certificate

          Exhibit F    Form of Exchange Certificate

          Exhibit G    Form of Non-U.S. Person Certificate

          Exhibit H    Form of Beneficial Owner Certificate

          Exhibit I    Form of Extension Notice




  US_EAST:6212215.13


                                                                                     008683
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 210
                                       of 23806/09/21 Page 215 of 243 PageID 11536
Case 3:21-cv-00538-N Document 26-32 Filed


  SCHEDULES

          Schedule A   Initial Portfolio Collateral

          Schedule B   Standard & Poor’s Industry Classification

          Schedule C   S&P Minimum Average Recovery Rate

          Schedule D   Rating Methodology for Standard & Poor’s Rating

          Schedule E   Moody’s Correlation Factor Procedures

          Schedule F   Moody’s Weighted Average Rating Test Procedures

          Schedule G   Forms of Opinions

          Schedule H   Moody’s Suggested Industry Classification

          Schedule I   Weighted Average Life Table

          Schedule J   Approved Pricing Services

          Schedule K   Class X Amortization Schedule




  US_EAST:6212215.13


                                                                         008684
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 211
                                       of 23806/09/21 Page 216 of 243 PageID 11537
Case 3:21-cv-00538-N Document 26-32 Filed



                                                                      Schedule A


                              Initial Portfolio Collateral




  US_EAST:6221071.7                      A-1
                                                                    008685
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 212
                                       of 23806/09/21 Page 217 of 243 PageID 11538
Case 3:21-cv-00538-N Document 26-32 Filed




                                                                                            Schedule B


                                       Standard & Poor’s Industry Classification
                                                Corporate Obligations
    Asset                                    Asset
     Code                                  Description                      LOCAL   REGIONAL GLOBAL
       0      Zero Default Risk                                                                X
       1      Aerospace & Defense                                                      X
       2      Air transport                                                                    X
       3      Automotive                                                                       X
       4      Beverage & Tobacco                                                       X
       5      Radio & Television                                                       X
       6      Brokers, Dealers & Investment houses                             X
       7      Building & Development                                           X
       8      Business equipment & services                                            X
       9      Cable & satellite television                                             X
      10      Chemicals & plastics                                                             X
      11      Clothing/textiles                                                        X
      12      Conglomerates                                                                    X
      13      Containers & glass products                                              X
      14      Cosmetics/toiletries                                             X
      15      Drugs                                                                            X
      16      Ecological services & equipment                                          X
      17      Electronics/electrical                                                           X
      18      Equipment leasing                                                        X
      19      Farming/agriculture                                              X
      20      Financial intermediaries                                                 X
      21      Food/drug retailers                                              X
      22      Food products                                                            X
      23      Food service                                                             X

      24      Forest products                                                                  X
      25      Health care                                                              X
      26      Home furnishings                                                 X
      27      Lodging & casinos                                                        X
      28      Industrial equipment                                                     X
      29      Insurance                                                        X
      30      Leisure goods/activities/movies                                  X
      31      Nonferrous metals/minerals                                                       X
      32      Oil & gas                                                                        X
      33      Publishing                                                       X
      34      Rail industries                                                          X
      35      Retailers (except food & drug)                                   X

      36      Steel                                                                            X
      37      Surface transport                                                X




  US_EAST:6221071.7                                      B-1
                                                                                           008686
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 213
                                       of 23806/09/21 Page 218 of 243 PageID 11539
Case 3:21-cv-00538-N Document 26-32 Filed



      38      Telecommunications                                                             X

      39      Utilities                                                              X



                                       Corporate Structured Obligations
    Asset                                 Asset
     Code                              Description                        LOCAL   REGIONAL GLOBAL

      50      CDOs                                                                   X



                                             Structured Obligations
    Asset                                 Asset
     Code                              Description
      51      ABS Consumer
      52      ABS Commercial
      53      CMBS Diversified (Conduit and CTL)
      54      CMBS (Large Loan, Single Borrower, and Single Property)
      55      REITs and REOCs
      56      RMBS A
      57      RMBS B&C, HELs, HELOCs, and Tax Lien
      58      Manufactured Housing
      59      U.S. Agency (Explicitly Guaranteed)
      60      Monoline/FER Guaranteed
      61      Non-FER Company Guaranteed
      62      FFELP Student Loans (Over 70% FFELP)
      63      CLO of SME's




  US_EAST:6221071.7                                    B-2
                                                                                         008687
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 214
                                       of 23806/09/21 Page 219 of 243 PageID 11540
Case 3:21-cv-00538-N Document 26-32 Filed



                                                                                            Schedule C


                                S&P Weighted Average Recovery Rate

                 With respect to the CLO Securities, if the Portfolio Collateral is a Synthetic
  Security, the S&P Weighted Average Recovery Rate will be based on the Reference Obligation
  of such Synthetic Security.

                 With respect to the CLO Securities, if the Portfolio Collateral or Reference
  Obligation (other than an item of Portfolio Collateral guaranteed by a corporate guarantor or a
  monoline financial insurance company) is the senior-most tranche of securities issued by the
  issuer of such Portfolio Collateral:


       S&P Rating of Assets *                            S&P Rating of Liabilities **

                                      AAA        AA         A          BBB     BB       B       CCC

  "AAA"                               80.0%      85.0%      90.0%      90.0%   90.0%    90.0%   90.0%

  "AA-," "AA" or "AA+"                70.0%      75.0%      85.0%      90.0%   90.0%    90.0%   90.0%

  "A-," "A" or "A+"                   60.0%      65.0%      75.0%      85.0%   90.0%    90.0%   90.0%

  "BBB-," "BBB" or "BBB+"             50.0%      55.0%      65.0%      75.0%   85.0%    85.0%   85.0%


                  With respect to the CLO Securities, if the Portfolio Collateral or Reference
  Obligation (other than an item of Portfolio Collateral guaranteed by a corporate guarantor or a
  monoline financial insurance company) is not the senior-most tranche of securities issued by
  the issuer of such Portfolio Collateral:


       S&P Rating of Assets *                         S&P Rating of Liabilities (%) **
                                     AAA        AA          A          BBB     BB    B     CCC
  "AA-," "AA" or "AA+"               55.0%      65.0%       75.0%      80.0%   80.0% 80.0% 80.0%

  "A-," "A" or "A+"                  40.0%      45.0%       55.0%      65.0%   80.0% 80.0% 80.0%

  "BBB-," "BBB" or "BBB+"             30.0%     35.0%       40.0%      45.0%   50.0% 60.0% 70.0%

  "BB-," "BB" or "BB+"               10.0%      10.0%       10.0%      25.0%   35.0% 40.0% 50.0%



  *
          Rating upon issuance of such item of Portfolio Collateral.
  **
          Current rating of the applicable Class of Notes.


  US_EAST:6221071.7                                   C-1
                                                                                            008688
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 215
                                       of 23806/09/21 Page 220 of 243 PageID 11541
Case 3:21-cv-00538-N Document 26-32 Filed



  "B-," "B" or "B+"         2.5%    5.0%     5.0%   10.0%   10.0% 20.0% 25.0%

  "CCC+" and below          0.0%    0.0%     0.0%   0.0%    2.5%   5.0%   5.0%




  US_EAST:6221071.7                    C-2
                                                                     008689
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 216
                                       of 23806/09/21 Page 221 of 243 PageID 11542
Case 3:21-cv-00538-N Document 26-32 Filed



                                                                                           Schedule D


                        Rating Methodology for the Standard & Poor’s Rating


                                            S&P RATING

  The S&P Rating of an item of Portfolio Collateral as of any date of determination shall be
  determined in accordance with the following methodology:

          (i) If there is an issuer credit rating of the borrower of the item of Portfolio Collateral
  (the “Borrower”), or the guarantor who unconditionally and irrevocably guarantees the item of
  Portfolio Collateral (the “Guarantor”) by S&P, the most current issuer credit rating for such
  Borrower or Guarantor;

          (ii) (a) if there is not an issuer credit rating of the Borrower or its Guarantor by S&P,
  but there is a rating by S&P on a senior secured obligation of the Borrower or its Guarantor,
  then the S&P Rating of the item of Portfolio Collateral will be one subcategory below such
  rating; (b) if there is not a rating by S&P on a senior secured obligation of the Borrower or its
  Guarantor, but there is a rating by S&P on a senior unsecured obligation of the Borrower or its
  Guarantor, then the S&P Rating will be such rating; and (c) if there is not a rating by S&P on a
  senior obligation of the Borrower or its Guarantor, but there is a rating by S&P on a
  subordinated obligation of the Borrower or its Guarantor, then the S&P Rating will be two
  subcategories above such rating if such rating is “BBB-” or higher and will be one subcategory
  above such rating if such rating is “BB+” or lower;

          (iii) if there is neither an issuer credit rating of the Borrower or its Guarantor by S&P
  nor a rating by S&P on an obligation of the Borrower or its Guarantor, then the S&P Rating
  may be determined using any one of the methods below:

                  (A) if an obligation of the Borrower or its Guarantor is publicly rated by
  Moody’s, then the S&P Rating will be determined in accordance with the methodologies for
  establishing the Moody’s Default Probability Rating, except that the S&P Rating of such
  obligation will be (1) one subcategory below the S&P equivalent of the rating assigned by
  Moody’s if such security is rated “Baa3” or higher by Moody’s and (2) two subcategories
  below the S&P equivalent of the rating assigned by Moody’s if such security is rated “Bal” or
  lower by Moody’s; provided that item of Portfolio Collateral constituting no more than 5% of
  the Maximum Investment Amount (which concentration may be increased to 10% upon
  satisfaction of the Rating Condition with respect to S&P) may be given a S&P Rating based on
  a rating given by Moody’s as provided in this subclause (a) (after giving effect to the addition
  of the relevant item of Portfolio Collateral, if applicable);

                 (B) if no other security or obligation of the Borrower or its Guarantor is rated
  by S&P or Moody’s, then the Servicer may apply to S&P for a S&P credit rating estimate,
  which will be its S&P Rating; or



  US_EAST:6221071.7                                D-1
                                                                                         008690
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 217
                                       of 23806/09/21 Page 222 of 243 PageID 11543
Case 3:21-cv-00538-N Document 26-32 Filed



                  (C) (1) if such item of Portfolio Collateral (other than a Current-Pay Obligation)
  isnot rated by Moody’s or S&P, no other security or obligation of the Borrower or its Guarantor
  is rated by S&P or Moody’s and if the Servicer determines in its sole discretion based on
  information available to it after reasonable inquiry that such Borrower (x) is not subject to any
  bankruptcy or reorganization proceedings nor in default on any of its obligations (unless the
  subject of a good faith business dispute), (y) is a legally constituted corporate entity having the
  minimum legal, financial and operational infrastructure to carry on a definable business, deliver
  and sell a product or service and report its results in generally accepted accounting terms as
  verified by a reputable audit firm and (z) is not so vulnerable to adverse business, financial and
  economic conditions that default in its financial or other obligations is foreseeable in the near
  term if current operating trends continue, then the S&P Rating will be “B-”; provided that the
  Servicer must apply to S&P for a S&P credit rating on such Borrower within 30 days after the
  addition of the relevant item of Portfolio Collateral; provided, further, that items of Portfolio
  Collateral constituting no more than 5% of the Maximum Investment Amount may be given an
  S&P Rating based on this subclause (C) (after giving effect to the addition of the relevant item
  of Portfolio Collateral, if applicable) or (2) if such item of Portfolio Collateral is a Current-Pay
  Obligation and is not rated by Moody’s or S&P and no other security or obligation of the
  Borrower or its Guarantor is rated by S&P or Moody’s, then the S&P Rating will be “CCC-”;
  or

         (iv)    if the item of Portfolio Collateral is a CLO Security (a) if the CLO Security has
  an S&P credit rating, then the S&P Rating shall be such credit rating; otherwise, (b) the S&P
  Rating shall be the written credit estimate issued by S&P for that item of Portfolio Collateral;

  provided that if (i) the relevant Borrower or Guarantor or obligation is placed on any positive
  “credit watch” list by S&P, such rating will be increased by one rating subcategory or (ii) the
  relevant Borrower or Guarantor or obligation is placed on any negative “credit watch” list by
  S&P, such rating will be decreased by one rating subcategory.

          Notwithstanding the foregoing, in the case of an item of Portfolio Collateral that is a
  DIP Loan, the S&P Rating shall be (A) the rating assigned thereto by S&P if the rating is
  public, (B) the rating assigned by S&P if the rating is confidential, but only if all appropriate
  parties have provided written consent to its disclosure and use, (C) the rating assigned by S&P
  thereto through an estimated rating or (D) the rating assigned thereto by S&P in connection
  with the acquisition thereof upon the request of the Servicer. In the case of an item of Portfolio
  Collateral that is a PIK Security, Structured Finance Obligation or Synthetic Securities, the
  S&P Rating may not be determined pursuant to clause (iii)(A) above.

         S&P Ratings for entities or obligations relevant hereunder other than Borrowers and
  items of Portfolio Collateral shall be determined in a corresponding manner.




  US_EAST:6221071.7                               D-2
                                                                                         008691
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 218
                                       of 23806/09/21 Page 223 of 243 PageID 11544
Case 3:21-cv-00538-N Document 26-32 Filed



                                                                                        Schedule E




                                    Correlation Factor Procedures


         The formula used to calculate the Correlation Factor shall be the formula delivered to the
  Servicer and the Trustee by Moody's.




  US_EAST:6221071.7                             E-1
                                                                                     008692
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 219
                                       of 23806/09/21 Page 224 of 243 PageID 11545
Case 3:21-cv-00538-N Document 26-32 Filed



                                                                                Schedule F

                      Moody’s Weighted Average Rating Factor Test Procedures




  US_EAST:6221071.7                           F-1
                                                                               008693
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 220
                                       of 23806/09/21 Page 225 of 243 PageID 11546
Case 3:21-cv-00538-N Document 26-32 Filed



                      CALCULATION OF WEIGHTED AVERAGE RATING

          The "Weighted Average Rating" is determined by summing the products obtained by
  multiplying the principal amount of each item of Portfolio Collateral (excluding Defaulted
  Portfolio Collateral, but including Current Pay Obligations), by its Moody's Rating Factor,
  dividing such sum by the aggregate principal amount of all such securities (excluding Defaulted
  Portfolio Collateral, but including Current Pay Obligations) and rounding the result up to the
  nearest whole number. The "Moody's Rating Factor" relating to any Portfolio Collateral is the
  number set forth in the table below opposite the Rating of such Portfolio Collateral.

                                     Moody's                            Moody's
                      Moody's         Rating          Moody's            Rating
                      Rating          Factor           Rating            Factor
                       Aaa               1              Bal                940
                        Aal            10              Ba2               1,350
                       Aa2             20              Ba3               1,766
                       Aa3             40               B1               2,220
                        Al             70               B2               2,720
                        A2            120               B3               3,490
                        A3            180             Caa1               4,770
                       Baal           260             Caa2               6,500
                      Baa2            360             Caa3               8,070
                      Baa3            610               Ca              10,000
                                                          C             10,000



          For purposes of the Weighted Average Rating Test, any item of Portfolio Collateral issued
  or guaranteed by the United States government or any agency or instrumentality thereof is
  assigned a Moody's Rating Factor of 1. Short-term securities rated "P-1" will be assigned a
  Moody's Rating Factor equivalent to that of the senior unsecured rating of the issuer. Short-term
  securities rated "P-1" of an issuer that does not have such a senior unsecured rating will be
  assigned a Moody's Rating Factor of 120. For purposes of calculating the Weighted Average
  Rating and the Weighted Average Rating Test, no item of Defaulted Portfolio Collateral will be
  taken into account in either the denominator or numerator of such test.




  US_EAST:6221071.7                             F-2
                                                                                   008694
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 221
                                       of 23806/09/21 Page 226 of 243 PageID 11547
Case 3:21-cv-00538-N Document 26-32 Filed



                 The "Moody's Rating" of any item of Portfolio Collateral shall be determined
  pursuant to the following method:

                      (a)   Reserved.

                 (b)   With respect to any Portfolio Collateral that is a Moody's Senior-Secured
  Loan, the following:

                   (i)   if the borrower of such Portfolio Collateral, or a guarantor that
          unconditionally and irrevocably provides a guarantee solely for such Portfolio Collateral,
          has a Moody's corporate family rating, such rating (regardless of whether there is a
          published rating by Moody's on the Portfolio Collateral of such borrower held by the
          Issuer);

                  (ii)    if the borrower of such Portfolio Collateral does not have a Moody's
          corporate family rating, then the Moody's Rating of such Portfolio Collateral shall be
          deemed to be the rating thereof as may be assigned by Moody's upon the request of the
          Issuer or the Servicer;

                   (iii)   if the borrower of such Portfolio Collateral does not have a Moody's
          corporate family rating, but another security or obligation of the borrower is rated by
          Moody's and Moody's has not assigned a rating pursuant to subclause (ii) above, then the
          Moody's Rating of such Portfolio Collateral shall be determined in the following order:
          (a) if there is a rating on a senior unsecured obligation of the borrower, then the Moody's
          Rating of such Portfolio Collateral shall equal such rating; (b) if there is a rating on a
          senior secured obligation of the borrower, then the Moody's Rating of such Portfolio
          Collateral shall be one subcategory below such rating; or (c) if there is a rating on a
          subordinated obligation of the borrower, then the Moody's Rating of such Portfolio
          Collateral shall be one subcategory above such rating; or

                  (iv)   if such Portfolio Collateral is not rated by Moody's, and no other security
          or obligation of the borrower is rated by Moody's and neither the Issuer nor the Servicer
          obtains a Moody's Rating for such Portfolio Collateral pursuant to subclause (ii) above,
          then the Moody's Rating of such Portfolio Collateral may be determined using any one of
          the methods provided below (provided that no more than 5% of the Aggregate Principal
          Amount may have a Moody's Rating determined pursuant to subclauses (B), (C), (D) and
          (E) below):

                         (A)    (1)    if there is an issuer rating of the borrower by S&P
          (excluding a corporate credit estimate), then the Moody's Rating of such Portfolio
          Collateral shall be (a) one (1) subcategory below Moody's equivalent of such rating
          assigned by S&P if such rating is "BBB-" or higher by S&P and (b) two (2) subcategories
          below the Moody's equivalent of the rating assigned by S&P if such rating is "BB+" or
          lower by S&P; provided that no more than 10% of the Aggregate Principal Amount may
          be assigned a Moody's Rating as provided in this subclause (A) and clause (b)(iii);




  US_EAST:6221071.7                              F-3
                                                                                      008695
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 222
                                       of 23806/09/21 Page 227 of 243 PageID 11548
Case 3:21-cv-00538-N Document 26-32 Filed



                                  (2)     if there is not an issuer rating of the borrower by S&P but a
          security or obligation of the borrower is rated by S&P (excluding a corporate credit
          estimate) (a "parallel security"), then the rating of such parallel security shall be
          determined in accordance with the methodology set forth in subclause (A)(1) above, and
          the Moody's Rating of such Portfolio Collateral shall be determined in accordance with
          the methodology set forth in clause (iii) above (for such purposes treating the parallel
          security as if it were rated by Moody's at the rating determined pursuant to this subclause
          (A)(2));

                          (B)     if the borrower of such Portfolio Collateral is a U.S. borrower and
          such Portfolio Collateral is a obligation of the borrower and (1) neither the borrower nor
          any of its Affiliates is subject to reorganization or bankruptcy proceedings, (2) no debt
          securities or obligations of the borrower are in default, (3) neither the borrower nor any of
          its Affiliates have defaulted on any debt during the past two (2) years, (4) the borrower
          has been in existence for the past five (5) years, (5) the borrower is current on any
          cumulative dividends, (6) the fixed-charge coverage ratio for the borrower exceeds 125%
          for each of the past two (2) fiscal years and for the most recent quarter, (7) the borrower
          had a net profit before tax in the past fiscal year and the most recent quarter, and (8) the
          annual financial statements of the borrower are unqualified and certified by a firm of
          independent accountants of international reputation, and quarterly statements are
          unaudited but signed by a corporate officer, the Moody's Rating of such Portfolio
          Collateral shall be "B3";

                         (C)     if the borrower of such Portfolio Collateral is a U.S. borrower and
          such Portfolio Collateral is a obligation of the borrower and (1) neither the borrower nor
          any of its Affiliates is subject to reorganization or bankruptcy proceedings and (2) no
          debt security or obligation of the borrower has been in default during the past two (2)
          years, the Moody's Rating of such Portfolio Collateral shall be "Caa2"; or

                         (D)     if any debt security or obligation of the borrower of such Portfolio
          Collateral has been in default during the past two (2) years, the Moody's Rating of such
          Portfolio Collateral shall be "Ca";


                 (c)     With respect to any Portfolio Collateral that is a Non Senior Secured
  Portfolio Loan, the following:


                      (i)   if such Portfolio Collateral is rated by Moody's, such rating;

                 (ii)     with respect to Portfolio Collateral issued by U.S. issuers if such Portfolio
          Collateral is not rated by Moody's but another security or obligation of the issuer is rated
          by Moody's, then the Moody's Rating of such Portfolio Collateral shall be determined as
          follows:

                           (A)  if there is a rating of an obligation of the issuer of the same
          priority, then the Moody's Rating of such Portfolio Collateral shall be such rating;


  US_EAST:6221071.7                                  F-4
                                                                                             008696
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 223
                                       of 23806/09/21 Page 228 of 243 PageID 11549
Case 3:21-cv-00538-N Document 26-32 Filed




                         (B)     if the rating is on a senior unsecured obligation of the issuer, then,

                                (1)      if such Portfolio Collateral is a senior secured obligation of
          the issuer, then the Moody's Rating of such Portfolio Collateral shall be one subcategory
          above such rating, with a rating of "Aaa" remaining the same;

                                 (2)      if such rating is "B1" or higher and if such Portfolio
          Collateral is a subordinated obligation of the issuer, then the Moody's Rating of such
          Portfolio Collateral shall be two subcategories below such rating;

                                 (3)    if such rating is between "B2" and "Ca", inclusive, and if
          such Portfolio Collateral is a subordinated obligation of the issuer, then the Moody's
          Rating of such Portfolio Collateral shall be one subcategory below such rating; and

                                 (4)   if such rating is lower than "Ca" the Moody's Rating of
          such Portfolio Collateral shall be "C", if such Portfolio Collateral is a subordinated
          obligation of the issuer;

                         (C)     if the rating is on a subordinated obligation of the issuer and if
          such Portfolio Collateral is a senior secured obligation of the issuer, then

                                 (1)     if the rating is "Baa3" or higher, the Moody's Rating of
          such Portfolio Collateral shall be one subcategory above such rating;

                               (2)    if such rating is "B2" or higher but lower than "Baa3", the
          Moody's Rating of such Portfolio Collateral shall be two subcategories above such rating;

                                 (3)     if such rating is "B3", the Moody's Rating of such Portfolio
          Collateral shall be one subcategory above such rating; and

                                 (4)     if such rating is lower than "B3", the Moody's Rating of
          such Portfolio Collateral shall equal such rating;

                         (D)     if there is a rating on a subordinated obligation of the issuer and if
          such Portfolio Collateral is a senior unsecured obligation of the issuer, then
                                 (1)      if such rating is "B3" or higher, the Moody's Rating of such
          Portfolio Collateral shall be one subcategory above such rating; and
                                 (2)      if such rating is lower than "B3", the Moody's Rating of
          such Portfolio Collateral shall equal such rating;

                         (E)     if the rating is on a senior secured obligation of the issuer, then,
                                 (1)      if such rating is "Ca" or higher and such Portfolio
          Collateral is a senior unsecured obligation of the issuer, the Moody's Rating of such
          Portfolio Collateral shall be one subcategory below such rating;




  US_EAST:6221071.7                                F-5
                                                                                         008697
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 224
                                       of 23806/09/21 Page 229 of 243 PageID 11550
Case 3:21-cv-00538-N Document 26-32 Filed



                                 (2)     if such rating is "Caa2" or higher and such Portfolio
          Collateral is a subordinated obligation of the issuer, the Moody's Rating of such Portfolio
          Collateral shall be two subcategories below such rating, and
                                 (3)     if such rating is lower than "Caa2", the Moody's Rating of
          such Portfolio Collateral shall be "C";

                  (iii)  if such Portfolio Collateral is not rated by Moody's, and no other security
          or obligation of the issuer is rated by Moody's, then the Moody's Rating of such Portfolio
          Collateral may be determined using any one of the methods below:

                         (A)     (1)     if such Portfolio Collateral is rated by S&P (excluding a
          corporate credit estimate), then (a) if such rating is "BBB-" or higher, the Moody's Rating
          of such Portfolio Collateral shall be one subcategory below the Moody's equivalent of
          such rating assigned by S&P; and (b) if such rating is "BB+" or lower, the Moody's
          Rating of such Portfolio Collateral shall be two subcategories below the Moody's
          equivalent of such rating assigned by S&P; and

                                  (2)     if such Portfolio Collateral is not rated by S&P but another
          security or obligation of the issuer is rated by S&P (excluding a corporate credit estimate)
          (a "parallel security"), then the Issuer or the Servicer on behalf of the Issuer may elect (a)
          first to establish the Moody's equivalent of the rating of such parallel security determined
          in accordance with the methodology set forth in clause (iii)(A)(1) above, in which case
          the Moody's Rating of the Portfolio Collateral shall be determined in accordance with the
          methodology set forth in clause (ii) above, treating the parallel security as if it were rated
          by Moody's at the rating determined pursuant to this subclause (2) or (b) to present such
          Portfolio Collateral to Moody's for an estimate of such Portfolio Collateral's rating factor
          as provided in clause (B) below;

                          (B)    if such Portfolio Collateral is not rated by Moody's and (x) no
          other security or obligation of the issuer is rated by Moody's or S&P, or (y) another
          security or obligation of the issuer is rated by S&P (excluding a corporate credit estimate)
          and the Issuer or the Servicer on behalf of the Issuer so elects as provided in clause
          (A)(2)(b) above, then the Issuer or the Servicer on behalf of the Issuer, may, within three
          (3) Business Days after the later of (a) the date on which the Issuer commits to purchase
          such Portfolio Collateral and (b) the date on which the Issuer is allocated a commitment
          to purchase such Portfolio Collateral, present such Portfolio Collateral to Moody's for an
          estimate of such Portfolio Collateral's rating factor, from which its corresponding
          Moody's Rating may be determined; provided that after such presentation and pending
          receipt from Moody's of such estimate, if the Servicer certifies to the Trustee that the
          Servicer believes that such estimate shall be at least "B3", then such Portfolio Collateral
          shall have a Moody's Rating of "B3"; and

                (iv)   with respect to Portfolio Collateral that are Synthetic Securities, the
          Moody's Rating assigned in connection with the acquisition of such Synthetic Security.




  US_EAST:6221071.7                                F-6
                                                                                         008698
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 225
                                       of 23806/09/21 Page 230 of 243 PageID 11551
Case 3:21-cv-00538-N Document 26-32 Filed



                 (d)     Any item of Portfolio Collateral (other than CLO Securities) that is on any
  "credit watch" list with positive or negative implications by Moody's shall be deemed to have a
  rating one sub-category above or below, as the case may be, the actual rating of such item of
  Portfolio Collateral. Any CLO Security with a Moody's rating of "Aaa" that is on any "credit
  watch" list with negative implications by Moody's shall be deemed to have a rating two
  sub-categories below the actual rating of such item of Portfolio Collateral. Any CLO Security
  with a Moody's rating lower than "Aaa" that is on any "credit watch" list with positive or
  negative implications by Moody's shall be deemed to have a rating two sub-categories above or
  below, as the case may be, the actual rating of such item of Portfolio Collateral.

                 (e)    Any item of Portfolio Collateral that is a DIP Loan, shall be deemed to
  have a rating one sub-category below the actual rating of such item of Portfolio Collateral.

                 For the avoidance of doubt, all references to "obligor" or "borrower" in this
  Schedule F shall include such obligor or borrower and any guarantor of the obligations of such
  obligor or borrower under the applicable underlying instruments, and, for the purposes of
  determining the Moody's Rating of any item of Portfolio Collateral, the applicable Moody's
  Rating for such obligor or borrower shall be the rating of such obligor or borrower or of any
  guarantor of such obligor or borrower, whichever is higher.




  US_EAST:6221071.7                              F-7
                                                                                     008699
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 226
                                       of 23806/09/21 Page 231 of 243 PageID 11552
Case 3:21-cv-00538-N Document 26-32 Filed

                                                                       Schedule G


                                  Forms of Opinions




                                        G-1
  US_EAST:6221071.7

                                                                    008700
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 227
                                       of 23806/09/21 Page 232 of 243 PageID 11553
Case 3:21-cv-00538-N Document 26-32 Filed

                                                                                     Schedule H

                                 Moody's Suggested Industry Classification


       Idx            Industry
        1             Aerospace & Defense
        2             Automobile
        3             Banking
        4             Beverage, Food & Tobacco
        5             Buildings & Real Estate
        6             Chemicals, Plastics & Rubber
        7             Containers, Packaging & Glass
        8             Personal & Non-durable Consumer Projects (Manufacturing Only)
        9             Diversified/Conglomerate Manufacturing
       10             Diversified/Conglomerate Service
       11             Diversified Natural Resources, Precious Metals & Minerals
       12             Ecological
       13             Electronics
       14             Finance
       15             Farming & Agriculture
       16             Grocery
       17             Healthcare, Education & Childcare
       18             Home & Office Furnishings, Housewares & Durable Consumer Products
       19             Hotels, Motels, Inns and Gaming
       20             Insurance
       21             Leisure, Amusement, Motion Pictures, Entertainment
       22             Machinery (Non-agriculture, Non-construction, Non-electronic)
       23             Mining, Steel, Iron & Non-precious Metals
       24             Oil & Gas
       25             Personal, Food & Misc. Services
       26             Printing & Publishing
       27             Cargo Transport
       28             Retail Stores
       29             Telecommunications
       30             Textiles & Leather
       31             Personal Transportation
       32             Utilities
       33             Broadcasting & Entertainment




                                                  H-1
  US_EAST:6221071.7

                                                                                  008701
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 228
                                       of 23806/09/21 Page 233 of 243 PageID 11554
Case 3:21-cv-00538-N Document 26-32 Filed

                                                                               Schedule I

                                   Weighted Average Life Table


    Due Period from Closing Date          Due Period from each          Maximum
                                         Extension Effective Date    Weighted Average
                                                                           Life
                  First                        not applicable           8.00 years
                Second                         not applicable           8.00 years
                 Third                         not applicable           8.00 years
                Fourth                         not applicable           8.00 years
                  Fifth                             First               7.75 years
                 Sixth                             Second               7.50 years
                Seventh                             Third               7.25 years
                 Eighth                            Fourth               7.00 years
                 Ninth                              Fifth               6.75 years
                 Tenth                              Sixth               6.50 years
               Eleventh                           Seventh               6.25 years
                Twelfth                            Eighth               6.00 years
              Thirteenth                            Ninth               5.75 years
              Fourteenth                            Tenth               5.50 years
               Fifteenth                          Eleventh              5.25 years
               Sixteenth                          Twelfth               5.00 years
             Seventeenth                         Thirteenth             4.75 years
              Eighteenth                        Fourteenth              4.50 years
              Nineteenth                          Fifteenth             4.25 years
        Twentieth and Thereafter          Sixteenth and Thereafter      4.00 years




                                              I-1
  US_EAST:6221071.7

                                                                            008702
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 229
                                       of 23806/09/21 Page 234 of 243 PageID 11555
Case 3:21-cv-00538-N Document 26-32 Filed

                                                                      Schedule J

                                     Approved Pricing Services



  With Respect to Portfolio Loans:

  Loan Pricing Corporation
  135 West 50th Street
  New York, NY 10020
  Tel: (212) 489-5455
  http://www.loanpricing.com

  Mark-it Partners
  7 Times Square
  Suite 2503
  New York, NY 10036
  Tel: (212) 931-4900
  http://www.markit.com




                                                J-1
  US_EAST:6221071.7

                                                                    008703
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 230
                                       of 23806/09/21 Page 235 of 243 PageID 11556
Case 3:21-cv-00538-N Document 26-32 Filed

                                                                        Schedule K

                                Class X Amortization Schedule


                      Payment           Class X         Remaining
                       Date        Principal Payment     Balance

                      11/1/2006                    0       14,000,000
                       2/1/2007                    0       14,000,000
                       5/1/2007                    0       14,000,000
                       8/1/2007                    0       14,000,000
                      11/1/2007              583,333       13,416,667
                       2/1/2008              583,333       12,833,333
                       5/1/2008              583,333       12,250,000
                       8/1/2008              583,333       11,666,667
                      11/1/2008              583,333       11,083,333
                       2/1/2009              583,333       10,500,000
                       5/1/2009              583,333        9,916,667
                       8/1/2009              583,333        9,333,333
                      11/1/2009              583,333        8,750,000
                       2/1/2010              583,333        8,166,667
                       5/1/2010              583,333        7,583,333
                       8/1/2010              583,333        7,000,000
                      11/1/2010              583,333        6,416,667
                       2/1/2011              583,333        5,833,333
                       5/1/2011              583,333        5,250,000
                       8/1/2011              583,333        4,666,667
                      11/1/2011              583,333        4,083,333
                       2/1/2012              583,333        3,500,000
                       5/1/2012              583,333        2,916,667
                       8/1/2012              583,333        2,333,333
                      11/1/2012              583,333        1,750,000
                       2/1/2013              583,333        1,166,667
                       5/1/2013              583,333          583,333
                       8/1/2013              583,333                0




                                             K-1
  US_EAST:6221071.7

                                                                        008704
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 231
                                       of 23806/09/21 Page 236 of 243 PageID 11557
Case 3:21-cv-00538-N Document 26-32 Filed




                                                     Annex A
                        Methodology for Calculating the Amount of an O/C Redemption

                   For any Payment Date with respect to which one or more of the Overcollateralization
  Tests are not satisfied, the amount (the “O/C Redemption Amount”) of Available Adjusted Collateral
  Interest Collections or Available Adjusted Collateral Principal Collections (as applicable) to be applied to
  the payment of principal of the Class A Notes and the Class B-1L Notes as an O/C Redemption (pursuant
  to the relevant clause of Section 11.2) in order to satisfy such Overcollateralization Test(s) shall be
  calculated by the Issuer according to the following formula:

                                                  If I >= ((L x R) – A ) / (R); then

                                     O/C Redemption Amount = ((L x R) – A ) / (R); otherwise

                                     O/C Redemption Amount = I + (((L-I) x R) – A ) / (R – 1)

                    On any Payment Date with respect to which more than one of the Overcollateralization
  Tests is not satisfied:

                  (a)      the O/C Redemption Amount required to satisfy the Overcollateralization Test
  relating to the Class A Notes on such Payment Date shall be reduced by the amount of cash in the
  Collection Account that was applied to the making of an O/C Redemption that results from the failure of
  the Overcollateralization Test relating to the Class A Notes with respect to such Payment Date; and

                   (b)     the O/C Redemption Amount required to satisfy the Overcollateralization Test
  relating to the Class B-1L Notes on such Payment Date shall be reduced by the amount of cash in the
  Collection Account that was applied to the making of an O/C Redemption that results from the failure of
  the Overcollateralization Test or Tests relating to the Class A Notes with respect to such Payment Date.

                      For purposes of applying the foregoing formula:

                   (a)     Class A Note O/C Test Redemptions. In connection with an O/C Redemption
  required to satisfy the Overcollateralization Test relating to the Class A Notes:

                  “L” (for “liabilities”) shall be the Aggregate Principal Amount of the Class A Notes
          (including for this purpose any unpaid Periodic Rate Shortfall Amounts with respect to the Class
          A Notes) as of the related date of calculation;

                      “R” shall be the required Class A Overcollateralization Percentage;

                   “A” (for “assets”) shall be the Aggregate Par Amount plus unpaid Purchased Accrued
          Interest as of the related date of calculation; and

                  “I” (for “interest collections”) shall be the amount of Collateral Interest Collections
          available to cure the Class A Overcollateralization Test.

                   (b)     Class B-1L Note O/C Test Redemptions. In connection with an O/C Redemption
  required to satisfy the Overcollateralization Test relating to the Class B-1L Notes:




  US_EAST:6223829.4

                                                                                                008705
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 232
                                       of 23806/09/21 Page 237 of 243 PageID 11558
Case 3:21-cv-00538-N Document 26-32 Filed


                  “L” (for “liabilities”) shall be the Aggregate Principal Amount of the Class A Notes and
          the Class B-1L Notes (including for this purpose any unpaid Periodic Rate Shortfall Amounts
          with respect to the Class A Notes and the Class B-1L Notes) as of the related Calculation Date;

                      “R” shall be the required Class B-1L Overcollateralization Percentage;

                   “A” (for “assets”) shall be the Aggregate Par Amount plus unpaid Purchased Accrued
          Interest less the Overcollateralization Haircut Amount as of the related date of calculation; and

                  “I” (for “interest collections”) shall be the amount of Collateral Interest Collections
          available to cure the Class B-1L Overcollateralization Test.

  For purposes of making each of the foregoing calculations, the provisions in the Overcollateralization
  Ratio Adjustment definition shall apply.




  US_EAST:6223829.4

                                                                                               008706
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 233
                                       of 23806/09/21 Page 238 of 243 PageID 11559
Case 3:21-cv-00538-N Document 26-32 Filed




                                                     Annex B
                      Methodology for Calculating the Interest Coverage Test Redemption

                   For any Payment Date with respect to which the Interest Coverage Test is not satisfied,
  the amount (the “O/C Redemption Amount”) of Available Adjusted Collateral Interest Collections or
  Available Adjusted Collateral Principal Collections (as applicable) to be applied to the payment of
  principal of the Class A Notes as an O/C Redemption (pursuant to the relevant clause of Section 11.2) in
  order to satisfy such Interest Coverage Test shall be calculated by the Issuer according to the following
  formula:

                                         O/C Redemption Amount = [L – 4 x (I- PRA) / (R)]

                      For purposes of applying the foregoing formula:

                    (a)    I/C Test Redemptions. In connection with an O/C Redemption required to
  satisfy the Interest Coverage Test:

                  “L” (for “liabilities”) shall be the Aggregate Principal Amount of the Class A Notes
          (including for this purpose any unpaid Periodic Rate Shortfall Amounts with respect to the Class
          A Notes) as of the related Calculation Date;

                      “R” shall be the required Interest Coverage Ratio;

                  “PRA” – shall be the Periodic Reserve Amount (but not including amounts payable to the
          Class B-1L Notes);

                   “I” (for “interest collections”) shall be the amount of Collateral Interest Collections as of
          any date plus Scheduled Distributions representing Collateral Interest Collections to be received
          during the next Due Period (plus, if the amount of Collateral Interest Collections is not calculated
          on a Calculation Date, Scheduled Distributions for the remainder of the then current Due Period)
          other than Collateral Interest Collections (including deferred interest thereon) scheduled to be
          received on any Pledged Security that is not paying or expected to pay current interest with
          respect to such Due Period, divided by two.




  US_EAST:6223829.4

                                                                                                008707
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 234
                                       of 23806/09/21 Page 239 of 243 PageID 11560
Case 3:21-cv-00538-N Document 26-32 Filed



                                                      Annex C
                               Methodology for Calculating the Amount Required
                            to Satisfy the Additional Collateral Deposit Requirement


                   For any Payment Date with respect to which the Additional Collateral Deposit
  Requirement is a positive number, the amount (the “Additional Coverage Amount”) of Available
  Adjusted Collateral Interest Collections to be applied in accordance with the Indenture shall be calculated
  by the Issuer according to the following formula:

                                     Additional Coverage Amount = (L x R) – A

                      For purposes of applying the foregoing formula:

                   “L” (for “liabilities”) shall be, as of the related Calculation Date, the Aggregate Principal
          Amount of the Class A Notes and the Class B-1L Notes plus any unpaid Periodic Rate Shortfall
          Amounts plus, if the amount determined under clause (2) under “Assets” below is a negative
          number, such amount (after giving effect to the amount to be applied to any O/C Redemption of
          the Class A Notes and the Class B-1L Notes to satisfy the Overcollateralization Tests and the
          Interest Coverage Test (if applicable) on the related Payment Date);

                  “R” shall be the percentage described in clause (b) of the definition of the Additional
          Collateral Deposit Requirement; and

                      “A” (for “assets”) shall be the sum of:

                      (1)     the Aggregate Principal Amount of the Portfolio Collateral in the Trust Estate as
                              of the related Calculation Date; plus

                      (2)     the sum of the Balance of Eligible Investments and cash in the Collection
                              Account representing Collateral Principal Collections plus the Balance of
                              Eligible Investments and cash in the Initial Deposit Account, if any, plus unpaid
                              Purchased Accrued Interest as of such date; less

                      (3)     the Overcollateralization Haircut Amount (if any).

                   For purposes of making the foregoing calculations, no item of Equity Portfolio Collateral
  shall be included as Portfolio Collateral. In addition for purposes of this requirement, (i) with respect to
  Defaulted Portfolio Collateral as to which there has occurred a payment default or an event of bankruptcy,
  only the portion equal to the lesser of (a) the Market Value of such item of Defaulted Portfolio Collateral
  and (b) the Applicable Percentage multiplied by the Principal Balance of such item of Portfolio Collateral,
  shall be included as Portfolio Collateral and (ii) with respect to items of Discount Portfolio Collateral,
  only an amount equal to the original purchase price of such item of Discount Portfolio Collateral shall be
  included as Portfolio Collateral. For purposes of calculating the Additional Collateral Deposit
  Requirement, to the extent an item of Portfolio Collateral is considered Defaulted Portfolio Collateral,
  Discount Portfolio Collateral and/or is included in the Overcollateralization Haircut Amount, such item of
  Portfolio Collateral will not be discounted multiple times, but will be treated in the category that results in
  the largest discount to the par amount of the Portfolio Collateral.




  US_EAST:6223829.4


                                                                                                 008708
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 235
                                       of 23806/09/21 Page 240 of 243 PageID 11561
Case 3:21-cv-00538-N Document 26-32 Filed



                                                      Annex D
                                     Collateral Quality Formula and Matrix


  For purposes of calculating the Collateral Quality Formula, (i) the Moody's Asset Correlation Test will be the lesser
  of 4.0% and the Moody’s Correlation Factor provided that it is a number greater than or equal to 3.0%, (ii) the
  Minimum Average Recovery Rate Test with respect to Moody’s will be the lesser of 45.5% and Moody's Minimum
  Average Recovery Rate provided that it is a number greater than or equal to 40.0%, (iii) the Moody's Weighted
  Average Rating Test will be the greater of 1,500 and Moody's Weighted Average Rating provided that it is a number
  less than or equal to 2,500 and (iv) the Weighted Average Margin Test will be the greater of 1.50% and an amount
  equal to: ((a) 205.1213 plus (b) 1800.774 times C plus (c) 0.145185 times W plus (d) -733.949 times R where:

  W = Moody's Weighted Average Rating
  R = Moody's Minimum Average Recovery Rate
  C = Moody’s Correlation Factor



                        Maximum              Maximum
                         Moody's              Moody's               Minimum             Moody's Minimum
                        Correlation          Weighted              Weighted             Average Recovery
         Row              Factor           Average Rating        Average Margin               Rate

                1          3.00%                  1500                   150                   45.50%
                2          3.00%                  1500                   175                   40.90%
                3          3.25%                  1500                   175                   41.50%
                4          3.50%                  1500                   175                   42.15%
                5          3.75%                  1500                   175                   42.65%
                6          4.00%                  1500                   175                   43.15%
                7          3.00%                  1500                   180                   40.00%
                8          3.25%                  1500                   183                   40.00%
                9          3.50%                  1500                   187                   40.00%
               10          3.75%                  1500                   190                   40.00%
               11          4.00%                  1500                   193                   40.00%
               12          4.00%                  1545                   200                   40.00%
               13          4.00%                  1700                   225                   40.00%
               14          3.00%                  1750                   217                   40.00%
               15          3.25%                  1750                   220                   40.00%
               16          3.50%                  1750                   225                   40.00%
               17          3.75%                  1750                   230                   40.00%
               18          4.00%                  1750                   233                   40.00%
               19          4.00%                  1840                   240                   40.90%
               20          4.00%                  1855                   250                   40.00%
               21          4.00%                  1915                   255                   40.90%
               22          3.00%                  2000                   215                   45.50%
               23          3.00%                  2000                   255                   40.00%
               24          3.25%                  2000                   260                   40.00%
               25          3.50%                  2000                   265                   40.00%
               26          3.75%                  2000                   270                   40.00%
               27          4.00%                  2000                   275                   40.00%
               28          4.00%                  2000                   275                   40.00%
               29          3.15%                  2025                   220                   45.50%


  US_EAST:6223829.4


                                                                                                      008709
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 236
                                       of 23806/09/21 Page 241 of 243 PageID 11562
Case 3:21-cv-00538-N Document 26-32 Filed



               30     3.00%       2025           221            45.00%
               31     3.40%       2025           232            44.50%
               32     3.25%       2025           233            44.00%
               33     3.75%       2030           235            45.00%
               34     4.00%       2045           254            43.50%
               35     3.00%       2050           221            45.50%
               36     3.25%       2050           233            44.50%
               37     3.75%       2050           234            45.50%
               38     3.00%       2050           236            43.50%
               39     3.85%       2050           240            45.00%
               40     3.00%       2050           244            42.50%
               41     3.25%       2050           249            42.50%
               42     3.50%       2050           253            42.50%
               43     3.00%       2075           225            45.45%
               44     3.25%       2075           233            45.00%
               45     3.00%       2075           238            43.75%
               46     3.90%       2075           240            45.50%
               47     3.50%       2075           262            42.00%
               48     3.75%       2075           282            40.00%
               49     3.00%       2100           228            45.50%
               50     3.50%       2100           250            44.00%
               51     3.75%       2100           254            44.00%
               52     3.25%       2100           255            42.75%
               53     3.35%       2100           255            42.90%
               54     3.00%       2100           263            41.00%
               55     3.00%       2120           252            42.15%
               56     3.25%       2120           252            43.65%
               57     3.25%       2120           260            41.50%
               58     3.50%       2125           243            45.50%
               59     3.30%       2125           245            44.50%
               60     3.65%       2125           255            43.75%
               61     4.00%       2125           255            44.75%
               62     3.00%       2125           270            40.00%
               63     3.50%       2125           270            41.25%
               64     3.00%       2135           263            41.50%
               65     3.00%       2135           273            40.00%
               66     3.20%       2140           257            42.75%
               67     3.45%       2145           247            45.00%
               68     3.00%       2150           235            45.50%
               69     3.65%       2150           250            44.95%
               70     3.50%       2150           258            43.75%
               71     4.00%       2150           278            42.00%
               72     3.50%       2150           280            40.50%
               73     4.00%       2150           300            40.00%
               74     3.35%       2155           245            45.15%
               75     3.85%       2155           261            43.85%
               76     3.20%       2155           261            42.45%
               77     3.25%       2160           245            45.00%
               78     3.75%       2160           265            43.50%
               79     3.40%       2160           271            41.65%



  US_EAST:6223829.4                      2
                                                                    008710
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 237
                                       of 23806/09/21 Page 242 of 243 PageID 11563
Case 3:21-cv-00538-N Document 26-32 Filed



              80      3.15%       2165           241            45.30%
              81      3.30%       2165           257            43.45%
              82      3.90%       2165           281            41.65%
              83      3.45%       2170           246            45.45%
              84      3.35%       2170           250            44.65%
              85      3.80%       2170           270            42.95%
              86      3.20%       2170           272            41.05%
              87      3.00%       2175           240            45.50%
              88      3.75%       2175           253            45.25%
              89      3.50%       2175           265            43.25%
              90      3.00%       2175           270            40.75%
              91      4.00%       2175           295            40.00%
              92      3.35%       2180           255            44.25%
              93      3.25%       2180           257            43.65%
              94      3.85%       2180           280            41.95%
              95      3.55%       2180           283            40.75%
              96      3.25%       2185           251            44.60%
              97      3.70%       2185           267            43.45%
              98      3.25%       2185           272            42.00%
              99      3.40%       2185           281            40.80%
             100      3.15%       2190           245            45.25%
             101      3.95%       2190           261            45.00%
             102      3.75%       2190           265            44.00%
             103      3.15%       2190           275            41.00%
             104      3.20%       2195           247            45.15%
             105      3.75%       2195           260            44.75%
             106      3.20%       2195           269            42.15%
             107      3.50%       2195           276            41.85%
             108      3.00%       2200           242            45.50%
             109      3.30%       2200           250            44.85%
             110      3.00%       2200           263            42.50%
             111      4.00%       2200           300            40.00%
             112      3.50%       2210           267            43.25%
             113      3.00%       2225           252            44.45%
             114      3.75%       2225           258            45.50%
             115      3.00%       2225           265            42.75%
             116      4.00%       2230           293            41.45%
             117      3.20%       2235           262            43.65%
             118      3.75%       2240           265            45.15%
             119      3.00%       2250           250            45.50%
             120      3.50%       2250           258            45.50%
             121      3.15%       2250           273            42.15%
             122      3.80%       2250           273            44.20%
             123      3.00%       2250           295            40.00%
             124      3.45%       2250           295            40.00%
             125      3.25%       2250           300            40.00%
             126      3.50%       2250           300            40.75%
             127      3.75%       2250           300            41.25%
             128      4.00%       2250           300            42.00%
             129      3.00%       2270           250            45.50%



  US_EAST:6223829.4                      3
                                                                    008711
Case 19-34054-sgj11 Doc 1822-48 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 238
                                       of 23806/09/21 Page 243 of 243 PageID 11564
Case 3:21-cv-00538-N Document 26-32 Filed



             130      4.00%       2275           268            45.50%
             131      3.25%       2275           269            43.85%
             132      3.50%       2275           292            41.25%
             133      3.65%       2280           270            44.70%
             134      3.45%       2285           280            42.95%
             135      3.85%       2290           271            45.25%
             136      3.15%       2295           258            45.25%
             137      3.00%       2300           263            44.25%
             138      3.50%       2300           271            44.50%
             139      3.35%       2300           286            42.05%
             140      4.00%       2300           289            43.25%
             141      3.70%       2300           295            41.75%
             142      3.35%       2325           272            44.35%
             143      3.50%       2325           294            41.75%
             144      3.25%       2350           275            44.25%
             145      4.00%       2350           289            44.25%
             146      3.50%       2375           274            45.50%
             147      3.25%       2375           283            43.50%
             148      3.50%       2400           278            45.35%
             149      3.00%       2400           297            41.50%
             150      3.00%       2425           275            45.00%
             151      4.00%       2450           300            45.50%
             152      3.50%       2450           300            43.20%
             153      3.25%       2475           281            45.50%
             154      3.75%       2475           300            45.50%
             155      3.00%       2500           300            44.00%
             156      3.25%       2500           300            44.50%
             157      3.50%       2500           300            45.25%




  US_EAST:6223829.4                      4
                                                                    008712
